Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 1 of 154




                  Exhibit 1
                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 2 of 154
                                                                                                      Joint Trial Exhibit List ‐ Agreed Exhibits



TX No.        Sponsoring Witness**                             Purpose**                          BegBates                       Depo Ex No.        Defs (Trial Exhibit List) Description                                Objections


 106     Active or settled defendant           Rebut allegations in Plaintiffs' Third   MATSUO 00065579                    106 [DEFS-0260]         Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations




 269                                                                                    TAITSU-00038419                    269                     2012-12-18 List of Zbr power capacitor   Admissible
                                                                                                                                                   parts code
 520     AVX witness                           Rebut allegations in Plaintiffs' Third                                      520 [DEFS-0525]         AVX Code of Business Conduct and         Stipulated
                                               Amended Complaint                                                                                   Ethics 2013
 530     Active or settled defendant           Rebut allegations in Plaintiffs' Third   PAN-C2694525_TAB 1 – TAB           530 [DEFS-0302]         Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint                        4_CT0001
         and deposition designations
 615     Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354493                615 [DEFS-0136]         Deposition Exhibit 615                   Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 709     Active or settled defendant           Rebut allegations in Plaintiffs' Third   KEM0704421                         709 [DEFS-0248]         Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 869     Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_F_0246164                      869 [DEFS-0048]         Bates Numbered Document                  Stipulated.
         pending finalization of witness lists Amended Complaint
         and deposition designations
 870     Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_F_0182278                      870 [DEFS-0037]         Bates Numbered Document                  Stipulated.
         pending finalization of witness lists Amended Complaint
         and deposition designations
 871     Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_P_0000002                      871 [DEFS-0099]         Bates Numbered Document                  Stipulated.
         pending finalization of witness lists Amended Complaint
         and deposition designations
 880     Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_F_0057190                      880 [DEFS-0030]         Bates Numbered Document                  Stipulated; should be depo exhibit 498.
         pending finalization of witness lists Amended Complaint
         and deposition designations
 931     Active or settled defendant           Rebut allegations in Plaintiffs' Third   HCA00040407                        931 [DEFS-0157]         Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 974     Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_F_0042666                      974 [DEFS-0024]         Bates Numbered Document                  Stipulated. Should be exh. 974.
         pending finalization of witness lists Amended Complaint
         and deposition designations
 1021    Active or settled defendant           Rebut allegations in Plaintiffs' Third   RUB_001769264                      1021 [DEFSR-0125]       Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 1023    Active or settled defendant           Rebut allegations in Plaintiffs' Third   RUB_001781889                      1023 [DEFSR-0127]       Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 1310                                                                                   NEC-C0049432                       1310                    2010-07-30 Email                         Admissible
 1507    Active or settled defendant           Rebut allegations in Plaintiffs' Third   SHINYEI-E-000142906                1507 [DEFS-0331]        Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 1549    Active or settled defendant           Rebut allegations in Plaintiffs' Third   MATSUO 00000052                    1549 [DEFS-0256]        Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 1550    Active or settled defendant           Rebut allegations in Plaintiffs' Third   MATSUO 00000066                    1550 [DEFS-0257]        Bates Numbered Document                  Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations




                                                                                                                        1 of 6
                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 3 of 154
                                                                                                      Joint Trial Exhibit List ‐ Agreed Exhibits



TX No.        Sponsoring Witness**                             Purpose**                             BegBates                    Depo Ex No.         Defs (Trial Exhibit List) Description                                  Objections


 1644    Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_0162880                        1644 [DEFS-0010]        Bates Numbered Document                     Stipulated. Should be exh. 1644 as used in deposition
         pending finalization of witness lists Amended Complaint
         and deposition designations




 1653    Active or settled defendant           Rebut allegations in Plaintiffs' Third   AVX_0043575                        1653 [DEFS-0007]        Bates Numbered Document                     Stipulated but should be renumbered to depo exhibit 1653
         pending finalization of witness lists Amended Complaint
         and deposition designations




 2343    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354333                2343 [DEFS-0135]        Deposition Exhibit 2343                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations




 5163    Active or settled defendant           Rebut allegations in Plaintiffs' Third   HS00294656                         5163 [DEFS-0171]        Bates Numbered Document                     Stipulated.
         pending finalization of witness lists Amended Complaint
         and deposition designations




 5250    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5250 [DEFS-0081]        Third Supplemental Objections and           Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Responses of Defendants Nichicon
         and deposition designations                                                                                                               Corporation and Nichicon (America)
                                                                                                                                                   corporation to Direct Purchaser Plaintiffs'
                                                                                                                                                   Third Set of Interrogatories
 5251    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5251 [DEFS-0082]        Rough Timeline of Nichicon's                Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Participation in Multilateral Competitor
         and deposition designations                                                                                                               Meetings as Set forth in Nichicon's
 5382    Active or settled defendant           Rebut allegations in Plaintiffs' Third   NEC-C0048574                       5382 [DEFS-0265]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 5388    Active or settled defendant           Rebut allegations in Plaintiffs' Third   HS00089590                         5388 [DEFS-0166]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 5595    Active or settled defendant           Rebut allegations in Plaintiffs' Third   NEC-C0392631                       5595 [DEFS-0268]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 5706    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5706 [DEFSR-0085]       Defendants Hitachi Chemical Co., Ltd.        Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   and Hitachi AIC Iinc.'s Second
         and deposition designations                                                                                                               Supplemental Objections and Responses
                                                                                                                                                   to Direct Purchaser Plaitniffs' Third Set of
                                                                                                                                                   Interrogatories
 5865    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00913412.00001          5865 [DEFS-0144]        Bates Numbered Document                      Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations




                                                                                                                        2 of 6
                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 4 of 154
                                                                                                      Joint Trial Exhibit List ‐ Agreed Exhibits



TX No.        Sponsoring Witness**                             Purpose**                             BegBates                    Depo Ex No.         Defs (Trial Exhibit List) Description                   Objections


 5866    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00916361.00001          5866 [DEFS-0145]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations




 5867    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5867 [DEFS-0084]        Defendant Matsuo Electric Co., Ltd.'s        Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Supplemental Objections and Responses
         and deposition designations                                                                                                               to Direct Purchaser Plaitniffs' Third Set of
                                                                                                                                                   Interrogatories




 5900    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5900 [DEFS-0989]        Appendix A - Multi-lateral Meetings;        Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Appendix B - Bilateral Contacts
         and deposition designations

 5912    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      5912 [DEFSR-0083]       Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 7446    Active or settled defendant           Rebut allegations in Plaintiffs' Third   NEC-C0067845                       7446 [DEFS-0267]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 7447    Active or settled defendant           Rebut allegations in Plaintiffs' Third   NEC-C0054532                       7447 [DEFS-0266]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 8037    Active or settled defendant           Rebut allegations in Plaintiffs' Third   PAN_0000097                        8037 [DEFS-0295]        Bates Numbered Document                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 8141    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00054457                8141 [DEFS-0128]        Deposition Exhibit 8141                     Stipulated
         pending finalization of witness lists Amended Complaint
         and deposition designations
 8720    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      8720 [DEFS-0835]        Price Fixing, Bid Rigging and Market        Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Allocation Schemes--Department of
         and deposition designations                                                                                                               Justice Guidelines [Dep. Ex. 8720
                                                                                                                                                   (Singer)]
 8721    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      8721 [DEFS-0836]        Statements of Antitrust Enforcement         Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   Policy In Health Care--Department of
         and deposition designations                                                                                                               Justice Guidelines [Dep. Ex. 8721
                                                                                                                                                   (Singer)]
 8722    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      8722 [DEFS-0837]        Federal Trade Commission - Information      Stipulated
         pending finalization of witness lists Amended Complaint                                                                                   exchange: be reasonable--Federal Trade
         and deposition designations                                                                                                               Commission Guidelines [Dep. Ex. 8722
                                                                                                                                                   (Singer)]
12123                                                                                   No bates number                    X                       2016-07-19 Defendant Nippon Chemi-          Admissible
                                                                                                                                                   Con Corp.s Third Supplemental
                                                                                                                                                   Objections and Responses to DPPs' Third
                                                                                                                                                   Set of ROGS
12124                                                                                   No bates number                    X                       2015-05-01 Defendants Shinyei Kaisha        Admissible
                                                                                                                                                   and Shinyei CapacitorCo., Ltd's
                                                                                                                                                   Supplemental Responses to DPPs' First
                                                                                                                                                   Set of ROGs
12125                                                                                   No bates number                    X                       2015-04-23 Defendants Taitsu Corp. and      Admissible
                                                                                                                                                   Taitsu America, Inc.'s Amended Response
                                                                                                                                                   to DPPs' First Set of ROGs (NOS. 1-3)

12135                                                                                   HS00000084                         X                       2014-06-11 Production: Stock Purchase       Admissible
                                                                                                                                                   Agreement
12136                                                                                   HS00000296                         X                       2014-03-31 Production from Holy Stone       Admissible




                                                                                                                        3 of 6
                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 5 of 154
                                                                                                         Joint Trial Exhibit List ‐ Agreed Exhibits



 TX No.          Sponsoring Witness**                             Purpose**                             BegBates                    Depo Ex No.        Defs (Trial Exhibit List) Description                              Objections


  12137                                                                                    HS00000476                         X                       2009-10-29 Production: Business Transfer   Admissible; Stipulated
                                                                                                                                                      Agreement
  12138                                                                                    HS00149027                         X                       2012-05-00 Production: Company profile     Admissible
                                                                                                                                                      Tantalum/Niobium Chip Capacitor
  12139                                                                                    No bates number                    X                       2010-05-15 Holy Stone Annual Report        Admissible
                                                                                                                                                      2009
  12140                                                                                    No bates number                    X                       2011-05-16 Holy Stone Annual Report        Admissible
                                                                                                                                                      2010
  12141                                                                                    No bates number                    X                       2017-05-10 Holy Stone Annual Report        Admissible
                                                                                                                                                      2016 (Translation)




  12142                                                                                    No bates number                    X                       2015-09-11 Defendants Hitachi Amended Admissible
                                                                                                                                                      Objections and Reponses to DPPs' Second
                                                                                                                                                      Set of ROGs




  12143                                                                                    No bates number                    X                       2018-07-05 Defendants' Holy Stone's (and Admissible
                                                                                                                                                      Vishay) Second Supplemental Objections
                                                                                                                                                      and Responses to DPPs' First Set of
                                                                                                                                                      ROGs
  12144                                                                                    No bates number                    X                       2018-09-14 Press Release - "Sanctions     Admissible
                                                                                                                                                      Against Global Electonic Parts Price
                                                                                                                                                      Fixing"
  12145                                                                                    DPP-000042                         X                       2015-01-09 NCC's website - Company        Admissible
                                                                                                                                                      Profile, Offices & Plants Guide
  12146                                                                                    No bates number                    X                       2017-09-07 TRANSCRIPT OF                  Admissible
                                                                                                                                                      PROCEEDINGS - In re: Capacitors
                                                                                                                                                      Antitrust Litigation, N.D. Cal Case No.
                                                                                                                                                      3:14-cv-03264-JD
  12147                                                                                    No bates number                    X                       2015-03-12 INDICTMENT - USA v.            Admissible
                                                                                                                                                      Takuro Isawa, N.D. Cal. Case No. 4:15-cr-
                                                                                                                                                      00163-JD
  12218                                                                                    ELNA_NDCAL-00016116                X                       Codes (?)                                 Admissible
  12220                                                                                    ELNA_NDCAL-00034295                X                       Undated - List of Data                    Admissible
  12222                                                                                    ELNA_NDCAL-00091679                X                       List of Data                              Admissible
  12350                                                                                    HS00000492                         X                       HHPC Holy Stone Polytrch Co., Ltd.        Admissible
                                                                                                                                                      Manual / Catalogue Tantalum Electrolytic
                                                                                                                                                      Capacitor Niobium Electrolytic Capacitor

  13823                                                                                    X                                  X                       Defendant Toshin Kogyo’s Motion to       Admissible
                                                                                                                                                      Dismiss Plaintiff’s Complaint, (November
                                                                                                                                                      14, 2014)
DEFS-0101   Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      2189                    Rubycon, Feb. 25, 2009, “Minutes of SM Stipulated
            pending finalization of witness lists Amended Complaint                                RUB_000006522                                      Meeting”
            and deposition designations




                                                                                                                           4 of 6
                                               Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 6 of 154
                                                                                                          Joint Trial Exhibit List ‐ Agreed Exhibits



  TX No.          Sponsoring Witness**                             Purpose**                             BegBates                    Depo Ex No.        Defs (Trial Exhibit List) Description                                    Objections


DEFS-0102    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      8508                    Rubycon, Jan. 25, 2010, “Minutes of SM Stipulated.
             pending finalization of witness lists Amended Complaint                               RUB_003459983                                       Meeting”
             and deposition designations
DEFS-0103    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      2162                    Rubycon, Jan. 18, 2005, “Minutes of the     Stipulated.
             pending finalization of witness lists Amended Complaint                               RUB_002308605                                       SM meeting”
             and deposition designations
DEFS-0104    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      1021                    Rubycon’s Shoe Ide, June 3, 2008, email Stipulated. Should use depo exhibit no. 1021. Question for defendants:
             pending finalization of witness lists Amended Complaint                               RUB_001769264                                       attaching “Cup meeting minutes          Is the next exhibit supposed to be part of this?
             and deposition designations                                                                                                               (080602).doc”
DEFS-0105    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      1022                    Rubycon, June 2, 2008, “CUP Meeting     Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   Minutes”
             and deposition designations                                                           RUB_001769265
DEFS-0106    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      1023 & 1024             Rubycon’s Shoe Ide, June 30, 2008, email Stipulated. Translation does not need to be included twice.
             pending finalization of witness lists Amended Complaint                              RUB_001781889 &                                      attaching “Cup meeting minutes
             and deposition designations                                                           RUB_000006532                                       (080625).doc”
DEFS-0107    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      1025                    Rubycon, July 15, 2008, “CUP Meeting Stipulated. Certification incorrectly noted date. To defenedants: A and
             pending finalization of witness lists Amended Complaint                                                                                   Minutes”                                 b tabs should be verified; something seems off.
             and deposition designations                                                          RUB_001291692
DEFS-0127    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00028510                X                       Bates Numbered Document                     Stipulated
             pending finalization of witness lists Amended Complaint
             and deposition designations
DEFS-0129    Active or settled defendant           Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00238936                X                       Bates Numbered Document                     Stipulated, but appears to be incomplete - email references three
             pending finalization of witness lists Amended Complaint                                                                                                                               attachments but doc only has one
             and deposition designations
DEFS-0174    Active or settled defendant           Rebut allegations in Plaintiffs' Third   HS00346626                         X                       Bates Numbered Document                     Stipulated.
             pending finalization of witness lists Amended Complaint
             and deposition designations
DEFS-0293    Active or settled defendant           Rebut allegations in Plaintiffs' Third   OKA-0002669                        X                       Bates Numbered Document                     Stipulated, though this appears to be part of the same doc as the prior
             pending finalization of witness lists Amended Complaint                                                                                                                               document and we would like to discuss.
             and deposition designations
DEFS-0294    Active or settled defendant           Rebut allegations in Plaintiffs' Third   OKA-0002937                        X                       Bates Numbered Document                     Stipulated, though this appears to be part of the same doc as the prior
             pending finalization of witness lists Amended Complaint                                                                                                                               document and we would like to discuss.
             and deposition designations
DEFS-0298    Active or settled defendant           Rebut allegations in Plaintiffs' Third   PAN_0007867                        X                       Bates Numbered Document                     Stipulated
             pending finalization of witness lists Amended Complaint
             and deposition designations
DEFS-0361    Active or settled defendant           Rebut allegations in Plaintiffs' Third   UCC-CAP-00169239                   X                       Bates Numbered Document                     Stipulated
             pending finalization of witness lists Amended Complaint
             and deposition designations
DEFS-0595    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      X                       https://www.justice.gov/atr/price-fixing-   Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   bid-rigging-and-market-allocation-
             and deposition designations                                                                                                               schemes
DEFS-0784    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      X                       European Commission press release           Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   concerning Statement of Objections sent
             and deposition designations                                                                                                               to various capacitor manufacturers, dated
                                                                                                                                                       November 4 2016
DEFS-0806    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      X                       Taiwanese Federal Trade Commission          Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   (“TFTC”) press release announcing that it
             and deposition designations                                                                                                               imposed fines on ten capacitor
                                                                                                                                                       manufacturers, dated December 9, 2015
DEFS-0907    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      X                       KEMET Corporation, “Manufacturer’s          Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   Cross Reference and Multilayer Ceramic
             and deposition designations                                                                                                               Chip Capacitor Part Numbering Systems,”
                                                                                                                                                       December 1999
DEFS-0908    Active or settled defendant           Rebut allegations in Plaintiffs' Third                                      X                       KEMET Corporation, “Tantalum Chip           Stipulated
             pending finalization of witness lists Amended Complaint                                                                                   Cross Reference Guide,” November 2004
             and deposition designations
DEFSR-0071   Active or settled defendant           Rebut allegations in Plaintiffs' Third   RUB_000005811                      X                       Bates Numbered Document                     Stipulated
             pending finalization of witness lists Amended Complaint
             and deposition designations
DEFSR-0095   ELNA witness                          Rebut allegations in Plaintiffs' Third                                      X                       U.S. v. Elna, 16-cr-365, ECF No. 40         Stipulated
                                                   Amended Complaint                                                                                   (N.D. Cal. Mar. 15, 2018) (Plea
                                                                                                                                                       Agreement)




                                                                                                                            5 of 6
                                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 7 of 154
                                                                                                                           Joint Trial Exhibit List ‐ Agreed Exhibits



        TX No.                 Sponsoring Witness**                           Purpose**                                  BegBates                       Depo Ex No.          Defs (Trial Exhibit List) Description                   Objections


     DEFSR-0097          Active or settled defendant           Rebut allegations in Plaintiffs' Third       MATSUO 00000858                       X                         Bates Numbered Document                     Stipulated
                         pending finalization of witness lists Amended Complaint
                         and deposition designations
    DEFSR-0099           Active or settled defendant           Rebut allegations in Plaintiffs' Third       MATSUO 00000920                       X                         Bates Numbered Document                     Stipulated
                         pending finalization of witness lists Amended Complaint
                         and deposition designations
    DEFSR-0126           Active or settled defendant           Rebut allegations in Plaintiffs' Third       RUB_002309668                         X                         Bates Numbered Document                     Stipulated
                         pending finalization of witness lists Amended Complaint
                         and deposition designations
    DEFSR-0128           Active or settled defendant           Rebut allegations in Plaintiffs' Third       RUB_002309688                         X                         Bates Numbered Document                     Stipulated
                         pending finalization of witness lists Amended Complaint
                         and deposition designations
**Defendants reserve all rights to made amendments to the items they list in these columns. These are preliminary identifications and subject to change after finalization of the witness lists and deposition designations.
***Defendants reserve all rights to make changes to all content in this exhibit list based on DPPs' failure to incorporate Defendants' previous edits to this list, documents misidentified by DPPs, or any similar issues.




                                                                                                                                               6 of 6
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 8 of 154
                                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                           Purpose                               BegBates         Depo Ex No.                     Defs (Trial Exhibit List) Description                                                   Objections                                                                        Reply to Objs


  66     Active or settled defendant       Rebut allegations in Plaintiffs' Third       TAITSU-00043509      66 [DEFSR-0073]     Deposition Exhibit No. 66                                               Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness Amended Complaint                                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                               foundation, hearsay; 401, 403, 802

  81     Nakatani, Kazushi "Jack"          Proof of Defendants' liability for         PAN-C0065852           81                  07-22-2010 email                                                        Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack       Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                    of Personal Knowledge (602); Prejudicial, Confusing, or Misleading (403)         misleading the jury; foundation and personal knowledge are not subject to
                                           and resulting damages                                                                                                                                                                                                                          reasonable dispute; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                                          party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

  84     Nakatani, Kazushi "Jack"          Proof of Defendants' liability for         PAN-C0063926           84                  5-18-2010 email                                                         Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack       Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                    of Personal Knowledge (602); Prejudicial, Confusing, or Misleading (403)         misleading the jury; foundation and personal knowledge are not subject to
                                           and resulting damages                                                                                                                                                                                                                          reasonable dispute; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                                          party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

  93                                                                                                         93 [DEFS-0766]      Declaration of Hiroshi Fujisaku in Support of Defendants' Joint Motions Relevance, probative value outweighed by risk of confusion, misleading the       Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                                                                                                                 for Partial Summary Judgment Dismissing Plaintifffs' Claims for Foreign jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   misleading the jury; foundation is not subject to reasonable dispute; not offered for
                                                                                                                                 Transactions, or, in the Alternative, to Simplify the Issues under Fed. R. foundation, hearsay; 401, 403, 802                                            truth; prior statement of witness; statement of party opponent; judicial admission;
                                                                                                                                 Civ. P. 16                                                                                                                                               hearsay exceptions 803(1), (3), (6), (8), (22)


 107     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00026238      107                 2014-04-30 Matsuo's Market Research Group meeting attendance            Hearsay (801, 802)                                                               Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                            record 2002 - 2014                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                           and resulting damages
 109     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000384      109                 2007 "Shimotsuki-kai" (6th Presidential Conference) Wednesday,          Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                            November 7 - Thursday, November 8, 2007                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 110     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00026276      110                 2008 August MK Group Joint Meeting Minutes                              Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                           and resulting damages
 111     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000417      111                 2009-01-21 Market Research Meeting Minutes                              Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 112     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000420      112                 2009-02-12 Market Research Meeting Minutes                              Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 113     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000425      113                 2009-03-11 Minutes of Market Research Meeting                           Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 114     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000430      114                 2009-04-16 Minutes of Market Research Meeting                           Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 115     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000435      115                 2009-05-21 Minutes of Market Research Meeting                           Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 117     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000458      117                 2010-04-21 Market Research Group Meeting Report                         Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 118     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000468      118                 2010-05-21 Market Research Group Meeting Report                         Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 119     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000478      119                 2010-06-17 Market Research Group Meeting Report                         Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 120     Ohkubo, Satoshi                   Proof of Defendants' liability for           MATSUO 00000493      120                 2010-07-16 Market Research Group Meeting Report                         Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                           conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                           and resulting damages                                                                                                                                                                                                                          discuss "translation issue" with Defendants
 132     Nakamura, Takashi                 Proof of Defendants' liability for           NCC-JUR-00005311     132                 Letter to Embassy of the United States of America, Tokyo, Japan Non- Foundation; Reservation of Objection--Document Incomplete                           Foundation is not subject to reasonable dispute
                                           conspiracy, impact on the Plaintiff Class,                                            Immigrant Visa Section Re: E-2 Visa Application for Mr. Koichi
                                           and resulting damages                                                                 Fumoto/United Chemi-Con, Inc. Type: Replacement

 138     Nakatani, Kazushi "Jack"          Proof of Defendants' liability for         PAN_0000453            138                 2005-09-08 email                                                        Translation not provided                                                         The Class will discuss "translation issue" with Defendants
                                           conspiracy, impact on the Plaintiff Class,
                                           and resulting damages




                                                                                                                                                                      1 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 9 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                    Purpose                               BegBates         Depo Ex No.                    Defs (Trial Exhibit List) Description                                                  Objections                                                                      Reply to Objs


 151     Shinyei witness           Rebut allegations in Plaintiffs' Third                              151 [DEFS-0825]   Declaration of Yoshiaki Danno In Support of Defendants' Joint Motion Relevance, probative value outweighed by risk of confusion, misleading the    Objection premature. Reply subject to finalization of deposition designations,
                                   Amended Complaint                                                                     for Partial Summary Judgment Dismiss Plaintiffs' Sherman Act Claims jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                         For Foreign Transactions Or, In The Alternative To Simplify The Issues foundation, hearsay; 401, 403, 802
                                                                                                                         Under Fed. R. CI. P. 16. [Dep. Ex. 151 (Danno)]


 153     Shinyei witness           Rebut allegations in Plaintiffs' Third                              153 [DEFS-0826]   Shinyei Defendants' Summary of Methodology For FTAIA Declaration Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                   Amended Complaint                                                                     [Dep. Ex. 153 (Danno)]                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802




 168     Suginaga, Eiji            Proof of Defendants' liability for         HIT00003666            168                 2005-5-9 email                                                         Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages




 169     Nishino, Hideki           Proof of Defendants' liability for         PAN_0000317-T001       Use 169             2010-05-18 email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Relevance outweighs cumulative nature; foundation, personal knowledge and
                                   conspiracy, impact on the Plaintiff Class,                        (Dup of Depo Exh.                                                                          (801, 802, 805); Lack of Personal Knowlege or Competency (602)                competency are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                             230)                                                                                                                                                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                              exceptions 803(1), (3), (6), (8), (22)




 190     Ikazaki, Akihiko          Proof of Defendants' liability for         OKA-0002663            190                 2005-02-19 Notice of Holding JFC Association Regular Meetings          Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Relevance outweighs cumulative nature; foundation, personal knowledge and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                   (801, 802, 805); Lack of Personal Knowlege or Competency (602)                competency are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                              exceptions 803(1), (3), (6), (8), (22)




 191     Ikazaki, Akihiko          Proof of Defendants' liability for         SHINYEI-00000487       191                 2005-02-19 Reports of JEITA Kansai Branch Joint Committee Meeting Hearsay within Hearsay (801, 802, 805)                                             Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                            and JFC Meeting                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants


 193     Ikazaki, Akihiko          Proof of Defendants' liability for           SHINYEI-00000494     193                 2007-12-17 Minutes of JFC Association December Meeting                 Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants
 198     Ikazaki, Akihiko          Proof of Defendants' liability for           SHINYEI-00000469     198                 2008-04-11 JFC April General Conference - Meeting Minutes              Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants
 199     Ikazaki, Akihiko          Proof of Defendants' liability for           SHINYEI-00000471     199                 2008-07-25 Records for the JFC Meeting for July of 2008                Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants
 200     Ikazaki, Akihiko          Proof of Defendants' liability for           PAN_0000016          200                 2008-06-11 email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance outweighs cumulative nature; personal knowledge and competency are
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                   Knowlege or Competency (602)                                                  not subject to reasonable dispute; not offered for truth; prior statement of witness;
                                   and resulting damages                                                                                                                                                                                                                      statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                              (6), (8), (22); the Class will discuss "translation issue" with Defendants




                                                                                                                                                             2 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 10 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                    Purpose                                BegBates         Depo Ex No.                   Defs (Trial Exhibit List) Description                                                Objections                                                                     Reply to Objs


 201     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-000157843          201                 2005-08-16 email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602)                                                 competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)
 203     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-000157845          203                 2007-02-15 email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 (801, 802, 805); Lack of Personal Knowlege or Competency (602)               competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)
 204     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-000157728          204                 2007-02-27email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602)                                                 competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)




 205     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-000157653          205                 2007-04-11 email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 (801, 802, 805); Lack of Personal Knowlege or Competency (602)               competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)




 206     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-000157726          206                 2006-10-24 email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal      Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602)                                            competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 207     Ikazaki, Akihiko           Proof of Defendants' liability for           SHINYEI-00000476     207                 2009-02-12 JFC Association February 2009 Meeting Minutes          Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 208     Okumura, Takehisa          Proof of Defendants' liability for           SHINYEI-00000478     208                 2009-04-13 JFC General Meeting for April of 2009 Minutes          Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 209     Ikazaki, Akihiko           Proof of Defendants' liability for           SHINYEI-00000461     209                 2010-09-13 JFC Association September 2010 Regular Meeting Minutes Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 210     Ikazaki, Akihiko           Proof of Defendants' liability for           SHINYEI-00000480     210; 256            2009-09-14 JFC September 2009 Periodic Meeting Minutes of Meeting Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 211     Ikazaki, Akihiko           Proof of Defendants' liability for           SHINYEI-00000463     211                 2011-04-08 JFC Association FY2010 General Meeting Minutes         Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 219     Ikazaki, Akihiko           Proof of Defendants' liability for           OKA- 000157562       219                 2006-11-08 JFC Meeting 2006 3rd regular meeting                   Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal         Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602)                                               competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 230     Suzuki, Kazutoshi          Proof of Defendants' liability for         PAN_0000317            230                 5-18-10 Email (Japanese only)                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                    and resulting damages                                                                                                                                                                                                              knowledge and competency are not subject to reasonable dispute; relevance and
                                                                                                                                                                                                                                                                       probative value outweigh any undue prejudice, confusion, or risk of misleading jury

 239     Nakatani, Kazushi "Jack"   Proof of Defendants' liability for         PAN-C0066391           239                 7-23-10 email                                                        Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack   Relevance outweighs cumulative nature; foundation, personal knowledge and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)           competency are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                            undue prejudice, confusion, or risk of misleading jury
 251     Suzuki, Kazutoshi          Proof of Defendants' liability for         NCC-CAP-00151598       251                 2009-03-24 Email                                                     Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Reservation of Objection--Reservation of Objection Pending Translation       of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                      Review                                                                       803(1), (3), (6), (8), (22)




                                                                                                                                                              3 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 11 of 154
                                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                            Purpose                               BegBates          Depo Ex No.                  Defs (Trial Exhibit List) Description                                                 Objections                                                                      Reply to Objs


 253     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC-CAP-00151540      253                 2009-08-04 Email                                                    Foundation; Hearsay (801, 802); Reservation of Objection--Reservation of      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                               Objection Pending Translation Review                                          of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                                                                                                  803(1), (3), (6), (8), (22)
 258     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC-CAP-00151699      258                 2010-05-10 Email                                                    Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                               Reservation of Objection--Reservation of Objection Pending Translation        of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                    Review                                                                        803(1), (3), (6), (8), (22)
 269     Suzuki, Kazutoshi                   Proof of Defendants' liability for         TAITSU-00038419       269                 2012-12-18 List of Zbr power capacitor parts code                   Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                               Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                    (403); Reservation of Objection--Reservation of Objection Pending Translation 803(1), (3), (6), (8), (22)
                                                                                                                                                                                                      Review
 271     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC-CAP-00152134      271                 2014-03-15 Email                                                    Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                               Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                    (403); Reservation of Objection--Reservation of Objection Pending Translation 803(1), (3), (6), (8), (22)
                                                                                                                                                                                                      Review
 294     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC-CAP-00148819      294                 2008-06-26 Email                                                    Foundation                                                                    Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                                                                                                  803(1), (3), (6), (8), (22); relevance and probative value outweigh any undue
                                                                                                                                                                                                                                                                                    prejudice, confusion, or risk of misleading jury
 296     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC-CAP-00149086      296                 2010-03-30 Email                                                    Foundation; Reservation of Objection--Reservation of Objection Pending        Foundation is not subject to reasonable dispute
                                             conspiracy, impact on the Plaintiff Class,                                                                                                               Translation Review
                                             and resulting damages
 298     Suzuki, Kazutoshi                   Proof of Defendants' liability for         NCC- CAP-00170573     298                 2010-04-12 Email                                                    Foundation                                                                     Foundation is not subject to reasonable dispute
                                             conspiracy, impact on the Plaintiff Class,
                                             and resulting damages
 302     Active or settled defendant         Rebut allegations in Plaintiffs' Third     ELNA_NDCAL-00410649     302 [DEFS-0140]   Deposition Exhibit 302                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                            foundation, hearsay; 401, 403, 802
 323     Suginaga, Eiji                    Proof of Defendants' liability for         HIT00079375             323                 2005-07-05 Email                                                    Foundation                                                                     Foundation is not subject to reasonable dispute
                                           conspiracy, impact on the Plaintiff Class,
                                           and resulting damages




 327     Suginaga, Eiji                      Proof of Defendants' liability for         HIT00080849           327                 2008-08-18 Email                                                    Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                             conspiracy, impact on the Plaintiff Class,
                                             and resulting damages




 330     Suginaga, Eiji                      Proof of Defendants' liability for         HCA00037708           330; 348            2006-12-19- Email re. Market Study Group -- Report of circumstances Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                             conspiracy, impact on the Plaintiff Class,                                           of each company
                                             and resulting damages
 331     Suginaga, Eiji                      Proof of Defendants' liability for         HCA00036759           331                 2007-04-04 Email                                                    Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                             conspiracy, impact on the Plaintiff Class,
                                             and resulting damages
 373     Active or settled defendant         Rebut allegations in Plaintiffs' Third                             373 [DEFS-0767]   Hitachi Chemical Japan and Hitachi AIC Annual Sales of Capacitors   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                    Billed to KOA Speer in the US by Capacitor Type, January 2002 -     jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                        December 2014                                                       foundation, hearsay; 401, 403, 802




                                                                                                                                                                     4 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 12 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                   Purpose                                BegBates         Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                       Reply to Objs


 412     Suginaga, Eiji             Proof of Defendants' liability for         HIT00087925            412                 2005-04-26 Email                                                   Foundation; Hearsay within Hearsay (801, 802, 805)                             Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                                   803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants

 415     Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0008384            415                 Handwritten notes for 8/8/2005 and 8/8/2004                        Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay    Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Lack of Personal Knowlege or Competency (602); Subject to  offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    MIL; Prejudicial, Confusing, or Misleading (403); Reservation of Objection--opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                             Reservation of Objection Pending Translation Review                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 416     Lessner, Phil              Proof of Defendants' liability for         KEM1099127             416                 2005-10-19 Email                                                   Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or         offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                             (403)                                                                       relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 417     Lessner, Phil              Proof of Defendants' liability for         KEM1099128             417                 Report: Sanyo-NEC/Tokin-KEMET Meeting October 17, 2005             Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or         offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                             (403)                                                                       relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 418     Persico, Daniel            Proof of Defendants' liability for         PAN-C2099023_CT0001    418                 2005-10-18 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)          offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 419     Lessner, Phil              Proof of Defendants' liability for         KEM0104758             419                 2005-12-18 Email                                                   Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    Confusing, or Misleading (403)                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 422     Torii, Shinichi            Proof of Defendants' liability for         PAN_0000487            422; 7163           2006-07-21 Email                                                   Hearsay (801, 802); Lack of Personal Knowlege or Competency (602);          Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403)                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                    and resulting damages                                                                                                                                                                                                                knowledge and competency are not subject to reasonable dispute; relevance and
                                                                                                                                                                                                                                                                         probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                         jury
 424     Lessner, Phil              Proof of Defendants' liability for         KEM0977758             424                 2008-09-04 Email                                                   Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                    (403)                                                                       803(1), (3), (6), (8), (22); relevance outweighs any risk of undue prejudice,
                                                                                                                                                                                                                                                                         confusion, or misleading the jury
 425     Lessner, Phil              Proof of Defendants' liability for         PAN_0000303            425; 2836           Meeting Minutes: Visit to KEMET corporation Head Quarters          Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or         offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    Competency (602); Prejudicial, Confusing, or Misleading (403)               opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading jury
 426     Torii, Shinichi            Proof of Defendants' liability for         PAN_0000544            426                 2008-01-30 Email                                                   Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Subject to MIL; Reservation of Objection--Reservation of Objection Pending of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                    Translation Review                                                          803(1), (3), (6), (8), (22)
 427     Lessner, Phil              Proof of Defendants' liability for         KEM0140666             427                 2008-02-14 Email                                                   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation, personal knowledge and competency are not reasonably subject to
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or    dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                    Misleading (403)                                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                         misleading the jury
 438     Ohkubo, Satoshi            Proof of Defendants' liability for           MATSUO 00000505      438                 2010-09-16- Marketing Study Meeting Report                         Hearsay within Hearsay (801, 802, 805)                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                                discuss "translation issue" with Defendants
 439     Ohkubo, Satoshi            Proof of Defendants' liability for           MATSUO 00000511      439                 Report submitted to Market Study Group Meeting Report [Submitted   Hearsay within Hearsay (801, 802, 805)                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                            on 10/18/2010]                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                                discuss "translation issue" with Defendants
 440     Ohkubo, Satoshi            Proof of Defendants' liability for           MATSU 00000516       440                 November 2010 Market Study Group Meeting report                    Hearsay within Hearsay (801, 802, 805)                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 441     Ohkubo, Satoshi            Proof of Defendants' liability for           MATSUO 00000526      441                 December 2010 Market Study Group Meeting report                    Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages




                                                                                                                                                             5 of 147
                                                                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 13 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                               BegBates         Depo Ex No.                  Defs (Trial Exhibit List) Description                                              Objections                                      Reply to Objs


 442     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000537     442                 Report submitted Market Study Group Meeting [Submitted on         Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                           1/21/2011]                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 443     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000542     443                 2011-02-17 Report submitted Market Study Group Meeting            Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 444     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000548     444                 2011-03-17 March 2011 Market Study Group Meeting report           Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 445     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000561     445                 2011-04-19 April 2011 Market Study Group Meeting report           Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 446     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000575     446                 2011-05-20 May 2011 Market Study Group Meeting report             Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 447     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000585     447                 2011-06-17 Report Market Study Group Meeting                      Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 448     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000592     448                 2011-07-22 July 2011 Market Study Group Meeting report            Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 449     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000601     449                 2011 Market Study Group Joint Meeting August 29 ~ 30, 2011        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 450     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000614     450                 2011-09-22 Report submitted on 9/22/ 2001 to Market Study Group   Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                           Meeting                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 451     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000620     451                 2011-10-24 October 2011 Market Study Group Meeting report         Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 452     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000630     452                 2011-11-17 November 2011 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 453     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000639     453                 2011-12-19 December 2011 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants




 454     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000649       454                 2012-01-20 January 2012 Market Study Group Meeting report         Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 455     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000659       455                 2012-02-20 February 2012 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants
 456     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000671       456                 2012-03-21 March 2012 Market Study Group Meeting report           Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                               discuss "translation issue" with Defendants




                                                                                                                                                          6 of 147
                                                                                           Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 14 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                               BegBates         Depo Ex No.                  Defs (Trial Exhibit List) Description                                          Objections                                      Reply to Objs


 457     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000681       457                 2012-04-23 April 2012 Market Study Group Meeting report       Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants




 458     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000692     458                 2012-05-21 May 2012 Market Study Group Meeting report         Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 459     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000703     459                 2012-06-19 June 2012 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 460     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000713     460                 2012-07-17 July 2012 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 462     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000755     462                 2012-09-18 September 2012 Market Study Group Meeting report   Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 463     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000765     463                 2012-10-22 October 2012 Market Study Group Meeting report     Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 464     Ohkubo, Satoshi           Proof of Defendants' liability for           MATSUO 00000775     464                 2012-11-19 November 2012 Market Study Group Meeting report    Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants




 465     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000785       465                 2012-12-19 December 2012 Market Study Group Meeting report    Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 466     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000795       466                 2013-01-25 January 2013 Market Study Group Meeting report     Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants




 467     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000807       467                 2013-02-12 February 2013 Market Study Group Meeting report    Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 468     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000818       468                 2013-03-19 March 2013 Market Study Group Meeting report       Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants

 469     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000830       469                 2013-04-16 April 2013 Market Study Group Meeting report       Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 470     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000839       470                 2013-05-21 May 2013 Market Study Group Meeting report         Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants
 471     Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00000850       471                 2013-06-18 June 2013 Market Study Group Meeting report        Hearsay within Hearsay (801, 802, 805)       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                           discuss "translation issue" with Defendants




                                                                                                                                                          7 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 15 of 154
                                                                                                                                                    Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                              Purpose                               BegBates          Depo Ex No.                   Defs (Trial Exhibit List) Description                                               Objections                                                                         Reply to Objs


 472     Ohkubo, Satoshi                     Proof of Defendants' liability for           MATSUO 00000862       472                 2013-07-23 July 2013 Market Study Group Meeting report             Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants
 473     Ohkubo, Satoshi                     Proof of Defendants' liability for           MATSUO 00000873       473                 Report on 2013 Market Study Group Joint Meeting August 1-2, 2013   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 477     Ohkubo, Satoshi                     Proof of Defendants' liability for           MATSUO 00034975       477                 2010-07-22 Email                                                   Hearsay (801, 802)                                                               Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 493     Active or settled defendant         Rebut allegations in Plaintiffs' Third       MATSUO 00031129       493 [DEFS-0259]     Bates Numbered Document                                            Probative value outweighed by risk of confusion, misleading the jury, undue      Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         delay, wasting time, or needlessly presenting cumulative evidence; foundation,   witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                             hearsay, foundation, hearsay, 403, 802
 498     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0064627.00020   498 [DEFS-0031]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                             foundation, hearsay; 401, 403, 802
 504     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0213020         504 [DEFS-0040]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                             foundation, hearsay; 401, 403, 802
 505     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0031533         505 [DEFS-0022]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                             foundation, hearsay; 401, 403, 802
 506     King, Willing                       Proof of Defendants' liability for         AVX_F_0265341           506                 2004-03-04 Email                                                   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance and probative value outweigh cumulative nature of document; not
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      offered for not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                       PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.                    relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                      misleading jury
 507     King, Willing                       Proof of Defendants' liability for         AVX_F_0273928           507                 2004-06-04 Email                                                   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                      relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                      misleading the jury
 508     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0055488         508 [DEFS-0029]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                             foundation, hearsay; 401, 403, 802
 510     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0554311         510 [DEFS-0072]     Bates Numbered Document                                            Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations
                                                                                                                                                                                                       PLTF - Relevance, foundation, hearsay; 401, 403, 802, 901.
 510     King, Willing                       Proof of Defendants' liability for         AVX_F_0260947           510                 2006-05-31 Email                                                   Probative value outweighed by risk of confusion, misleading the jury, undue      Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                delay, wasting time, or needlessly presenting cumulative evidence; hearsay,      dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                     403, 802.                                                                        opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                        relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                        misleading the jury
 513     King, Willing                       Proof of Defendants' liability for         PAN-CU001107727         513                 2013-07-11 Email                                                   Cumulative; Foundation; Hearsay within Hearsay; Lack of Personal                 Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                Knowledge; Prejudicial, Confusing, or Misleading                                 dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                      opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
 529     Ohta, Tsuneo                        Proof of Defendants' liability for         UCC-CAP-00830812        529                 AVX Meeting Minutes For Meeting held on April 26, 2005             Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805);            Relevance and probative value outweigh cumulative nature of document; not
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading      offered for not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                     (403)                                                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                        relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                        misleading jury
 530     Millman, Bill                       Proof of Defendants' liability for         HIT00079316             530                 2004-02-24 Email                                                   Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency          Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                (602)                                                                            dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                      opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 539     Abe, Konosuke                       Proof of Defendants' liability for         TAITSU-00005745         539                 2014-02-25 Email                                                   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 550     Abe, Konosuke                       Proof of Defendants' liability for         TAITSU-00350544         550                 Translated version of Exh 551 provided by Taitsu                   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages




                                                                                                                                                                       8 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 16 of 154
                                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                              Purpose                               BegBates              Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                        Reply to Objs


 578     Lessner, Phil                       Proof of Defendants' liability for         KEM0153422                  578                 2008-09-04 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);        Relevance outweighs any risk due to cumulative nature or risk of prejudice,
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, confusion, or misleading the jury; not offered for truth; prior statement of witness;
                                             and resulting damages                                                                                                                                            Confusing, or Misleading (403)                                                 statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                                             (6), (8), (22); personal knowledge, competency and foundation not subject to
                                                                                                                                                                                                                                                                                             reasonable dispute
 591     Active or settled defendant         Rebut allegations in Plaintiffs' Third       TAITSU-00043648           591 [DEFSR-0074]    Deposition Exhibit No. 591                                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                                    foundation, hearsay; 401, 403, 802
 604     Active or settled defendant         Rebut allegations in Plaintiffs' Third       TAITSU-00145212_CT00001   604 [DEFSR-0075]    Deposition Exhibit No. 604                                            DEFS OBJ - Relevance, probative value outweighed by risk of confusion,         Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                                misleading the jury, undue delay, wasting time, or needlessly presenting       witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                                    cumulative evidence; foundation, hearsay; 401, 403, 802

                                                                                                                                                                                                              PLTFS - Plaintiffs reserve all objections, and want to discuss with Defendants
                                                                                                                                                                                                              the reason for including this document with the prior document
 608     Kobayashi, Ken                      Proof of Defendants' liability for         TAITSU-00083007             608                 2013-08-06 Email                                                      Irrelevant (401-403); Prejudicial, Confusing, or Misleading (403); Subject to    Relevance outweighs any risk of prejudice, confusion, or misleading the jury
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Motion in Limine
                                             and resulting damages
 618     Imai, Hiroyuki                      Proof of Defendants' liability for         ELNA_NDCAL-00354558         618                 2010-01-05 Email                                                      Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 620     Imai, Hiroyuki                      Proof of Defendants' liability for         ELNA_NDCAL-00354562         620                 2010-01-25 Email from Imai to Inoue regarding a request from NCC      Translation not provided                                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                 to Elna to pass on a discount to Samsung PC. Elna agrees to make a                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                      slight adjustment of roughly 1%. (not duplicate of Depo Exh #620 as                                                                                    discuss "translation issue" with Defendants
                                                                                                                                        that exhibit is a japanese document only--no translation).

 626     Imai, Hiroyuki                      Proof of Defendants' liability for         PAN-CU004116295             626                 2010-08-11 Email                                                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document; not
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       of Personal Knowledge; Prejudicial, Confusing, Misleading                  offered for not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                         misleading jury
 628     Imai, Hiroyuki                      Proof of Defendants' liability for           ELNA_NDCAL-00354292       628                 2011-08-23 Email                                                      Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 631     Imai, Hiroyuki                      Proof of Defendants' liability for           RUB_003622005             631; 1007           Undated - Rubycon record of holding CUP meetings from June 2006 to Cumulative (403); Lack of Personal Knowlege or Competency (602);                    Relevance and probative value outweigh cumulative nature of document;
                                             conspiracy, impact on the Plaintiff Class,                                                 June 2009                                                          Foundation                                                                          foundation, knowledge, and competency are not subject to reasonable dispute
                                             and resulting damages
 633     Imai, Hiroyuki                      Proof of Defendants' liability for           ELNA_NDCAL-00469507       633                 5/15/2007 Email                                                       Hearsay (801, 802)                                                               Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 634     Imai, Hiroyuki                      Proof of Defendants' liability for           ELNA_NDCAL-00469508       634                 Undated - Spreadsheet titled "price increase information 070419"      Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 636     Imai, Hiroyuki                      Proof of Defendants' liability for           ELNA_NDCAL-00354296       636                 2011-08-25 Email                                                      Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                             and resulting damages
 664     Spada, Fernando                     Proof of Defendants' liability for           NICHICON-AM00305084       664                 2008-10-17 Memo: Minutes of Talks with KEMET                          Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);          Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Reservatoin of Objecetion--Reservation of Objection Pending Translation          of witness; statement of party opponent; judicial admission; hearsay exceptions
                                             and resulting damages                                                                                                                                            Review                                                                           803(1), (3), (6), (8), (22)
 678     Shimoi, Satoshi                     Proof of Defendants' liability for           OKA-000157322             678                 2004-07-12 JFC membership register (FY2004)                           Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal               Cumulative; Foundation; Hearsay; Lack of Personal Knowledge or Competency;
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Knowlege or Competency (602)                                                     Translation Issue
                                             and resulting damages
 700     Lane, Daniel                        Proof of Defendants' liability for           AVX_F_0796680             700                 2004-03-23 Email                                                      Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Prejudicial, Confusing, or Misleading                                      dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                              PLTFS - Relevance, hearsay; 401, 403, 802.                                 relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                         misleading the jury
 701     Lane, Daniel                        Proof of Defendants' liability for         AXF_F_0606028               701                 2004-04-01 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                       Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                         relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                         misleading the jury




                                                                                                                                                                            9 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 17 of 154
                                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                              Purpose                               BegBates         Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                         Reply to Objs


 703     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0255945        703 [DEFS-0052]     Bates Numbered Document                                            Probative value outweighed by risk of confusion, misleading the jury, undue      Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                        delay, wasting time, or needlessly presenting cumulative evidence; hearsay,      witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                            403, 802.
 720     Active or settled defendant         Rebut allegations in Plaintiffs' Third       AVX_F_0949971        720 [DEFS-0089]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
         pending finalization of witness     Amended Complaint                                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
         lists and deposition designations                                                                                                                                                            foundation, hearsay; 401, 403, 802
 727     Marshall, C. Jackson                Proof of Defendants' liability for         AVX_F_0053739          727                 2006-04-17 Email                                                   Hearsay within Hearsay (801, 802, 805)                                           Foundation, personal knowledge and competency are not reasonably subject to
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                dispute; not offered for truth; prior statement of witness; statement of party
                                             and resulting damages                                                                                                                                                                                                                     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or risk of
                                                                                                                                                                                                                                                                                       misleading the jury
 767     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000363      767                 2007-02-14 Matuo's data prepared and submitted to March 2007 MK    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 770     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000364      770                 2007-03-14 Matuo's data prepared and submitted to March 2007 MK    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 771     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000365      771                 2007-04-18 Matuo's data prepared and submitted to April 2007 MK    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 773     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000366      773                 2007-05-17 Matuo's data prepared and submitted to September 2007   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            MK meeting                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 775     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000371      775                 2007-06-06 Matuo's data prepared and submitted to June 2007 MK     Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 776     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000372      776                 2007-07-18 Matuo's data prepared and submitted to July 2007 MK     Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 777     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000383      777                 2007-09-12 Matuo's data prepared and submitted to September 2007   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            MK meeting                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 779     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000389      779                 2008-02-13 Matuo's data prepared and submitted to February 2008 MK Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 780     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000390      780                 2008-03-12 Matuo's data prepared and submitted to March 2008 MK    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 782     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000391      782                 2008-04-09 Matuo's data prepared and submitted to April 2008 MK    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 783     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000392      783                 2008-05-14 Matuo's data prepared and submitted to May 2008 MK      Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 785     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000393      785                 2008-06-04 Matuo's data prepared and submitted to June 2008 MK     Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 786     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000394      786                 2008-08-21 Matuo's data prepared and submitted to August 2008 MK   Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 787     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000407      787                 2008-09-10 September 2008 MK Meeting Minutes and Matuo's data      Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            prepared and submitted to the meeting                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 788     Koyama, Atsushi                     Proof of Defendants' liability for           MATSUO 00000414      788                 2008-10-08 Matuo's data prepared and submitted to October 2008 MK Hearsay within Hearsay (801, 802, 805)                                            Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            meeting                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants
 789     Nakayama, Akira                     Proof of Defendants' liability for           RUB_000005577        789                 2008-10-09 October 2008 MK Meeting Minutes                         Hearsay within Hearsay (801, 802, 805)                                           Relevance and probative value outweigh cumulative nature of document; not
                                             conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                offered for truth; prior statement of witness; statement of party opponent; judicial
                                             and resulting damages                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will discuss
                                                                                                                                                                                                                                                                                       "translation issue" with defendants
 790     Koyama, Atsushi                     Proof of Defendants' liability for         MATSUO 00000415        790                 2008-11-05 Matuo's data prepared and submitted to November 2008    Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                             conspiracy, impact on the Plaintiff Class,                                            MK meeting                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                             and resulting damages                                                                                                                                                                                                                     discuss "translation issue" with Defendants




                                                                                                                                                                    10 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 18 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates          Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                       Reply to Objs


 793     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000416       793                 2008-12-05 Matuo's data prepared and submitted to Dec/2008 MK          Hearsay within Hearsay (801, 802, 805)                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with Defendants
 794     Koyama, Atsushi           Proof of Defendants' liability for           RUB_000005600         794                 2008-12-05 - Dec/2008 MK Meeting Minutes                            Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with Defendants
 795     Nakayama, Akira           Proof of Defendants' liability for           RUB_000005611         795                 2009-01-22 Jan/2008 MK Meeting Minutes and a set of data each       Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             company submitted to the meeting                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with Defendants
 796     Nakayama, Akira           Proof of Defendants' liability for           RUB_001320183         796                 2009-05-21 May/2009 MK Meeting Minutes                              Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 797     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000440       797                 2009-06-18 Matuo's data prepared and submitted to June/2009 MK      Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 798     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000441       798                 2009-07-16 Matuo's data prepared and submitted to July/2009 MK      Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 799     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000442       799                 2009-08-21 Matuo's data prepared and submitted to Aug/2009 MK       Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 800     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000443       800                 2009-09-17 Matuo's data prepared and submitted to Sept/2009 MK      Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 801     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000444       801                 2009-11-25 Matuo's data prepared and submitted to Nov/2009 MK       Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 802     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000445       802                 2009-12-21 Matuo's data prepared and submitted to Dec/2009 MK       Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 803     Koyama, Atsushi           Proof of Defendants' liability for           MATSUO 00000446       803                 2010-01-21 Matuo's data prepared and submitted to Jan/2010 MK       Hearsay within Hearsay (801, 802, 805); Prejudicial, Confusing, or Misleading Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             meeting                                                             (403)                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 817     Adachi, Yashuhiko         Proof of Defendants' liability for           TAITSU-00005751       817                 2014-02-19 Email reply from Ishigami confirming meeting with Adachi Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)                    Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             at 4:30 PM                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants; relevance outweighs any undue
                                                                                                                                                                                                                                                                            prejudice, confusion, or potential to mislead
 819     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-00000488      819                 2005-04-21 Email recapping 2005 FCC General Meeting held on         Translation not provided                                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             4/15/2005                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                    discuss "translation issue" with defendants
 820     Adachi, Yashuhiko         Proof of Defendants' liability for                                                     2011-07-25 Email with attachment                                    Hearsay within Hearsay (801, 802, 805)                                        The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,   SHINYEI-00000564
                                   and resulting damages
 822     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-E-000692586   822                 2/07/2013 JFC Meeting Minutes                                          Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                         discuss "translation issue" with Defendants
 823     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-E-000460872   823                 2/21/2014 JFC Meeting Minutes and accompanying email                   Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 824     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-E-000131985   824; 1597           11/01/2013 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805); Prejudicial, Confusing, or Misleading Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                    (403)                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 825     Abe, Konosuke             Proof of Defendants' liability for           TAITSU-00005797       825                 2014-02-24 Email recapping 2/21/2014 JFC Meeting                       Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance
                                   and resulting damages                                                                                                                                                                                                                         outweighs any undue prejudice, confusion, or potential to mislead
 831     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-E-000124380   831                 04/12/2013 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                         discuss "translation issue" with Defendants
 832     Adachi, Yashuhiko         Proof of Defendants' liability for           SHINYEI-E-000099218   832                 11/29/2012 JFC Meeting Minutes - appears to be a shorter version of    Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)                      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                             minutes from the same meeting as in Ex. 830                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages




                                                                                                                                                             11 of 147
                                                                                                Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 19 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                   Purpose                                BegBates           Depo Ex No.                   Defs (Trial Exhibit List) Description                                               Objections                                                                        Reply to Objs


 838     Adachi, Yashuhiko          Proof of Defendants' liability for         SHINYEI-E-0000389456     838                 2009-08-16 Email btw Shinyei and Nissei                            Hearsay (801, 802); Lack of Personal Knowlege or Competency (602);              Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Cumulative (403); Foundation                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                    and resulting damages                                                                                                                                                                                                                      discuss "translation issue" with Defendants
 839     Ikazaki, Akihiko           Proof of Defendants' liability for         OKA-00481035             839                 2002-08-06 Document, "Regarding the holding of JFC September 2002 Hearsay within Hearsay (801, 802, 805)                                           Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                              regular meeting"                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance
                                    and resulting damages                                                                                                                                                                                                                      outweighs any "cumulative" objection; foundation is not subject to reasonable
                                                                                                                                                                                                                                                                               dispute
 842     Adachi, Yashuhiko          Proof of Defendants' liability for           SHINYEI-E-001222079    842                 2007-08-28 Aug/2007 JFC Meeting Minutes                            Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 843     Adachi, Yashuhiko          Proof of Defendants' liability for           SHINYEI-E-001240136    843                 2007-07-05 July/2007 JEITA Meeting discussion on capacitors        Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)                      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 847     Adachi, Yashuhiko          Proof of Defendants' liability for           SHINYEI-E-000081303    847                 2010-01-17 Email                                                   Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Objection--Reservation of Objection Pending Translation Review                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 857     Akagi, Harumasa            Proof of Defendants' liability for           PAN-C0001827           857                 2008-06-30 Email                                                   Hearsay (801, 802); Irrelevant (401-403); Subject to MIL; Reservation of        Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Objection--Reservation of Objection Pending Translation Review                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 858     Akagi, Harumasa            Proof of Defendants' liability for           PAN_0007816            858                 2013-12-05 Email                                                   Foundation; Irrelevant; Lack of Personal Knowledge or Competency;               Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Prejudicial, Confusing, or Misleading                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevant
                                    and resulting damages
 872     Collis, Peter              Proof of Defendants' liability for           AVX_F_0241311          872                 2007-04-12 Email                                                   Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);         Foundation, knowledge, and competency are not subject to reasonable dispute;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or       relevance outweighs any risk of undue prejudice, confusion, or misleading the jury
                                    and resulting damages                                                                                                                                      Misleading (403)
 873     Millman, Bill              Proof of Defendants' liability for           AVX_F_0531466          873                 2003-04-23 Email                                                   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance outweighs any potential cumulative nature of exhibit; foundation,
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      knowledge, and competency are not subject to reasonable dispute; relevance
                                    and resulting damages                                                                                                                                                                                                                     outweighs any risk of undue prejudice, confusion, or misleading the jury
 878     Millman, Bill              Proof of Defendants' liability for           AVX_F_0569599          878                 2004-04-06 Email                                                   Relevance, probative value outweighed by risk of confusion, misleading the     Foundation, knowledge, and competency are not subject to reasonable dispute;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; relevance outweighs any risk of undue prejudice, confusion, or misleading the jury
                                    and resulting damages                                                                                                                                      foundation, hearsay; 401, 403, 802
 879                                                                             AVX_F_0558889          879 [DEFS-0073]     Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                               foundation, hearsay; 401, 403, 802
 881                                                                             AVX_F_0567208          881 [DEFS-0075]     Bates Numbered Document                                            Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal
                                                                                                                                                                                               Knowlege or Competency (602)
 883     Millman, Bill              Proof of Defendants' liability for         NEC-C2051860             883                 2006-02-13 Email                                                   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 884     Millman, Bill              Proof of Defendants' liability for         AVX_F_0260478            884                 2006-04-04 Email                                                   Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial,       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Confusing, or Misleading (403)                                                 offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                              risk of undue prejudice, confusion, or misleading the jury

 895     Millman, Bill              Proof of Defendants' liability for         ROHM_00096701            895                 2012-03-05 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk of undue prejudice, confusion, misleading the jury,
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 of Personal Knowlege or Competency (602)                                   or being cumulative; not offered for truth; prior statement of witness; statement of
                                    and resulting damages                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 919     Yokote, Akio               Proof of Defendants' liability for         RUB_001255957            919                 2007-02-14 Feb/2007 MK Meeting Minutes                             Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal            Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602)                                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                                      admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                               risk of undue prejudice, confusion, or misleading the jury

 920     Yokote, Akio               Proof of Defendants' liability for         HIT00122916              920                 2007-06-02 Email of Ochiai preparing HAIC data to submit to the    Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal            Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                              upcoming MK meeting                                                Knowlege or Competency (602)                                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                                      admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                               risk of undue prejudice, confusion, or misleading the jury

 926     Yokote, Akio               Proof of Defendants' liability for         HIT00102859              926                 2007-11-14 Email                                                   Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or              Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading         dispute;
                                    and resulting damages                                                                                                                                      (403)
 934     Yokote, Akio               Proof of Defendants' liability for         HS00117203               934                 2014-05-26 Ochiai's letter of apology to the company president     Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Relevance and probative value outweigh cumulative nature of document; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602)                                                    offered for not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                                      opponent; judicial admission; hearsay exceptions 803(1) (3) (6) (8) (22);




                                                                                                                                                               12 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 20 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                               BegBates          Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                       Reply to Objs


 938     Yokote, Akio              Proof of Defendants' liability for         OKA-000152124         938                 2003-01-28 JFC Meeting Member Name Roster (FY2002)                 Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602)                                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                  admission; hearsay exceptions 803(1) (3) (6) (8) (22); relevance outweighs any
 941     Yokote, Akio              Proof of Defendants' liability for         HIT00096755           941                 2007-07-23 Email                                                   Relevance, probative value outweighed by risk of confusion, misleading the     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                   foundation hearsay; 401 403 802                                                admission; hearsay exceptions 803(1) (3) (6) (8) (22); relevance outweighs any
 949                                                                          AVX_F_0857072         949 [DEFS-0084]     Bates Numbered Document                                            Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal
                                                                                                                                                                                           Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403)

 953     Ong, Kelvin               Proof of Defendants' liability for         AVX_F_0252381         953                 2005-06-27 Email                                                   Relevance, probative value outweighed by risk of confusion, misleading the     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                   foundation hearsay; 401 403 802                                                admission; hearsay exceptions 803(1) (3) (6) (8) (22); relevance outweighs any
 955                                                                          AVX_F_0252403         955 [DEFS-0050]     Bates Numbered Document                                            Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency;
                                                                                                                                                                                           Prejudicial, Confusing, or Misleading

 961     Jackson, C. Marshall      Proof of Defendants' liability for         AVX_F_0922095         961                 2003-10-15 Email                                                   Probative value outweighed by risk of confusion, misleading the jury, undue     Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              delay, wasting time, or needlessly presenting cumulative evidence; hearsay,     dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                   and resulting damages                                                                                                                                   403 802                                                                         risk of misleading jury; not offered for truth; prior statement of witness; statement
 972                                                                          AVX_F_0263248         972 [DEFS-0056]     Bates Numbered Document                                            Probative value outweighed by risk of confusion, misleading the jury, undue
                                                                                                                                                                                           delay, wasting time, or needlessly presenting cumulative evidence; hearsay,
                                                                                                                                                                                           403 802
 973                                                                      AVX_F_0525196             973 [DEFS-0069]     Bates Numbered Document                                            Probative value outweighed by risk of confusion, misleading the jury, undue
                                                                                                                                                                                           delay, wasting time, or needlessly presenting cumulative evidence; hearsay,
                                                                                                                                                                                           403 802
 976                                                                      AVX_F_0259534             976 [DEFS-0054]     Bates Numbered Document                                            Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay
                                                                                                                                                                                           (801, 802, 805); Lack of Personal Knowlege or Competency (602)


 1000    Ohkubo, Satoshi           Proof of Defendants' liability for         PAN_0000080           1000                2008-07-11 Email                                                   Hearsay within Hearsay (801, 802, 805)                                          Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              foundation, personal knowledge and competency are not subject to reasonable
                                   and resulting damages                                                                                                                                                                                                                   dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                           opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)


 1003    Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00041735       1003                Undated- Record of the info exchange meeting held btw Matsuo and   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                           Holy Stone on 8/11/2010                                            of Personal Knowlege or Competency (602)                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1008    Ide, Shoe                 Proof of Defendants' liability for         RUB_003455279         1008                2005-02-16 Feb/2005 ATC Group Meeting Minutes                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1010    Ide, Shoe                 Proof of Defendants' liability for         RUB_000678726         1010                2006-05-24 May/2006 MK Group Meeting Minutes                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1011    Ide, Shoe                 Proof of Defendants' liability for         RUB_000646817         1011                2006-06-07 Five-Company Meeting Minutes                            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1012    Ide, Shoe                 Proof of Defendants' liability for         RUB_003456595         1012                2006-06-13 June/2006 MK Group Meeting Minutes                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1013    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005348         1013                2006-12-18 December/2006 MK Group Meeting Minutes                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602); Foundation                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                      discuss "translation issue" with defendants
 1014    Ide, Shoe                 Proof of Defendants' liability for         RUB_000647279         1014                2007-02-14 Feb/2007 MK Group Meeting Minutes                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)                                   offered for not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      personal knowledge, foundation and competency are not subject to reasonable
                                                                                                                                                                                                                                                                      dispute; the Class will discuss "translation issue" with Defendants




                                                                                                                                                          13 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 21 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                      Reply to Objs


 1016    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005417       1016             2007-09-13 September/2007 MK Group Meeting Minutes                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                           admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 1018    Ide, Shoe                 Proof of Defendants' liability for         RUB_002306743       1018             2008-03-26 Email                                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                           admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 1019    Ide, Shoe                 Proof of Defendants' liability for         RUB_003459952       1019             2008-05-21 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay   Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           (801, 802, 805); Lack of Personal Knowlege or Competency (602)             foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with defendants
 1020    Ide, Shoe                 Proof of Defendants' liability for         RUB_001767700       1020             2008-05-22 Email re Cup meeting and strategy to use newspapers and   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                      other means to appeal to companies re profitability forecasts        Knowlege or Competency (602); Foundation                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with defendants
 1022    Ide, Shoe                 Proof of Defendants' liability for         RUB_001769265       1022             6/2/2008 CUP Meeting Minutes (HOT)                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                           statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
 1024    Ide, Shoe                 Proof of Defendants' liability for         RUB_000006532       1024             6/25/2008 Cup Meeting Minutes                                        Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                           statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
 1025    Ide, Shoe                 Proof of Defendants' liability for         RUB_001291692       1025             7/15/2008 CUP Meeting Minutes                                        Reservation of Objection--Description Inaccurate; Translation Issue           Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1029    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005591       1029             November/2008 MK Group Meeting Minutes                               Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation
                                   and resulting damages
 1033    Ide, Shoe                 Proof of Defendants' liability for         RUB_003456641       1033             May/2009 MK Group Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation; Prejudicial, Confusing, or          foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                Misleading (403)                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22)
 1034    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005690       1034             June/2009 MK Group Meeting Minutes                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance and probative value outweigh cumulative nature of document; personal
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                      knowledge, competency and foundation not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                              offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                      admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will discuss
                                                                                                                                                                                                                                                                      "translation issue" with Defendants
 1035    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005702       1035             7/16/2009 MK Group Meeting Minutes                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                      foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22)
 1037    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005806       1037             February/2010 MK Group Meeting Minutes                               Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance and probative value outweigh cumulative nature of document; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                      offered for not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      personal knowledge, foundation and competency are not subject to reasonable
                                                                                                                                                                                                                                                                      dispute; the Class will discuss "translation issue" with Defendants
 1038    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005819       1038             March/2010 MK Group Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance and probative value outweigh cumulative nature of document; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                      offered for not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      personal knowledge, foundation and competency are not subject to reasonable
                                                                                                                                                                                                                                                                      dispute; the Class will discuss "translation issue" with Defendants




                                                                                                                                                     14 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 22 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                               BegBates        Depo Ex No.                    Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


 1039    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005830         1039               April/2010 MK Group Meeting Minutes                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value outweigh cumulative nature of document; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Foundation                                   offered for not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                        personal knowledge, foundation and competency are not subject to reasonable
                                                                                                                                                                                                                                                                        dispute; the Class will discuss "translation issue" with Defendants
 1040    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005846         1040               June/2010 MK Group Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Foundation                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                                statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                        exceptions 803(1) (3) (6) (8) (22)
 1042    Ide, Shoe                 Proof of Defendants' liability for         RUB_003456659         1042               August/2010 Mk Group Joint Meeting Minutes                            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                                statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                        exceptions 803(1) (3) (6) (8) (22)
 1043    Ide, Shoe                 Proof of Defendants' liability for         RUB_000005996         1043               October/2010 MK Group Joint Meeting Minutes                           Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value of document outweigh cumulative nature;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Foundation                                   foundation, knowledge and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                                offered for
 1044    Ide, Shoe                 Proof of Defendants' liability for         RUB_000645276         1044               2012-04-23- Report/Minutes Ide's report                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within HearsayRelevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                (801, 802, 805); Lack of Personal Knowlege or Competency (602)          foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                             statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1) (3) (6) (8) (22)
 1076    Ide, Shoe                 Proof of Defendants' liability for         RUB_001729799         1076               2007-12-17 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                             not offered for not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                     opponent; judicial admission; hearsay exceptions 803(1) (3) (6) (8) (22);
 1079    Ide, Shoe                 Proof of Defendants' liability for         RUB_001772903         1079               Meeting minutes of Rubycon's internal Second Price Recovery Review Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                     risk of undue prejudice confusion or misleading the jury
 1080    Ide, Shoe                 Proof of Defendants' liability for         RUB_001288824         1080               2008-06-24 Email                                                   Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602)                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                     risk of undue prejudice confusion or misleading the jury
 1088    Mori, Sadaaki             Proof of Defendants' liability for         HIT00125272           1088               2006-09-15 Email                                                   Foundation; Hearsay within Hearsay (801, 802, 805)                         Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                             opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                     relevance and probative value outweigh any undue prejudice confusion or
 1089    Mori, Sadaaki             Proof of Defendants' liability for         HIT00125260           1089               2007-04-16 Email                                                   Cumulative; Hearsay; Irrelevant; Prejudicial, Confusing, or Misleading     Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22)
 1097    Hoey, Gordon              Proof of Defendants' liability for         AVX_0020190           1097               written reprimand                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)    witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                  803(1), (3), (6), (8), (22); relevance and probative value outweigh any undue
                                                                                                                                                                                                                                                                          prejudice confusion or potential to mislead the jury
 1098    Hoey, Gordon              Proof of Defendants' liability for         AVX_F_0919632         1098               2002-09-13 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                   and resulting damages                                                                                                                                                                                                                  risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                          of party opponent; judicial admission; hearsay exceptions 803(1) (3) (6) (8) (22)
 1100    Hoey, Gordon              Proof of Defendants' liability for         AVX_F_0797047         1100               2004-06-08 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                (801, 802, 805); Lack of Personal Knowlege or Competency (602); Prejudicial, dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                   and resulting damages                                                                                                                                     Confusing, or Misleading (403)                                               risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                          of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




 1103    Hoey, Gordon              Proof of Defendants' liability for         PAN- C2694525         1103               Panasonic's business trip report re POSCAP                            Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                     Misleading (403)                                                               803(1), (3), (6), (8), (22); personal knowledge is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                            relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            potential to mislead the jury
 1104                                                                      AVX_F_0959746            1104 [DEFS-0091]   Bates Numbered Document                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal
                                                                                                                                                                                             Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)




                                                                                                                                                          15 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 23 of 154
                                                                                                                                              Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                              BegBates          Depo Ex No.                        Defs (Trial Exhibit List) Description                                                   Objections                                                                       Reply to Objs


 1109    Hoey, Gordon               Proof of Defendants' liability for         KEM0140173             1109                   2008-02-03 Email                                                      Translation not provided                                                        Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                     dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                                                                                                          risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1117    Hoey, Gordon               Proof of Defendants' liability for         AVX_F_0823372          1117                   2009-03-20 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     (801, 802, 805); Lack of Personal Knowlege or Competency (602); Prejudicial, dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                          Confusing, or Misleading (403)                                               risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1126    Funato, Takeshi            Proof of Defendants' liability for         PAN-CU003152148        1126                   2009-04-26 Email To H. Nishimoto; From: M. Nagai re meeting --        Hearsay (801, 802); Subject to MIL; Hearsay within Hearsay (801, 802, 805);     Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                    conspiracy, impact on the Plaintiff Class,                                               Nishimoto scheduling a meeting: ">AVX visit to Japan May 18 is a      Reservation of Objection--Reservation of Objection Pending Translation          witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                    Monday, did you mean May 17? On (Mon) May 18, VP Takagaki and Review; Prejudicial Confusing, or Misleading                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any undue
                                                                                                                             myself already have plans that day for a meeting at Narita about                                                                                      prejudice, confusion, or potential to mislead the jury
                                                                                                                             tantalum powder and tantalum capacitors. (Planning to return to Osaka
                                                                                                                             on May 19)" [Complete Version = Japanese original doc. + certified
                                                                                                                             translation]
                                                                                                                             Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.


 1127    Collis, Peter              Proof of Defendants' liability for         NEC-C5663429           1127                   2009-05-18 Email                                                      Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal       The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     Knowledge or Competency; Prejudicial, Confusing, or Misleading
                                    and resulting damages
 1128    Collis, Peter              Proof of Defendants' liability for         PAN_0000243            1128                   Torii's handwritten notes                                             Hearsay; Subject to MIL; Hearsay within Hearsay; Reservation of Objection--    Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     Reservation of Objection Pending Translation Review; Prejudicial Confusing,    witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                          or Misleading                                                                  803(1), (3), (6), (8), (22); knowledge and competency are not subject to
                                                                                                                                                                                                                                                                                  reasonable dispute; relevance and probative value outweigh any undue prejudice,
                                                                                                                                                                                                                                                                                  confusion, or potential to mislead the jury
 1132    Collis, Peter              Proof of Defendants' liability for         PAN-C0002113           1132                   2009-12-07 Email                                                      Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Irrelevant; Lack of Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     Personal Knowledge or Competency; Prejudicial, Confusing, or Misleading        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                    and resulting damages                                                                                                                                                                                                                         probative value outweigh any undue prejudice, confusion, or potential to mislead
 1134    Collis, Peter              Proof of Defendants' liability for         PAN_0000306            Use: 1134 (Dups:       2009-12-07 Email                                                      Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                    conspiracy, impact on the Plaintiff Class,                        7597 (?); 228; 228A;                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                             150)                                                                                         foundation, hearsay; 401, 403, 802                                             803(1), (3), (6), (8), (22); foundation, personal knowledge and competency are not
                                                                                                                                                                                                                                                                                  subject to reasonable dispute; relevance and probative value outweigh any undue
                                                                                                                                                                                                                                                                                  prejudice, confusion, or potential to mislead the jury

 1135                                                                      AVX_F_0724058              1135 [DEFS-0080]       Bates Numbered Document                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal
                                                                                                                                                                                                   Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403)

 1137    Collis, Peter              Proof of Defendants' liability for         AVX_F_0051907          1137                   2003-03-08 Email                                                      Probative value outweighed by risk of confusion, misleading the jury, undue     Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     delay, wasting time, or needlessly presenting cumulative evidence; hearsay,     dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                          403, 802.                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1143                                                                      AVX_F_0259263              1143 [DEFS-0053]       Bates Numbered Document                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal
                                                                                                                                                                                                   Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)

                                                                                                                                                                                                   PLTFS - Relevance, authenticaton, hearsay, 401, 403, 802, 901.
 1144    King, Willing              Proof of Defendants' liability for         AVX_F_0947800          1144                   2008-03-04 Email                                                      Relevance, probative value outweighed by risk of confusion, misleading the     Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence; dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                          foundation, hearsay; 401, 403, 802                                             risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                  of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1148                                                                      AVX_F_0729502              1148 [DEFS-0081]       Bates Numbered Document                                               Probative value outweighed by risk of confusion, misleading the jury, undue
                                                                                                                                                                                                   delay, wasting time, or needlessly presenting cumulative evidence; hearsay,
                                                                                                                                                                                                   403, 802.
 1149    Collis, Peter              Proof of Defendants' liability for         PAN-CU004690064        1149                   2011-10-03 Email                                                      Probative value outweighed by risk of confusion, misleading the jury, undue     Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                     delay, wasting time, or needlessly presenting cumulative evidence; hearsay,     witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                          403, 802.                                                                       803(1), (3), (6), (8), (22); personal knowledge is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                                   relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                                   potential to mislead the jury




                                                                                                                                                                16 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 24 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                               BegBates         Depo Ex No.                    Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


 1150                                                                     AVX_F_0565411              1150 [DEFS-0074]   Bates Numbered Document                                                Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay
                                                                                                                                                                                               (801, 802, 805); Lack of Personal Knowlege or Competency (602)
 1202    Umeda, Masahiro           Proof of Defendants' liability for         PAN_0000015            1202               2007-12-19 Email                                                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack   Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                  of Personal Knowlege or Competency (602)                                     witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                    803(1), (3), (6), (8), (22); foundation is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                            relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            potential to mislead the jury; the Class will discuss "translation issue" with
                                                                                                                                                                                                                                                                            Defendants
 1204    Umeda, Masahiro           Proof of Defendants' liability for         PAN_0000218            1204               Umeda's handwritten notes on JFC meeting                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowledge; Prejudicial, Confusing, or Misleading (403)                        witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                    803(1), (3), (6), (8), (22); foundation is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                            relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            potential to mislead the jury; the Class will discuss "translation issue" with
                                                                                                                                                                                                                                                                            Defendants
 1210    Umeda, Masahiro           Proof of Defendants' liability for         PAN-CU000240346        1210               2008-07-16 Email                                                      Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,       Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                      Prejudicial, Confusing, or Misleading (403)                                   803(1), (3), (6), (8), (22); foundation is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                            relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            potential to mislead the jury; the Class will discuss "translation issue" with
                                                                                                                                                                                                                                                                            Defendants
 1212    Umeda, Masahiro           Proof of Defendants' liability for         PAN_0000338            1212               2008-08-05 Email                                                      Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or            Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Competency (602); Hearsay within Hearsay (801, 802, 805); Reservation of      witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                      Objection--Reservation of Objection Pending Translation Review                803(1), (3), (6), (8), (22); personal knowledge and competency are not subject to
                                                                                                                                                                                                                                                                            reasonable dispute; relevance and probative value outweigh any undue prejudice,
                                                                                                                                                                                                                                                                            confusion, or potential to mislead the jury
 1217    Umeda, Masahiro           Proof of Defendants' liability for         PAN-00002123           1217               Production status of competitors (the info obtained from JFC meeting) Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or            Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Competency (602); Prejudicial, Confusing, or Misleading (403); Hearsay within foundation, personal knowledge and competency are not subject to reasonable
                                   and resulting damages                                                                                                                                      Hearsay (801, 802, 805); Reservation of Objection--Reservation of Objection dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                              Pending Translation Review                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1218    Umeda, Masahiro           Proof of Defendants' liability for         PAN-C0002142           1218               Umeda's handwritten notes, date range 10/18-20/2008                    Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,         Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                  805); Lack of Personal Knowlege or Competency (602); Prejudicial,               foundation, personal knowledge and competency are not subject to reasonable
                                   and resulting damages                                                                                                                                       Confusing, or Misleading (403); Reservation of Objection--Reservation of        dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                               Objection Pending Translation Review                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1221    Umeda, Masahiro           Proof of Defendants' liability for         PAN-C0001996           1221               2009-02-18 Email                                                       Foundation, hearsay, 802, 901.                                                  Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                       803(1), (3), (6), (8), (22); personal knowledge and competency are not subject to
                                                                                                                                                                                                                                                                               reasonable dispute; relevance and probative value outweigh any undue prejudice,
                                                                                                                                                                                                                                                                               confusion, or potential to mislead the jury
 1225                                                                     PAN_0000222                1225 [DEFS-0296]   Bates Numbered Document                                                Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay
                                                                                                                                                                                               (801, 802, 805); Lack of Personal Knowlege or Competency (602)
 1229    Umeda, Masahiro           Proof of Defendants' liability for         PAN_0000024            1229               2008 3rd JFC regular meeting minutes                                   Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,         Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                  805); Lack of Personal Knowlege or Competency (602); Prejudicial,               witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                       Confusing, or Misleading (403); Reservation of Objection--Reservation of        803(1), (3), (6), (8), (22); foundation is not subject to reasonable dispute;
                                                                                                                                                                                               Objection Pending Translation Review                                            relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                               potential to mislead the jury; the Class will discuss "translation issue" with
                                                                                                                                                                                                                                                                               Defendants
 1230    Umeda, Masahiro           Proof of Defendants' liability for         PAN-C0002152           1230               5/27/2009 Email                                                        Hearsay within Hearsay (801, 802, 805)                                          Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                       803(1), (3), (6), (8), (22); personal knowledge and competency are not subject to
                                                                                                                                                                                                                                                                               reasonable dispute; relevance and probative value outweigh any undue prejudice,
                                                                                                                                                                                                                                                                               confusion, or potential to mislead the jury
 1236    Ishigami, Shinobu         Proof of Defendants' liability for         TAITSU -00000308       1236               2009-09-13 Email                                                       Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1239    Ishigami, Shinobu         Proof of Defendants' liability for         TAITSU-00005905        1239               2014-05-24 Email                                                       Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1241    Ishigami, Shinobu         Proof of Defendants' liability for         TAITSU-00350390        1241               2014-03-24 Email                                                       Irrelevant (401-403); Prejudicial, Confusing, or Misleading (403); Subject to   Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                  Motion in Limine                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages




                                                                                                                                                           17 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 25 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                              Objections                                                                       Reply to Objs


 1243    Ishigami, Shinobu         Proof of Defendants' liability for           TAITSU-00080963      1243              2014-03-18 Email                                                 Hearsay within Hearsay (801, 802, 805)                                          Relevance and probative value outweighs any undue risk of prejudice, confusion,
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           or misleading the jury
                                   and resulting damages
 1249    Ishigami, Shinobu         Proof of Defendants' liability for           TAITSU-00000320      1249              2010-02-11 Email                                                 Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1250    Ishigami, Shinobu         Proof of Defendants' liability for           TAITSU-00000320      1250              2010-02-11 Email                                                 Hearsay within Hearsay (801, 802, 805)                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1252    Ishigami, Shinobu         Proof of Defendants' liability for           TAITSU-00313870      1252              2010-12-13 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1255    Ohta, Tsuneo              Proof of Defendants' liability for           RUB_000678695        1291; 1355        1/29/2003 ECC Group meeting minutes                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                           admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 1257    Ohta, Tsuneo              Proof of Defendants' liability for         RUB_002310625          1257              1999-11-17 Email                                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                        offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                        risk of undue prejudice, confusion, or misleading the jury

 1258    Ohta, Tsuneo              Proof of Defendants' liability for         RUB_002310627          1258              4/25/2000 SM Meeting Minutes                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                           statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
 1259    Ohta, Tsuneo              Proof of Defendants' liability for         RUB_000006432          1259              2000-05-25 Email                                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                           admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 1261    Ohta, Tsuneo              Proof of Defendants' liability for         RUB_003357517          1261              5/27/1998 EEC Trade Committee Meeting Report                     Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           (801, 802, 805); Lack of Personal Knowlege or Competency (602);                foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                Reservation of Objection--Reservation of Objection Pending Translation         statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                        Review                                                                         exceptions 803(1), (3), (6), (8), (22)
 1262    Ohta, Tsuneo              Proof of Defendants' liability for         NICHICON-AM00300580    1262              2/4/2003 ECC Trade Division Meeting Report                       Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Reservation of Objection--Reservation of Objection Pending Translation         foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                Review                                                                         offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                       admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1264    Ohta, Tsuneo              Proof of Defendants' liability for           NCC-CAP-00306720     1264              2007-06-08 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           -Reservation of Objection Pending Translation Review                           of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1266    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00851041     1266              2008-03-20 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           -Reservation of Objection Pending Translation Review                           of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1267    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00851070     1267              2008-03-20 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805)                             Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1268    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00851075     1268              2008-03-20 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           -Reservation of Objection Pending Translation Review                           of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1271    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00851953     1271              2008-04-15 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           -Reservation of Objection Pending Translation Review                           of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1272    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00852370     1272              2008-04-29 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805)                             Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1276    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00854175     1276              2008-07-21 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           -Reservation of Objection Pending Translation Review                           of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
 1277    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00856668     1277              10/8/2008 Email                                                  Foundation; Hearsay within Hearsay (801, 802, 805); Prejudicial, Confusing, or Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Misleading (403); Reservation of Objection--Reservation of Objection Pending of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                Translation Review                                                             803(1), (3), (6), (8), (22)




                                                                                                                                                          18 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 26 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                      Reply to Objs


 1279    Ohta, Tsuneo              Proof of Defendants' liability for         UCC-CAP-01266447    1279             2009-11-15 Email                                                   Foundation                                                                 Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                    statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                 undue prejudice, confusion, or potential to mislead the jury
 1280    Ohta, Tsuneo              Proof of Defendants' liability for         NCC-CAP-00316392    1280             2010-02-13 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         of Personal Knowlege or Competency (602)
                                   and resulting damages
 1289    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003328917       1289             9/24/1999 ECC Trade Committee special meeting minutes; specially   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                      held to check price restoration action of each other               of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                         admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                 risk of undue prejudice, confusion, or misleading the jury

 1290    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003328924       1290             1/28/2000 ECC Trade Committee meeting minutes                      Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Foundation                                       offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                     risk of undue prejudice, confusion, or misleading the jury

 1294    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_001287737       1294             6/2/2008 Cup Meeting Minutes                                       Foundation, Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805),    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowlege or Competency (602); Reservation of Objection--  foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                              Reservation of Objection Pending Translation Review                        statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22)
 1298    Matsuzaka, Takeshi        Proof of Defendants' liability for         PAN_0000691         1298             2009-02-11 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, personal knowledge and competency not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         of Personal Knowlege or Competency (602)                                   dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1302    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_000068536       1302             2008-06-18 Email                                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Foundation                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                         admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                 risk of undue prejudice, confusion, or misleading the jury

 1303    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_001289028       1303             Minutes of 6/18/2008 meeting btw Rubycon and NCC re price          Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                      restoration                                                        Knowlege or Competency (602)                                                  foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                            statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22)
 1304    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_000643439       1304             2009-06-16 Email                                                   Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         -Reservation of Objection Pending Translation Review                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                    risk of undue prejudice, confusion, or misleading the jury

 1305    Matsuzaka, Takeshi        Proof of Defendants' liability for         NCC-CAP-00313188    1305             2009-08-30 Email                                                   Foundation; Reservation of Objection--Reservation of Objection Pending         Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Translation Review                                                             statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22)
 1306    Matsuzaka, Takeshi        Proof of Defendants' liability for         NCC-CAP-00312431    1306             2009-07-15 Email                                                   Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         (801, 802, 805); Irrelevant (401-403); Prejudicial, Confusing, or Misleading
                                   and resulting damages                                                                                                                              (403)
 1318    Bruorton, Jim             Proof of Defendants' liability for         ECIA_00005596       1318             Document: "Minutes of the Meeting, 14th Annual World Capacitor     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                      Trade Statistics WCTS Meeting"                                     Knowlege or Competency (602); Foundation                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                         803(1), (3), (6), (8), (22); foundation is not subject to reasonable dispute;
                                                                                                                                                                                                                                                                 relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                 potential to mislead the jury
 1350    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003329023       1350             6/18/1999 ECC Trade Committee Meeting Minutes                      Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Foundation                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22)
 1351    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003329025       1351             7/23/1999 ECC Trade Committee Meeting Minutes                      Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Foundation                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22)
 1352    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003329018       1352             9/25/1998 ECC Trade Committee Meeting Minutes                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                         of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                     19 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 27 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates        Depo Ex No.                     Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


 1353    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003329028           1353               10/29/1999 ECC Trade Committee Meeting Minutes                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                      offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 1354    Matsuzaka, Takeshi        Proof of Defendants' liability for         RUB_003329020           1354               12/18/1998 ECC Trade Committee Meeting Minutes                  Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                            statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22)
 1356    Kasuga, Norio             Proof of Defendants' liability for         RUB_003345797           1356               2/4/2003 ECC Trade Committee Meeting Minutes                    Cumulative; Foundation; Hearsay within Hearsay; Lack of Personal           Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge or Competency                                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                    risk of undue prejudice, confusion, or misleading the jury

 1357    Nakayama, Akira           Proof of Defendants' liability for         RUB_002306743           1357               Email reporting the 3/21/2008 CUP meeting                       Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403)                        offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 1358    Matsuzaka, Takeshi        Proof of Defendants' liability for         PAN-C3345967            1358               8/12/2003 ECC Trade Committee Meeting Minutes                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                      foundation are not subject to reasonable dispute; not offered for truth; prior
 1359    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_003377562           1359               8/28/2003 ATC Group Joint Meeting Minutes                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)            foundation are not subject to reasonable dispute; not offered for truth; prior
 1360    Yoshida, Tadashi          Proof of Defendants' liability for         PAN-C2292186            1360               7/23/2004 ATC Trade Committee Meeting Minutes                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                               not offered for not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance outweighs any risk of undue prejudice, confusion, or misleading the jury

 1363    Nakayama, Akira           Proof of Defendants' liability for         RUB_001781890           1363               6/25/2008 CUP Meeting Minutes                                   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                      foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                               statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 1364    Nakayama, Akira           Proof of Defendants' liability for         RUB_001291750           1364               7/15/2008 CUP Meeting Minutes                                   Foundation; Reservation of Objection--Reservation of Objection Pending        Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Translation Review                                                            foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                               statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 1366    Matsuzaka, Takeshi        Proof of Defendants' liability for           NCC-CAP-00231197      1366               Price increase activity status by customer in spreadsheet       Foundation                                                                    Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 1367    Matsuzaka, Takeshi        Proof of Defendants' liability for           NCC-CAP-00309874      1367               2008-07-15 Email                                                Foundation                                                                    Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 1372    Tsubata, Takeo            Proof of Defendants' liability for           NCC-CAP-00231237      1372               2008-07-17 Email                                                Foundation; Reservation of Objection--Reservation of Objection Pending        Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Translation Review
                                   and resulting damages
 1377    Tsubata, Takeo            Proof of Defendants' liability for           NCC-CAP-00313475      1377               2009-09-09 Email                                                Foundation                                                                    Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 1378    Tsubata, Takeo            Proof of Defendants' liability for           NCC-CAP-00170573      1378               2010-04-12 Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowlege or Competency (602)
                                   and resulting damages
 1385    Mitsuhori, Kazuhiko       Proof of Defendants' liability for           PAN_0000225           1385               8/29/2003 ATC Group Joint Meeting Minutes                       Hearsay (801, 802); Lack of Personal Knowlege or Competency (602);            Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Cumulative (403); Foundation                                                  foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                       admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1386    Ikazaki, Akihiko          Proof of Defendants' liability for         OKA-00481347            1386               Japan Film Conference Agreement                                 Plaintiffs reserve all objections as the proposed exhibit has not been made   Relevance outweighs cumulative nature; not offered for truth; prior statement of
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            available for review by Plaintiffs                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22); personal knowledge, foundation and competency are not
                                                                                                                                                                                                                                                                       subject to reasonable dispute; relevance and probative value outweigh any undue
                                                                                                                                                                                                                                                                       prejudice, confusion, or potential to mislead the jury

 1398                                                                                                 1398 [DEFS-0812]   Physical Capacitor                                              Plaintiffs reserve all objections as the proposed exhibit has not been made
                                                                                                                                                                                         available for review by Plaintiffs




                                                                                                                                                              20 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 28 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates          Depo Ex No.                    Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


 1399                                                                                                1399 [DEFS-0813]   Physical Capacitor                                                Plaintiffs reserve all objections as the proposed exhibit has not been made
                                                                                                                                                                                          available for review by Plaintiffs
 1400                                                                                                1400 [DEFS-0814]   Physical Capacitor                                                Plaintiffs reserve all objections as the proposed exhibit has not been made
                                                                                                                                                                                          available for review by Plaintiffs
 1401                                                                                                1401 [DEFS-0815]   Physical Capacitor                                                Plaintiffs reserve all objections as the proposed exhibit has not been made
                                                                                                                                                                                          available for review by Plaintiffs
 1402                                                                                                1402 [DEFS-0816]   Physical Capacitor                                                Plaintiffs reserve all objections as the proposed exhibit has not been made
                                                                                                                                                                                          available for review by Plaintiffs
 1403                                                                                                1403 [DEFS-0817]   Physical Capacitor                                                Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Lack of Personal
                                                                                                                                                                                          Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or
                                                                                                                                                                                          Misleading (403)
 1457    Barkal, Susan             Proof of Defendants' liability for         KEM1235813             1457               Document: KEMET Corporation Code of Business Integrity and Ethics Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);      Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                  Confusing, or Misleading (403)                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1458    Barkal, Susan             Proof of Defendants' liability for         KEM0034462             1458               Document: KEMET Corporation Antitrust Compliance Overview             Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1463    Barkal, Susan             Proof of Defendants' liability for         KEM1420479             1463               2006-06-09 Email                                                      Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                             competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                             outweigh any undue prejudice, confusion, or potential to mislead the jury

 1467    Barkal, Susan             Proof of Defendants' liability for         NEC-C3132373           1467               2014-01-18 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                      Confusing, or Misleading (403)                                              exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                          competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                          outweigh any undue prejudice, confusion, or potential to mislead the jury

 1470    Barkal, Susan             Proof of Defendants' liability for         KEM0359525             1470               2014-05-07 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                      Confusing, or Misleading (403)                                              relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                          party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1471    Barkal, Susan             Proof of Defendants' liability for         KEM0030734             1471               Contract: Executive Second Agreement                                  Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);           foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                      Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1473    Whisenhunt, Mark          Proof of Defendants' liability for         KEM1168160             1473               2011-03-20 Email                                                      Translation not provided                                                       Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                             competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                             outweigh any undue prejudice, confusion, or potential to mislead the jury

 1475    Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00073368        1475               Internal report on the May 2012 MK Group meeting                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)
                                   and resulting damages
 1476    Barkal, Susan             Proof of Defendants' liability for         PAN-C2257018           1476               Business Trip Report: meeting in Taiwan btw Edward Chen (KEMET) Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Knowlege or               Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                           and Takagaki and Torii (Sanyo) (translation only)               Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading              foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                (403)                                                                                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                           21 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 29 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                                 Objections                                                                       Reply to Objs


 1479    Barkal, Susan             Proof of Defendants' liability for         KEM1175232              1479             2011-09-11 Email                                                    Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Irrelevant; Subject Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              to MIL; Prejudicial, Confusing, or Misleading                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                   and resulting damages                                                                                                                                                                                                                knowledge, foundation and competency are not subject to reasonable dispute;
                                                                                                                                                                                                                                                                        relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        potential to mislead the jury
 1481    Bruorton, Jim             Proof of Defendants' liability for         KEM1441378              1481             2007-11-20 Email                                                    Hearsay (801, 802)                                                           Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1523    Okumura, Takehisa         Proof of Defendants' liability for           SHINYEI-E-001129893   1523             2014-06-09 Email                                                    Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1534    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00065283       1534             Meeting memo of 1/26/2005 AT Group Meeting which Nakamura           Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          attended and reported to Miyanishi                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1538    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00065285       1538             12/16/2005 Market Study Group Meeting Minutes                       Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1539    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00065288       1539             4/12/2006 Market Study Group Meeting Minutes                        Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                  discuss "translation issue" with Defendants
 1540    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00065290       1540             September 2006 Market Research Group Meeting Minutes                Hearsay (801, 802)                                                             Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1542    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00025646       1542             2006 MK Group Shimotsuki-Kai meeting program                        Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1543    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00045578       1543             Minutes of 5/20/2010 JEITA Passive Component Parts Business         Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          Committee General Meeting & Regular Meeting                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1544    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00046001       1544             4/19/2011 Market Research Meeting Report (translation only)         Translation not provided                                                   Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                              discuss "translation issue" with Defendants
 1545    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00067662       1545             8/29-30/2011 Market Study Group Joint Meeting Report                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602)
                                   and resulting damages
 1546    Miyanishi, Akitsugu       Proof of Defendants' liability for           RUB_001396867         1546             March 2012 Market Research Group Meeting Report                     Translation not provided                                                       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                  admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                          risk of undue prejudice, confusion, or misleading the jury

 1547    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00067675       1547             8/2-3/2012 MK Group Joint Meeting program and data for discussion   Hearsay within Hearsay (801, 802, 805)                                         The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 1551    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 0012116        1551             3/10/2005 Ad Hoc AT Group Meeting Minutes                           Hearsay (801, 802)                                                             Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1552    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00034839       1552             TAOB Meeting member list revised as of 4/8/2010                     Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1559    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000495      1559             Internal report on 7/25/2002 JFC Meeting held in Tokyo              Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1560    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000497      1560             Internal report on 9/5/2002 JFC Meeting held in Tokyo               Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                  discuss "translation issue" with Defendants
 1561    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000501      1561             Internal report on 11/14/2002 JFC Meeting held in Kanda, Tokyo      Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages




                                                                                                                                                         22 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 30 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates       Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                      Reply to Objs


 1568    Danno, Yoshiaki           Proof of Defendants' liability for           SHNYEI-00000490       1568             12/18/2006 3rd JFC Meeting Minutes                                    Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1570    Danno, Yoshiaki           Proof of Defendants' liability for           SHNYEI-00000493       1570             9/14/2007 JFC Meeting Minutes (film hot doc)                          Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1575    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000472      1575             9/12/2008 JFC Meeting Minutes (film hot doc)                          Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                   discuss "translation issue" with Defendants
 1576    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000474      1576             12/11/2008 JFC Meeting Minutes                                        Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1581    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000481      1581             12/10/2009 JFC Meeting Minutes                                        Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                   discuss "translation issue" with Defendants
 1582    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000457      1582             2/10/2010 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                   discuss "translation issue" with Defendants
 1583    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000459      1583             5/20/2010 JFC Ad Hoc Meeting Minutes                                  Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1584    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000460      1584             7/16/2010 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                                   discuss "translation issue" with Defendants
 1587    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-000004623     1587             4/8/2010 JFC Meeting Minutes                                          Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1588    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000464      1588             6/2/2011 JFC Meeting Minutes                                          Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1589    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000465      1589             7/14/2011 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1590    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000466      1590             9/6/2011 JFC Meeting Minutes                                          Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1591    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-00000467      1591             12/8/2011 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1592    Danno, Yoshiaki           Proof of Defendants' liability for           SHNYEI-00000512       1592             2/10/2012 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1593    Danno, Yoshiaki           Proof of Defendants' liability for           SHNYEI-00000513       1593             3/13/2012 JFC Meeting Minutes                                         Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1594    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-000099218     1594             11/29/2012 JFC Meeting Minutes                                        Hearsay within Hearsay (801, 802, 805); Reservation of Objection--Document Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Incomplete                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1598    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-E-000692844   1598             JFC Meeting Minutes: 9/14/2007; 12/17/2007; 7/25/2008; 12/11/2008; Hearsay within Hearsay (801, 802, 805); Reservation of Objection--Document Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          2/12/2009; 4/10/2009; 9/11/2009; 12/10/2009; 2/10/2010; 4/9/2010;  Incomplete                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                               5/20/2010; 7/16/2010; 9/1/2010; 12/9/2010; 4/8/2011; 6/2/2011;                                                                                discuss "translation issue" with Defendants
                                                                                                                       7/14/2011; 9/9/2011; 12/8/2011; 2/10/2012; 3/13/2012; 4/20/2012;
                                                                                                                       5/21/2012; 6/6/2012; 7/19/2012; 9/9/2012

 1599    Danno, Yoshiaki           Proof of Defendants' liability for         SHINYEI-E-000099048     1599             JFC Meeting Minutes: 9/14/2007; 12/17/2007; 7/25/2008; 12/11/2008; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)                       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          2/12/2009; 4/10/2009; 9/11/2009; 12/10/2009; 2/10/2010; 4/9/2010;                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages                                                               5/20/2010; 7/16/2010; 9/10/2010; 12/9/2010; 4/8/2011; 6/2/2011;
                                                                                                                       7/14/2011; 9/9/2011; 12/8/2011; 2/10/2012; 3/13/2012; 4/20/2012

 1601    Danno, Yoshiaki           Proof of Defendants' liability for         SHINYEI-00013799        1601             Record of investigation interview with Satoshi Tanabe on cartel       Hearsay within Hearsay (801, 802, 805)                                        Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          activities via JFC meetings                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages




                                                                                                                                                           23 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 31 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates        Depo Ex No.                   Defs (Trial Exhibit List) Description                                                 Objections                                                                      Reply to Objs


 1610    Danno, Yoshiaki           Proof of Defendants' liability for           SHINYEI-E-000154917   1610               Internal report on 8/28/2007 JEITA Capacitor information Exchange   Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                            Meeting & Passive Parts Business Committee Meeting                  -Reservation of Objection Pending Translation Review                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1614    Ohta, Tsuneo              Proof of Defendants' liability for           UCC-CAP-00898229      1614               2010-10-18 Email                                                    Hearsay (801, 802)                                                             Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                               statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22)
 1615    Koga, Hiroyuki            Proof of Defendants' liability for           MATSUO 00034226       1615               2013-02-21 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602)                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1626    Suzuki, Katsunori         Proof of Defendants' liability for           PAN_0000008           1626               ATC meeting (former ECC) member list as of March 18, 2003           Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602)                                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                    admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                            risk of undue prejudice, confusion, or misleading the jury

 1627    Suzuki, Katsunori         Proof of Defendants' liability for         PAN_0000006             1627               2002 TC Meeting Trade Committee member list                         Translation not provided                                                       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                    admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                            risk of undue prejudice, confusion, or misleading the jury

 1630    Suzuki, Katsunori         Proof of Defendants' liability for         NICHICON0014783         1630               Internal reports on 1/23/2002 ECC President Meeting and 2/20/2002   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                            ECC/TC Meeting                                                      of Personal Knowlege or Competency (602)                                   foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                                offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                        admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1631    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_002306694           1631               5/18/2003 ECC/EC Joint Meeting Minutes                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                        risk of undue prejudice, confusion, or misleading the jury

 1632    Suzuki, Katsunori         Proof of Defendants' liability for         RUB_000006460           1632               1/29/2003 ECC Section Joint Meeting Minutes                         Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowlege or Competency (602)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                        discuss "translation issue" with defendants
 1638    Suzuki, Katsunori         Proof of Defendants' liability for         RUB_002306688           1638               3/19/2002 ECC Meeting Minutes                                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Foundation                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                        risk of undue prejudice, confusion, or misleading the jury

 1639    Suzuki, Katsunori         Proof of Defendants' liability for         RUB_003329005           1639               6/12/2002 ECC Meeting Minutes                                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowlege or Competency (602)                                       foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                                    statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)
 1640    Suzuki, Katsunori         Proof of Defendants' liability for         RUB_000006436           1640               8/29-30/2002 ECC Meeting Minutes                                    Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowlege or Competency (602)                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                    not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                            discuss "translation issue" with defendants
 1641    Suzuki, Katsunori         Proof of Defendants' liability for         RUB_000006463           1641               2/4/2003 ECC Trading Committee Staff Meeting Minutes                Relevance, probative value outweighed by risk of confusion, misleading the     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence; foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                     foundation, hearsay; 401, 403, 802                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                            discuss "translation issue" with defendants
 1642                                                                           AVX_0164821           1642 [DEFS-0012]   Bates Numbered Document                                             Best Evidence Rule; Foundation; Hearsay; Irrelevant; Lack of Personal
                                                                                                                                                                                             Knowledge or Competency; Prejudicial, Confusing, or Misleading

                                                                                                                                                                                             PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.
 1643    Smyth, Neil               Proof of Defendants' liability for         AVX_F_0010575           1643               2004-03-10 Email                                                    Foundation; Hearsay (801, 802); Lack of Personal Knowledge or Competency Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                (602); Prejudicial, Confusing, or Misleading (403)                       statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                                                                                              competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                      competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                      outweigh any undue prejudice, confusion, or potential to mislead the jury. Best
                                                                                                                                                                                                                                                                      evidence objection has been withdrawn.




                                                                                                                                                           24 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 32 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates         Depo Ex No.                    Defs (Trial Exhibit List) Description                                               Objections                                                                    Reply to Objs


 1645    Smyth, Neil               Proof of Defendants' liability for         AVX_0163633           1645               2004-06-08 Email                                                   Foundation; Hearsay (801, 802); Lack of Personal Knowledge or Competency Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             (602); Prejudicial, Confusing, or Misleading (403)                          statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                                                                                              competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                      undue prejudice, confusion, or potential to mislead the jury.
 1646    Smyth, Neil               Proof of Defendants' liability for         AVX_0157201           1646               2004-04-06 Email                                                   Probative value outweighed by risk of confusion, misleading the jury, undue Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             delay, wasting time, or needlessly presenting cumulative evidence; hearsay, statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                  403, 802.                                                                   competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                      competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                      outweigh any undue prejudice, confusion, or potential to mislead the jury. Best
                                                                                                                                                                                                                                                                      evidence objection has been withdrawn.
 1650                                                                     AVX_F_0043205             1650 [DEFS-0025]   Bates Numbered Document                                            Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency;
                                                                                                                                                                                          Prejudicial, Confusing, or Misleading
 1651    Hoey, Gordon              Proof of Defendants' liability for         AVX_F_1065360         1651               2012-01-20 Email                                                   Probative value outweighed by risk of confusion, misleading the jury, undue Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             delay, wasting time, or needlessly presenting cumulative evidence; hearsay, statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                  403, 802.                                                                   competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); personal knowledge, foundation and
                                                                                                                                                                                                                                                                      competency are not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                      outweigh any undue prejudice, confusion, or potential to mislead the jury. Best
                                                                                                                                                                                                                                                                      evidence objection has been withdrawn.
 1652                                                                         AVX_F_0570272         1652 [DEFS-0076]   Bates Numbered Document                                            Hearsay within Hearsay (801, 802, 805)
 1713    Nakamura, Hiroaki         Proof of Defendants' liability for         MATSUO 00012122       1713               2/16/2005 AT Meeting Minutes and the relevant materials to the     Hearsay within Hearsay (801, 802, 805)                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                          meeting                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1714    Nakamura, Hiroaki         Proof of Defendants' liability for         MATSUO 00012120       1714               2005-02-21- AT Meeting- Meeting Minutes                            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                   and resulting damages                                                                                                                                                                                                             discuss "translation issue" with Defendants
 1719    Shimizu, Takumi           Proof of Defendants' liability for         RUB_000006510         1719               11/11/2004 AT Statistics Presidents Meeting Minutes                Hearsay within Hearsay (801, 802, 805)                                     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                     discuss "translation issue" with defendants
 1720    Shimizu, Takumi           Proof of Defendants' liability for         MATSUO 00000959       1720               11/10/2005 MK Meeting Minutes                                      Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602)                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 1725    Suginaga, Eiji            Proof of Defendants' liability for         HIT00086241           1725               2008-06-10 Email                                                   Foundation; Hearsay within Hearsay (801, 802, 805)                            Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                           statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                                                                                                competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22)
 1737    Inoue, Nobuo              Proof of Defendants' liability for         ELNA_NDCAL-00469642   1737               2001 ECC meeting member list by meeting group (Presidents group,   Foundation; Hearsay within Hearsay (801, 802, 805)                            cumulative; Foundation; Hearsay; Lack of Personal Knowledge or Competency;
                                   conspiracy, impact on the Plaintiff Class,                                          SM Cmte group, & Trade Cmte group)                                                                                                               Translation Issue
                                   and resulting damages
 1738    Inoue, Nobuo              Proof of Defendants' liability for         ELNA_NDCAL-00469684   1738               2000 TC meeting member list by meeting group (Presidents           Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                          group, Manager group, & Trade Cmte group)                          Knowlege or Competency (602); Foundation                                   foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                             offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1739    Inoue, Nobuo              Proof of Defendants' liability for         RUB_000646229         1739               9/29/2009 Hong Kong SM Meeting Minutes                             Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602); Foundation                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                             statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22)
 1740    Kikuchi, Kenichi          Proof of Defendants' liability for         RUB_000646289         1740               12/7/2009 Hong Kong SM Meeting Minutes                             Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                             statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22)
 1741    Kikuchi, Kenichi          Proof of Defendants' liability for         RUB_000642674         1741               2009-12-19 Email                                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                     risk of undue prejudice, confusion, or misleading the jury




                                                                                                                                                          25 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 33 of 154
                                                                                                                                     Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates        Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


 1742    Kasuga, Mitsuhiro         Proof of Defendants' liability for         RUB_000642525         1742             2010-01-05 Email                                                      Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Objection--Reservation of Objection Pending Translation Review                 offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                  admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                          risk of undue prejudice, confusion, or misleading the jury

 1743    Kasuga, Mitsuhiro         Proof of Defendants' liability for         NICHICON3839224       1743             2010-03-02 Email                                                      Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602); Foundation                                       personal knowledge and competency are not subject to reasonable dispute; judicial
                                   and resulting damages                                                                                                                                                                                                                  admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1760    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         RUB_002308600         1760             11/14/2001 ECC President Meeting Minutes                              Translation not provided                                                       Relevance outweighs cumulative nature; personal knowledge, competency and
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             foundation are not subject to reasonable dispute; not offered for truth; prior
                                   and resulting damages                                                                                                                                                                                                                  statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                          exceptions 803(1), (3), (6), (8), (22)
 1761    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         ELNA_NDCAL-00469648   1761             Fall ECC/TC Joint Meeting/Presidents' Meeting attendee list           Cumulative (403); Lack of Personal Knowlege or Competency (602);               The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Foundation
                                   and resulting damages
 1764    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_000692265         1764             TAOB Meeting Group member list as of Dec. 3, 2008                     Cumulative (403); Lack of Personal Knowlege or Competency (602);               Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Foundation                                                                     foundation, knowledge, and competency are not subject to reasonable dispute
                                   and resulting damages
 1765    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_000698054         1765             TAOB Meeting Group bylaws                                             Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);     foundation, knowledge, and competency are not subject to reasonable dispute
                                   and resulting damages                                                                                                                                   Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                                                                                                                                                                           Document Incomplete; Reservation of Objection--Reservation of Objection
                                                                                                                                                                                           Pending Translation Review
 1766    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4294594       1766             Daily Work Report reporting 12/14/2001 JFC meeting                    Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              805); Lack of Personal Knowlege or Competency (602); Reservation of            foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                   Objection--Reservation of Objection Pending Translation Review                 relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                          party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1769    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4201380       1769             Internal report on the 2/20/2003 JFC meeting                          Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Foudation; Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              of Personal Knowlege or Competency (602); Cumalative; Reservation of          foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                   Objection--Reservation of Objection Pending Translation Review                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1770    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON3747971       1770             Nichicon in-house manger group meeting minutes                        Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              (801, 802, 805); Lack of Personal Knowlege or Competency (602);               statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                   Reservation of Objection--Reservation of Objection Pending Translation        competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                           Review                                                                        exceptions 803(1), (3), (6), (8), (22)
 1771    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4203067       1771             Record of the 2/28/2007 meeting                                       Foundation; Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              or Misleading (403); Reservation of Objection--Reservation of Objection       foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                   Pending Translation Review                                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                         admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1780    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4329190       1780             Letter to customers re "Supply & Demand Trends in Aluminum            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                        Electrolytic Capacitors"                                              of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                         undue prejudice, confusion, or potential to mislead the jury.
 1781    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459989         1781             2010-06-25 Email                                                      Hearsay within Hearsay (801, 802, 805)                                        Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                 admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                         risk of undue prejudice, confusion, or misleading the jury

 1783    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         MATSUO 00001550       1783             Miyanishi's 2005-2006 handwritten notes re Market Study Group         Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              (801, 802, 805); Lack of Personal Knowlege or Competency (602);                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages                                                                                                                                   Reservation of Objection--Reservation of Objection Pending Translation
                                                                                                                                                                                           Review
 1784    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4203065       1784             Report of price action plan for customers managed by Northern Kanto   Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                        Sales & Marketing Office                                              Reservation of Objection--Reservation of Objection Pending Translation         foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                   Review                                                                         offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                          admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1785    Miyakoshi, Yoshiharu      Proof of Defendants' liability for         NICHICON4201121       1785             2/7/2007 record of phone call                                         Foundation                                                                     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             of witness; statement of party opponent; judicial admission; hearsay exceptions
                                   and resulting damages                                                                                                                                                                                                                  803(1), (3), (6), (8), (22)




                                                                                                                                                        26 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 34 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


 1812    Kakizaki, Noriaki         Proof of Defendants' liability for         NCC-CAP-00470276    1812             2013-07-02 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading
                                   and resulting damages                                                                                                                         (403)
 1818    Kakizaki, Noriaki         Proof of Defendants' liability for         NCC-CAP-00377642    1818             2014-03-30 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                            undue prejudice, confusion, or potential to mislead the jury.
 1856    Nishizaka, Tadaaki        Proof of Defendants' liability for         RUB_000006489       1856             5/27/2004 ASEAN SM Meeting Minutes                            Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1859    Nakayama, Akira           Proof of Defendants' liability for         RUB_001531695       1859             9/19/2005 Five Company Meeting Minutes                        Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1863    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459878       1863             1/23/2006 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1865    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459911       1865             6/27/2006 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1866    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459914       1866             7/25/2006 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1868    Nakayama, Akira           Proof of Defendants' liability for         RUB_001624808       1868             10/19/2006 Hong Kong SM Meeting Minutes                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1869    Nakayama, Akira           Proof of Defendants' liability for         RUB_001250414       1869             11/21/2006 Hong Kong SM Meeting Minutes                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1870    Nakayama, Akira           Proof of Defendants' liability for         RUB_001255547       1870             3/27/2007 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1871    Kasuga, Norio             Proof of Defendants' liability for         RUB_002308723       1871             7/25/2007 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1872    Kasuga, Norio             Proof of Defendants' liability for         RUB_003460095       1872             3/10/2008 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1873    Kasuga, Norio             Proof of Defendants' liability for         RUB_003460097       1873             4/21/2008 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                      : Pre+S+US+Con+Me                                             Knowlege or Competency (602); Reservation of Objection--Reservation of     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                         Objection Pending Translation Review                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 1874    Nakayama, Akira           Proof of Defendants' liability for         RUB_001764301       1874             2008-04-22 Email                                              Foundation; Reservation of Objection--Reservation of Objection Pending     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Translation Review                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                    not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 1876    Takahashi, Kaname         Proof of Defendants' liability for         UCC-CAP-00855049    1876             2008-08-18 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)
                                   and resulting damages




                                                                                                                                                   27 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 35 of 154
                                                                                                                                           Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                              BegBates           Depo Ex No.                 Defs (Trial Exhibit List) Description                                               Objections                                                                      Reply to Objs


 1877    Nakatani, Kazushi "Jack"   Proof of Defendants' liability for         PAN-C1306442           1877               2008-09-02 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowlege or Competency (602)                                   foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                            relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                     party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1881    Nishizaka, Tadaaki         Proof of Defendants' liability for         RUB_001990039          1881               2010-06-14 Email                                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                      offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                        risk of undue prejudice, confusion, or misleading the jury

 1883    Kasuga, Norio              Proof of Defendants' liability for         RUB_000006517          1883               7/21/200 SM Meeting Minutes                                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)            statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 1902    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C2256358           1902               2003-10-05 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                        (partially 1903)                                                                    of Personal Knowledge; Prejudicial, Confusing, Misleading                     foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1904    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-CU006047528        1904               2005-10-18 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403)                        foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1905    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C2733284           1905               2005-10-19 Email                                                 Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            805); Lack of Personal Knowlege or Competency (602); Reservation of           foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                 Objection--Reservation of Objection Pending Translation Review                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1907    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002246           1907               2006-05-30 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, Misleading                                 foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1909    Torii, Shinichi            Proof of Defendants' liability for         PAN-CU002158407        1909               2007-02-16 Email                                                 Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Confusing, Misleading; Translation Issue                                      foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1910    Torii, Shinichi            Proof of Defendants' liability for         PAN-CU006028196        1910               Report on information about KEMET                                Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Objection--Reservation of Objection Pending Translation Review                foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1911    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002304           1911               2007-7-10 Email                                                  Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Objection--Reservation of Objection Pending Translation Review                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                    and resulting damages                                                                                                                                                                                                               probative value outweigh any undue prejudice, confusion, or potential to mislead
                                                                                                                                                                                                                                                                        the jury.
 1912    Torii, Shinichi            Proof of Defendants' liability for         PAN_0008001            1912               2008-04-28 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)            foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                            28 of 147
                                                                                                Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 36 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                   Purpose                                BegBates         Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


 1913    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0008621             1913              2008-07-11 Email                                              Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or            Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Competency (602); Hearsay within Hearsay (801, 802, 805); Reservation of      foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                               Objection--Reservation of Objection Pending Translation Review                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1914    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002568             1914              2008-11-09 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602); Hearsay (801, 802); Reservation of Objection- foundation, personal knowledge and competency are not subject to reasonable
                                    and resulting damages                                                                                                                               -Reservation of Objection Pending Translation Review                        dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1915    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002052             1915              2010-01-21 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowledge; Prejudicial, Confusing, Misleading                                 foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                             relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1920    Torii, Shinichi            Proof of Defendants' liability for         PAN-CU002162449          1920; 8028        2007-11-05 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Objection--Reservation of Objection Pending Translation Review                foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                             relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 1921    Torii, Shinichi            Proof of Defendants' liability for           PAN_0000670            1921              2007-11-29 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Objection--Reservation of Objection Pending Translation Review                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 1922    Torii, Shinichi            Proof of Defendants' liability for           PAN_0000793            1922              2008-06-12 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Objection--Reservation of Objection Pending Translation Review                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 1923    Torii, Shinichi            Proof of Defendants' liability for           PAN_0000701            1923              2008-06-26 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Objection--Reservation of Objection Pending Translation Review                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 1924    Torii, Shinichi            Proof of Defendants' liability for           PAN_0000689            1924              2008-08-05 Email                                              Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,       Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          805); Lack of Personal Knowlege or Competency (602); Foundation               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 1927    Torii, Shinichi            Proof of Defendants' liability for           PAN-C0001895           1927              2009-11-30 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Objection--Reservation of Objection Pending Translation Review                offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury

 1928    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0001888             1928              2009-12-25 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          (801, 802, 805); Lack of Personal Knowlege or Competency (602)                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 1934    Torii, Shinichi            Proof of Defendants' liability for         PAN_0000047              1934              2009-01-24 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805)                         Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                     offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                          admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury; the Class will discuss
                                                                                                                                                                                                                                                                   "translation issue" with defendants
 1935    Shiozaki, Masanobu         Proof of Defendants' liability for         ELNA_NDCAL-00469680      1935              5/16~17/2002 TC/ECC Joint Meeting materials                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          of Personal Knowlege or Competency (602)                                   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22)
 1938    Nakayama, Akira            Proof of Defendants' liability for         RUB_001213802            1938              2005-07-29 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);    Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Lack of Personal Knowlege or Competency (602); Reservation of Objection-- offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                               Reservation of Objection Pending Translation Review                        admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 1939    Shiozaki, Masanobu         Proof of Defendants' liability for         NICHICON0559535          1939              2006-06-07 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Reservation of Objection--Reservation of Objection Pending Translation        offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                               Review                                                                        admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                      risk of undue prejudice, confusion, or misleading the jury




                                                                                                                                                           29 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 37 of 154
                                                                                                                                      Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates        Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                       Reply to Objs


 1942    Shiozaki, Masanobu        Proof of Defendants' liability for         NICHICON-AM00275360   1942             2006-12-16 Email                                                         Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 (801, 802, 805); Lack of Personal Knowlege or Competency (602);                offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                      Reservation of Objection--Reservation of Objection Pending Translation         admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                              Review                                                                         risk of undue prejudice, confusion, or misleading the jury

 1948    Shiozaki, Masanobu        Proof of Defendants' liability for         NICHICON3339321       1948             Attachment spreadsheet of CUP meetings attended by HAIC, NCC,            Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                        Rubycon, and Nichicon                                                    (801, 802, 805); Lack of Personal Knowlege or Competency (602);                offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                      Reservation of Objection--Reservation of Objection Pending Translation         admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                     12/13/2006 Competitors Kick Off Meeting (likely CUP Meeting)             Review                                                                         risk of undue prejudice, confusion, or misleading the jury
                                                                                                                     Minutes to embark on price increase action
 1951    Shiozaki, Masanobu        Proof of Defendants' liability for         NICHICON3338506       1951             A set of reports recording price negotiation status with each customer   Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of             Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Objection--Reservation of Objection Pending Translation Review                 offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                             risk of undue prejudice, confusion, or misleading the jury

 1958    Kakizaki, Noriaki         Proof of Defendants' liability for         NCC-CAP-00310806      1958             2008-12-23 Email                                                         Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 (801, 802, 805); Lack of Personal Knowlege or Competency (602); Prejudicial,   offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                      Confusing, or Misleading (403); Reservation of Objection--Reservation of       admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                              Objection Pending Translation Review                                           risk of undue prejudice, confusion, or misleading the jury

 1960    Shiozaki, Masanobu        Proof of Defendants' liability for         NICHICON0773663       1960             Weekly schedule of Nichicon managers (as of February 5, 2009)            Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                       offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                             risk of undue prejudice, confusion, or misleading the jury

 1987    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_003412858         1987             7/23/2004 East/West ATC Statistics Committee Joint Meeting Minutes Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal       Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1989    Kasuga, Norio             Proof of Defendants' liability for         RUB_000006522         1989             2/25/2009 SM Meeting Minutes                                             Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1992    Kasuga, Mitsuhiro         Proof of Defendants' liability for         RUB_002012453         1992             9/7/2010 Hong Kong SM Meeting Minutes; attachent to Exh 1991             Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1994    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_001022524         1994             9/7/2010 Hong Kong SM Meeting Minutes; attachment to Exh 1993            Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1996    Kikuchi, Kenichi          Proof of Defendants' liability for         RUB_001069907         1996             12/6/2011 Hong Kong SM Meeting Minutes; attachment to Exh 1995           Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1998    Kikuchi, Kenichi          Proof of Defendants' liability for         RUB_003558483         1998             3/20/2012 Hong Kong SM Meeting Minutes; attachment to Exh 1997           Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 1999    Nakayama, Akira           Proof of Defendants' liability for         RUB_002306740         1999             2006-12-25 Email                                                         Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 2003    Kasuga, Mitsuhiro         Proof of Defendants' liability for         RUB_000642458         2003             2010-03-16 Email                                                         Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                 of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 2004    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_003535666         2004             2011-09-28 Email                                                         Foundation; Lack of Personal Knowlege or Competency (602)                  Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute




                                                                                                                                                         30 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 38 of 154
                                                                                                                                      Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates          Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


 2005    Suginaga, Eiji            Proof of Defendants' liability for         NEC-C0186810           2005              2003-04-09 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal            Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602)                                                    dispute
                                   and resulting damages
 2006    Suginaga, Eiji            Proof of Defendants' liability for         NEC-C0186893           2006              2004-05-20 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                             Confusing, or Misleading (403)                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                 risk of undue prejudice, confusion, or misleading the jury

 2048    Hinojosa, Conrado         Proof of Defendants' liability for         KEM0149713             2048              2008-06-26 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Subject to MIL; Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Prejudicial, Confusing, or Misleading (403); Reservation of Objection--     foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                             Reservation of Objection Pending Translation Review                         relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                 misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2053    Persico, Daniel           Proof of Defendants' liability for         KEM1433072             2053              2008-02-04 Email                                              Hearsay (801, 802)                                                              Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22)
 2089    Edwards, Russell          Proof of Defendants' liability for         NICHICON-AM00020815    2089              2008-07-11 Email                                              Foundation; Prejudicial, Confusing, or Misleading (403); Reservation of         Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Objection--Reservation of Objection Pending Translation Review                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                   and resulting damages                                                                                                                                                                                                             probative value outweigh any undue prejudice, confusion, or potential to mislead
                                                                                                                                                                                                                                                                     the jury.
 2102    Miyanishi, Akitsugu       Proof of Defendants' liability for         MATSUO 00034941        2102              2005-05-25 - 2005-05-26 MK Presidents Meeting Program         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance
                                   and resulting damages                                                                                                                                                                                                             outweighs any risk of undue prejudice, confusion, or misleading the jury

 2103    Ohta, Tsuneo              Proof of Defendants' liability for         UCC-CAP-01259850       2103              2005-02-23 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805)                              Foundation is not subject to reasonable dispute; relevance and probative value
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        outweigh any undue prejudice, confusion, or potential to mislead the jury.
                                   and resulting damages
 2107    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_001217742          2107              2005-11-10 MK Meeting Minutes                                 Hearsay (801, 802)                                                              Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 2108    Uchiyama, Ikuo            Proof of Defendants' liability for         NCC-CAP-00305174       2108              2006-07-14 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal            Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602)                                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                     risk of undue prejudice, confusion, or misleading the jury

 2110    Miyanishi, Akitsugu       Proof of Defendants' liability for         MATSUO 00026269        2110              2008-11-05 - 2008-11-06 MK Presidents Meeting Program         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 2114    Yokote, Akio              Proof of Defendants' liability for         HIT00110075            2114              2008-06-04 - 2008-06-05 MK Presidents Meeting Program         Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);         Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading     dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                             (403); Reservation of Objection--Reservation of Objection Pending Translation   opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                                                                                                                                                                     Review
 2118    Nakayama, Akira           Proof of Defendants' liability for         RUB_001314296          2118              2008-11-07 MK Meeting Minutes                                 Foundation; Hearsay; Hearsay within Hearsay; Irrelevant; Subject to MIL;        Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Prejudicial, Confusing, or Misleading; Reservation of Objection--Reservation    statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                             of Objection Pending Translation Review                                         exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 2122    Kakizaki, Noriaki         Proof of Defendants' liability for         NCC-CAP-00486142       2122              2014-04-01 Email                                              Hearsay (801, 802)                                                              Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                                                                                                             competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                     undue prejudice, confusion, or potential to mislead the jury.
 2131    Miyanishi, Akitsugu       Proof of Defendants' liability for         MATSUO 00026273        2131              2007-06-06 - 2007-06-07 MK Presidents Meeting Program         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
                                                                                                                                                                                     PLTFS - Relevance, foundation, hearsay, 401, 403, 802, 901
 2162    Nakayama, Akira           Proof of Defendants' liability for         RUB_002308605          2162; 8753        2005-01-18 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                        statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute




                                                                                                                                                       31 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 39 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                      Reply to Objs


 2167    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459889       2167             2006-03-15 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2168    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459908       2168             2006-05-30 SM Meeting Minutes                                 Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    -Reservation of Objection Pending Translation Review                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2172    Takahashi, Kaname         Proof of Defendants' liability for         UCC-CAP-01337428    2172             2006-10-19 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); relevance outweighs any risk of undue
                                                                                                                                                                                                                                                               prejudice, confusion, or misleading the jury
 2175    Nakayama, Akira           Proof of Defendants' liability for         RUB_001644612       2175             2007-01-24 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2176    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459930       2176             2007-02-14 SM Meeting Minutes                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2179    Kasuga, Norio             Proof of Defendants' liability for         RUB_000006515       2179             2007-08-23 SM Meeting Minutes                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2181    Kasuga, Norio             Proof of Defendants' liability for         RUB_001708169       2181             2007-09-20 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2183    Kasuga, Norio             Proof of Defendants' liability for         RUB_001739077       2183             2008-01-22 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2185    Kasuga, Norio             Proof of Defendants' liability for         RUB_000645898       2185             2008-06-30 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2187    Kasuga, Norio             Proof of Defendants' liability for         RUB_000006520       2187             2008-08-1 SM Meeting Minutes                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2191    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_000646778       2191             2011-07-21 ASEAN SM Meeting Minutes                           Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2193    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_000646842       2193             2012-03-09 Singapore SM Meeting Minutes                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2194    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_000646220       2194             2012-06-15 Singapore SM Meeting Minutes                       Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    -Reservation of Objection Pending Translation Review                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 2196    Takahashi, Kaname         Proof of Defendants' liability for         NCC-CAP-00310318    2196             2008-10-31 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    -Reservation of Objection Pending Translation Review                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 2202    Takahashi, Kaname         Proof of Defendants' liability for         NCC-CAP-00282593    2202             2013-04-23 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    -Reservation of Objection Pending Translation Review                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
 2203    Takahashi, Kaname         Proof of Defendants' liability for         NCC-CAP-00282692    2203             2013-05-01 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                         Misleading (403)                                                              exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                   32 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 40 of 154
                                                                                                                                      Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                                  BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


 2215    Persico, Daniel           Proof of Defendants' liability for         KEM 1200269             2215             2009-06-18 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or           statement of witness; statement of party opponent; personal knowledge and
                                   and resulting damages                                                                                                                             Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading       competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                     (403)                                                                         exceptions 803(1), (3), (6), (8), (22)
 2216    Persico, Daniel           Proof of Defendants' liability for         KEMt200270              2216             2009-06-00 Presentation                                       Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,       Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);    foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                             Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                   misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                   party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2219    Persico, Daniel           Proof of Defendants' liability for         KEM1149606              2219             2010-02-02 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature or risk of prejudice,
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                   confusion, or misleading the jury; not offered for truth; prior statement of witness;
                                   and resulting damages                                                                                                                                                                                                        statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                (6), (8), (22); personal knowledge, competency and foundation not subject to
                                                                                                                                                                                                                                                                reasonable dispute
 2320    Nakayama, Akira           Proof of Defendants' liability for         RUB_000005389           2320             2004-08-04 - 2004-08-05 MK Joint Meeting Minutes              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2321    Nakayama, Akira           Proof of Defendants' liability for         RUB_000005499           2321             2005-09-14 MK Meeting Minutes                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2322    Nakayama, Akira           Proof of Defendants' liability for         RUB_000658688           2322             2006-02-24 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2331    Nakayama, Akira           Proof of Defendants' liability for         RUB_001968085           2331             2010-02-18 MK Meeting Minutes                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2334    Nakayama, Akira           Proof of Defendants' liability for         RUB_001237367           2334             2006-07-18 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2394    Imai, Hiroyuki            Proof of Defendants' liability for         ELNA_NDCAL-01291575     2394             2006-08-22 Email                                              Hearsay within Hearsay (801, 802, 805)                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                foundation not subject to reasonable dispute
 2395    Ohkubo, Satoshi           Proof of Defendants' liability for         ELNA_NDCAL-01293240     2395             2007-03-05 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 2451    Nakayama, Akira           Proof of Defendants' liability for         RUB_002308640           2451             2005-11-21 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                   foundation not subject to reasonable dispute
 2452    Nakayama, Akira           Proof of Defendants' liability for         RUB_000645612           2452             2006-06-27 SM Meeting Minutes                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                   foundation not subject to reasonable dispute
 2551    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_001424363           2551             2003-12-19 ECC Meeting Minutes                                Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        Objection--Reservation of Objection Pending Translation Review                statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                   foundation not subject to reasonable dispute
 2555    Suzuki, Kazunori          Proof of Defendants' liability for         NICHICON3511603         2555             2003-08-27 Email                                              Foundation; Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay      Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                        (801, 802, 805); Lack of Personal Knowlege or Competency (602);               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages                                                                                                                             Reservation of Objection--Reservation of Objection Pending Translation
                                                                                                                                                                                     Review




                                                                                                                                                        33 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 41 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                              BegBates         Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


 2556    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3340642        2556             2003-09-03 Email                                                      Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Reservation of     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Objection--Reservation of Objection Pending Translation Review                 foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                                   relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                            party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2557    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON334644         2557             2003-08-28 ATC Kanto Region & Trade Cmte Joint Meeting Minutes        Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowlege or Competency (602); Hearsay (801, 802); Reservation judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages                                                                                                                                    of Objection--Reservation of Objection Pending Translation Review

 2558    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002022           2558             2003-08-31 ATC Meeting Minutes                                        Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               805); Lack of Personal Knowlege or Competency (602); Reservation of            foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    and resulting damages                                                                                                                                    Objection--Reservation of Objection Pending Translation Review                 offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 2559    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3939330        2559             9/17/2003 ATC Meeting Minutes                                         Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Lack of Personal Knowlege or Competency (602);                foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                    Reservation of Objection--Reservation of Objection Pending Translation         relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                             Review                                                                         misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                            party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2562    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3340766        2562             Report on 10/22/2003 ATC Meeting (attachment to Exh 2561)          Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay          Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            (801, 802, 805); Lack of Personal Knowlege or Competency (602);                   foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    and resulting damages                                                                                                                                 Reservation of Objection--Reservation of Objection Pending Translation            offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                          Review                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 2565    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3340483        2565             11/29/2003 ATC Presidents Meeting Minutes (attachment to Exh 2564) Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Reservation of Objection--Reservation of            foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    and resulting damages                                                                                                                                 Objection Pending Translation Review                                              offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 2569    Suzuki, Katsunori          Proof of Defendants' liability for         NICHICON3904018        2569             2003-12-01 Email                                                      Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Personal knowledge and comptency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                                   admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 2570    Mitsuhori, Kazuhiko        Proof of Defendants' liability for         RUB_000678889          2570             4/21/2004 ATC Statistics Meeting Minutes                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 2571    Mitsuhori, Kazuhiko        Proof of Defendants' liability for         RUB_002308583          2571             5/13/2004 AT Statistics Presidents Meeting Minutes                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs cumulative nature; personal knowledge, competency and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       foundation are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                            undue prejudice, confusion, or risk of misleading the jury; the Class will discuss
                                                                                                                                                                                                                                                                            "translation issue" with Defendants
 2572    Mitsuhori, Kazuhiko        Proof of Defendants' liability for         RUB_000678912          2572             6/17/2004 AT Statistics Presidents Meeting Minutes                    Cumulative (403); Lack of Personal Knowlege or Competency (602);               Relevance outweighs cumulative nature; personal knowledge, competency and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Foundation                                                                     foundation are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                            undue prejudice, confusion, or risk of misleading the jury; the Class will discuss
                                                                                                                                                                                                                                                                            "translation issue" with Defendants
 2573    Ide, Shoe                  Proof of Defendants' liability for         RUB_003422023          2573             11/11~12/2004 AT Statistics Presidents Meeting Program:               Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Irrelevant (401-   Relevance outweighs any risk due to cumulative nature; personal knowledge,
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               403); Lack of Personal Knowlege or Competency (602); Cumalative;               competency and foundation not subject to reasonable dispute
                                    and resulting damages                                                                                                                                    Reservation of Objection--Reservation of Objection Pending Translation
                                                                                                                                                                                             Review; Reservation of Objection--Description Innacurate
 2585    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3895557        2585             2009-09-18 Email                                                      Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               (801, 802, 805); Lack of Personal Knowlege or Competency (602);                statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                    Reservation of Objection--Reservation of Objection Pending Translation         exceptions 803(1), (3), (6), (8), (22); personal knowledge and competency not
                                                                                                                                                                                             Review                                                                         subject to reasonable dispute
 2588    Suzuki, Kazunori           Proof of Defendants' liability for         NICHICON3323301        2588             2009-11-02 Email                                                      Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602)                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 2625    Sato, Hideaki              Proof of Defendants' liability for         NEC-C0156743           2625             Internal NEC email re: inappropriate bilateral information exchange   Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                         with KEMET.                                                           Knowlege or Competency (602)                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge and competency not
                                                                                                                                                                                                                                                                            subject to reasonable dispute




                                                                                                                                                           34 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 42 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                                 BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                              Objections                                                                       Reply to Objs


 2762    Asakawa, Masahiro          Proof of Defendants' liability for         NEC-C0164559           2762             6/14/2005 MK Group Meeting Minutes                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          (801, 802, 805); Irrelevant (401-403); Prejudicial, Confusing, or Misleading statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                               (403)                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 2764    Torii, Shinichi            Proof of Defendants' liability for         PAN_0000497            2764             2007-07-19 Email                                                 Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602)                                                 statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 2765    Asakawa, Masahiro          Proof of Defendants' liability for         NEC-C0162771           2765             2005-02-01 Email                                                 Translation not provided                                                     Personal knowledge and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 2767    Asakawa, Masahiro          Proof of Defendants' liability for         NEC-C0186825           2767             2003-06-02 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal         The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                    and resulting damages
 2769    Suginaga, Eiji             Proof of Defendants' liability for         HIT00109849            2769             Report on 11/11/2004 AT Statistics Presidents Meeting            Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      misleading the jury; not offered for truth; prior statement of witness; statement of
                                    and resulting damages                                                                                                                                                                                                              party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       personal knowledge and competency not subject to reasonable dispute

 2771    Asakawa, Masahiro          Proof of Defendants' liability for         NEC- C0163147          2771             2005-03-08 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack  Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          of Personal Knowlege or Competency (602); Subject to MIL; Hearsay (801,     dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                               802); Reservation of Objection--Reservation of Objection Pending Translationopponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                        Review                                                                      relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    potential to mislead the jury.
 2785    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002236           2785             8/4/2005 Capacitor Joint Meeting Minutes                         Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Subject to MIL; Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Foundation; Reservation of Objection--Reservation of Objection Pending      foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                               Translation Review                                                          relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2789    Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0007888            2789             2010-08-12 Email                                                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Foundation is not subject to reasonable dispute; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or     statement of witness; statement of party opponent; personal knowledge and
                                    and resulting damages                                                                                                                               Misleading (403)                                                             competency are not subject to reasonable dispute; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22)
 2792    Persico, Daniel            Proof of Defendants' liability for         KEM1394250             2792             2002-5-16 Email                                                  Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                               Subject to MIL; Prejudicial, Confusing, or Misleading (403)                  relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                     party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2793    Persico, Daniel            Proof of Defendants' liability for         KEM139251              2793             2002-05-15 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Knowledge; Prejudicial, Confusing, or Misleading (403)                         foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                              relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2794    Persico, Daniel            Proof of Defendants' liability for         PAN-C2099032           2794             Minutes of 5/13/2002 meeting btw Sanyo and KEMET                 Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Irrelevant (401-   Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          403); Lack of Personal Knowlege or Competency (602); Subject to MIL;           foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                               Prejudicial, Confusing, or Misleading (403)                                    relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2798    Persico, Daniel            Proof of Defendants' liability for         KEM1396068             2798             2002-12-15 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);        Personal knowledge and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Prejudicial, Confusing, or Misleading (403)                                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative
                                                                                                                                                                                                                                                                       value outweigh any undue prejudice, confusion, or potential to mislead the jury.

 2799    Ong, Kelvin                Proof of Defendants' liability for         AVX_F_0271672          2799             2004-03-03 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Subject to MIL;              Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                          Prejudicial, Confusing, or Misleading (403)                                    foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                              relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                          35 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 43 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates         Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                        Reply to Objs


 2800    Lessner, Phil             Proof of Defendants' liability for         KEM1416853             2800             2006-01-01 Email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or             foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                     Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading         relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                             (403)                                                                           misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2802    Persico, Daniel           Proof of Defendants' liability for         KEM1347972             2802             Persico's executive summary after individual competitor meeting with   Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                         Tokin, HAIC, NCC, Panasonic, Nichicon, Showa Denko KK                  (801, 802, 805); Subject to MIL; Prejudicial, Confusing, or Misleading (403)    foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2804    Persico, Daniel           Proof of Defendants' liability for         KEM1438606             2804             2007-06-06 Email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Subject to MIL;               Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Prejudicial, Confusing, or Misleading (403)                                     foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2805    Persico, Daniel           Proof of Defendants' liability for         KEM1443162             2805             2008-02-11 Email                                                       Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Prejudicial, Confusing, or Misleading (403)                                     foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2807    Persico, Daniel           Proof of Defendants' liability for         KEM1443892             2807             2008-03-09 Email                                                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack      Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)              foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2813    Ohashi, Tak               Proof of Defendants' liability for         PAN-C2691226           2813             Panasonic's internal report on competitor contact happened at          Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                   conspiracy, impact on the Plaintiff Class,                                         10/20/2008 TIC meeting (with AVX and KEMET)                            Prejudicial, Confusing, or Misleading (403)                                     misleading the jury; foundation and personal knowledge are not subject to
                                   and resulting damages                                                                                                                                                                                                                     reasonable dispute; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                             the Class will discuss "translation issue" with Defendants
 2822    Persico, Daniel           Proof of Defendants' liability for         KEM0067513             2822             2001-03-08 Email                                                       Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Knowlege or          Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading         foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                     (403)                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2835    Persico, Daniel           Proof of Defendants' liability for         KEM1172495             2835             2011-06-30 Email                                                       Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or        foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                     Misleading (403)                                                                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2837    Persico, Daniel           Proof of Defendants' liability for         KEM1180810             2837             2010-03-12 Email                                                       Translation not provided                                                        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                             party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 2839    Persico, Daniel           Proof of Defendants' liability for         KEM0094390             2839             2013-05-23 Email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,
                                   and resulting damages                                                                                                                                     Confusing, or Misleading (403)
 2843    Persico, Daniel           Proof of Defendants' liability for         KEM0787343             2843             2013-06-05 Email                                                       Foundation; Irrelevant (401-403); Prejudicial, Confusing, or Misleading (403) Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                   relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                           misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                           party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                          36 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 44 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates       Depo Ex No.                   Defs (Trial Exhibit List) Description                                             Objections                                                                       Reply to Objs


 2849    Olita, Tony               Proof of Defendants' liability for           UCC-CAP-00272926     2849               2003-06-12 Email                                               Foundation                                                                      Foundation is not subject to reasonable dispute; relevance and probative value
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          outweigh any undue prejudice, confusion, or potential to mislead the jury.
                                   and resulting damages
 2850    Kakizaki, Noriaki         Proof of Defendants' liability for           NCC-CAP-00487842     2850               2004-08-07 Email                                               Foundation, Hearsay within Hearsay (801, 802, 805)                              Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 2851    Kakizaki, Noriaki         Proof of Defendants' liability for           UCC-CAP-00165998     2851               2006-03-25 Email                                               Foundation, Hearsay within Hearsay (801, 802, 805)                              Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22)
 2852    Kakizaki, Noriaki         Proof of Defendants' liability for           UCC-CAP-00285088     2852               2006-03-30 Email                                               Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)          Foundation is not subject to reasonable dispute; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22)
 2856    Olita, Tony               Proof of Defendants' liability for           UCC-CAP-00418845     2856               2006-07-17 Email                                               Foundation; Hearsay within Hearsay (801, 802, 805)                              Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 2857    Kakizaki, Noriaki         Proof of Defendants' liability for         UCC-CAP-01065737       2857               2006-08-07 Email                                               Foundation; Hearsay within Hearsay (801, 802, 805)                              Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 2860    Kakizaki, Noriaki         Proof of Defendants' liability for         UCC-CAP-00960301       2860               2008-08-25 Email                                               Hearsay (801, 802); Prejudicial, Confusing, or Misleading (403)                 Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 2862    Olita, Tony               Proof of Defendants' liability for         NICHICON-AM00372735    2862               2009-11-10 Email                                               Foundation; Hearsay within Hearsay (801, 802, 805)                              Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                   and resulting damages                                                                                                                                                                                                               probative value outweigh any undue prejudice, confusion, or potential to mislead
                                                                                                                                                                                                                                                                       the jury.
 2863    Olita, Tony               Proof of Defendants' liability for         UCC-CAP-02107324       2863               2010-06-29 Email                                               Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805)          Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 2871    Olita, Tony               Proof of Defendants' liability for         UCC-CAP-00144484       2871               2011-08-25 Email                                               Hearsay (801, 802); Prejudicial, Confusing, or Misleading (403)                 Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                   and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                       risk of undue prejudice, confusion, or misleading the jury

 2887    Olita, Tony               Proof of Defendants' liability for         NICHICON-AM00372820    2887               2009-11-11 Email                                               Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,    Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                          805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                               Subject to MIL; Prejudicial, Confusing, or Misleading (403)                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                  misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                  party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4273    Whisenhunt, Mark          Proof of Defendants' liability for         KEM1333543             4273               2004-09-21 Email                                               Relevance, probative value outweighed by risk of confusion, misleading the     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                               foundation, hearsay; 401, 403, 802                                             relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4342                                                                                                4342 [DEFS-0827]   Summary Outline [Dep. Ex. 4342 (Simons)]                       Cumulative (403); Lack of Personal Knowlege or Competency (602);
                                                                                                                                                                                       Foundation
 4349    Nakayama, Akira           Proof of Defendants' liability for         RUB_001246948          4349               2006-11-09 Conference Agenda                                   Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                   conspiracy, impact on the Plaintiff Class,                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; misleading the jury; foundation, personal knowledge and competency are not
                                   and resulting damages                                                                                                                               foundation, hearsay; 401, 403, 802                                             subject to reasonable dispute
 4354                                                                         ELNA_NDCAL-00332208    4354 [DEFS-0132]   Deposition Exhibit 4354                                        Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                       foundation, hearsay; 401, 403, 802
 4483                                                                           AVX_F_0030631        4483 [DEFS-0021]   Bates Numbered Document                                        Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack
                                                                                                                                                                                       of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)




                                                                                                                                                         37 of 147
                                                                                                Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 45 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                    Purpose                                   BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


 4513    Nakatani, Kazushi "Jack"   Proof of Defendants' liability for         PAN-C1306442              4513             2008-09-02 Email                                               Foundation; Hearsay (801, 802); Reservation of Objection--Reservation of       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Objection Pending Translation Review                                           foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4514    Umeda, Masahiro            Proof of Defendants' liability for         PAN-C0002137              4514             2008-07-01 Email                                               Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                        risk of undue prejudice, confusion, or misleading the jury

 4647    Sato, Ken                  Proof of Defendants' liability for           HS00328655              4647             2014-04-03 Email                                               Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    Relevance outweighs any undue prejudice or risk of confusion or misleading the
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          jury
                                    and resulting damages
 4648    Sato, Ken                  Proof of Defendants' liability for           HS00328656              4648             2010-04-01 Written Pledges Document                            Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    Relevance outweighs any undue prejudice or risk of confusion or misleading the
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          jury
                                    and resulting damages
 4650    Sato, Ken                  Proof of Defendants' liability for           HS00130691              4650             2014-03-28 Antitrust/Unfair Competition Questionnaire          Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    Relevance outweighs any undue prejudice or risk of confusion or misleading the
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          jury
                                    and resulting damages
 4651    Sato, Ken                  Proof of Defendants' liability for           HS00117199              4651             2014-03-28 Antitrust/Unfair Competition Questionnaire          Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    Relevance outweighs any undue prejudice or risk of confusion or misleading the
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          jury
                                    and resulting damages
 4658    Sato, Ken                  Proof of Defendants' liability for           HS00122110              4658             Competitor Information Table                                   Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Relevance outweighs any undue prejudice or risk of confusion or misleading the
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602)                                                   jury
                                    and resulting damages
 4659    Sato, Ken                  Proof of Defendants' liability for           HS00113621              4659             2012-03-23 Email                                               Foundation; Lack of Personal Knowlege or Competency (602); Subject to          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           MIL; Prejudicial, Confusing, or Misleading (403)                               dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                               opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4665    Sato, Ken                  Proof of Defendants' liability for         HS00309315                4665             2014-05-23 Letter                                              Foundation; Lack of Personal Knowlege or Competency (602); Subject to          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           MIL; Prejudicial, Confusing, or Misleading (403)                               dispute; relevance and probative value outweigh any undue prejudice, confusion,
                                    and resulting damages                                                                                                                                                                                                               or potential to mislead the jury.
 4666    Sato, Ken                  Proof of Defendants' liability for         HS00122369                4666             2014-05-26 Letter                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       dispute; relevance and probative value outweigh any undue prejudice, confusion,
                                    and resulting damages                                                                                                                                                                                                               or potential to mislead the jury.



 4703    Nakayama, Akira            Proof of Defendants' liability for         RUB_001646651             4703             2007-01-24 Email                                               Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Reservation of Objection--Reservation of         statement of witness; statement of party opponent; judicial admission; hearsay
                                      d     lti d                                                                                                                                        Obj ti P di T          l ti R i                                                      ti    803(1) (3) (6) (8) (22)             lk    l d           t       d
 4707    Yoshida, Shigeo            Proof of Defendants' liability for         NICHICON4094060           4707             2007-09-05 Email                                               Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Personal knowledge and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative
                                                                                                                                                                                                                                                                        value outweigh any undue prejudice, confusion, or potential to mislead the jury.

 4710    Nakayama, Akira            Proof of Defendants' liability for         RUB_001290696             4710             2008-07-20 Meeting Minutes                                     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 4713    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_001806294             4713             2008-11-18 Meeting Minutes                                     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 4714    Kasuga, Norio              Proof of Defendants' liability for         RUB_003460107             4714             2008-12-17 Meeting Minutes                                     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 4715    Kasuga, Norio              Proof of Defendants' liability for         RUB_001311535             4715             2009-01-22 Meeting Minutes                                     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute




                                                                                                                                                            38 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 46 of 154
                                                                                                                                      Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                              BegBates         Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


 4716    Kasuga, Norio              Proof of Defendants' liability for         RUB_000646185          4716             2009-04-08 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 4717    Kasuga, Norio              Proof of Defendants' liability for         RUB_001899843          4717             2009-07-07 Meeting Minutes                                    Reservation of Objection--Reservation of Objection Pending Translation         Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Review; Reservation of Objection--Description Inaccurate                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 4720    Yoshida, Shigeo            Proof of Defendants' liability for         NICHICON3555141        4720             2018-02-16 Response from Dealers                              Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Cumulative (403); Prejudicial, Confusing, or
                                    and resulting damages                                                                                                                            Misleading (403)
 4770    Sato, Hideaki              Proof of Defendants' liability for         NEC-C0025280           4770             2009-12-14 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)         dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                potential to mislead the jury.
 4771    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-CU002073119        4771             2007-10-23 Email                                              Reservation of Objection - Description Inaccurate                          Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                       relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4773    Fukaumi, Takashi           Proof of Defendants' liability for         NEC-C0010856           4773             2009-12-02 Reception Form                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)
                                    and resulting damages
 4774    Torii, Shinichi            Proof of Defendants' liability for         PAN-CU002148591        4774             2010-07-02 Email                                              Hearsay within Hearsay (801, 802, 805); Irrelevant (401-403); Prejudicial,     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Confusing, or Misleading (403)                                                 foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 4903    Taniguchi, Kazushige       Proof of Defendants' liability for         TAITSU-00185042        4903             2010-06-27 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Hearsay (801, 802); Reservation of Objection- judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                    and resulting damages                                                                                                                            -Reservation of Objection Pending Translation Review                        probative value outweigh any undue prejudice, confusion, or potential to mislead
                                                                                                                                                                                                                                                                 the jury.
 5038    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002295           5038             2009-04-22 Email                                              Cumulative; Hearsay within Hearsay; Lack of Personal Knowledge or           Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Competency; Foundation                                                      foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                        relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                 misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5100    Kasuga, Norio              Proof of Defendants' liability for         RUB_003459952          5100             2008-05-21 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 5102    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_000645952          5102             2008-07-10 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 5103    Kasuga, Norio              Proof of Defendants' liability for         RUB_000647450          5103             2008-09-23 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 5110    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_001989456          5110             2010-06-08 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 5113    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_002035686          5113             2010-12-07 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute




                                                                                                                                                          39 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 47 of 154
                                                                                                                                     Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates       Depo Ex No.                   Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


 5116    Kasuga, Norio             Proof of Defendants' liability for         RUB_001020662       5116               2011-03-08 Meeting Minutes                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 5120    Sasaki, Masafumi          Proof of Defendants' liability for         RUB_003526259       5120               2011-09-07 Meeting Minutes                                     Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 5124    Kasuga, Norio             Proof of Defendants' liability for         RUB_003591007       5124               2012-09-25 Meeting Minutes                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 5133    Kikuchi, Kenichi          Proof of Defendants' liability for         RUB_000642778       5133               2010-11-01 Email                                               Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal       Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                               foundation not subject to reasonable dispute
 5162    Ma, Chun-Ping "Joe"       Proof of Defendants' liability for         MATS-XXX-00039892   5162               2014-01-27 Email                                               Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class, HS00122369                                                                                            Knowledge or Competency; Reservation of Objection--Reservation of          dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                      HS00117203                                                                                            Objection Pending Translation Review                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                              HS00117199                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                              HS00130691                                                                                                                                                                       potential to mislead the jury.
                                                                              HS00048943
                                                                              HS00328577
                                                                              HS00309315
                                                                              HS00122109
                                                                              HS00122110
                                                                              HS00328655
                                                                              HS00328656
                                                                              HS00336772
 5246    Suzuki, Kazunori          Proof of Defendants' liability for         NICHICON3939188     5246               2007-01-23 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       (801, 802, 805); Lack of Personal Knowlege or Competency (602);                foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                            Reservation of Objection--Reservation of Objection Pending Translation         offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                    Review                                                                         admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 5252    Sheldon, Kevin            Proof of Defendants' liability for         NICHICON0014959     5252               2003-11-26 Meeting Agenda                                      Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);     foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                            Prejudicial, Confusing, or Misleading (403); Reservation of Objection--        offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                    Document Incomplete; Reservation of Objection--Reservation of Objection        admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                                                                                                                                                                    Pending Translation Review
 5253    Sheldon, Kevin            Proof of Defendants' liability for         NICHICON4294594     5253               2001-12-17 Binder of Exhibits                                  Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowlege or Competency (602)                                       foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                   misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                   party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5254    Kasuga, Norio             Proof of Defendants' liability for         RUB_003343141       5254               2003-01-29 Email                                               Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence; statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                            foundation, hearsay; 401, 403, 802                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                   foundation not subject to reasonable dispute
 5278                                                                                             5278 [DEFS-0087]   Avnet, Inc. Complaint                                          Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                    foundation, hearsay; 401, 403, 802
 5280                                                                                             5280 [DEFS-0088]   Avnet United Overview for Atmel                                Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                    foundation, hearsay; 401, 403, 802
 5288                                                                                             5288 [DEFS-0089]   EDS Attendee List                                              Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                    foundation, hearsay; 401, 403, 802
 5290                                                                                             5290 [DEFS-0090]   Exectuive Conference | ECIA                                    Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                    foundation, hearsay; 401, 403, 802
 5292                                                                                             5292 [DEFS-0091]   2018 ECIA Regional Series                                      Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                    foundation, hearsay; 401, 403, 802




                                                                                                                                                       40 of 147
                                                                                               Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 48 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                 BegBates        Depo Ex No.                      Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


 5296                                                                                                  5296 [DEFS-0092]   Statistics and Industry Data Councils | ECIA                     Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or
                                                                                                                                                                                           Competency (602); Prejudicial, Confusing, or Misleading (403); Hearsay within
                                                                                                                                                                                           Hearsay (801, 802, 805); Reservation of Objection--Reservation of Objection
                                                                                                                                                                                           Pending Translation Review
 5313    Umeda, Masahiro           Proof of Defendants' liability for         PAN-C0002147             5313               2008-11-03 Email                                                 Hearsay (801, 802)                                                            Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            foundation, personal knowledge and competency are not subject to reasonable
                                   and resulting damages                                                                                                                                                                                                                 dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5377    Takada, Shuji             Proof of Defendants' liability for                                  5377               2017-07-18 Holy Stone Discovery Responses                        Foundation; Lack of Personal Knowlege or Competency (602); Subject to          Not offered for truth; prior statement of witness; statement of party opponent;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              MIL; Prejudicial, Confusing, or Misleading (403)                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
 5380    Takada, Shuji             Proof of Defendants' liability for         HS00349265               5380               2014-05-26 Letter                                                Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       dispute; relevance and probative value outweigh any undue prejudice, confusion,
                                   and resulting damages                                                                                                                                   Misleading (403)                                                               or potential to mislead the jury.
 5381    Takada, Shuji             Proof of Defendants' liability for         HS00005267               5381               Market Workshop Document                                         Reservation of Objection--Reservation of Objection Pending Translation         Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Review                                                                         dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                                  opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                          relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          potential to mislead the jury.
 5383    Ohkubo, Satoshi           Proof of Defendants' liability for         ELNA_NDCAL-00563370      5383               2010-10-20 Email                                                 Relevance, probative value outweighed by risk of confusion, misleading the
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                   and resulting damages                                                                                                                                   foundation, hearsay; 401, 403, 802
 5402                                                                         HS00346571               5402 [DEFS-0172]   Bates Numbered Document                                          Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                           foundation, hearsay; 401, 403, 802
 5403                                                                           HS00208407             5403 [DEFS-0168]   Bates Numbered Document                                          Translation not provided
 5600    Fukaumi, Takashi          Proof of Defendants' liability for           NEC-C2463650           5600               2002-07-27 Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5602    Fukaumi, Takashi          Proof of Defendants' liability for           NEC-C2039462           5602               2005-09-16 Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5603    Miyanishi, Akitsugu       Proof of Defendants' liability for           MATSUO 00031333        5603               2012-06-01 Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5630    Mizutani, Tetsuya         Proof of Defendants' liability for           NEC-C0186728           5630               2002-12-10 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              (801, 802, 805); Lack of Personal Knowlege or Competency (602); Prejudicial,
                                   and resulting damages                                                                                                                                   Confusing, or Misleading (403)
 5631    Mizutani, Tetsuya         Proof of Defendants' liability for           NEC-C0186926           5631               2004-01-26 Email                                                 Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              (602); Prejudicial, Confusing, or Misleading (403)                           foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                                relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                        party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5632    Mizutani, Tetsuya         Proof of Defendants' liability for         NEC-C0186890             5632               2004-03-19 Email                                                 Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602)                                                   dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                                  opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                          relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          potential to mislead the jury.
 5633    Asakawa, Masahiro         Proof of Defendants' liability for         NEC-C0161878             5633               Undated - Email                                                  Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or      dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                   Misleading (403)                                                               opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5634    Asakawa, Masahiro         Proof of Defendants' liability for         NEC-C0161880             5634               Undated - Spreadsheet                                            Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal           Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                              Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                                  opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                          relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          potential to mislead the jury. Best evidence objection has been withdrawn.




                                                                                                                                                              41 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 49 of 154
                                                                                                                                     Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates         Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                      Reply to Objs


 5635    Mizutani, Tetsuya         Proof of Defendants' liability for         NEC-C0160311           5635             2004-10-26 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal       Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)  dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                               relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                               potential to mislead the jury.
 5639    Mizutani, Tetsuya         Proof of Defendants' liability for         NEC-C0162855           5639             2005-02-05 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);    Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                            Misleading (403)                                                           opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                               relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                               potential to mislead the jury.
 5640    Asakawa, Masahiro         Proof of Defendants' liability for         NEC-C0165947           5640             2006-02-10 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);    Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                            Misleading (403)                                                           opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                               relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                               potential to mislead the jury.
 5642    Sato, Hideaki             Proof of Defendants' liability for         NEC-C0062692           5642             2008-06-12 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay   Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       (801, 802, 805); Lack of Personal Knowlege or Competency (602);            dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                            Reservation of Objection--Reservation of Objection Pending Translation     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                    Review                                                                     relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                               potential to mislead the jury.
 5703    Suginaga, Eiji            Proof of Defendants' liability for         NICHICON3290359        5703             2003-11-18 Report                                             Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);    Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Lack of Personal Knowlege or Competency (602); Reservation of Objection-- foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                            Reservation of Objection Pending Translation Review                        offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 5705    Suginaga, Eiji            Proof of Defendants' liability for         NICHICON0014858        5705             2003-11-20 Email                                              Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal Knowledge or Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Competency; Reservation of Objection--Reservation of Objection Pending     dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                            Translation Review                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 5711    Suginaga, Eiji            Proof of Defendants' liability for         RUB_003830128          5711             2007-02-02 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602)                                                 statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                 foundation not subject to reasonable dispute
 5712    Nakayama, Akira           Proof of Defendants' liability for         RUB_001226300          5712             2006-05-10 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       of Personal Knowlege or Competency (602)                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                 foundation not subject to reasonable dispute
 5713    Suginaga, Eiji            Proof of Defendants' liability for         RUB_003804024          5713             2006-04-04 Email                                              Cumulative (403); Lack of Personal Knowlege or Competency (602);             Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Foundation                                                                   misleading the jury; foundation, personal knowledge and competency are not
                                   and resulting damages                                                                                                                                                                                                         subject to reasonable dispute
 5716    Suginaga, Eiji            Proof of Defendants' liability for         OKA-000249252          5716             2003-05-27 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602)                                                 statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                 foundation not subject to reasonable dispute
 5720    Suginaga, Eiji            Proof of Defendants' liability for         OKA-000247397          5720             2003-12-27 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Knowlege or Competency (602)                                                 statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                 foundation not subject to reasonable dispute
 5723    Suginaga, Eiji            Proof of Defendants' liability for         NEC-C2495194           5723             2004-04-21 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);      Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Prejudicial, Confusing, or Misleading (403)                                  dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                 relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                 potential to mislead the jury.
 5725    Suginaga, Eiji            Proof of Defendants' liability for         OKA-000249318          5725             2005-03-31 Email                                              Hearsay (801, 802); Lack of Personal Knowlege or Competency (602);           Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       Cumulative (403); Foundation                                                 misleading the jury; personal knowledge, competency and foundation are not
                                   and resulting damages                                                                                                                                                                                                         subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                 statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                 (6), (8), (22)
 5727    Suginaga, Eiji            Proof of Defendants' liability for         NICHICON2583310        5727             2009-07-14 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                       (801, 802, 805); Lack of Personal Knowlege or Competency (602); Prejudicial, foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                            Confusing, or Misleading (403); Reservation of Objection--Reservation of     relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                    Objection Pending Translation Review                                         misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                      42 of 147
                                                                                                Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 50 of 154
                                                                                                                                           Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                 BegBates        Depo Ex No.                    Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


 5855    Ohkubo, Satoshi           Proof of Defendants' liability for         MATSUO 00073329           5855                2013-09-04 Work Assumption Form                               Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5901    Fujisaku, Hiroshi         Proof of Defendants' liability for         HIT00001221               5901                2005-03-14 Report                                             Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages




 5902    Fujisaku, Hiroshi         Proof of Defendants' liability for         HIT00122795               5902                2005-11-00 Report                                             Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5904    Fujisaku, Hiroshi         Proof of Defendants' liability for         HIT00001143               5904                2006-04-17 Report                                             Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 5913    Nakayama, Akira           Proof of Defendants' liability for         RUB_000643852             5913                2011-11-11 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 5952                                                                           AASl-00024979           5952 [DEFSR-0002]   Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
 7000    Nakayama, Akira           Proof of Defendants' liability for         RUB_003459910             7000                2006-06-28 Email                                              Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                         foundation not subject to reasonable dispute
 7160    Yoshida, Tadashi          Proof of Defendants' liability for           PAN_0007886             7160                2009-10-24 Email                                              Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 7161    Yoshida, Tadashi          Proof of Defendants' liability for           PAN_0007842             7161                2003-04-17 Email                                              Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 7162    Yoshida, Tadashi          Proof of Defendants' liability for           PAN_0007884             7162                2010-01-27 Email                                              Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 7164    Mitsuhori, Kazuhiko       Proof of Defendants' liability for           RUB_001424359           7164                2002-12-18 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
 7226    Umeda, Masahiro           Proof of Defendants' liability for         PAN_0000323               7226                2008-10-16 Email                                              Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 7370    Arima, Hitoshi            Proof of Defendants' liability for         RUB_001538060             7370                20005-09-16 Email                                             Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 7371    Arima, Hitoshi            Proof of Defendants' liability for         UCC-CAP-01514855          7371                2006-12-21 Email                                              Foundation                                                                 Foundation is not subject to reasonable dispute
                                   conspiracy, impact on the Plaintiff Class,
                                   and resulting damages
 7372    Arima, Hitoshi            Proof of Defendants' liability for         UCC-CAP-01342235          7372                2007-04-19 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation, personal knowledge and competency are not subject to reasonable
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             -Reservation of Objection Pending Translation Review                          dispute; not offered for truth; prior statement of witness; statement of party
                                   and resulting damages                                                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 7373    Arima, Hitoshi            Proof of Defendants' liability for         RUB_000643638             7373                2007-11-30 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
 7374    Arima, Hitoshi            Proof of Defendants' liability for         RUB_001786554             7374                2008-11-04 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                             of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute




                                                                                                                                                            43 of 147
                                                                                               Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 51 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                   Purpose                                BegBates       Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                      Reply to Objs


 7375    Arima, Hitoshi             Proof of Defendants' liability for         RUB_001807387           7375             2008-11-20 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 7378    Arima, Hitoshi             Proof of Defendants' liability for         UCC-CAP-01536005        7378             2009-04-02 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation is not subject to reasonable dispute; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        -Reservation of Objection Pending Translation Review                          statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22)
 7381    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_000642461           7381             2010-12-23 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 7382    Kasuga, Mitsuhiro          Proof of Defendants' liability for         RUB_000642802           7382             2011-03-30 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 7388    Kikuchi, Kenichi           Proof of Defendants' liability for         RUB_003590647           7388             2012-06-19 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 7391    Kikuchi, Kenichi           Proof of Defendants' liability for         NCC-CAP-00829066        7391             2013-03-15 Email                                              Foundation; Reservation of Objection--Reservation of Objection Pending        Foundation is not subject to reasonable dispute
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Translation Review
                                    and resulting damages
 7441    Kasuga, Mitsuhiro          Proof of Defendants' liability for         RUB_003337493           7441             2002-12-18 Meeting Minutes                                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal    Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Foundation                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                           exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 7592    Yoshida, Tadashi           Proof of Defendants' liability for           PAN_0008003           7592             2009-04-22 Email                                              Cumulative; Hearsay within Hearsay; Lack of Personal Knowledge or             The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Competency; Foundation
                                    and resulting damages
 7593    Yoshida, Tadashi           Proof of Defendants' liability for           PAN_0000531           7593             2009-04-22 Email                                              Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7599    Yoshida, Tadashi           Proof of Defendants' liability for           PAN_0007877           7599             2009-12-07 Email                                              Translation not provided                                                      The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7601    Torii, Shinichi            Proof of Defendants' liability for           PAN_0000398           7601             2010-03-10 Email                                              Translation not provided                                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                    and resulting damages                                                                                                                                                                                                          knowledge and competency are not subject to reasonable dispute; relevance and
                                                                                                                                                                                                                                                                   probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                   jury
 7602    Torii, Shinichi            Proof of Defendants' liability for         PAN_0000532             7602             2010-02-24 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403) offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                          admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

 7613    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C0008785            7613             2009-01-23 Email                                              Foundation; Hearsay (801, 802); Reservation of Objection--Reservation of      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Objection Pending Translation Review                                          foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 7614    Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0000706             7614             2009-05-22 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack    Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)            dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                           opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 7652    Sasaki, Masafumi           Proof of Defendants' liability for         RUB_003840953           7652             1999-4-19 Report                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Relevance outweighs cumulative nature; personal knowledge, competency and
                                    conspiracy, impact on the Plaintiff Class,                                                                                                        Lack of Personal Knowlege or Competency (602); Reservation of Objection--     foundation are not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                                                                                             Reservation of Objection Pending Translation Review                           statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                    undue prejudice, confusion, or risk of misleading the jury; the Class will discuss
                                                                                                                                                                                                                                                                    "translation issue" with Defendants




                                                                                                                                                        44 of 147
                                                                                                Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 52 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                   Purpose                                BegBates        Depo Ex No.                 Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


 7655    Koyama, Yoshio             Proof of Defendants' liability for         NICHICON4244185          7655             2002-02-08 Report                                             Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Foundation                                     foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    and resulting damages                                                                                                                                                                                                           offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                    admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 7656    Koyama, Yoshio             Proof of Defendants' liability for         OKA-000248680            7656             2003-06-16 Report                                             Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (801, 802, 805); Lack of Personal Knowlege or Competency (602);              misleading the jury; personal knowledge, competency and foundation are not
                                    and resulting damages                                                                                                                              Reservation of Objection--Reservation of Objection Pending Translation       subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                       Review                                                                       statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                    (6), (8), (22)
 7657    Koyama, Yoshio             Proof of Defendants' liability for         SOSHIN-GEN-1141177       7657             2001-06-18 Email                                              Cumulative (403); Foundation; Lack of Personal Knowlege or Competency        Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (602); Hearsay                                                               foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 7658    Koyama, Yoshio             Proof of Defendants' liability for           RUB_000123867          7658             2002-04-01 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowledge; Prejudicial, Confusing, or Misleading (403)                       misleading the jury; foundation, personal knowledge and competency are not
                                    and resulting damages                                                                                                                                                                                                           subject to reasonable dispute
 7659    Danno, Yoshiaki            Proof of Defendants' liability for           SHINYEl-00000486       7659             2004-12-06 Report                                             Cumulative (403); Foundation; Lack of Personal Knowlege or Competency        Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (602)                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 7730    Fukaumi, Takashi           Proof of Defendants' liability for           NEC-C2472173           7730             2003-02-26 Email                                              Hearsay within Hearsay (801, 802, 805)                                       The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7732    Asakawa, Masahiro          Proof of Defendants' liability for           NEC-C2467292           7732             2003-11-19 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7734    Asakawa, Masahiro          Proof of Defendants' liability for           NEC-C2074320           7734             2006-10-25 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7736    Asakawa, Masahiro          Proof of Defendants' liability for           NEC-C2059986           7736             2006-05-11 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,
                                    and resulting damages
 7894    Ikazaki, Akihiko           Proof of Defendants' liability for           OKA-00002997           7894             2014-05-10 Document                                           Translation not provided                                                     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,   OKA-00481578                                                                                                                                                                       misleading the jury; personal knowledge, competency and foundation are not
                                    and resulting damages                                                                                                                                                                                                           subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                    statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                    (6), (8), (22)
 8012    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C0001869             8012             2010-03-29 Email                                              Lack of Personal Knowlege or Competency (602); Foundation; Cumulative        Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);           offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                              Reservation of objection--Description Inaccurate (second bates label)        admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                    risk of undue prejudice, confusion, or misleading the jury

 8013    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C0008709             8013             2009-04-22 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Subject to MIL; Reservation of Objection--Reservation of Objection Pending   foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                              Translation Review                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8015    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-CU004366910          8015             2009-01-25 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack   Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)           foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                           relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8021    Torii, Shinichi            Proof of Defendants' liability for         PAN-C0002296             8021             2010-02-24 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack   Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         of Personal Knowledge; Prejudicial, Confusing, Misleading; Reservation of    foundation, knowledge, and competency are not subject to reasonable dispute; not
                                    and resulting damages                                                                                                                              Objection - Document Incomplete                                              offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                    admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                         45 of 147
                                                                                              Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 53 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.         Sponsoring Witness                  Purpose                               BegBates         Depo Ex No.                   Defs (Trial Exhibit List) Description                                                 Objections                                                                       Reply to Objs


 8024    Yoshida, Tadashi           Proof of Defendants' liability for         PAN-C0009127           8024               2006-04-19 Document                                                 Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Subject to MIL; Hearsay within Hearsay           foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                    (801, 802, 805); Reservation of Objection--Reservation of Objection Pending    relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                             Translation Review                                                             misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                            party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8025    Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0008212            8025               2007-08-30 Notes                                                    Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack     The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)
                                    and resulting damages
 8036    Torii, Shinichi            Proof of Defendants' liability for         PAN_0000488            8036               2007-04-09 Email                                                    Translation not provided                                                       Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                    and resulting damages                                                                                                                                                                                                                   knoweldge not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                            outweigh risk of undue prejudice, confusion, or misleading jury

 8039    Torii, Shinichi            Proof of Defendants' liability for         PAN_0000482            8039               2006-05-30 Email                                                    Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Irrelevant (401-   Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               403); Lack of Personal Knowlege or Competency (602); Prejudicial,              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                    and resulting damages                                                                                                                                    Confusing, or Misleading (403)                                                 knowledge not subject to reasonable dispute; relevance and probative value
                                                                                                                                                                                                                                                                            outweigh risk of undue prejudice, confusion, or misleading jury

 8042    Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0007899            8042               2010-02-05 Email                                                    Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Irrelevant (401-   The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               403); Lack of Personal Knowlege or Competency (602); Prejudicial,
                                    and resulting damages                                                                                                                                    Confusing, or Misleading (403)
 8043    Yoshida, Tadashi           Proof of Defendants' liability for         PAN_0008208            8043               Yoshida's handwritten notes                                         Translation not provided                                                       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              foundation and personal knowledge are not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                                   relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                            misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                            party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8076    Matsuzaka, Takeshi         Proof of Defendants' liability for         NCC-CAP-00867986       8076               Takeshi Matsuzaka's handwritten notebook                            Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages                                                                                                                                    Misleading (403); Reservation of Objection--Reservation of Objection Pending
                                                                                                                                                                                             Translation Review
 8089    Matsuzaka, Takeshi         Proof of Defendants' liability for         NCC-CAP-00366652       8089               2009-01-19 Email                                                    Hearsay within Hearsay (801, 802, 805); Reservation of Objection--             Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Reservation of Objection Pending Translation Review                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                    and resulting damages                                                                                                                                                                                                                   probative value outweigh risk of undue prejudice, confusion, or misleading jury

 8133    Ohkubo, Satoshi            Proof of Defendants' liability for         ELNA_NDCAL-01291525    8133               2006-08-09 Email                                                    Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               -Reservation of Objection Pending Translation Review                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 8135    Ohkubo, Satoshi            Proof of Defendants' liability for         ELNA_NDCAL-01293448    8135               2007-03-15 Email                                                    Hearsay within Hearsay (801, 802, 805)                                         Not offered for truth; prior statement of witness; statement of party opponent;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                    and resulting damages
 8139                                                                          ELNA-NDCAL-00354488    8139 [DEFS-0155]   Deposition Exhibit 8139                                             Hearsay within Hearsay (801, 802, 805)
 8207                                                                          ELNA_NDCAL-00243750    8207 [DEFS-0130]   Deposition Exhibit 8207                                             Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                             foundation, hearsay; 401, 403, 802
 8253    Mitsuhori, Kazuhiko        Proof of Defendants' liability for         RUB_003354745          7774               Translated document - January ECC Presidential Conference Minutes   Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                    foundation, hearsay; 401, 403, 802                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 8314    Imai, Hiroyuki             Proof of Defendants' liability for         RUB_003328927          8314               2/16/2000 ECC meeting minutes                                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 8315    Imai, Hiroyuki             Proof of Defendants' liability for         RUB_002308687          8315               6/3/2000 SM meeting minutes                                         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute
 8316    Imai, Hiroyuki             Proof of Defendants' liability for         RUB_003328943          8316               2000-07-19 Minutes of ECC Committee Meeting                         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                            foundation not subject to reasonable dispute




                                                                                                                                                           46 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 54 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                                  BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                              Objections                                                                      Reply to Objs


 8318    Ide, Shoe                 Proof of Defendants' liability for         RUB_000647110           8318             2006-10-18 Meeting Minutes                                        Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                              exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
 8319    Kasuga, Norio             Proof of Defendants' liability for         RUB_003459993           8319             2008-11-12 E-mail                                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                              exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
 8323    Imai, Hiroyuki            Proof of Defendants' liability for         RUB_003655429           8323             2000-02-22 E-mail                                                 Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                              exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
 8375    Hogeg, Yehuda             Proof of Defendants' liability for         VI00001108              8375             2009-07-16 Email                                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                     foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                              relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8379    Hogeg, Yehuda             Proof of Defendants' liability for         VI00000195              8379             2010-06-27 Email                                                  Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or          foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                 Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading      relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                         (403)                                                                        misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                      party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8432    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328929           8432             Minutes of ECC Trade Division meeting held on 3-10-00 (Japanese   Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          original and English translation)                                 (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or        statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                 Competency (602); Prejudicial, Confusing, or Misleading (403)              exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8433    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328937           8433             Minutes of ECC Trade Division meeting held on 5-25-00 (Japanese   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          original and English translation)                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8437    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003405116           8437             2004-06-15 Email                                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                         i     i    t     th Pl i tiff Cl                                                                                                                K     l      C     t     (602) F d ti                                       t t    t f it         t t      t f     t          t j di i l d i i h
 8439    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_000006454           8439             Minutes of ECC Trade Division meeting held on 1-17-03 (Japanese   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          original and English translation)                                 of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8444    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003362219           8444             2004-02-10 Email                                                  Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8445    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003329015           8445             Minutes of ECC Trading Department meeting held on 6-26-98         Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          (Japanese original and English translation)                       of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8446    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003329031           8446             Minutes of ECC Trading Department meeting held on 12-18-99        Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          (Japanese original and English translation)                       Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8447    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328951           8447             Minutes of ECC Trading Department meeting held on 8-25-00         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          (Japanese original and English translation)                       Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8448    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328959           8448             Minutes of ECC Trading Department meeting held on 12-15-00        Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          (Japanese original and English translation)                       Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute
 8449    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328962           8449             Minutes of ECC Trading Group meeting held on 1-26-01 (Japanese    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                          original and English translation)                                 Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                    foundation not subject to reasonable dispute




                                                                                                                                                         47 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 55 of 154
                                                                                                                                     Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                              BegBates       Depo Ex No.                    Defs (Trial Exhibit List) Description                                                   Objections                                                                     Reply to Objs


 8450    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328965       8450               Minutes of ECC Trading Group meeting held on 3-30-01 (Japanese         Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                        original and English translation)                                      Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                       foundation not subject to reasonable dispute
 8451    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328969       8451               Minutes of ECC Trading Group meeting held on 4-27-01 (Japanese         Cumulative; Hearsay within Hearsay; Lack of Personal Knowledge or          Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                        original and English translation)                                      Competency; Foundation                                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                       foundation not subject to reasonable dispute
 8452    Kawakami, Takayuki        Proof of Defendants' liability for         RUB_003328972       8452               Minutes of ECC Trading Group meeting held on 6-1-01 (Japanese          Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                        original and English translation)                                      Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                       foundation not subject to reasonable dispute
 8499    Kasuga, Norio             Proof of Defendants' liability for         RUB_003339671       8499               2003-04-08 Email                                                       Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Foundation                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                       foundation not subject to reasonable dispute
 8509    Kasuga, Norio             Proof of Defendants' liability for         RUB_001966089       8509               2010-02-11 Email                                                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                       foundation not subject to reasonable dispute
 8510    Kasuga, Norio             Proof of Defendants' liability for         PAN-CU006189873     8510               2010-02-23 Email                                                       Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowlege or Competency (602)                                   foundation and personal knowledge are not subject to reasonable dispute;
                                   and resulting damages                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       misleading the jury; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

 8511    Kasuga, Norio             Proof of Defendants' liability for         RUB_001676331       8511               SM Meeting Minutes dated 5-24-07                                       Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                                                                                               Knowledge; Prejudicial, Confusing, Misleading                                 statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                                                                                                  exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                          foundation not subject to reasonable dispute
 8713                                                                                             8713 [DEFS-0828]   Aluminum Electrolytic Capacitors article [Dep. Ex. 8713 (Singer)]   Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal
                                                                                                                                                                                         Knowlege or Competency (602); Foundation
 8714                                                                                             8714 [DEFS-0829]   Advisory Board Archives - American Antitrust Institute--list of     Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     Advisory Board members [Dep. Ex. 8714 (Singer)]                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8715                                                                                             8715 [DEFS-0830]   Board of Directors Archives - American Antitrust Institute--list of Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     Board of Directors [Dep. Ex. 8715 (Singer)]                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8716                                                                                             8716 [DEFS-0831]   Tweet by expert Dr. Hal Singer [Dep. Ex. 8716 (Singer)]             Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8717                                                                                             8717 [DEFS-0832]   Tweet by expert Dr. Hal Singer [Dep. Ex. 8717 (Singer)]             Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8718                                                                                             8718 [DEFS-0833]   Modern Industrial Organization (Fourth Edition) [Dep. Ex. 8718      Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     (Singer)]                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8719                                                                                             8719 [DEFS-0834]   N. Gregory Mankiw, Principles of Economics [Dep. Ex. 8719 (Singer)] Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8720                                                                                             8720 [DEFS-0835]   Price Fixing, Bid Rigging and Market Allocation Schemes--Department Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     of Justice Guidelines [Dep. Ex. 8720 (Singer)]                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8721                                                                                             8721 [DEFS-0836]   Statements of Antitrust Enforcement Policy In Health Care--         Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     Department of Justice Guidelines [Dep. Ex. 8721 (Singer)]           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8722                                                                                             8722 [DEFS-0837]   Federal Trade Commission - Information exchange: be reasonable-- Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                     Federal Trade Commission Guidelines [Dep. Ex. 8722 (Singer)]        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
 8723    Mitsuhori, Kazuhiko       Proof of Defendants' liability for         RUB_003459621       8723               Minutes of the September ECC Meeting                                Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                   conspiracy, impact on the Plaintiff Class,                                        9/18/2002 ECC Group Meeting Minutes                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; statement of witness; statement of party opponent; judicial admission; hearsay
                                   and resulting damages                                                                                                                                 foundation, hearsay; 401, 403, 802                                             exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute




                                                                                                                                                        48 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 56 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                  Purpose                                BegBates       Depo Ex No.                    Defs (Trial Exhibit List) Description                                                  Objections                                                                         Reply to Objs


 8724    Suzuki, Kazunori          Proof of Defendants' liability for         NICHICON3341810       8724               ATC President Meeting - Meeting Minutes 11/26/2003                    Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal       Relevance and probative value outweigh cumulative nature of document;
                                   conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Foundation                                         foundation, knowledge, and competency are not subject to reasonable dispute; not
                                   and resulting damages                                                                                                                                                                                                                      offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22)
 8726                                                                                               8726 [DEFS-0838]   HeinOnline - What Does an Economist Know? Article[Dep. Ex. 8726       Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       (Singer)]                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                             foundation, hearsay; 401, 403, 802
 8727                                                                                               8727 [DEFS-0839]   AC and DC Film Market Shares & Aggregated HHIS (Singer) [Dep.         Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       Ex. 8727 (Singer)]                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                             foundation, hearsay; 401, 403, 802
 8731                                                                                               8731 DEFS-0849]    Tweet by expert Dr. Hal Singer [Dep. Ex. 8731 (Singer)]               Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                                                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                                                                                             foundation, hearsay; 401, 403, 802
 9018                                                                                               9018 [DEFS-0840]   Letter from US Dept. of Justice, San Francisco Office re: In Re       Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       Capacitors Antitrust Litigation, No. 3:14-cv-03264-JD addressed to    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                       Judge Donato [Dep. Ex. 9018 (Russoniello)]                            foundation, hearsay; 401, 403, 802
 9019                                                                                               9019 [DEFS-0841]   Letter from US Dept. of Justice, San Francisco Office to Darrell      Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       Prescott, Baker & McKenzie LLP re: Film Capacitor Antitrust Grant     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                       Jury Investigation (N.D. Cal.) [Dep. Ex. 9019 (Russoniello)]          foundation, hearsay; 401, 403, 802

 9020                                                                                               9020 [DEFS-0842]   Letter from US Dept. of Justice, San Francisco Office to Gaspare J.   Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       Bono McKenna Long & Aldridge LLP re Film Capacitor Antitrust          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                       Grand Jury Investigation (N.D. Cal.) [Dep. Ex. 9020 (Russoniello)]    foundation, hearsay; 401, 403, 802

 9021                                                                                               9021 [DEFS-0843]   Letter from US Dept. of Justice, San Francisco Office to Ethan E.     Relevance, probative value outweighed by risk of confusion, misleading the
                                                                                                                       Litwin, Hughes Hubbard & Reed LLP re: Film Capacitor Antitrust        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;
                                                                                                                       Grand Jury Investigation (N.D. Cal.) [Dep. Ex. 9021 (Russoniello)]    foundation, hearsay; 401, 403, 802

12000                              Proof of Defendants' liability for         No bates number                          2015-03-12 INDICTMENT- INFORMATION relative to a criminal
                                                                                                                                                                               Relevance, probative value outweighed by risk of confusion, misleading the     Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          action - USA v. Takuro Isawa N.D. Cal. Case No. 4:15-cr-00163-JD
                                                                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                                                                                       foundation, hearsay; 401, 403, 802                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12001                              Proof of Defendants' liability for         No bates number                          2015-09-01 PLEA AGREEMENT - USA v. NEC TOKIN Corp. N.D. Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Prior statement of witness; statement of party opponent; judicial admission;
                                   conspiracy, impact on the Plaintiff Class,                                          Cal. Case No. 4:15-cr-00426-JD                          Confusing, or Misleading; Subject to MIL                                       hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
12002                              Proof of Defendants' liability for         No bates number                          2015-09-02 INDICTMENT - INFORMATION as to NEC Tokin             Hearsay (801, 802); Subject to MIL                                                     Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          Corporation: USA v. NEC TOKIN Corp. N.D. Cal. Case No. 3:15-cr-                                                                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                               00426-JD                                                                                                                                               witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12006                              Proof of Defendants' liability for         No bates number                          2016-04-26 PLEA AGREEMENT - USA v. Hitachi Chemical Co.,              Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;         Prior statement of witness; statement of party opponent; judicial admission;
                                   conspiracy, impact on the Plaintiff Class,                                          Ltd., N.D. Cal. Case No. 4:16-cr-00180-JD                             Confusing, or Misleading; Subject to MIL                                         hearsay exceptions 803(1), (3), (6), (8), (22)
                                   and resulting damages
12007                              Proof of Defendants' liability for         No bates number                          2016-04-27 INDICTMENT - INFORMATION as to Hitachi Chemical Hearsay (801, 802); Subject to MIL                                                          Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          Co., Ltd.- USA v. Hitachi Chemical Co., Ltd., N.D. Cal. Case No. 4:16-                                                                                 risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                               cr-00180-JD                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12008                              Proof of Defendants' liability for         No bates number                          2016-05-13 UNITED STATES' SENTENCING MEMORANDUM,                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;           Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          Motion for Departure, and Request for Expedited Sentencing - USA v. Confusing, or Misleading; Subject to MIL                                           risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                               Hitachi Chemical Co., Ltd., N.D. Cal. Case No. 3:16-cr-00180-JD                                                                                        witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12009                              Proof of Defendants' liability for         No bates number                          2016-05-13 DECLARATION of Alexandra Shepard ISO United States' Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;                Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          Sentencing Memorandum - USA v. Hitachi Chemical Co., Ltd., N.D. Confusing, or Misleading; Subject to MIL                                               risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                               Cal. Case No. 3:16-cr-00180-JD                                                                                                                         witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12010                              Proof of Defendants' liability for         No bates number                          2016-06-09 TRANSCRIPT OF PROCEEDINGS - USA v. Hitachi                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;         Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          Chemical Co., Ltd., N.D. Cal. Case No. 16-00180-JD                    Confusing, or Misleading; Subject to MIL                                         risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                                                                                                                                                                                      witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)
12011                              Proof of Defendants' liability for         No bates number                          2016-08-22 INDICTMENT - INFORMATION as to Elna Co., Ltd. -            Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;         Relevance and probative value outweigh cumulative nature of document and any
                                   conspiracy, impact on the Plaintiff Class,                                          USA v. ELNA Co., Ltd., N.D. Cal. Case No. 4:16-cr-00365-JD            Confusing, or Misleading; Subject to MIL                                         risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                   and resulting damages                                                                                                                                                                                                                      witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                              803(1), (3), (6), (8), (22)




                                                                                                                                                           49 of 147
                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 57 of 154
                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                  Purpose                                BegBates     Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                  Reply to Objs


12012                         Proof of Defendants' liability for         No bates number                       2016-08-22 INDICTMENT - INFORMATION as to Holy Stone                Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;     Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Holdings Co. Ltd. - USA v. Holy Stone Holdings Co., Ltd., N.D. Cal. Confusing, or Misleading; Subject to MIL                                     risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Case No. 4:16-cr-00366-JD                                                                                                                        witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12013                         Proof of Defendants' liability for         No bates number                       2016-08-22 INDICTMENT - INFORMATION as to Rubycon               Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;         Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corporation - USA v. RUBYCON Corp., N.D. Cal. Case No. 4:16-cr- Confusing, or Misleading; Subject to MIL                                         risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            00367-JD                                                                                                                                         witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12014                         Proof of Defendants' liability for         No bates number                       2016-09-06 PLEA AGREEMENT - USA v. RUBYCON Corp., N.D.                Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                       Cal. Case No. 4:16-cr-00367-JD                                        Confusing, or Misleading; Subject to MIL                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12015                         Proof of Defendants' liability for         No bates number                       2016-09-07 UNITED STATES' SENTENCING MEMORANDUM,                    Hearsay (801, 802); Subject to MIL                                           Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v.                                                                              risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            RUBYCON Corp., N.D. Cal. Case No. 4:16-cr-00367-JD                                                                                               witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12016                         Proof of Defendants' liability for         No bates number                       2016-09-07 DECLARATION of Andrew Nicholson-Meade ISO United Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;             Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       States' Sentencing Memorandum - USA v. RUBYCON Corp., N.D.  Confusing, or Misleading; Subject to MIL                                             risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Cal. Case No. 4:16-cr-00367-JD                                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12017                         Proof of Defendants' liability for         No bates number                       2016-12-14 SECOND SUPERSEDING INDICTMENT - USA v.                     Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Takeshi Matsuzaka, Kaname Takahasi, Tokuo Tatai, Tomohide Data,       Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Satoru Miyashita, Yasutoshi Ohno, Masanobu Shiozaki, Kiyokai                                                                                     witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                               Shirotori, and Takuro Isawa, N.D. Cal. Case No. 4:15-cr-00163-JD                                                                                 803(1), (3), (6), (8), (22)

12018                         Proof of Defendants' liability for         No bates number                       2016-12-21 UNITED STATES' SUPPLEMENTAL SENTENCING                     Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       MEMORANDUM - USA v. RUBYCON Corp., N.D. Cal. Case No.                 Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            4:16-cr-00367-JD                                                                                                                                 witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12019                         Proof of Defendants' liability for         No bates number                       2016-12-21 DECLARATION of Andrew J. Nicholson- Meade ISO              Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       United States' Supplemental Sentencing Memorandum - USA v.            Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            RUBYCON Corp., N.D. Cal. Case No. 4:16-cr-00367-JD                                                                                               witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12020                         Proof of Defendants' liability for         No bates number                       2017-01-25 TRANSCRIPT OF PROCEEDINGS - USA v. RUBYCON Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;                   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corp., N.D. Cal. Case No. CR 16-00367-JD              Confusing, or Misleading; Subject to MIL                                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12021                         Proof of Defendants' liability for         No bates number                       2017-02-07 PLEA AGREEMENT - USA v. Matsuo Electric Company Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;              Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       Limited, N.D. Cal. Case No. 4:17-cr-00073-JD               Confusing, or Misleading; Subject to MIL                                              hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12022                         Proof of Defendants' liability for         No bates number                       2017-02-07 PLEA AGREEMENT - USA v. Satoshi Okubo (aka                 Hearsay (801, 802); Subject to MIL                                         Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       Ohkubo) N.D. Cal. Case No. 4:17-cr-00074-JD                                                                                                      hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12023                         Proof of Defendants' liability for         No bates number                       2017-02-08 INDICTMENT - INFORMATION as to Satoshi Okubo -             Hearsay (801, 802); Subject to MIL                                         Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       USA v. Satoshi Okubo (aka Ohkubo) N.D. Cal. Case No. 4:17-cr-                                                                                    risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            00074-JD                                                                                                                                         witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12024                         Proof of Defendants' liability for         No bates number                       2017-02-08 INDICTMENT - INFORMATION as to Matsuo Electric             Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Company Limited - USA v. Matsuo Electric Company Limited, N.D.        Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Cal. Case No. 4:17-cr-00073-JD                                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12025                         Proof of Defendants' liability for         No bates number                       2017-03-24 UNITED STATES' SENTENCING MEMORANDUM,                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v.   Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Matsuo Electric Company Limited, N.D. Cal. Case No. 4:17-cr-00073-                                                                               witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                               JD                                                                                                                                               803(1), (3), (6), (8), (22)
12026                         Proof of Defendants' liability for         No bates number                       2017-03-24 DECLARATION of Paradi Javandel ISO United States'          Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Supplemental Sentencing Memorandum - USA v. Matsuo Electric           Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Company Limited, N.D. Cal. Case No. 4:17-cr-00073-JD                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)
12027                         Proof of Defendants' liability for         No bates number                       2017-04-11 UNITED STATES' SENTENCING MEMORANDUM,                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;     Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v. Confusing, or Misleading; Subject to MIL                                     risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Satoshi Okubo (aka Ohkubo) N.D. Cal. Case No. 4:17-cr-00074-JD                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                803(1), (3), (6), (8), (22)




                                                                                                                                                  50 of 147
                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 58 of 154
                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                  Purpose                                BegBates     Depo Ex No.                  Defs (Trial Exhibit List) Description                                                   Objections                                                                      Reply to Objs


12028                         Proof of Defendants' liability for         No bates number                       2017-04-11 DECLARATION of Paradi Javandel ISO United States'          Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Supplemental Sentencing Memorandum - USA v. Satoshi Okubo (aka        Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Ohkubo) N.D. Cal. Case No. 4:17-cr-00074-JD                                                                                                           witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12029                         Proof of Defendants' liability for         No bates number                       2017-04-20 UNITED STATES' SENTENCING MEMORANDUM,                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v.   Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            ELNA Co., Ltd., N.D. Cal. Case No. 4:16-cr-00365-JD                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12030                         Proof of Defendants' liability for         No bates number                       2017-04-20 DECLARATION of Howard Parker ISO United States'            Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Supplemental Sentencing Memorandum - USA v. ELNA Co., Ltd.,           Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            N.D. Cal. Case No. 4:16-cr-00365-JD                                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12031                         Proof of Defendants' liability for         No bates number                       2017-05-10 TRANSCRIPT OF PROCEEDINGS - USA v. Satoshi                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Okubo, N.D. Cal. Case No. CR 17-0074 JD                               Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12032                         Proof of Defendants' liability for         No bates number                       2016-10-12 TRANSCRIPT OF PROCEEDINGS - USA v. RUBYCON                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corp., N.D. Cal. Case No. 4:16-cr-00367-JD -- Unsealed                Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12033                         Proof of Defendants' liability for         No bates number                       2017-05-25 UNITED STATES' SENTENCING MEMORANDUM,                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v.   Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Holy Stone Holdings Co., Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD                                                                                    witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12034                         Proof of Defendants' liability for         No bates number                       2017-05-25 DECLARATION of Jacklin Chou Lem ISO United States'         Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Supplemental Sentencing Memorandum - USA v. Holy Stone Holdings       Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Co., Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD                                                                                                        witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12035                         Proof of Defendants' liability for         No bates number                       2017-06-06 UNITED STATES' SENTENCING MEMORANDUM,                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Motion for Departure, and Request for Expedited Sentencing - USA v.   Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            ELNA Co., Ltd., N.D. Cal. Case No. 4:16-cr-00365-JD                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12036                         Proof of Defendants' liability for         No bates number                       6/6/2017 DECLARATION of Howard Parker ISO United States'              Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Supplemental Sentencing Memorandum - USA v. ELNA Co., Ltd.,           Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            N.D. Cal. Case No. 4:16-cr-00365-JD                                                                                                                   witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12037                         Proof of Defendants' liability for         No bates number                       2017-06-14 TRANSCRIPT OF PROCEEDINGS - USA v. ELNA Co.,               Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. CR 16-00365-JD                               Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12038                         Proof of Defendants' liability for         No bates number                       2017-07-11 INDICTMENT - INFORMATION as to Nichicon                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corporation - USA v. Nichicon Corp., N.D. Cal. Case No. 3:17-cr-      Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            00368-EMC                                                                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12039                         Proof of Defendants' liability for         No bates number                       2017-08-02 UNITED STATES’ SUPPLEMENTAL SENTENCING                     Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       MEMORANDUM - USA v. Holy Stone Holdings Co., Ltd., N.D. Cal.          Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Case No. 4:16-cr-00366-JD                                                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12040                         Proof of Defendants' liability for         No bates number                       2018-01-31 TRANSCRIPT OF PROCEEDINGS - USA v. Holy Stone              Cumulative; Hearsay; Irrelevant; Prejudicial; Confusing, or Misleading; Subject Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Holdings Co., Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD               to MIL                                                                          risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12041                         Proof of Defendants' liability for         No bates number                       2017-09-06 UNITED STATES’ SUPPLEMENTAL SENTENCING                     Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       MEMORANDUM - USA v. ELNA Co., Ltd., N.D. Cal. Case No. CR             Confusing, or Misleading; Subject to MIL                                        risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            16-00365-JD                                                                                                                                           witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12042                         Proof of Defendants' liability for         No bates number                       2019-09-13 TRANSCRIPT OF PROCEEDINGS - USA v. ELNA Co.,               Cumulative; Hearsay; Irrelevant; Prejudicial; Confusing, or Misleading; Subject Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. CR 16-00365-JD                               to MIL                                                                          risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22)
12043                         Proof of Defendants' liability for         No bates number                       2017-10-02 PLEA AGREEMENT - USA v. Holy Stone Holdings Co.,           Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD                             Confusing, or Misleading; Subject to MIL                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages




                                                                                                                                                 51 of 147
                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 59 of 154
                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                  Purpose                                BegBates     Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                  Reply to Objs


12044                         Proof of Defendants' liability for         No bates number                       2017-10-10 PLEA AGREEMENT - USA v. ELNA Co., Ltd., N.D.              Hearsay (801, 802); Subject to MIL                                         Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                       Cal. Case No. CR 16-00365-JD                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12045                         Proof of Defendants' liability for         No bates number                       2017-10-11 TRANSCRIPT OF PROCEEDINGS - USA v. ELNA Co., Hearsay (801, 802); Subject to MIL                                                      Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. CR 16-00365-JD                                                                                                         risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12046                         Proof of Defendants' liability for         No bates number                       2017-10-18 INDICTMENT - USA v. Nippon Chemi-Con Corp., N.D. Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;            Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Cal Case No. 3:17-cr-00540-MMC                              Confusing, or Misleading; Subject to MIL                                            risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12047                         Proof of Defendants' liability for         No bates number                       2017-10-18 UNITED STATES' SUPPLEMENTAL SENTENCING         Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;              Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       MEMORANDUM - USA v. Matsuo Electric Company Limited, N.D. Confusing, or Misleading; Subject to MIL                                              risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Cal. Case No. 4:17-cr-00073-JD                                                                                                                  witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12048                         Proof of Defendants' liability for         No bates number                       2017-10-25 TRANSCRIPT OF PROCEEDINGS - USA v. Matsuo                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Electric Company Limited, N.D. Cal. Case No. CR 17-00073-JD          Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12049                         Proof of Defendants' liability for         No bates number                       2017-11-06 PLEA AGREEMENT - USA v. Nichicon Corp. N.D. Case Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;            Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       No. 4:17-cr-00368-JD                                        Confusing, or Misleading; Subject to MIL                                            hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12050                         Proof of Defendants' liability for         No bates number                       2017-11-08 TRANSCRIPT OF PROCEEDINGS - USA v. Nichicon               Hearsay (801, 802); Subject to MIL                                         Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corp. N.D. Case No. 4:17-cr-00368-JD                                                                                                            risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12051                         Proof of Defendants' liability for         No bates number                       2018-01-17 UNITED STATES' SECOND SUPPLEMENTAL           Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;                Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       SENTENCING MEMORANDUM - USA v. Holy Stone Holdings Co., Confusing, or Misleading; Subject to MIL                                                risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD                                                                                                       witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12052                         Proof of Defendants' liability for         No bates number                       2018-01-31 TRANSCRIPT OF PROCEEDINGS - USA v. ELNA Co., Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;                Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. CR 16-00365-JD                 Confusing, or Misleading; Subject to MIL                                                risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12053                         Proof of Defendants' liability for         No bates number                       2018-02-07 UNITED STATES' SECOND SUPPLEMENTAL                        Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       SENTENCING MEMORANDUM and Motion for Depature - USA v.               Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Matsuo Electric Company Limited, N.D. Cal. Case No. 4:17-cr-00073-                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                               JD                                                                                                                                              803(1), (3), (6), (8), (22)
12054                         Proof of Defendants' liability for         No bates number                       2018-02-28 TRANSCRIPT OF PROCEEDINGS - USA v. Matsuo                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Electric Company Limited, N.D. Cal. Case No. CR 17-00073-JD          Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12055                         Proof of Defendants' liability for         No bates number                       2018-03-28 UNITED STATES' SENTENCING MEMORANDUM                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       and Motion for Downward Depature - USA v. Nichicon Corp. N.D.        Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            Case No. 4:17-cr-00368-JD                                                                                                                       witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12056                         Proof of Defendants' liability for         No bates number                       2018-03-28 DECLARATION of Howard Parker ISO United States'        Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;      Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Sentencing Memorandum - USA v. Nichicon Corp. N.D. Case No. 4:17- Confusing, or Misleading; Subject to MIL                                      risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                            cr-00368-JD                                                                                                                                     witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12057                         Proof of Defendants' liability for         No bates number                       2018-04-11 TRANSCRIPT OF PROCEEDINGS - USA v. Nichicon               Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                       Corp. N.D. Case No. CR 17-00368-JD                                   Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                            witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                               803(1), (3), (6), (8), (22)
12058                         Proof of Defendants' liability for         No bates number                       2018-05-10 PLEA AGREEMENT - USA v. Tokuo Tatai, N.D. Case            Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                       No. 4:15-cr-00163-JD                                                 Confusing, or Misleading; Subject to MIL                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12059                         Proof of Defendants' liability for         No bates number                       2018-05-11 PLEA AGREEMENT - USA v. Nippon Chemi-Con Corp. Hearsay (801, 802); Subject to MIL                                                    Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                       N.D. Case No. 4:17-cr-00540-JD                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages




                                                                                                                                                 52 of 147
                                                                                         Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 60 of 154
                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                   Purpose                                  BegBates    Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                  Reply to Objs


12060                         Proof of Defendants' liability for         No bates number                         2018-05-30 TRANSCRIPT OF SEALED PORTION OF                           Hearsay (801, 802); Subject to MIL                                         Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         PROCEEDINGS - USA v. Nippon Chemi-Con Corp. N.D. Case No.                                                                                       risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                              4:17-cr-00540-JD                                                                                                                                witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12061                         Proof of Defendants' liability for         No bates number                         2018-05-30 TRANSCRIPT OF UNSEALED PORTION OF                         Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         PROCEEDINGS - USA v. Nippon Chemi-Con Corp. N.D. Case No.            Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                              4:17-cr-00540-JD                                                                                                                                witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12062                         Proof of Defendants' liability for         No bates number                         2018-07-18 TRANSCRIPT PROCEEDINGS - USA v. Matsuo Electric Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;             Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         Company Limited, N.D. Cal. Case No. CR 17-00073-JD         Confusing, or Misleading; Subject to MIL                                             risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12063                         Proof of Defendants' liability for         No bates number                         2018-07-19 TRANSCRIPT PROCEEDINGS - USA v. Matsuo Electric Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;             Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         Company Limited, N.D. Cal. Case No. CR 17-00073-JD         Confusing, or Misleading; Subject to MIL                                             risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12064                         Proof of Defendants' liability for         No bates number                         2018-09-19 UNITED STATES' SENTENCING MEMORANDUM -                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         USA v. Nippon Chemi-Con Corp. N.D. Case No. 4:17-cr-00540-JD         Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12065                         Proof of Defendants' liability for         No bates number                         2018-09-19 DECLARATION of Mikal J. Condon ISO United States'         Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         Sentencing Memorandum - USA v. Nippon Chemi-Con Corp. N.D.           Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                              Case No. 4:17-cr-00540-JD                                                                                                                       witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12066                         Proof of Defendants' liability for         No bates number                         2018-09-25 UNITED STATES' SENTENCING MEMORANDUM                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;     Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         and Motion for Departure - USA v. Tokuo Tatai, N.D. Case No. 4:15- Confusing, or Misleading; Subject to MIL                                     risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                              cr-00163-JD                                                                                                                                     witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12067                         Proof of Defendants' liability for         No bates number                         2018-09-26 UNITED STATES' REPLY SENTENCING                Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;              Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         MEMORANDUM - USA v. Nippon Chemi-Con Corp., N.D. Case No. Confusing, or Misleading; Subject to MIL                                              risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                              4:17-cr-00540-JD                                                                                                                                witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12068                         Proof of Defendants' liability for         No bates number                         2018-10-03 TRANSCRIPT PROCEEDINGS - USA v. Nippon Chemi- Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;               Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         Con Corp., N.D. Case No. 4:17-cr-00540-JD                Confusing, or Misleading; Subject to MIL                                               risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12069                         Proof of Defendants' liability for         No bates number                         2018-10-10 TRANSCRIPT PROCEEDINGS - USA v. Tokuo Tatai,              Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         N.D. Case No. 4:15-cr-00163-JD-9                                     Confusing, or Misleading; Subject to MIL                                   risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12070                         Proof of Defendants' liability for           No bates number                       2013-07-18 PLEA AGREEMENT - USA v. Panasonic Corp., E.D.             Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;   Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                         Mich. Case No. 2:10-cr-20540-GCS-PJK                                 Confusing, or Misleading; Subject to MIL                                   hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12071                         Proof of Defendants' liability for           No bates number                       2010-09-30 PLEA AGREEMENT - USA v. Panasonic Corp., E.D.             Hearsay (801, 802); Subject to MIL                                         Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                         Mich. Case No. 2:10-cr-20576-JAC-MAR                                                                                                            hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12072                         Proof of Defendants' liability for           No bates number                       2013-07-18 PLEA AGREEMENT - USA v. Sanyo Electric Co., Ltd.,         Hearsay (801, 802); Subject to MIL                                         Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                         N.D. Cal Case No. 4:13-cr-00472-YGR                                                                                                             hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
12076                         Proof of Defendants' liability for           No bates number                       2018-10-24 JUDGEMENT IN A CRIMINAL CASE - USA v. Nippon Hearsay (801, 802); Subject to MIL                                                      Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         Chemi-Con Corp., N.D. Case No. 4:17-cr-00540-JD                                                                                                 risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12077                         Proof of Defendants' liability for         No bates number                         2018-10-03 PUBLIC AFFAIRS RELEASE - United States Department Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;           Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         of Justice, Office of Public Affairs                         Confusing, or Misleading; Subject to MIL                                           risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)
12078                         Proof of Defendants' liability for         No bates number                         2018-01-05 NOTICE OF INFRINGEMENT DECISION - Issued by               Reservation of Objection--Exhibit not provided                             Relevance and probative value outweigh cumulative nature of document and any
                              conspiracy, impact on the Plaintiff Class,                                         the Competition Commission of Singapore                                                                                                         risk of undue prejudice, confusion, or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                              witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                 803(1), (3), (6), (8), (22)




                                                                                                                                                   53 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 61 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                               BegBates     Depo Ex No.                  Defs (Trial Exhibit List) Description                                               Objections                                                                       Reply to Objs


12079                                   Proof of Defendants' liability for         No bates number                       2017-10-11 TRANSCRIPT PROCEEDINGS - USA v. Holy Stone             Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Relevance and probative value outweigh cumulative nature of document and any
                                        conspiracy, impact on the Plaintiff Class,                                       Holdings Co., Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD           Confusing, or Misleading; Subject to MIL                                       risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                        and resulting damages                                                                                                                                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                          803(1), (3), (6), (8), (22)
12080                                   Proof of Defendants' liability for         No bates number                       2016-08-18 PLEA AGREEMENT - USA v. Holy Stone Holdings Co., Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;             Relevance and probative value outweigh cumulative nature of document and any
                                        conspiracy, impact on the Plaintiff Class,                                       Ltd., N.D. Cal. Case No. 4:16-cr-00366-JD                   Confusing, or Misleading; Subject to MIL                                             risk of undue prejudice, confusion, or misleading the jury; prior statement of
                                        and resulting damages                                                                                                                                                                                                             witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                          803(1), (3), (6), (8), (22)
12081    AVX Custodian of Records       Proof of Defendants' liability for         AVX_F_0046809                         2007-03-02 Email                                                  Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Relevance and probative value outweigh cumulative nature of document;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                         Confusing, or Misleading; Subject to MIL                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                        and resulting damages                                                                                                                                                                                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12083    Pending Stipulation on Business Proof of Defendants' liability for         KEM0330588                           2007-12-18 JFC Committee 2007 Fourth Regukar Meeting Report       Cumulative; Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        Personal Knowledge or Competency (602); Prejudicial, Confusing, or             foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                             Misleading (403)                                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12084    Pending Stipulation on Business Proof of Defendants' liability for         KEM0933467                           2013-07-05 Email                                                  Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document; personal
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       knowledge and competency not subject to reasonable dispute; not offered for truth;
                                         and resulting damages                                                                                                                             Confusing, or Misleading (403)                                               prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh risk
                                                                                                                                                                                                                                                                        of undue prejudice, confusion, or misleading jury

12085    Pending Stipulation on Business Proof of Defendants' liability for         KEM1140406                           2013-12-18 Email                                                  Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                             Subject to MIL; Prejudicial, Confusing, or Misleading (403)                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                           PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12086    Pending Stipulation on Business Proof of Defendants' liability for         KEM1145456                           2009-06-19 Email                                                  Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation, personal knowledge and competency not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        (801, 802, 805); Lack of Personal Knowlege or Competency (602); Irrelevant     dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                             (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading (403)         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                          relevance and probative value outweigh risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                          misleading jury
12087    Pending Stipulation on Business Proof of Defendants' liability for         KEM1400826                           2009-10-20 Email                                                  Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                             Misleading (403)                                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12088    Pending Stipulation on Business Proof of Defendants' liability for         KEM1445288                           2003-09-03 Email                                                  Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);        Relevance outweighs any risk of prejudice, confusion, or misleading the jury; not
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    offered for truth; prior statement of witness; statement of party opponent; judicial
                                         and resulting damages                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12089    Pending Stipulation on Business Proof of Defendants' liability for         KEM1445317                           2008-04-09 Email                                                  Hearsay (801, 802); Irrelevant (401-403); Subject to MIL; Prejudicial,         Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        Confusing, or Misleading (403); Reservation of Objection--Document             dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                             Incomplete                                                                     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12090    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000359                     2008-04-09 Email                                                  Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                         Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading
                                        and resulting damages                                                                                                                              (403)
12091    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000423                     2006-10-18 Minutes of Market Research Meeting in October          Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages
12092    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000934                     2013-11-25- Meeting Memo ; Market Study Meeting November 2013     Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages
12093    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000945                     2013-12-12 Meeting Memo- Market Study Meeting December 2013       Translation not provided                                                       The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages




                                                                                                                                                          54 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 62 of 154
                                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates           Depo Ex No.                  Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


12096    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00258454                          2008-09-11 Email                                               Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                             probative value outweigh risk of undue prejudice, confusion, or misleading jury

12097    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00655985                          2011-02-18 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance outweighs any risk of prejudice, confusion, or misleading the jury;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or          foundation is not subject to reasonable dispute; not offered for truth; prior
                                         and resulting damages                                                                                                                                  Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading      statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                (403)                                                                        exceptions 803(1), (3), (6), (8), (22)
12098    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000299526                              2002-08-05 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
12099    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000207                                2018-12-00 JFC General Assembly Meeting Minutes                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12100    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000221                                0000-06-11 Handwritten notes                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12101    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000245                                2009-08-25 Email                                               Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12102    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000490                                2006-11-14 Email                                               Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12103    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0008273                                2012-09-05 Email                                               Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12104    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0021838                               2010-06-17 Email                                               Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12105    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2099030                               2005-11-08 Email with attachments                              Translation not provided                                                     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          misleading the jury; personal knowledge is not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                                                                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22); the class will discuss
                                                                                                                                                                                                                                                                             "translation issue" with Defendants
12106    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2099324                                 2008-05-25 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Knowledge; Prejudicial, Confusing, or Misleading (403); Reservation of       misleading the jury; personal knowledge is not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                  Objection--Document Incomplete                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12107    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2695084                                 2005-12-14 Email with attachments                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Knowledge; Prejudicial, Confusing, or Misleading (403)                       misleading the jury; personal knowledge is not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                                                                                               offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                             admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12108    Pending Stipulation on Business Proof of Defendants' liability for         PAN_CU006028194                              2005-11-22 Appears to be Meeting Minutes - Not translated      Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Knowledge; Prejudicial, Confusing, or Misleading (403); Reservation of
                                         and resulting damages                                                                                                                                  Objection--Document Incomplete
12109    Pending Stipulation on Business Proof of Defendants' liability for         RUB_000646711                                2011-03-08 Hong Kong SM Meeting Minutes March 8, 2011          Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12113    Persico, Daniel                 Proof of Defendants' liability for         KEM0136391               423                 2007-11-09 Email                                               Translation not provided                                                    Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         misleading the jury, or any concern about cumulative nature of document; personal
                                         and resulting damages                                                                                                                                                                                                              knowledge is not subject to reasonable dispute; not offered for truth; prior
                                                                                                                                                                                                                                                                            statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)
12114    Pending Stipulation on Business Proof of Defendants' liability for         KEM1099389                                   2005-12-14 Sanyo-KEMET Meeting notes                           Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                  Confusing, or Misleading (403)                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                                     55 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 63 of 154
                                                                                                                                              Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                                  BegBates    Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                    Reply to Objs


12115    Pending Stipulation on Business Proof of Defendants' liability for         KEM1416431                               2005-11-28 Email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay    Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or         dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                                      Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading     risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                    (403)                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12116    Pending Stipulation on Business Proof of Defendants' liability for         KEM1418703                               2006-03-29 Email                                                       Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                      Misleading (403)                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12117    Pending Stipulation on Business Proof of Defendants' liability for         KEM1419217                               2006-04-20 Email                                                       Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                      Subject to MIL; Prejudicial, Confusing, or Misleading (403)                 not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12118    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0024353                             2006-05-08 Email                                                       Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Knowlege or      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading     foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                      (403)                                                                       not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12122    NCC Custodian of Records         Proof of Defendants' liability for         UCC-CAP-00879135                        2010-02-04 Email                                                       Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency     Foundation is not subject to reasonable dispute
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                (602); Cumulative (403); Prejudicial, Confusing, or Misleading (403)
                                          and resulting damages
12126    AVX Custodian of Records         Proof of Defendants' liability for         AVX_F_0822868                           2008-10-10 Email                                                       Foundation; Reservation of Objection--Reservation of Objection Pending      Relevance and probative value outweigh cumulative nature of document;
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                Translation Review                                                          foundation, personal knowledge and competency not subject to reasonable dispute;
                                          and resulting damages                                                                                                                                                                                                                 not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12127    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU005734842                          Production from Panasonic -Slides                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                                  not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12128    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00022969                    2003-08-08 Email                                                       Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          not offered for truth; prior statement of witness; statement of party opponent;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Knowledge; Prejudicial, Confusing, Misleading                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages
12129    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0027618                           2006-06-05 Letter                                                      Foundation; Hearsay (801, 802); Reservation of Objection--Description       Foundation is not subject to reasonable dispute
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                 Inaccurate; Reservation of Objection--Document Incomplete
                                         and resulting damages
12131    Krzywinski, Gene                Proof of Defendants' liability for           DPP-000035                             2009-11-19 NCC Invoice and Packing List                                Foundation                                                                  Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages
12133                                    Proof of Defendants' liability for                                                  2015-04-03 Defendant Nippon Chemi-Con Corp.'s Objections and           Hearsay (801, 802)                                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                          Responses to Ps' First Set of ROGs regarding Jurisdictional Issues                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages
12134                                    Proof of Defendants' liability for                                                  2015-03-13 Letter                                                      Hearsay (801, 802)                                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages
12144                                    Proof of Defendants' liability for           No bates number                        2018-09-14 Press Release - "Sanctions Against Global Electonic Parts   Hearsay (801, 802), Reservation of Objection-Description Inaccurate         Foundation, personal knowledge and competency are not subject to reasonable
                                         conspiracy, impact on the Plaintiff Class,                                          Price Fixing"                                                                                                                                      dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                                  opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12146                                     Proof of Defendants' liability for         No bates number                         2017-09-07 TRANSCRIPT OF PROCEEDINGS - In re: Capacitors               Hearsay                                                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                          conspiracy, impact on the Plaintiff Class,                                         Antitrust Litigation, N.D. Cal Case No. 3:14-cv-03264-JD                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                          and resulting damages




                                                                                                                                                                 56 of 147
                                                                                             Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 64 of 154
                                                                                                                                     Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                                BegBates     Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                        Reply to Objs


12147                               Proof of Defendants' liability for         No bates number                       2015-03-12 INDICTMENT - USA v. Takuro Isawa, N.D. Cal. Case       Hearsay                                                                         Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,                                       No. 4:15-cr-00163-JD                                                                                                                              misleading the jury; personal knowledge is not subject to reasonable dispute; prior
                                    and resulting damages                                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22)
12148    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0003959                         Undated - Manufacturer Part number Crossreference                 Hearsay, Reservation of Objection-Description Inaccurate                        Personal knowledge and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative
                                                                                                                                                                                                                                                                       value outweigh any undue prejudice, confusion, or potential to mislead the jury.
                                                                                                                                                                                                                                                                       Best evidence objection has been withdrawn.
12149    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0009061                         Undated - Manufacturer Part number Crossreference                 Foundation; Lack of Personal Knowledge or Competency; Hearsay within            Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Hearsay; Reservation of Objection - Exhibit not provided                        dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       potential to mislead the jury.
12150    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0036724                         2013-09 - "Raw Material Usage & Supply in the Global Capacitor    Hearsay                                                                         Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                       Industry" 2013-2018 Market Outlook                                                                                                                dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       potential to mislead the jury.
12151    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0040234                         Undated - Quarterly Results PowerPoint (Tantalum Willie King)     Cumulative; Hearsay; Irrelevant; Prejudicial; Confusing, or Misleading; Subject Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         to MIL                                                                          dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       potential to mislead the jury. Best evidence objection has been withdrawn.

12152    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0092270                         2008-08-18 Email                                                  Foundation; Hearsay; Lack of Personal Knowledge or Competency;                   Personal knowledge and competency are not subject to reasonable dispute; not
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Prejudicial, Confusing, or Misleading                                            offered for truth; prior statement of witness; statement of party opponent; judicial
                                    and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative
                                                                                                                                                                                                                                                                        value outweigh any undue prejudice, confusion, or potential to mislead the jury.

12153    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0105288                         Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.        Foundation; Hearsay; Lack of Personal Knowledge or Competency;                   Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                       2003-09-30- Molex Automotive Capacitor Specification: ES-30573-   Prejudicial, Confusing, or Misleading                                            dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                            999 -- Manual/Booklet                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                     Cited with particularity is Bates #: AVX_F_0105288 -- contained                                                                                    relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                     within AVX_F_0105275.                                                                                                                              potential to mislead the jury.


12154    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0118152                         2014-01-30 Email                                                  Foundation; Hearsay (801, 802); Lack of Personal Knowledge or Competency Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (602); Prejudicial, Confusing, or Misleading (403)                       dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                       PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.              relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                potential to mislead the jury. Best evidence objection has been withdrawn.

12155    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0127730                         2014-02-18 Meeting Summary for Conference Call                    Foundation; Hearsay (801, 802); Lack of Personal Knowledge or Competency Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         (602); Prejudicial, Confusing, or Misleading (403)                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                  probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                                  jury
12156    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0162873                         2014-01-19 Email                                                  Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) misleading the jury; personal knowledge and competency are not subject to
                                    and resulting damages                                                                                                                                                                                                         reasonable dispute; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                  party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12157    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0173512                         2013-07-13 Email                                                  Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance and probative value outweigh cumulative nature of document; personal
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) knowledge and competency not subject to reasonable dispute; not offered for
                                    and resulting damages                                                                                                                                                                                                         truth; prior statement of witness; statement of party opponent; judicial admission;
                                                                                                                                                                                                                                                                  hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative value
                                                                                                                                                                                                                                                                  outweigh any risk of undue prejudice, confusion, or misleading the jury




                                                                                                                                                       57 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 65 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                              BegBates    Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                    Reply to Objs


12158    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0180486                      2011-05-00 Power Point: "Key Trends Presentation Tantalum Division - Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                    AVX Tantalum Products"                                               Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                  probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                                  jury
12159    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0184607                      2012-07-10 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowledge or Competency (602); Prejudicial, Confusing, or foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                              Misleading (403)                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                  probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                                  jury
12160    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0226936                      2013-03-20 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);    Foundation, personal knowledge and competency not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowledge or Competency (602); Prejudicial, Confusing, or dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                              Misleading (403); Translation not provided                                 opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                  relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                                  misleading the jury
12161    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0230791                      2013-06-27 Email                                                     Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Knowledge or    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Competency (602); Prejudicial, Confusing, or Misleading (403)              foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                  probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                                  jury
12162    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0231834                      2013-06-18 Email                                                     Cumulative; Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Foundation, personal knowledge and competency are not reasonably subject to
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Competency; Prejudicial, Confusing, or Misleading                          dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                                                                                         risk of misleaidng jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                  of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12163    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0237677                      2001-11-28 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Lack of Personal Knowledge or Competency (602); Prejudicial, Confusing, or foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                          Misleading (403)                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                              probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                              jury
12165    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0238251                      2001-04-00 PowerPoint: " Tantalum SMD Capacitor Cross-References Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                   PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                              probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                              jury
12166    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0240919                      2003-07-04 Email                                                 Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Foundation, personal knowledge and competency not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Prejudicial, Confusing, or Misleading                                      dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                                                                                                     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                   PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901                 relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                              misleading the jury
12167    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0249194                      2007-03-08 Email                                                 Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                              probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                              jury
12168    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0264636                      2006-02-07 Email                                                 Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Lack of Personal Knowledge or Competency (602); Prejudicial, Confusing, or foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                          Misleading (403)                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                              probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                              jury
12169    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0279316                      2005-07-11 Email                                                 Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                     Knowledge or Competency (602); Prejudicial, Confusing, or Misleading (403) foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                   PLTFS - Relevance, hearsay, 401, 403, 802.                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                              probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                              jury




                                                                                                                                                     58 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 66 of 154
                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                              BegBates    Depo Ex No.                  Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


12170    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0283322                      2005-08-24 Email                                               Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Prejudicial, Confusing, or Misleading                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                            probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                            jury
12171    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0286329                      2007-05-25 Email                                               Cumulative; Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Competency; Prejudicial, Confusing, or Misleading                          foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                            probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                            jury; the Class will discuss "translation issue" with Defendants

12172    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0345485                      2013-07-04 Email with attachment                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Foundation is not subject to reasonable dispute; not offered for truth; prior
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or     statement of witness; statement of party opponent; judicial admission; hearsay
                                    and resulting damages                                                                                                                        Misleading (403)                                                              exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                               risk of undue prejudice, confusion, or misleading the jury
12173    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0346784                      2003-03-31 CARTS 2003 23rd Capacitor and Resistor Technology   Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                    Symposium held March31 – April 3, 2003; 1995 - 2003 CARTS      Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or foundation is not subject to reasonable dispute; not offered for truth; prior
                                    and resulting damages                                                         Symposium Papers                                               Misleading (403)                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                               exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                               risk of undue prejudice, confusion, or misleading the jury
12174    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0376803                      2011-06-15 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                        Misleading (403)                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                               probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                               jury
12175    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0389040                      2012-05-22 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                        Misleading (403); Translation Issue                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                               probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                               jury
12176    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0488085                      2002-06-12 Weekly Report for MSD Tantalum in Asia              Foundation; Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   or Misleading (403)                                                           foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                      not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                 PLTFS - Hearsay, 402.                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                               probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                               jury
12177    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0490890                      2003-05-14 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       The Class will discuss "translation issue" with Defendants
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Prejudicial, Confusing, or Misleading (403)
                                    and resulting damages
12178    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0506916                      2005-06-28 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Foundation, personal knowledge and competency not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or     dispute; not offered for truth; prior statement of witness; statement of party
                                    and resulting damages                                                                                                                        Misleading (403)                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                               relevance and probative value outweigh any risk of undue prejudice, confusion, or
                                                                                                                                                                                                                                                               misleading the jury
12179    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0516176                      2003-12-08 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or     foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                        Misleading (403)                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                               probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                               jury
12180    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0517538                      2005-02-06 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                   Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)     foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                      not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                               probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                               jury




                                                                                                                                                     59 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 67 of 154
                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                              BegBates    Depo Ex No.                  Defs (Trial Exhibit List) Description                                          Objections                                                                    Reply to Objs


12181    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0518429                      2005-02-08 Email                                              Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                                                                                              foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                            probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                            jury
12182    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0525448                      2003-06-16 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                                                                                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                            probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                            jury
12183    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0534392                      2004-08-05 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   foundation, personal knowledge and competency not subject to reasonable dispute;
                                    and resulting damages                                                                                                                       Misleading (403)                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                            probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                            jury
12184    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0540345                      2004-03-10 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                       Misleading (403)                                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12185    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0557190                      2004-11-12 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                       Misleading (403)                                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12186    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0576989                      2005-02-12 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                       Misleading (403)                                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                PLTFS - Hearsay, 802.                                                       undue prejudice, confusion, or misleading the jury
12188    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0592129                      2005-08-19 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                       Misleading (403)                                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12189    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0599093                      2005-02-23 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12191    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0606649                      2005-01-04 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12192    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0728061                      2006-08-09 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12193    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0743297                      Undated - Document Produced in Native Format cover sheet      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12194    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0805765                      2006-01-30 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12195    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0819233                      2008-09-19 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    and resulting damages                                                                                                                                                                                                   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                            803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury
12196    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0857566                      2010-05-05 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                            undue prejudice, confusion, or misleading the jury




                                                                                                                                                   60 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 68 of 154
                                                                                                                                    Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                   Purpose                              BegBates    Depo Ex No.                  Defs (Trial Exhibit List) Description                                                 Objections                                                                    Reply to Objs


12197    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0917310                      2001-6-27 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                                   undue prejudice, confusion, or misleading the jury
12198    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0942397                      2006-11-09 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                       Relevance, foundation, hearsay; 401, 403, 802, 901                          undue prejudice, confusion, or misleading the jury
12199    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_0957510                      2008-09-18 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document;
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    and resulting damages                                                                                                                              Misleading (403)                                                            of witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                   803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                                   undue prejudice, confusion, or misleading the jury
12200    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_1017345                      2010-08-03 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                                   undue prejudice, confusion, or misleading the jury
12201    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_1066176                      2012-02-06 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                                   undue prejudice, confusion, or misleading the jury
12202    AVX Custodian of Records   Proof of Defendants' liability for         AVX_F_1089494                      2012-01-05 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                    and resulting damages                                                                                                                                                                                                          803(1), (3), (6), (8), (22); relevance and probative value outweigh any risk of
                                                                                                                                                                                                                                                                   undue prejudice, confusion, or misleading the jury
12203    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0008724                      2004-04-02 Weekly Expense Report                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowlege or Competency (602); Prejudicial, Confusing, or   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                              Misleading (403)                                                            risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12204    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0009217                      2008-03-31 Expense Receipts                                          Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                                                                                                                                                                          risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                       PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901                  of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12205    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0009306                      2000-01-24 AVX Tantalum Corporation Expense Report with attached Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                    receipts; Purpose of Trip: Deposition in Boston, Meet Conrado    Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                         (Kemet), Biddeford Master Plan Review                                                                                                            risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12206    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0009840                      2010-05-21 AVX Tantalum Corporation Expense Report with attached Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                    receipts; Purpose of Trip: Business Travel Expenses for trip to  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                         Greenville and Asia 3rd - 22nd May 2010                                                                                                          risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                   PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901                      of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12207    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0009857                      2010-04-06 AVX Tantalum Corporation Expense Report with attached Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                    receipts; Purpose of Trip: Business Travel Expenses for meeting with Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                         Kemet on 02/2010                                                                                                                                 risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12208    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0010028                      2007-12-20 AVX Tantalum Corporation Expense Report with attached Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                    receipts; Purpose of Trip: Deposition Boston. Dinner with Conrado Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                         from Kemet                                                                                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12209    AVX Custodian of Records   Proof of Defendants' liability for         AVX_P_0010303                      AVX Tantalum Corporation Expense Report with attached receipts;      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal      Foundation, personal knowledge and competency are not subject to reasonable
                                    conspiracy, impact on the Plaintiff Class,                                    Purpose of Trip: Tantalum Review Shenzhen, Foxconn Mtg, NNEIC        Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                    and resulting damages                                                         Mtg Hong kong, NEC Mtg, Moblie & Blackberry bills                                                                                                risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                   of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                     61 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 69 of 154
                                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates          Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


12210    AVX Custodian of Records         Proof of Defendants' liability for         AVX_P_0010394                              AVX Tantalum Corporation Expense Report with attached receipts;       Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                            Purpose of Trip: Meeting with Kemet @ Brownsville, Meeting with       Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                                 Salvador Team @ Houston, Meeting with Medtronic at Phoenix,                                                                                           risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                Meeting with Apple, Starkey, Boston Scientific & Medtronic at                                                                                         of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                                                                                                                Minneapolis
12211    AVX Custodian of Records         Proof of Defendants' liability for         AVX_P_0010663                              AVX Tantalum Corporation Expense Report; Purpose: Sales review,       Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                            Operation Reviews, Board Mtg.                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                                                                                                                                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                      of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12212    AVX Custodian of Records         Proof of Defendants' liability for         AVX_P_0019034                              Black n' Red Journal - April 1, 2007 to September 2007; Willing S.    Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                            King's Notes                                                          Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                                                                                                                                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                      of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12213    AVX Custodian of Records         Proof of Defendants' liability for         AVX_P_0019629                              Black n' Red Journal - Janurary 12, 2011 to Feburary 15, 2011; Willing Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                            King's Notes                                                           Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)      dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                                                                                                                                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                      of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12214    Hoey, Gordon                     Proof of Defendants' liability for         ECIA_00005034                              Draft Meeting Minutes - 16 Annual World Trade Statistics Meeting      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                            WCTS, Vienna April 20, 2005                                           Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                                                                                                                                                                                       risk of misleading jury; not offered for truth; prior statement of witness; statement
                                                                                                                                                                                                                                                                                      of party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12215    ELNA Custodian of Records        Proof of Defendants' liability for         ELNA_NDCAL-00029433                        2009- Rubycon Slides: "Excellent Partnership" A Technology Leader -- Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal           Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                          conspiracy, impact on the Plaintiff Class,                                            Rubycon                                                              Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)        of witness; statement of party opponent; judicial admission; hearsay exceptions
                                          and resulting damages                                                                                                                                                                                                                       803(1), (3), (6), (8), (22)
12217    ELNA Custodian of Records        Proof of Defendants' liability for         ELNA_NDCAL_01029974    635                 Meeting Minutes                                                       Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Not offered for truth; prior statement of witness; statement of party opponent;
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                  Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                          and resulting damages                                                                                                                                                                                                                       probative value outweigh any risk of undue prejudice, confusion, or misleading the
                                                                                                                                                                                                                                                                                      jury
12221    ELNA Custodian of Records       Proof of Defendants' liability for           ELNA_NDCAL-00058200                       2010-01-20 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                   Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
12223    ELNA Custodian of Records       Proof of Defendants' liability for           ELNA_NDCAL-00137022                       2010-07-18 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                   Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
12224    ELNA Custodian of Records       Proof of Defendants' liability for           ELNA_NDCAL-00236845                       2010-10-13 Email                                                      Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency         The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                   (602)
                                         and resulting damages
12225    ELNA Custodian of Records       Proof of Defendants' liability for           ELNA_NDCAL-00313982                       2010-08-08 Email                                                      Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, or Misleading The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                   (403); Subject to MIL
                                         and resulting damages
12337    Pending Stipulation on Business Proof of Defendants' liability for           HIT00076327                               Undated Email                                                         Translation not provided                                                        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12338    Pending Stipulation on Business Proof of Defendants' liability for           HIT00083599                               2011-10-15 Email                                                      Translation not provided                                                        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12339    Pending Stipulation on Business Proof of Defendants' liability for           HIT00083600                               Undated- TIC Business Trip Report Details                             Translation not provided                                                        Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                                      undue prejudice, confusion, or potential to mislead the jury.
12340    Pending Stipulation on Business Proof of Defendants' liability for         HIT00083626                                 2001-12-26 Email                                                      Translation not provided                                                        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages                                                                                                                                        PLTFS - Relevance, hearsay; 401, 403, 802.
12341    Pending Stipulation on Business Proof of Defendants' liability for         HIT00088069                                 2007-04-11 Email                                                      Translation not provided                                                        Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                   misleading the jury; foundation, personal knowledge and competency are not
                                         and resulting damages                                                                                                                                                                                                                        subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                                      statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                                      (6), (8), (22)




                                                                                                                                                                   62 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 70 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                               BegBates          Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                    Reply to Objs


12349    Pending Stipulation on Business Proof of Defendants' liability for         HIT00125263                               2007-11-12 Letter                                             Translation not provided                                                      Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22

12392    Pending Stipulation on Business Proof of Defendants' liability for         KEM0115578                                2004-10-25 NEC/TOKIN Meeting Minutes                          Foundation; Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         or Misleading (403); Reservation of Objection--Copy Illegible                 foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12393    Pending Stipulation on Business Proof of Defendants' liability for         KEM0118250                                KEMET - Electronics 101- Tech Training PowerPoint Slides      Translation not provided                                                      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12394    Pending Stipulation on Business Proof of Defendants' liability for         KEM0140172                                2008-02-02 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)     foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12395    Pending Stipulation on Business Proof of Defendants' liability for         KEM0178157                                2010-02- KEMET OE QRM/Procurement Q4 Jan 2010 Powerpoint      Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                           Meeting Slides.                                               (602)                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12396    Pending Stipulation on Business Proof of Defendants' liability for         KEM0589618                                2011-08-05 Email                                              Translation not provided                                                      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12397    Pending Stipulation on Business Proof of Defendants' liability for         KEM0638644                                2013-02-19-ECIA PCMS Group Meeting Invitation                 Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Prejudicial, Confusing, or Misleading                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12398    Pending Stipulation on Business Proof of Defendants' liability for         KEM0704193                                2010-05-25 Email                                              Foundation; Hearsay; Lack of Personal Knowledge or Competency                 Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                                                                                                            risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12399    Pending Stipulation on Business Proof of Defendants' liability for         KEM0848621            406                 2014-06-11 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                              Confusing, or Misleading (403)                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12400    Pending Stipulation on Business Proof of Defendants' liability for         KEM0868006                                2010-06-03 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                              Confusing, or Misleading (403)                                              risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12401    Pending Stipulation on Business Proof of Defendants' liability for         KEM0869745                                2010-09-19 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;         Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                               63 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 71 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                                 Objections                                                                    Reply to Objs


12402    Pending Stipulation on Business Proof of Defendants' liability for         KEM0876567                           2011-12-01 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Confusing, or Misleading (403)                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12403    Pending Stipulation on Business Proof of Defendants' liability for         KEM0914323                           2013-07-22 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Confusing, or Misleading (403)                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12404    Pending Stipulation on Business Proof of Defendants' liability for         KEM0929874                           2013-11-21 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); MIL - Subject to MIL; Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Prejudicial, Confusing, or Misleading (403)                                 foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

12406    Pending Stipulation on Business Proof of Defendants' liability for         KEM1091420                           2011-09-19 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or     foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Misleading (403)                                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12408    Pending Stipulation on Business Proof of Defendants' liability for         KEM1102092                           2007-02-14- D.F. Persico Japan Trip Report- February 6-14, 2007 --   Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                      Executive Summary                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or     foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Misleading (403)                                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12409    Pending Stipulation on Business Proof of Defendants' liability for         KEM1113462                           KEMET- Ultra Meeting 21st, 22nd, and 23rd Sep 2010, Greenville, SC -Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                      - Powerpoint Slides                                                 Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                               Misleading (403)                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12410    Pending Stipulation on Business Proof of Defendants' liability for         KEM1122581                           2009-06-18 Email                                                     Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           805); Lack of Personal Knowlege or Competency (602); Subject to MIL;         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Prejudicial, Confusing, or Misleading (403)                                  not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12411    Pending Stipulation on Business Proof of Defendants' liability for         KEM1123785                           2010-07-20 Email                                                     Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           805); Lack of Personal Knowlege or Competency (602); Subject to MIL;         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Prejudicial, Confusing, or Misleading (403)                                  not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury

12412    Pending Stipulation on Business Proof of Defendants' liability for         KEM1124862                           2011-11-14- KEMET's Agreement on the Quotation prices and            Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                      volumes- chart of prices and items                                   Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or     dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                Misleading (403)                                                             opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                           relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                           potential to mislead the jury.
12413    Pending Stipulation on Business Proof of Defendants' liability for         KEM1137374                           2009-03-24 Email                                                     Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Subject to MIL; Prejudicial, Confusing, or Misleading (403)                  not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                           64 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 72 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


12414    Pending Stipulation on Business Proof of Defendants' liability for         KEM1138595                           2009-05-04 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading    dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         (403)                                                                          opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      potential to mislead the jury.
12416    Pending Stipulation on Business Proof of Defendants' liability for         KEM1140537                           2009-06-23 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         or Misleading (403)                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                      probative value outweigh risk of undue prejudice, confusion, or misleading jury

12417    Pending Stipulation on Business Proof of Defendants' liability for         KEM1140542                           2009-06-23 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12418    Pending Stipulation on Business Proof of Defendants' liability for         KEM1140561                           2009-06-23 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Lack of Personal Knowlege or Competency (602); Irrelevant    dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading (403)        opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                     relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     potential to mislead the jury.
12419    Pending Stipulation on Business Proof of Defendants' liability for         KEM1142755                           2009-08-17 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12420    Pending Stipulation on Business Proof of Defendants' liability for         KEM1143148                           2009-08-24 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency       Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or       dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Misleading (403)                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                     relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     potential to mislead the jury.
12421    Pending Stipulation on Business Proof of Defendants' liability for         KEM1144066                           2009-09-15 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12422    Pending Stipulation on Business Proof of Defendants' liability for         KEM1144089                           2009-09-15 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Misleading (403)                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12423    Pending Stipulation on Business Proof of Defendants' liability for         KEM1144691                           2009-09-29 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12424    Pending Stipulation on Business Proof of Defendants' liability for         KEM1144741                           Powerpoint Slides on 4QFY09 & Total FY09 Market Data          Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                     relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     potential to mislead the jury.
12425    Pending Stipulation on Business Proof of Defendants' liability for         KEM1145039                           2009-10-07 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Misleading (403)                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                         65 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 73 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                            BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                        Reply to Objs


12426    Pending Stipulation on Business Proof of Defendants' liability for         KEM1145067                           2009-10-08 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Lack of Personal Knowlege or Competency (602); Irrelevant      foundation, personal knowledge and competency are not subject to reasonable
                                         and resulting damages                                                                                                                         (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading (403)          dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12427    Pending Stipulation on Business Proof of Defendants' liability for         KEM1145077                           2009-10-09 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;             misleading the jury; personal knowledge and competency are not subject to
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                     reasonable dispute; not offered for truth; prior statement of witness; statement of
                                                                                                                                                                                                                                                                       party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12429    Pending Stipulation on Business Proof of Defendants' liability for         KEM1145484                           2009-10-21 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;             dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       potential to mislead the jury.
12430    Pending Stipulation on Business Proof of Defendants' liability for         KEM1146956                           2009-12-02 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;             dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                     opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                       relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                       potential to mislead the jury.
12431    Pending Stipulation on Business Proof of Defendants' liability for     KEM1147263                               2009-12-07 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency         Foundation, personal knowledge and competency are not subject to reasonable
12432    Pending Stipulation on Business Proof of Defendants' liability for         KEM1150404                           2010-02-15 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;             foundation, personal knowledge and competency are not subject to reasonable
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                     dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12433    Pending Stipulation on Business Proof of Defendants' liability for         KEM1150600                           2010-02-17 Email                                              Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or              Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Competency (602); Irrelevant (401-403); Subject to MIL; Prejudicial,            foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Confusing, or Misleading (403)                                                  not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12434    Pending Stipulation on Business Proof of Defendants' liability for         KEM1150728                           2010-02-19 Email                                              Hearsay (801, 802); Lack of Personal Knowlege or Competency (602);              Personal knowledge and competency are not subject to reasonable dispute; not
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading     offered for truth; prior statement of witness; statement of party opponent; judicial
                                         and resulting damages                                                                                                                         (403)                                                                           admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and probative
                                                                                                                                                                                                                                                                       value outweigh any undue prejudice, confusion, or potential to mislead the jury.

12435    Pending Stipulation on Business Proof of Defendants' liability for         KEM1150764                           2010-02-21 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);         Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Lack of Personal Knowlege or Competency (602); Irrelevant (401-403);            foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Subject to MIL; Prejudicial, Confusing, or Misleading (403)                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12436    Pending Stipulation on Business Proof of Defendants' liability for         KEM1151178                           2010-03-03 Email                                              Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal Knowledge or Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Competency; Irrelevant; Subject to MIL; Prejudicial, Confusing, or Misleading foundation not subject to reasonable dispute; not offered for truth; prior statement
                                         and resulting damages                                                                                                                                                                                                       of witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                                     803(1), (3), (6), (8), (22); relevance and probative value outweigh risk of undue
                                                                                                                                                                                                                                                                     prejudice, confusion, or misleading jury
12437    Pending Stipulation on Business Proof of Defendants' liability for         KEM1151457                           2010-03-09 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or       misleading the jury, or any concern about cumulative nature of document; not
                                         and resulting damages                                                                                                                         Misleading (403)                                                              offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12438    Pending Stipulation on Business Proof of Defendants' liability for         KEM1152769                           2010-04-08 Email                                              Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);       Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Lack of Personal Knowlege or Competency (602); Irrelevant (401-403);          misleading the jury, or any concern about cumulative nature of document; not
                                         and resulting damages                                                                                                                         Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12439    Pending Stipulation on Business Proof of Defendants' liability for         KEM1157604                           2010-07-07 Email                                              Cumulative (403); Hearsay (801, 802); Lack of Personal Knowlege or            Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Competency (602); Irrelevant (401-403); Subject to MIL; Prejudicial,          misleading the jury, or any concern about cumulative nature of document; not
                                         and resulting damages                                                                                                                         Confusing, or Misleading (403)                                                offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                     admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                         66 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 74 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


12440    Pending Stipulation on Business Proof of Defendants' liability for         KEM1157660                           2010-07-08 Email                                              Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,    Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); misleading the jury, or any concern about cumulative nature of document; not
                                         and resulting damages                                                                                                                         Subject to MIL; Prejudicial, Confusing, or Misleading (403)                offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                  admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12441    Pending Stipulation on Business Proof of Defendants' liability for         KEM1158159                           2010-07-19 Email                                              Hearsay (801, 802); Irrelevant (401-403); Lack of Personal Knowlege or     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         (403)                                                                      not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                  probative value outweigh risk of undue prejudice, confusion, or misleading jury

12442    Pending Stipulation on Business Proof of Defendants' liability for         KEM1158360                           2010-07-21 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading       not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                       (403)                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12443    Pending Stipulation on Business Proof of Defendants' liability for         KEM1161984                           2010-10-23 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                       opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                     relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                     potential to mislead the jury.
12444    Pending Stipulation on Business Proof of Defendants' liability for         KEM1167574                           2011-03-08 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                       not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12445    Pending Stipulation on Business Proof of Defendants' liability for         KEM1175829                           2011-09-14 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                       not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12446    Pending Stipulation on Business Proof of Defendants' liability for         KEM1176930                           2011-10-13 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                                                                                                       risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12447    Pending Stipulation on Business Proof of Defendants' liability for         KEM1176943                           2011-10-14 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);       Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)                   dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                                                                                                       risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12449    Pending Stipulation on Business Proof of Defendants' liability for         KEM1180920                           2012-03-06 Email                                              Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    805); Lack of Personal Knowlege or Competency (602); Subject to MIL;          foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12450    Pending Stipulation on Business Proof of Defendants' liability for         KEM1189593                           2013-02-05 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance outweighs any risk of prejudice, confusion, or misleading the jury; not
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or      offered for truth; prior statement of witness; statement of party opponent; judicial
                                         and resulting damages                                                                                                                         Misleading (403)                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22)
12451    Pending Stipulation on Business Proof of Defendants' liability for         KEM1190061                           2013-02-18 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency       Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (602); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or       dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                         Misleading (403)                                                              risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12452    Pending Stipulation on Business Proof of Defendants' liability for         KEM1200267                           2009-06-18 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal            Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                   not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                         67 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 75 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                   Defs (Trial Exhibit List) Description                                           Objections                                                                       Reply to Objs


12454    Pending Stipulation on Business Proof of Defendants' liability for         KEM1208623                           2011-10-16 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or             foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                        (403)                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12455    Pending Stipulation on Business Proof of Defendants' liability for         KEM1212937                           2012-09-20 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Misleading (403)                                                                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12456    Pending Stipulation on Business Proof of Defendants' liability for         KEM1220577                           2007-02-27 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Misleading (403)                                                                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12457    Pending Stipulation on Business Proof of Defendants' liability for         KEM1378848                           2007-04-13 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403)                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                     probative value outweigh risk of undue prejudice, confusion, or misleading jury

12459    Pending Stipulation on Business Proof of Defendants' liability for         KEM1394395                           2002-06-10 KEMET Visit to EPCOS0- June 4, 2002 Call Report     Hearsay (801, 802); Irrelevant (401-403); Subject to MIL; Prejudicial,          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Confusing, or Misleading (403)                                                  foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                          not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12460    Pending Stipulation on Business Proof of Defendants' liability for         KEM1394629                           2002-07-15 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Misleading (403)                                                                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12461    Pending Stipulation on Business Proof of Defendants' liability for         KEM1395541                           2002-10-17 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or             foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                        (403)                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury

12462    Pending Stipulation on Business Proof of Defendants' liability for         KEM1398097                           2003-05-22 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance any risk of prejudice, confusion, or misleading the jury; personal
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,         knowledge and competency are not subject to reasonable dispute; not offered for
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403)                                                 truth; prior statement of witness; statement of party opponent; judicial admission;
                                                                                                                                                                                                                                                                       hearsay exceptions 803(1), (3), (6), (8), (22)
12466    Pending Stipulation on Business Proof of Defendants' liability for         KEM1398581                           2003-06-09 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance outweighs risk of prejudice, confusion, or misleading the jury; not
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,         offered for truth; prior statement of witness; statement of party opponent; judicial
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403)                                                 admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation is not subject
                                                                                                                                                                                                                                                                       to reasonable dispute
12467    Pending Stipulation on Business Proof of Defendants' liability for         KEM1398582                           Powerpoint Slides: "To be a strong partner: Private Labelign   Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                      Plan/Market Information Sharing"                               (801, 802, 805); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          or Misleading (403)                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12468    Pending Stipulation on Business Proof of Defendants' liability for         KEM1399562                           2003-07-14 Email                                               Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Subject to MIL; Prejudicial, Confusing, or Misleading (403)                not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                        PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.                probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                            68 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 76 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                      Reply to Objs


12469    Pending Stipulation on Business Proof of Defendants' liability for         KEM1399739                           2003-07-21 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or          dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading      opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                       (403)                                                                        relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    potential to mislead the jury.
12470    Pending Stipulation on Business Proof of Defendants' liability for         KEM1399838                           2003-07-23 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Confusing, or Misleading (403)                                               opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                    relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                    potential to mislead the jury.
12472    Pending Stipulation on Business Proof of Defendants' liability for         KEM1401535                           2003-09-30 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or          foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading      not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                       (403)                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                    probative value outweigh risk of undue prejudice, confusion, or misleading jury

12473    Pending Stipulation on Business Proof of Defendants' liability for         KEM1401548                           2003-09-30 Email                                              Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Irrelevant (401-   Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    403); Lack of Personal Knowlege or Competency (602); Subject to MIL;           dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                         Prejudicial, Confusing, or Misleading (403)                                    risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12474    Pending Stipulation on Business Proof of Defendants' liability for         KEM1409575                           2004-10-26 Email                                              Hearsay (801, 802); Foundation; Irrelevant (401-403); Subject to MIL;          Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Prejudicial, Confusing, or Misleading (403); Reservation of Objection--Copy    dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                         Illegible                                                                      opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      potential to mislead the jury. Best evidence objection has been withdrawn.

12475    Pending Stipulation on Business Proof of Defendants' liability for         KEM1412062                           2005-03-17 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                         Confusing, or Misleading (403)                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                    probative value outweigh risk of undue prejudice, confusion, or misleading jury

12476    Pending Stipulation on Business Proof of Defendants' liability for         KEM1413816                           2005-07-08 Email                                              Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,    Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602); dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                         Subject to MIL; Prejudicial, Confusing, or Misleading (403)                risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                  judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12477    Pending Stipulation on Business Proof of Defendants' liability for         KEM1418792                           2006-03-30 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Prejudicial, Confusing, or Misleading (403)                                    dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                        opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                      relevance and probative value outweigh any undue prejudice, confusion, or
                                                                                                                                                                                                                                                                      potential to mislead the jury. Best evidence objection has been withdrawn.

12479    Pending Stipulation on Business Proof of Defendants' liability for         KEM1423817                           2006-11-06 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          Not offered for truth; prior statement of witness; statement of party opponent;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Prejudicial, Confusing, or Misleading (403)                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); personal
                                         and resulting damages                                                                                                                                                                                                        knowledge and competency are not subject to reasonable dispute; relevance and
                                                                                                                                                                                                                                                                      probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                      jury
12480    Pending Stipulation on Business Proof of Defendants' liability for         KEM1432229                           2008-01-03 Email                                              Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal             Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                         Misleading (403)                                                               exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                      undue prejudice, confusion, or potential to mislead the jury.
12481    Pending Stipulation on Business Proof of Defendants' liability for         KEM1440830                           2007-10-31 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       misleading the jury, or any concern about cumulative nature of document;
                                         and resulting damages                                                                                                                         Misleading (403)                                                               foundation is not subject to reasonable dispute; not offered for truth; prior
                                                                                                                                                                                                                                                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22)
12482    Pending Stipulation on Business Proof of Defendants' liability for         KEM1440835                           2007-10-31 Email                                              Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                    Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       misleading the jury, or any concern about cumulative nature of document;
                                         and resulting damages                                                                                                                         Misleading (403); Reservation of Objection --Document Incomplete               foundation is not subject to reasonable dispute; not offered for truth; prior
                                                                                                                                                                                                                                                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                         69 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 77 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                              BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                            Objections                                                                     Reply to Objs


12483    Pending Stipulation on Business Proof of Defendants' liability for         KEM1441676                           2007-12-05 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12484    Pending Stipulation on Business Proof of Defendants' liability for         KEM1442178                           2008-01-07 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Misleading (403)                                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12485    Pending Stipulation on Business Proof of Defendants' liability for         KEM1442222                           2008-01-09 Email                                               Best Evidece Rule; Foundation; Hearsay (801, 802); Irrelevant (401-403);    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403); Reservation of Objection--Copy Illegible    not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                    probative value outweigh risk of undue prejudice, confusion, or misleading jury

12486    Pending Stipulation on Business Proof of Defendants' liability for         KEM1443258                           2008-02-13 Email                                               Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Lack of Personal Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;          dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                         and resulting damages                                                                                                                          Prejudicial, Confusing, or Misleading (403)                                  risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12487    Pending Stipulation on Business Proof of Defendants' liability for         KEM1443259.00001                     2008-02-13 Email                                               Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Lack of Personal Knowlege or Competency (602); Irrelevant (401-403);           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12488    Pending Stipulation on Business Proof of Defendants' liability for         KEM1443260.00001                     2008-02-13 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (801, 802, 805); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          or Misleading (403)                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12489    Pending Stipulation on Business Proof of Defendants' liability for         KEM1443360                           Arco Americas Synergies' Excel Spreadsheet                     Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (801, 802, 805); Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                          or Misleading (403)                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                       undue prejudice, confusion, or potential to mislead the jury.
12490    Pending Stipulation on Business Proof of Defendants' liability for         KEM1443883                           2008-03-09 Email                                               Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);        Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Lack of Personal Knowlege or Competency (602); Irrelevant (401-403);           statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                          Subject to MIL; Prejudicial, Confusing, or Misleading (403)                    exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                       undue prejudice, confusion, or potential to mislead the jury.
12491    Pending Stipulation on Business Proof of Defendants' liability for         KEM1444466.00001                     2008-03-21 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,         statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403)                                                 exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                       undue prejudice, confusion, or potential to mislead the jury.
12492    Pending Stipulation on Business Proof of Defendants' liability for         KEM1444482.00001                     2008-03-24 Email                                               Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial,         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Confusing, or Misleading (403)                                                 not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury

12493    Pending Stipulation on Business Proof of Defendants' liability for         KEM1444931.00001                     2008-04-04 Email                                               Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                          Misleading (403)                                                               not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                       probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                           70 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 78 of 154
                                                                                                                                           Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                                BegBates      Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                      Reply to Objs


12494    Pending Stipulation on Business Proof of Defendants' liability for         KEM1446066.00001                       2008-04-22 Email                                                      Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                              805); Lack of Personal Knowlege or Competency (602); Subject to MIL;           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                   Prejudicial, Confusing, or Misleading (403)                                    not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                                probative value outweigh risk of undue prejudice, confusion, or misleading jury

12495    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000342                       2005-12-16 Meeting Minutes re M Research                              Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               805); Lack of Personal Knowlege or Competency (602); Subject to MIL;
                                        and resulting damages                                                                                                                                    Prejudicial, Confusing, or Misleading (403)
12497    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000348                       2006-04-12 Meeting Minutes re. M Research                             Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403)
                                        and resulting damages
12502    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000721                       2012-08-02 Market Reserch Joint Subcommittee Meeting Info.            Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403)
                                        and resulting damages
12504    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000912                       2013-09-11- Meeting Report for September                              Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;    The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403)
                                        and resulting damages
12505    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000923                       2013-11-01 Meeting Memo: Market Study Meeting October 2013            Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,        The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);
                                        and resulting damages                                                                                                                                    Subject to MIL; Prejudicial, Confusing, or Misleading (403)
12508    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00000951                       2014-01-25 January Market Study Group Meeting Memo                    Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Lack of Personal   The Class will discuss "translation issue" with Defendants
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Subject to MIL; Prejudicial, Confusing, or
                                        and resulting damages                                                                                                                                    Misleading (403)
12509    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00001055                       November 2003 -- Paumanok Group, Inc.- Report on Tantalum             Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Foundation is not subject to reasonable dispute; not offered for truth; prior
                                        conspiracy, impact on the Plaintiff Class,                                         Capacitor Makrets: 2003-2008 (Tantatalum Section)                     (801, 802, 805); Lack of Personal Knowlege or Competency (602); Irrelevant     statement of witness; statement of party opponent; judicial admission; hearsay
                                        and resulting damages                                                                                                                                    (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading (403)         exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                                undue prejudice, confusion, or potential to mislead the jury.
12511    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00034312                       Excel Spreadsheet re. scheduling meetings                             Translation not provided                                                       Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12512    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00034836                       Next TAOB Meeting Attendance Confirmation Table.                      Translation not provided                                                       Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12514    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00034937      1715             Excel Spreadsheet file produced natively re. Meetings and companies in Translation not provided                                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                         attendance + logistics                                                                                                                               judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12516    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00034968                       Excel Spreadsheet regarding sales, meetings and monthly reports        Translation not provided                                                      Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12517    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00045900                       2007-04-11 Email                                                      Translation not provided
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages
12518    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00045901                       2007-05-11- Email                                                     Translation not provided
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages
12519    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00045935                       2009-10-08- Email                                                     DEF. OBJ: Foundation; Hearsay (801, 802); Lack of Personal Knowlege or
                                        conspiracy, impact on the Plaintiff Class,                                                                                                               Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading
                                        and resulting damages                                                                                                                                    (403)

                                                                                                                                                                                                  PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.
12520    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00064871                       Undated- AVX Tantalum SMD Capacitor Cross References                   Hearsay (801, 802)                                                            Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                         Presentation Slides.                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12521    Matsuo Custodian of Records    Proof of Defendants' liability for           MATSUO 00065323                       2009-04-16 Minutes of Market Research Meeting                         Hearsay (801, 802)                                                             Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
12530    Matsuo Custodian of Records    Proof of Defendants' liability for           MATS-XXX-00038897                     2014-02-17 Email                                                      Hearsay (801, 802)
                                        conspiracy, impact on the Plaintiff Class,
                                        and resulting damages
12531    NCC Custodian of Records       Proof of Defendants' liability for           NCC-CAP-00026189                      2002- Combined ECC & TC Meeting-- Autumn President's Meeting           Hearsay within Hearsay (801, 802, 805)                                        Foundation is not subject to reasonable dispute
                                        conspiracy, impact on the Plaintiff Class,                                         Agenda.
                                        and resulting damages




                                                                                                                                                              71 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 79 of 154
                                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                                BegBates       Depo Ex No.                    Defs (Trial Exhibit List) Description                                                Objections                                                                        Reply to Objs


12532    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00028248                       FY 2002- ECC Meeting and TC Meeting Joint Meeting, Spring            Reservation of Objection--Copy Illegible                                         Foundation is not subject to reasonable dispute; not offered for truth; prior
                                          conspiracy, impact on the Plaintiff Class,                                          Presidents' Meeting Materials                                                                                                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                          and resulting damages                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22)
12537    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00152328                       2012- 02-22- Email                                                   Reservation of Objection--Copy Illegible                                         Foundation is not subject to reasonable dispute; not offered for truth; prior
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                statement of witness; statement of party opponent; judicial admission; hearsay
                                          and resulting damages                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); document is relevant and probative
12541    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00318516                       2010-06-01 Email                                                     Reservation of Objection--Copy Illegible                                         Foundation is not subject to reasonable dispute
                                          conspiracy, impact on the Plaintiff Class,
                                          and resulting damages
12567    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00827614                       2004-2014 Charts, Emails, Reports: Standard (Including Regular Term) Hearsay within Hearsay (801, 802, 805)                                           Relevance outweighs any risk of prejudice, confusion, or misleading the jury, or
                                          conspiracy, impact on the Plaintiff Class,                                          Quotation Approval Application Form (Specifications)                                                                                                  any concern about cumulative nature of document; not offered for truth; prior
                                          and resulting damages                                                                                                                                                                                                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22)
12574    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00832860                       Business Cards                                                       Hearsay within Hearsay (801, 802, 805)                                           Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                dispute; document is relevant and probative
                                          and resulting damages
12575    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00833832                       Business Cards                                                       Reservation of Objection--Copy Illegible                                         Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                dispute; document is relevant and probative
                                          and resulting damages
12576    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00834302                       Business Cards                                                       Foundation; Reservation of Objection--Reservation of Objection Pending           Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                                                                                               Translation Review                                                               dispute; document is relevant and probative
                                          and resulting damages
12577    NCC Custodian of Records         Proof of Defendants' liability for           NCC-CAP-00856172                       Undated- copies of business cards                                    Foundation; Hearsay within Hearsay (801, 802, 805); Reservation of Objection- Foundation, personal knowledge and competency are not subject to reasonable
                                          conspiracy, impact on the Plaintiff Class,                                          * NCC-CAP-00856366 - Business Card for NEC Tokin - Y. SAIKI --       -Reservation of Objection Pending Translation Review                          dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                          and resulting damages                                                               handwritten notes: "12/26/'08" and "2/15/2010 Dinner"                                                                                              risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                 judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12591    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0000001                              2011-10-21- Excel Spreadsheet/Chart                                  Foundation; Hearsay (801, 802); Irrelevant (401-403); Reservation of             Relevance outweighs any cumulative nature; foundation, personal knowledge and
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                Objection--Document Incomplete; Reservation of Objection--Reservation of         competency are not subject to reasonable dispute; not offered for truth; prior
                                         and resulting damages                                                                                                                                     Objection Pending Translation Review                                             statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                    exceptions 803(1), (3), (6), (8), (22)
12644    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002185                           2012-01-11 Email                                                     Foundation; Reservation of Objection--Reservation of Objection Pending           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                Translation Review
                                         and resulting damages
12645    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002187                           2012-02-10 Email                                                     Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                805); Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                         and resulting damages                                                                                                                                     Reservation of Objection Pending Translation Review
12646    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002194                           2012-05-09 Email                                                     Foundation; Irrelevant (401-403); Lack of Personal Knowlege or Competency        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                (602); Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                         and resulting damages                                                                                                                                     Reservation of Objection Pending Translation Review
12647    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002196                           2012-06-11 Email                                                     Foundation; Irrelevant (401-403); Lack of Personal Knowlege or Competency        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                (602); Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                         and resulting damages                                                                                                                                     Reservation of Objection Pending Translation Review
12648    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002200                           2012-07-31 Email                                                     Foundation; Irrelevant (401-403); Lack of Personal Knowlege or Competency        The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                (602); Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                         and resulting damages                                                                                                                                     Reservation of Objection Pending Translation Review
12649    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002203                           2012-08-27 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
12650    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002204                           2012-11-02- email                                                    Cumulative (403); Foundation; Lack of Personal Knowlege or Competency            The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                (602)
                                         and resulting damages
12651    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002207                           2012-11-29 Email                                                     Translation not provided                                                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12652    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002209                           2013-01-09 Email                                                     Translation not provided                                                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12653    Pending Stipulation on Business Proof of Defendants' liability for            NEC-C0002210                           2013-02-06- Emai                                                     Translation not provided                                                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                                 72 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 80 of 154
                                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates           Depo Ex No.                  Defs (Trial Exhibit List) Description                                            Objections                                     Reply to Objs


12654    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002211                               2013-05-28 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12655    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002213                               2013-07-01 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12656    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002215                               2013-07-29 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12657    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002246                               2013-08-19 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12658    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002248                               2013-11-12 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12659    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002250                               2013-11-29 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12660    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002449                               Undated - OEM Meeting Minutes/Notes                                  Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12661    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0006114                               2014-03-31- Excel Worksheets                                         Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12662    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0008737                               2004-02-03 Charts and Slides -- 1 page of 36 page document (NEC-     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                              C0008737-C0008772)
                                         and resulting damages
12663    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0016722                               2012-03-06 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12664    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0019035                               2011-07-28- Email                                                    Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12665    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0002147                               2009-11-16- Email TO: ELNA, Imai; Nippon Chemi-Con, Special        Translation not provided                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                              Adviser Izawa; Y.Ohno; SANYO Electric, Mr.
                                         and resulting damages                                                                   Torii; Rubycon, Mr. Ide; NEC TOKIN, Mr. Date; Matsuo Electric, Mr.
                                                                                                                                 Koyama; Matsuo Electric,
                                                                                                                                 Mr. Miyanishi; Rubycon, Mr. Nakayama; NEC TOKIN, Mr. Sato;
                                                                                                                                 Hitachi AIC, Mr. Hideaki
                                                                                                                                 Ochiai; Nippon Chemi-Con (Corporation), Manager Matsuzaka; From
                                                                                                                                 ELNA-INOUE <inoue@elna.co.jp> -- Email re November Market
                                                                                                                                 Research Guide
12734    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0072572                                 2011-03-16 Email                                                   Translation not provided                  Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                           dispute; document is relevant and probative
                                         and resulting damages
12760    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0148527                                 Undated Email To Date and H. Sato From Y. Kobayashi re. KEMET        Translation not provided                Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                           statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                              foundation not subject to reasonable dispute
12772    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0161301             526                 2004-05-12- Minutes of the Meeting (Draft) for the 15th Annual World Translation not provided                Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                              Capacitor Trade Statistics (WCTS) Meeting                                                                    dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

12806    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0185421                                 0000-06-01 - 0000-07-29 (Year Unknown)-- Handwritten notes on        Translation not provided
         Records                         conspiracy, impact on the Plaintiff Class,                                              NEC/TOKIN notebook/diary
                                         and resulting damages
12899    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0186277                                 0000-06-04 - 0000-08-1 (year unknown) Handwritten notes on           Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                              NEC/TOKIN notebook/diary
                                         and resulting damages
12933    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C0186735                                 2002-10-01 Email                                                     Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                                   73 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 81 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                 Defs (Trial Exhibit List) Description                                           Objections                                                                     Reply to Objs


12934    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186737                           2002-10-24 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12935    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186744                           2002-11-14 Email                                              Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        (602); Reservation of Objection--Document Incomplete; Reservation of
                                         and resulting damages                                                                                                                             Objection--Exhibit not yet provided
12936    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186747                           2002-11-25 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)
                                         and resulting damages
12937    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186778                           2002-11-28 Email                                              Foundation; Hearsay within Hearsay (801, 802, 805); Lack of Personal         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        Knowlege or Competency (602)
                                         and resulting damages
12938    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186784                           2002-07-05 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12939    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186787                           2002-08-27 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12940    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186789                           2002-09-03 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12941    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186790                           2002-09-06 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12942    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186791                           2002-09-24 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12943    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186795                           2003-10-20 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12944    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186799                           2003-10-24 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12945    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186803                           2003-10-31 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12946    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186805                           2003-11-11 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12947    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186808                           2003-11-12 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12948    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186813                           2003-05-19 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12949    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186816                           2003-05-20 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12950    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186819                           2003-05-26 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12951    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186821                           2003-05-28 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12952    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186824                           2003-05-21 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12953    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186828                           2003-06-10 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12954    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186829                           2003-06-18 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                             74 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 82 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                      Objections                                     Reply to Objs


12955    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186832                           2003-06-24 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12956    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186834                           2003-07-14 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12957    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186838                           2003-08-20 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12958    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186839                           2003-09-01 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12959    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186840                           2003-09-01 KCC Meeting Document                                Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12960    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186846                           2003-08-28- Powerpoint Slides for Meeting                      Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12961    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186858                           2003-09-20 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12962    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186871                           2003-09-26 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12963    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186885                           2003-11-19 Excel File re. Meeting Agenda                       Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12964    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186886                           2004-02-17 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12965    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186891                           2004-03-22 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12966    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186892                           2004-04-26 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12967    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186897                           2004-05-07 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12968    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186899                           2002-09-09 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12969    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186912                           2003-06-25 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12970    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186918                           2004-01-05 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12971    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186930                           2005-02-05 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12972    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186936                           2005-04-26 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12973    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0186937                           2004-04-26 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12974    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0210786                           2008-08-18 Meeting Information                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12975    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0230937                           2005-07-15 Email                                               Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                               75 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 83 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                 Defs (Trial Exhibit List) Description                                         Objections                                     Reply to Objs


12976    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0235367                           2011-07-29 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12977    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0244943                           2010-06-01 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12978    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0263208                           2010-10-05 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12979    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0338250                           2013-06-13 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12980    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0429168                           2014-03-05 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12981    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0548487                           2008-05-20 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12982    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0554001                           2010-03-23 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12983    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0554089                           2009-09-30 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12984    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0682979                           2012-04-12 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12985    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C0736407                           2012-11-16 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12986    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C1026626                           2009-11-02 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12987    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C1126299                           2013-07-16 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12988    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C1258113                           2012-04-17 Meeting Presentation Slides -- Agenda (KEMET-NT Tech Translation not provided                 The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                          Excahnge at Toyama) 2012.4.17 - 4.19
                                         and resulting damages
12989    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C1691030                           2009-10-09 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12990    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C1991055                           2009-12-04 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12991    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2026412                           2005-04-07 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12992    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2039603                           2005-09-21 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12993    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2039764                           2005-09-26 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12994    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2044269                           2005-11-11 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12995    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2051424                           2006-02-03 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12996    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2117634                           2007-11-13 Email                                                 Translation not provided                The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                             76 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 84 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                   Defs (Trial Exhibit List) Description                                              Objections                                                                     Reply to Objs


12997    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2458131                           2002-04-05 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12998    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2460822                           2002-07-31 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
12999    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2466996                           2003-11-18 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13000    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2484509                           2003-08-20 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13001    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2485021                           2003-08-27 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13002    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2488223                           2004-01-19 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13003    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2565556                           2013-06-17 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13004    Pending Stipulation on Business Proof of Defendants' liability for           NEC-C2579629                           2013-06-15 Email                                                     Translation not provided                                                  Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13005    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C2621457                             2011-01-14 Email                                                     Translation not provided                                                  Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13006    Pending Stipulation on Business Proof of Defendants' liability for         NEC-C2639696                             2012-06-12 Email                                                     Translation not provided                                                  Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13020    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON0014785                          2002-04-17 Notes                                                     Translation not provided                                                  Foundation, personal knowledge and competency are not subject to reasonable
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                                                                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13021    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON0014786                          2001-12-19- Report on TC meeting participation                       Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13022    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON0014788                          2002-01-23 ECC Meeting Notes                                         Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13023    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON0014958                          2004 AT Statistics Subcommittee activity schedule (draft)            Translation not provided                                                  Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, knowledge, and competency are not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                                                                                              offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13024    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON0014961                        2003-08-28 Excel Spreadsheet with Info. And Schedule for ATC         Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency
         Records                         conspiracy, impact on the Plaintiff Class,                                          Meetings, President's Meetings, Social Gathering info.               (602)
                                         and resulting damages
13025    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON0030099                        2003-09-08- Nichicon Malaysia- Monthly business Report for August    Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               (602)
                                         and resulting damages
13026    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON0552587                        October 2008 - December 2009 Nichicon Excel Worksheet                Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13027    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON0615280                        2009-06-11 Weekly Schedule Table for Eastern Japan Executive Sales   Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                          & Marketing Department, Tokyo Branch
                                         and resulting damages
13028    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON2804716                        2006-03-30 Email                                                     Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                                77 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 85 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                              BegBates    Depo Ex No.                    Defs (Trial Exhibit List) Description                                                 Objections                                                                   Reply to Objs


13029    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3034700                    2008-09-27 Email                                                      Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13030    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3076486                    2007-01-05 Email                                                      Reservation of Objection--Exhibit not yet provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13031    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3327605                    2010-02-12 Excel Worksheets on WCTS - WG Meeting                      Reservation of Objection--Exhibit not yet provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13032    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3340644                    2003-09-03- Business Daily Report for the Eastern Japan Sales Division Translation not provided                                                  The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13033    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3342241                    June 2003 -- May 2004 ATC Meeting Schedule (?)                        Translation not provided                                                   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, knowledge, and competency are not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                                                                                            offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                          admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13034    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON3343004                      2003-09-17 2003 ATC Meeting -- Autum President Meeting                Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                      Attendance Confirmation (To: Nichicon Corporation).
                                         and resulting damages
13035    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON3343141                      2003-09-18 Email                                                      Translation not provided                                                   Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                          undue prejudice, confusion, or potential to mislead the jury.
13035    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON3395863                      2009-03-02 through 2009-03-15- Management & Officer's Weekly          Translation not provided                                                   Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                      Schedules                                                                                                                                        statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                          undue prejudice, confusion, or potential to mislead the jury.
13036    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3744919                    2003-12-15 Email                                                      Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13037    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3877307                    2008-02-20 -- WCTS Meeting Notes/Minutes                              Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13038    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3903897                    2003-09-26 Email                                                      Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13039    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3906961                    2011-09-13 Email                                                      Translation not provided                                                   Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22)
13040    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3907109                    2012-03-01 Email                                                      Translation not provided                                                   Foundation not subject to reasonable dispute; not offered for truth; prior statement
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       of witness; statement of party opponent; judicial admission; hearsay exceptions
                                         and resulting damages                                                                                                                                                                                                            803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants

13041    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3927791                    2003-11-20 Email                                                      Hearsay (801, 802); Foundation; Reservation of Objection--Reservation of   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Objection Pending Translation Review
                                         and resulting damages
13042    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON3993219                    2006-04-03 -- 2007-03-20 - Expense payment- Invoice Receipts          Hearsay (801, 802); Foundation; Reservation of Objection--Reservation of   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Objection Pending Translation Review
                                         and resulting damages
13043    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON4017687                    9/17/2010 Nichicon Shanghai -- Weekly Sales Report (09/13/2010 -      Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                      09/17/2010)
                                         and resulting damages
13044    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON4120886                    2005-09-01 WCTS-WG Meeting Minutes for 08/31/2005 meeting.            Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13045    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON4188950                    Business Cards                                                        Translation not provided                                                   Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                          undue prejudice, confusion, or potential to mislead the jury.
13049    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00010353                  Polymer Aluminum Capacitors-- World Markets, Technologies &           Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;      Foundation not subject to reasonable dispute; not offered for truth; prior statement
         Records                         conspiracy, impact on the Plaintiff Class,                                      Opportunities: 2012-2017 (Paumanok Publications, Inc.)                Prejudicial, Confusing, or Misleading (403)                                of witness; statement of party opponent; judicial admission; hearsay exceptions
                                         and resulting damages                                                                                                                                                                                                            803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants




                                                                                                                                                            78 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 86 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


13050    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00110604                      2004-06-11 Email                                                     Foundation; Hearsay                                                            Foundation not subject to reasonable dispute; not offered for truth; prior statement
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              of witness; statement of party opponent; judicial admission; hearsay exceptions
                                         and resulting damages                                                                                                                                                                                                                   803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants

13051    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00254268                      Undated Email Rolodex Info. For D. Persico                           Translation not provided                                                       Foundation not subject to reasonable dispute; not offered for truth; prior statement
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              of witness; statement of party opponent; judicial admission; hearsay exceptions
                                         and resulting damages                                                                                                                                                                                                                   803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants

13053    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00360297                    2009: March-Sept -- Quarterly Capacitor Growth Summary Graphs        Translation not provided                                                       Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
13054    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00360420                    2010-04-15 Email                                                     Translation not provided                                                       Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
13055    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00372542                    2009-11-05 Email                                                     Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13057    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00373212                    2010-02-15 Calendar invite email                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack   Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               of Personal Knowlege or Competency (602); Prejudicial, Confusing, or           statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                    Misleading (403)                                                               exceptions 803(1), (3), (6), (8), (22)
13058    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00567899                    2009-08-01 Email                                                     Foundation; Hearsay                                                            Relevance and probative value outweigh any risk of undue prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              misleading the jury
                                         and resulting damages
13059    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM00620057                    2011-09-11 Email                                                     Foundation; Hearsay (801, 802)                                                 The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13061    Pending Stipulation on Business Proof of Defendants' liability for           NICHICON-AM01059715                    2014-06-25 Email                                                     Foundation; Hearsay (801, 802)                                                 Foundation is not reasonably subject to dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                                 undue prejudice
13062    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00106707                      2004-09-08 Email To Joe Greiner; From R. Edwards- re                 Foundation; Hearsay (801, 802); Prejudicial, Confusing, or Misleading (403);   Foundation is not subject to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                          "Nichicon Visit and Kamaya Quote Follow up" Scheduling of            Reservation of Objection--Document Incomplete                                  statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                               meetings with other companies- bilateral communications (?)                                                                                         exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                             Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                          undue prejudice
                                                                                                                             Initially identified as "NICHICON-AM010670811" - typo found-
                                                                                                                             correct bates #s provided.


13063    Pending Stipulation on Business Proof of Defendants' liability for           NISSEI000618                           Undated Excel Worksheet listing Customer Code, Package Price, Part   Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          Relevance and probative value outweigh any risk due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                          No; Nissei Product Name, Unit Price, Customer Code= Two work         Prejudicial, Confusing, or Misleading (403)                                    document; foundation, knowledge, and competency are not subject to reasonable
                                         and resulting damages                                                               books: "Unit Prices" and "Customers"                                                                                                                dispute
13064    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000122684                          2005-07-14 Excel Worksheet re. JFC Meeting                           Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13065    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000151840                          2003-01-15 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
13066    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000157229                          July 2007 -- JFC Association Member's List (2008)                    Irrelevant (401-403); Prejudicial, Confusing, or Misleading (403)              The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13067    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000157283                          2008-04-11 JFC Meeting Minutes (?)                                   Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13068    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000157561                          2006-11-08 Email                                                     Foundation; Hearsay (801, 802); Irrelevant (401-403); Subject to MIL;         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               Prejudicial, Confusing, or Misleading (403); Reservation of Objection--
                                         and resulting damages                                                                                                                                    Reservation of Objection Pending Translation Review
13069    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000157562                          2006-11-08 Agenda for the JFC Meeting 2006 3rd Regular Meeting       Foundation; Hearsay; Hearsay within Hearsay (801, 802, 805); Irrelevant (401- The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               403); Reservation of Objection--Description Inaccurate
                                         and resulting damages
13070    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000157652                          2007-02-12 Email                                                     Reservation of objection-Document Incomplete; Foundation; Lack of Personal The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                               Knowlege or Competency (602); Cumulative
                                         and resulting damages




                                                                                                                                                                79 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 87 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                               Objections                                                                     Reply to Objs


13071    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000248682                          2004-02-02 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13072    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000249245                          Undated Excel Spreadsheet re. list of FCC Members                  Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13073    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000258213                          2007-10-02 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13075    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000299527                          2001- Excel Worksheet re. ECC Meeeting & TC Meeting Joint          Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                          Meeting & Presidents' Meeting Materials
                                         and resulting damages
13076    Pending Stipulation on Business Proof of Defendants' liability for           OKA-000299528                          Undated JFC Meeting Notes                                          Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13092    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0001889                           2010-03-29 Email                                                   Translation not provided                                                     Foundation, knowledge, and competency are not subject to reasonable dispute; not
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          offered for truth; prior statement of witness; statement of party opponent; judicial
                                         and resulting damages                                                                                                                                                                                                               admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                             risk of undue prejudice, confusion, or misleading the jury

13100    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0000224                              1999-05-17 ECC Meeting Attendance Report                           Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13111    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0000286                              2003-07-29 Meeting Minutes with client NEC TOKIN                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13114    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0000330                              2005-09-02- Handwritten notes in notebook --memo by Akagi -- re    Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                          Hong Kong/Okaya China Plant to be invested by Okaya
                                         and resulting damages
                                                                                                                             CAUTION: English Translation available is "PRELIM. TRANS." Only-
                                                                                                                             - may need certified translation.


13117    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000393                            2009-01-08 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13118    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000403                            2009-07-21 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13119    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000404                            2009-10-02 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13120    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000411                            2009-09-23 Email                                                   Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);      The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Subject to MIL; Reservation of Objection--Reservation of Objection Pending
                                         and resulting damages                                                                                                                                  Translation Review
13121    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000417                            2009-05-01 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13122    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000421                            2009-05-08- Handwritten Calendar entry                             Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13124    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000428                            2010-08-04 Handwritten Calendar entry                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13125    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000431                            2011-03-16 Handwritten Calendar entries                            Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13126    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000441                            2005-05-27- EPCOS Meeting Notes and discussions                    Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13128    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000477                            2006-01-29 Email                                                   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                               80 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 88 of 154
                                                                                                                                           Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                        Reply to Objs


13129    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000383                           2009-10-26 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13130    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000495                           2008-04-27 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13131    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000534                           2010-02-24 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13134    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000547                           2006-06-12 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13135    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000566                           2005-10-15 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13139    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000668                           2007-09-12 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13141    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000684                           2007-01-09 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13142    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000695                           2009-04-02 Email.                                             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13143    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000708                           2010-06-20 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13144    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000749                           2005-11-19 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13145    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000804                           2009-05-28 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13146    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000809                           2009-10-21 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13147    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0000811                           2008-07-07 Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13148    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005574                           04/12 & 04/13 (Year unknown) Handwritten notebook entries     Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13149    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005581                           04/18 (Year unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13150    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005582                           04/18 (Year unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13151    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005585                           04/21 (Year Unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13152    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005628                           06/15 (Year Unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13153    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005749                           10/27 (Year Unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13154    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005750                           10/28 (Year Unknown) Handwritten notebook entries             Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13155    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005765                           11/17 (Year Unknown) Handwritten notebook entries             Reservation of Objection--Exhibit not provided
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                             81 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 89 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates      Depo Ex No.                   Defs (Trial Exhibit List) Description                                            Objections                                        Reply to Objs


13156    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005768                           11/18 (Year Unknown) Handwritten notebook entries               Reservation of Objection--Exhibit not provided
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13157    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0005789                           12/18 and 12/15 (Year Unknown) Handwritten Calendar             Reservation of Objection--Exhibit not provided
         Records                         conspiracy, impact on the Plaintiff Class,                                         Entries/workbook
                                         and resulting damages
13160    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007778                           2009-11-04- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13161    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007785                           2009-12-03- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13162    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007797                           2009-07-08- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13163    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007803                           2009-06-17- Hadwritten Calendar entrie                          Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13164    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007805                           2009-12-18- Handwritten Calendar entries                        Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13165    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007808                           2010-04-21- Handwritten Calendar Entry                          Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13166    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007810                           2010-06-17- Handwritten Calendar Entry                          Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13167    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007813                           2011-06-14- Handwritten Calendar entry                          Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13168    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007815                           Handwritten 12/14/2011 calendar entry                           Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13169    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007823                           2010-01-22- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13170    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007829                           Excel Spreadsheet/Native File -- chart re Sanyo                 Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13171    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007840                           2008-06-13- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13172    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007847                           2003-04-16- email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13173    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007854                           2009-05-20 Email                                                Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13174    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007856                           2003- 09-26- Email                                              Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13175    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007857                           2007-09-06- Email Chain                                         Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13176    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007860                           2007-09-25- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13177    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007862                           2010-03-10- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13178    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007864                           2006-11-22- Email                                               Translation not provided                         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                                82 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 90 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                               Objections                                                                       Reply to Objs


13179    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0007872                              2006-05-26- Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13180    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0007881                              2009-02-13- email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13181    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0007901                              2010-02-22- Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages

13182    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007911                            2010-01-16- Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13183    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0007915                            2008-07-11- Email                                                 Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13184    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0008007                            2011/02/09 Email                                                  Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13185    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0008084                            2010- 02-05- Email                                                Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13187    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0008356                            December 2009 Calendar entries-appointments- handwritten notes    Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13188    Pending Stipulation on Business Proof of Defendants' liability for           PAN_0008372                            2007-02-16 Handwritten Notes                                      Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13190    Pending Stipulation on Business Proof of Defendants' liability for           PAN_C0001895                                                                                             Cumulative; Hearsay; Hearsay within Hearsay; Lack of Personal Knowledge or Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                          Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.        Competency; Foundation; Reservation of Objection--Reservation of Objection misleading the jury; personal knowledge, competency and foundation are not
                                         and resulting damages                                                                                                                                 Pending Translation Review                                                   subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                            statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                            (6), (8), (22)
13191    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0000225                              2003-08-31- Meeting Minutes -- "ATC Association and Trade Group   Cumulative; Hearsay; Lack of Personal Knowledge or Competency;               Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                          Joint Meeting" --                                                 Foundation; Hearsay within Hearsay; Reservation of Objection--Reservation of foundation, personal knowledge and competency are not subject to reasonable
                                         and resulting damages                                                                                                                                 Objection Pending Translation Review                                         dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13192    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0000228                              Handwritten notes from 8/21 Joint Department Meeting (Year        Cumulative; Foundation; Hearsay within Hearsay; Lack of Personal Knowledge Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                          Unknown)                                                          or Competency; Reservation of Objection--Reservation of Objection Pending foundation, knowledge, and competency are not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                 Translation Review; Subject to MIL; Hearsay                                  offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                            admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13193    Pending Stipulation on Business Proof of Defendants' liability for         PAN-00002568                             2008-11-09- Email                                                 Cumulative; Hearsay; Lack of Personal Knowledge or Competency;               Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Foundation; Hearsay within Hearsay; Reservation of Objection--Reservation of foundation, personal knowledge and competency are not subject to reasonable
                                         and resulting damages                                                                                                                                 Objection Pending Translation Review                                         dispute; not offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                            opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13194    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0000317                              2010-05-18 Email                                                  Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge or Competency; Reservation of Objection--Reservation of              foundation, knowledge, and competency are not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                 Objection Pending Translation Review                                           offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13195    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0000474                              2004-02-15- Email                                                 Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge or Competency                                                        foundation, knowledge, and competency are not subject to reasonable dispute; not
                                         and resulting damages                                                                                                                                                                                                                offered for truth; prior statement of witness; statement of party opponent; judicial
                                                                                                                                                                                                                                                                              admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13196    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0002010                              Undated handwritten Note                                          Reservation of Objection--Exhibit not provided
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13197    Pending Stipulation on Business Proof of Defendants' liability for         PAN-0007888                              2010-08-12- Email                                                 Cumulative; Hearsay; Hearsay within Hearsay; Lack of Personal Knowledge or Foundation is not subjecto to reasonable dispute; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Competency; Foundation; Reservation of Objection--Reservation of Objection statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                 Pending Translation Review                                                 exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                               83 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 91 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                   Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


13198    Pending Stipulation on Business Proof of Defendants' liability for           PAN-0008344                            2005-05-31- Handwritten Notes                                  Cumulative; Hearsay; Lack of Personal Knowledge or Competency;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Foundation; Hearsay within Hearsay; Reservation of Objection--Reservation of
                                         and resulting damages                                                                                                                              Objection Pending Translation Review
13199    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002001                           2009-10-26- Email                                              Cumulative; Foundation; Hearsay within Hearsay; Lack of Personal Knowledge     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         or Competency; Reservation of Objection--Reservation of Objection Pending
                                         and resulting damages                                                                                                                              Translation Review; Subject to MIL; Hearsay
13206    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002128                           2009-04-15- Email                                              Cumulative; Hearsay; Lack of Personal Knowledge or Competency;                 Not offered for truth; prior statement of witness; statement of party opponent;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Foundation; Hearsay within Hearsay; Reservation of Objection--Reservation of   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages                                                                                                                              Objection Pending Translation Review
13207    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002133                           2007-04-12 Handwritten Notes                                   Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal      The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Knowledge or Competency; Reservation of Objection--Reservation of
                                         and resulting damages                                                                                                                              Objection Pending Translation Review
13208    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002134                           2008-07-10 Email                                               Cumulative; Foundation; Hearsay; Hearsay within Hearsay; Lack of Personal      The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Knowledge or Competency
                                         and resulting damages
13209    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002143                           2008-12-25- Umeda Masahiro's Notes + Email                     Reservation of Objection--Exhibit not provided                                 The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13210    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002158                           2009-03-13- Email                                              Hearsay; Hearsay within Hearsay; Subject to MIL; Foundation; Reservation of The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Objection--Reservation of Objection Pending Translation Review
                                         and resulting damages
13211    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002162                           2010-03-10 Email                                               Reservation of Objection--Exhibit not provided                                 The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13212    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002251                           2006-07-21 Email                                               Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13213    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002334                           2006-05-15 Email                                               Hearsay; Hearsay within Hearsay; Reservation of Objection--Reservation of      The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                         Objection Pending Translation Review
                                         and resulting damages
13214    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002454                           2009-11-11- Email                                              Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13215    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002464                           2008-06-26 Email                                               Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13216    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0002572                           2009-10-21 Email                                               Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13217    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0004684                           2009-06-24- Handwritten notes                                  Translation not provided
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13218    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0008578                           2006-05-26- Email                                              Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13219    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0008583                           2009-12-09- Email                                              Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13220    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0008592                           2009-10-24- Email                                              Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13221    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0008603                           2011-01-17 Email                                               Translation not provided                                                       The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13223    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C0038953                           undated excel charts and data                                  Translation not provided                                                       Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                        foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                             not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                           probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                               84 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 92 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                                Objections                                                                   Reply to Objs


13224    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C0756606                             2004-05-05 Email                                                   Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13225    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C1131843                           2007-03-03 Email                                                   Reservation of Objection--Exhibit not provided                              The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13226    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2093533                           2006-01-09 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13227    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2096567                           2003-12-17 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13228    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2098678                           2003-02-24 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13232    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2146511                           2012-02-28- Email                                                  Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13233    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2156647                           2005-02-24- Email                                                  Cumulative; Foundation; Hearsay; Lack of Personal Knowledge or              Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Competency; Prejudicial, Confusing, or Misleading                           foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13236    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2266253                             2004-01-22 Email                                                   Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading                                                    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13239    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2684684                           2007-08-07- FY2006 2nd Functional-Type Polymer Capacitor Research Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                          Meeting – Business Trip Report Solid Technology Kuranuk
                                         and resulting damages
13240    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2693888                           2005-10-03 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13241    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2694835                           2004-04-02 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13242    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2695001                           2005-06-15 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13244    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2695471                           2009-08-27- Email                                                  Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13245    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2717617                             2006-08-01 Email                                                   Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading                                                    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13246    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2727144                             2003-08-09 Email                                                   Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading
                                         and resulting damages
13247    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C2731495                             2006-04-01 Email                                                   Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                              85 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 93 of 154
                                                                                                                                              Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates        Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                    Reply to Objs


13248    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2733285                            2005-10-19 Meeting Notes/Minutes                               Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13249    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C2733929                            2003-08-29 Meeting Minutes for the ATC/Treade Section          Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13250    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C3503516                            2010-01-24 Email                                               Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13251    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C3639311                            2005-07-19 through 12/2008 ***Detailed Business Trip Travel    Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                           Expenses Adjustment (No receipt) ***                           Confusing, or Misleading                                                    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                         probative value outweigh risk of undue prejudice, confusion, or misleading jury

13252    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C3639326                              2007-09-11- Email                                              Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          Confusing, or Misleading
                                         and resulting damages
13253    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C3642448                              2006- Excel Worksheet - FY 2006 data on processed order        Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                         probative value outweigh risk of undue prejudice, confusion, or misleading jury

13254    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C3642970                            2010-08-25 Email                                               Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13256    Pending Stipulation on Business Proof of Defendants' liability for           PAN-C3642978                            2010-10-14 Email                                               Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13257    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU000145152                         2009-05-15- Email                                              Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13258    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU000153003                         2009-08-22 Email                                               Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13259    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU000239052                         2008-05-19- Email                                              Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          Confusing, or Misleading
                                         and resulting damages
13260    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU000240376                         2008-07-16 Email                                               Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                         probative value outweigh risk of undue prejudice, confusion, or misleading jury

13261    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU000249125          1223             2009-08-03- Email                                              Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          Confusing, or Misleading                                                    foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                         probative value outweigh risk of undue prejudice, confusion, or misleading jury

13262    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU001125615                           2009-03-16 List of Meeting Attendees                           Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13263    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU001201204                           2005-11-08 Email                                               Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                           not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                         probative value outweigh risk of undue prejudice, confusion, or misleading jury




                                                                                                                                                                 86 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 94 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates    Depo Ex No.                   Defs (Trial Exhibit List) Description                                                 Objections                                                                    Reply to Objs


13264    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU001246075                       2010-03-10 Email                                                     Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13265    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002005657                       2008-08-11 Excel Worksheet with detailed charts and diagrams for the Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                       Fiscal Year 2008 Market Study Meeting Joint Committee
                                         and resulting damages
13266    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002005885                       2005-02-04-- Business Trip Meeting Report                            Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13267    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002038212                       2007-02-13- Email                                                    Cumulative; Foundation; Hearsay; Lack of Personal Knowledge; Prejudicial,    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Confusing, or Misleading                                                     foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13268    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002038215                       2005-12-07 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
13269    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002062768                       2005-10-28 Email                                                     Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13270    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU002062827                     2005-12-23 Email                                                     Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
13271    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU002062911                     2006-04-20 Email                                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            of Personal Knowledge; Prejudicial, Confusing, or Misleading (403)
                                         and resulting damages
13272    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU002065559                     2011-04 Email                                                        Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13273    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU002079252                     2007-04-11 Email                                                     Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13274    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002104061                       2008-01-18- Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403); Reservation of
                                         and resulting damages                                                                                                                                 Objection--Reservation of Objection Pending Translation Review
13275    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002130311                       2008-01-17 Email                                                     Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13278    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002164768                       2008-01-29- Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal           Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                            Knowledge; Prejudicial, Confusing, or Misleading (403)                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                            judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                            probative value outweigh risk of undue prejudice, confusion, or misleading jury

13279    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002207049                       2009-04-08 Email                                                     Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                            87 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 95 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates    Depo Ex No.                   Defs (Trial Exhibit List) Description                                                Objections                                                                   Reply to Objs


13280    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002211086                       2008-09-07 Email                                                    Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13281    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU002289891                       2008-10-15- Email                                                   Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13288    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU003926445                       2008-08-18 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, or Misleading (403)                      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13289    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU004116310                       2009-01-24 Email                                                    Translation not provided                                                    Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                            not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13290    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU004818708                       2008-02-13 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, or Misleading (403); Reservation of      foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Objection--Reservation of Objection Pending Translation Review              not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13291    Pending Stipulation on Business Proof of Defendants' liability for         PAN-CU004840003                       2008-02-21 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading; Reservation of Objection--   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                Reservation of Objection Pending Translation Review                         not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                          probative value outweigh risk of undue prejudice, confusion, or misleading jury

13292    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU005131066                     2008-11-20 Email                                                    Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13293    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU005778291                     2008-11-07 Excel Sheet: List of Meeting Participants                Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading; Reservation of Objection--
                                         and resulting damages                                                                                                                                Reservation of Objection Pending Translation Review
13294    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006028194                     2005-11-23 Meeting Minutes                                          Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading; Reservation of Objection--
                                         and resulting damages                                                                                                                                Reservation of Objection Pending Translation Review
13295    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006049758                     2007-03-23- Email                                                   Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading; Reservation of Objection--
                                         and resulting damages                                                                                                                                Reservation of Objection Pending Translation Review
13296    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006087039                     2008-06-10 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading
                                         and resulting damages
13297    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006096934                     2010-10-20 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading
                                         and resulting damages
13298    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006495250                     2010-05-18 Email                                                    Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal          The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                           Knowledge; Prejudicial, Confusing, Misleading
                                         and resulting damages
13299    Pending Stipulation on Business Proof of Defendants' liability for           PAN-CU006615145                     2008-08-19 Email                                                    Translation not provided                                                    The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13300    Hoey, Gordon                    Proof of Defendants' liability for           REV00001250_00001                   Draft Meeting Minutes ==> 16e Annual World Trade Statistics Meeting Translation not provided                                                    Foundation, personal knowledge and competency are not subject to reasonable
                                         conspiracy, impact on the Plaintiff Class,                                       WCTS, Vienna April 20, 2005                                                                                                                     dispute; relevance and probative value outweigh any issue due to cumulative nature
                                         and resulting damages                                                                                                                                                                                                            of document




                                                                                                                                                             88 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 96 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                             Objections                                                                     Reply to Objs


13305    Pending Stipulation on Business Proof of Defendants' liability for         RUB 001424363                           2003-02-19- February ECC Meeting Minutes                         Translation not provided                                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                          foundation not subject to reasonable dispute
13306    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000000761                         2006 Catalog: Capacitors -- RUBYCON CORPORATION                  Translation not provided
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13315    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000006476                         2003-05-15- ECC Meeting Minutes                                  Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13316    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000006481                         2004-03-17- March Meeting Minutes                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13317    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000080065                         Undated- Excel Worksheet: SMD Aluminum Electrolytic Capacitors   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                         Chart
                                         and resulting damages
13318    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000080071                         2011-12-01- Excel Worksheet: Chart Re SMD type Alminum           Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                         Electrolytic Capacitors
                                         and resulting damages
13338    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000645276                         2012-04-23- Report/Minutes                                       Cumulative (403); Foundation; Lack of Personal Knowlege or Competency      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          (602); Reservation of Objection--Document Incomplete                       foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                          not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                                                                                                                                                                                                                                                        probative value outweigh risk of undue prejudice, confusion, or misleading jury;
                                                                                                                                                                                                                                                                        the Class will discuss "translation issue" with Defendants
13346    Pending Stipulation on Business Proof of Defendants' liability for         RUB_000648747          4351             2009-04-16- Market Study Meeting Meeting Minutes                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs cumulative nature; personal knowledge, competency and
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          of Personal Knowlege or Competency (602)                                   foundation are not subject to reasonable dispute; not offered for truth; prior
                                         and resulting damages                                                                                                                                                                                                          statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); relevance and probative value outweigh any
                                                                                                                                                                                                                                                                        undue prejudice, confusion, or risk of misleading the jury; the Class will discuss
                                                                                                                                                                                                                                                                        "translation issue" with Defendants
13347    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000655390                         2009-11-19 Email                                                 Reservation of Objection --Exhibit not provided                            The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13348    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000657790                         2004-08-18- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13349    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000657796                         2004-07-20- Excel Spreadsheet Meeting Presentation materials     Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13350    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000658102                         2005-06-09- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13351    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000658140                         2005-07-22- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13352    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000658167                         2005-07-19- Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13353    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000659134                         2006-01-25- Email                                                Cumulative (403); Hearsay within Hearsay (801, 802, 805); Lack of Personal   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                          Knowlege or Competency (602); Foundation
                                         and resulting damages
13354    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000659276                         2006-02-15- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13355    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000670633                         2007-06-12- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13356    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000675702                         2007-12-10- Email                                                Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages




                                                                                                                                                              89 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 97 of 154
                                                                                                                                         Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates    Depo Ex No.                 Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


13357    Pending Stipulation on Business Proof of Defendants' liability for           RUB_000678690                       0000-04-11 (Year Unknown) ECC Trade Group Meeting Minutes     Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13408    Pending Stipulation on Business Proof of Defendants' liability for           RUB_001305654                       2008-12-15- Email                                             Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                       the Class will discuss "translation issue" with Defendants
13411    Pending Stipulation on Business Proof of Defendants' liability for           RUB_001323782                       2009-05-19 Email                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13415    Pending Stipulation on Business Proof of Defendants' liability for           RUB_001345102                       2011-05-27- Email                                             Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                       the Class will discuss "translation issue" with Defendants
13424    Pending Stipulation on Business Proof of Defendants' liability for           RUB_001424363                       2003-02-19- February ECC Meeting Minutes                      Translation not provided                                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
13430    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001595827                         2006-06-01 Email                                              Translation not provided                                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
13437    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001759678                         2008-04-04- Email                                             Translation not provided                                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                     foundation not subject to reasonable dispute
13438    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001850596                         2009-06-04 Email                                              Translation not provided                                                     Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                  foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                       not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                     judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Relevance and
                                                                                                                                                                                                                                                                     probative value outweigh cumulative nature of document; foundation, personal
                                                                                                                                                                                                                                                                     knowledge and competency not subject to reasonable dispute; not offered for truth;
                                                                                                                                                                                                                                                                     prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with
                                                                                                                                                                                                                                                                     DefendantsClass will discuss "translation issue" with Defendants

13439    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001961076                         2010-01-25- SM Meeting Minutes                                Cumulative (403); Foundation; Lack of Personal Knowlege or Competency      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (602); Translation not provided                                            foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with Defendants
13440    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001969666                         2010-02-26 Email                                              Translation not provided                                                   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with Defendants
13441    Pending Stipulation on Business Proof of Defendants' liability for         RUB_000642960                         2010-04-28- Hong Kong SM Minutes, April 28th                  Cumulative (403); Foundation; Lack of Personal Knowlege or Competency      Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     (602); Translation not provided                                            foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with Defendants
13442    Pending Stipulation on Business Proof of Defendants' liability for         RUB_001997775                         2010-07-20 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                     not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                   judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                   discuss "translation issue" with Defendants
13447    Pending Stipulation on Business Proof of Defendants' liability for         RUB_002284066                         2013-12-24 Email                                              Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602)
                                         and resulting damages
13464    Pending Stipulation on Business Proof of Defendants' liability for         RUB_002308736                         2013-03-25- ASEAN SM Meeting Notes                            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                     of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                     exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                   foundation not subject to reasonable dispute




                                                                                                                                                           90 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 98 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                               BegBates    Depo Ex No.                   Defs (Trial Exhibit List) Description                                             Objections                                                                    Reply to Objs


13465    Pending Stipulation on Business Proof of Defendants' liability for           RUB_002310091                       2009-08-21 Meeting Minutes/Notes -- Cited with Specificity:      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                       RUB_002310097                                                    of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13466    Pending Stipulation on Business Proof of Defendants' liability for           RUB_002310607                       1998-03-17- Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13467    Pending Stipulation on Business Proof of Defendants' liability for           RUB_002310617                       1999-04-13- Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13468    Pending Stipulation on Business Proof of Defendants' liability for           RUB_002310624                       1999-11-17 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided         statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
13470    Pending Stipulation on Business Proof of Defendants' liability for         RUB_002311117                         1997-12-12 - Handwritten note                                    Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13472    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003328956                         2000-09-20 Charts and Diagrams for the SHUTSUKI MEETING          Reservation of Objection -- Description Inaccurate                         Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                        not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                      discuss "translation issue" with Defendants
13473    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003328957                         0000-09-20 (Year unknown) Meeting Minutes                        Translation not provided                                                   Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                        not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                      discuss "translation issue" with Defendants
13479    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003343142                         0000-01-29 (year uknown) Meeting Minutes: ECC Joint Conference   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
13480    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003343477                         2003-04-15- Email                                                Translation not provided                                                   The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13481    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003347040                         2003-05-16- Email                                                Translation not provided                                                     Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                     statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                          exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                        foundation not subject to reasonable dispute
13482    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003355127                         2003-03-18- ECC Document                                         Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13485    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003359866                         2004-02-04- Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                        not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                      discuss "translation issue" with Defendants
13486    Pending Stipulation on Business Proof of Defendants' liability for           RUB_003365128                       2004-01-21 Email                                                 Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13487    Pending Stipulation on Business Proof of Defendants' liability for           RUB_003377539                       2003-09-02- Email                                                Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13488    Pending Stipulation on Business Proof of Defendants' liability for           RUB_003399885                       2004-07-20- Excel Charts and Diagrams                            Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)
                                         and resulting damages
13489    Pending Stipulation on Business Proof of Defendants' liability for           RUB_003449501                       2004-10-29 Email                                                 Translation not provided                                                   Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute
13498    Pending Stipulation on Business Proof of Defendants' liability for         RUB_003459994                         2008-10-29- SM Meeting Minutes                                   Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                        of Personal Knowlege or Competency (602)                                   statement of witness; statement of party opponent; judicial admission; hearsay
                                         and resulting damages                                                                                                                                                                                                        exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                      foundation not subject to reasonable dispute




                                                                                                                                                             91 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 99 of 154
                                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                                 BegBates               Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                    Reply to Objs


13499    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003460005                                   2009-02-25 SM Meeting Notes                                           Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13500    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003460074                                   2007-11-21- SM Meeting Notes                                          Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                          of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13501    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003460076                                   2007-12-24- SM Meeting Notes                                          Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13502    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003460091                                   2008-01-22- SM Meeting Minutes                                        Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13503    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003464990                                   2011-01-12 Email                                                      Translation not provided                                                     The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13504    Pending Stipulation on Business Proof of Defendants' liability for            RUB_003655428                                   ECC Hong Kong District Meeting Minutes -- May 31                      Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh cumulative nature of document;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                          of Personal Knowlege or Competency (602)                                   foundation, personal knowledge and competency not subject to reasonable dispute;
                                         and resulting damages                                                                                                                                                                                                                          not offered for truth; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                                        judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); the Class will
                                                                                                                                                                                                                                                                                        discuss "translation issue" with Defendants
13523    Pending Stipulation on Business Proof of Defendants' liability for            RUB_000002161                                   2011 Rubycon Cpacitors Catalog-- See RUB_000002236                    Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                          of Personal Knowlege or Competency (602)
                                         and resulting damages
13526    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-00000493                                2007-09-14- Minutes of JFC Association September Meeting              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13527    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000294489                             Meeting memo (record of customer visit) Taitsu at Pan Pacific Hotel   Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                                    Lobby
                                         and resulting damages
13528    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000021507.00001                       2005-09-15 Meeting Memo re. 2005 JFC Regular Meeting.                 Translation not provided
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13529    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000124400                             2013-04-18- JFC Document                                              Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13530    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000134171                             2014-01-15 Email                                                      Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13531    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000134554.00001                       2014-01-29- email                                                     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                          of Personal Knowlege or Competency (602); Translation not provided
                                         and resulting damages
13555    Taitsu Custodian of Records     Proof of Defendants' liability for            TAITSU-00005871                                 2009-10-22- Email                                                     Reservation of Objection --Description Inaccurate                            Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                         and resulting damages                                                                                                                                                                                                                            probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                                          jury; the Class will discuss "translation issue" with Defendants

13556    Taitsu Custodian of Records      Proof of Defendants' liability for           TAITSU-00005926                                 2011-11-15- Email                                                     Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                          conspiracy, impact on the Plaintiff Class,
                                          and resulting damages
13557    Taitsu Custodian of Records      Proof of Defendants' liability for           TAITSU-00005927                                 2011-12-02 Email                                                      Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                          conspiracy, impact on the Plaintiff Class,
                                          and resulting damages
13558    Taitsu Custodian of Records      Proof of Defendants' liability for           TAITSU-00005930                                 2011-11-15 Email                                                      Reservation of Objection--Description Inaccurate                             The Class will discuss "translation issue" with Defendants
                                          conspiracy, impact on the Plaintiff Class,
                                          and resulting damages
13559    Taitsu Custodian of Records      Proof of Defendants' liability for           TAITSU-00006015                                 2010-07-23 Email                                                      Translation not provided                                                     The Class will discuss "translation issue" with Defendants
                                          conspiracy, impact on the Plaintiff Class,
                                          and resulting damages
13560    Taitsu Custodian of Records      Proof of Defendants' liability for           TAITSU-00006031             538                 2010-11-30 Email                                                      Translation not provided                                                     Not offered for truth; prior statement of witness; statement of party opponent;
                                          conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                                      judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                          and resulting damages                                                                                                                                                                                                                           probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                                          jury; the Class will discuss "translation issue" with Defendants




                                                                                                                                                                          92 of 147
                                                                                               Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 100 of 154
                                                                                                                                       Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                       Purpose                                BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                      Reply to Objs


13583    Taitsu Custodian of Records   Proof of Defendants' liability for         TAITSU-00030166                      2013-12-09 Email                                                      Reservation of Objection--Description Inaccurate; Translation not provided    Not offered for truth; prior statement of witness; statement of party opponent;
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                          judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                       and resulting damages                                                                                                                                                                                                               probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                           jury; the Class will discuss "translation issue" with Defendants

13585    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00015955                     2014-08-01 (updated) -- Monthly Calendars between July 2014 and     Hearsay within Hearsay (801, 802, 805); Prejudicial, Confusing, or Misleading Foundation, personal knowledge and competency are not subject to reasonable
                                       conspiracy, impact on the Plaintiff Class,                                      October 2008 (Mr. Ohta)                                             (403); Reservation of Objection--Reservation of Objection Pending Translation dispute; relevance and probative value outweigh any issue due to cumulative nature
                                       and resulting damages                                                                                                                               Review                                                                        of documentnot offered for truth; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                         relevance and probative value outweigh any risk of of undue prejudice, confusion,
                                                                                                                                                                                                                                                                         or misleading the jury
13586    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00030161                     2009-12-16- Contact List and Business Card Holder for Nippon Chemi- Translation not provided                                                      Foundation, personal knowledge and competency are not subject to reasonable
                                       conspiracy, impact on the Plaintiff Class,                                      Con                                                                                                                                               dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                       and resulting damages                                                                                                                                                                                                             risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                         judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13587    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00032728                     Undated -- 156 page document of business cards = businesses that start Translation not provided                                                     Foundation, personal knowledge and competency are not subject to reasonable
                                       conspiracy, impact on the Plaintiff Class,                                      with the letter "N"                                                                                                                                 dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                       and resulting damages                                                                                                                                                                                                               risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13588    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00032912                     Undated -- 126 page document of business cards = businesses that start Translation not provided                                                     Foundation, personal knowledge and competency are not subject to reasonable
                                       conspiracy, impact on the Plaintiff Class,                                      with the letter "P"                                                                                                                                 dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                       and resulting damages                                                                                                                                                                                                               risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13589    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00033178                     Undated -- 258 page document of business cards = businesses that start Translation not provided                                                     Foundation, personal knowledge and competency are not subject to reasonable
                                       conspiracy, impact on the Plaintiff Class,                                      with the letter "S"                                                                                                                                 dispute; relevance and probative value outweigh any undue prejudice, confusion, or
                                       and resulting damages                                                                                                                                                                                                               risk of misleading jury; prior statement of witness; statement of party opponent;
                                                                                                                                                                                                                                                                           judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13590    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00045616                     November 2010 Document--> Nippon-Chemi-Con Corporation                Hearsay within Hearsay (801, 802, 805); Irrelevant (401-403); Prejudicial,    Foundation not subject to reasonable dispute; not offered for truth; prior statement
                                       conspiracy, impact on the Plaintiff Class,                                      company information packet.                                           Confusing, or Misleading (403); Subject to Motion in Limine                   of witness; statement of party opponent; judicial admission; hearsay exceptions
                                       and resulting damages                                                                                                                                                                                                               803(1), (3), (6), (8), (22); the Class will discuss "translation issue" with Defendants

13602    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-00879138                   2010-02-04 - Excel Spreadsheets: "Price Increase Plan"                Hearsay within Hearsay (801, 802, 805); Prejudicial, Confusing, or Misleading Foundation is not subject to reasonable dispute
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            (403); Reservation of Objection Pending Translation Reviewing
                                       and resulting damages
13612    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01371554                   2004-08-06 Email                                                      Foundation; Hearsay (801, 802); Lack of Personal Knowlege or Competency Foundation, personal knowledge and competency are not reasonably subject to
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            (602); Prejudicial, Confusing, or Misleading (403); Reservation of Objection-- dispute; relevance and probative value outweigh any 403 issues
                                       and resulting damages                                                                                                                                 Reservation of Objection Pending Translation Review
13613    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01512954                   2004-08-06 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal         The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                       and resulting damages
13614    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01519241                   2004-08-04 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                       and resulting damages
13615    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01519245                   2004-08-16 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                       and resulting damages
13616    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01519247                   2004-11-18 Email                                                      Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal        The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)
                                       and resulting damages
13617    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01524564                   2004-08-20 Email                                                      Foundation; Hearsay                                                           The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,
                                       and resulting damages
13618    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01525044                   2007-04-03 Email                                                      Foundation; Reservation of Objection--Description Inaccurate; Reservation of The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            Objection--Reservation of Objection Pending Translation Review
                                       and resulting damages
13619    NCC Custodian of Records      Proof of Defendants' liability for           UCC-CAP-01553523                   2011-07-07 Email                                                      Foundation; Irrelevant (401-403); Lack of Personal Knowlege or Competency The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                            (602)
                                       and resulting damages




                                                                                                                                                          93 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 101 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                         Purpose                                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                  Objections                                                                       Reply to Objs


13620    NCC Custodian of Records        Proof of Defendants' liability for         UCC-CAP-01604701                      2013-01-15 Email                                                     Translation not provided                                                         The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13621    NCC Custodian of Records        Proof of Defendants' liability for         UCC-CAP-01736024                      2012-12-03 Email                                                     Translation not provided                                                         The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13622    Pending Stipulation on Business Proof of Defendants' liability for         VI00000351                            10-17-2007 Email                                                     Translation not provided                                                         Not offered for truth; prior statement of witness; statement of party opponent;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                         and resulting damages                                                                                                                                                                                                                  probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                                jury
13623    Pending Stipulation on Business Proof of Defendants' liability for         VI00000677                            2007-10-18 Email                                                     Translation not provided                                                         Not offered for truth; prior statement of witness; statement of party opponent;
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance and
                                         and resulting damages                                                                                                                                                                                                                  probative value outweigh any undue prejudice, confusion, or risk of misleading the
                                                                                                                                                                                                                                                                                jury
13624    Pending Stipulation on Business Proof of Defendants' liability for         VI00001551                            2007-04-07 Email                                                     Translation not provided                                                         Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                             misleading the jury
                                         and resulting damages
13625                                    Proof of Defendants' liability for                                               Summary of Meetings                                                  Translation not provided
                                         conspiracy, impact on the Plaintiff Class,
                                         and resulting damages
13626    Pending Stipulation on Business Proof of Defendants' liability for         KEM0335505                            2013- Introduction to Capacitor Technologies: What is a Capacitor?   Translation not provided                                                         Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                       KEMET Slides                                                                                                                                          misleading the jury; personal knowledge, competency and foundation are not
                                         and resulting damages                                                                                                                                                                                                                  subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                                statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                                (6), (8), (22)
13683                                    Proof of Defendants' liability for                                               Transaction Data and related correspondence produced by:         Translation not provided
                                         conspiracy, impact on the Plaintiff Class,                                       Panasonic/SANYO, NEC TOKIN, KEMET, Nippon Chemi-Con (NCC
                                         and resulting damages                                                            and/or UCC), Hitachi, Nichicon, AVX, Rubycon, ELNA, Matsuo, Holy
                                                                                                                          Stone, ROHM, Okaya, Taitsu, and Shinyei.

13703    Pending Stipulation on Business Proof of Defendants' liability for         KEM00264570- 71                       Documents not accessible - "DAT FILE"                                Translation not provided                                                        Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            misleading the jury; personal knowledge, competency and foundation are not
                                         and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                               statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                               (6), (8), (22)
13774                                    Proof of Defendants' liability for                                               Hitachi AIC Product Catalog, 2000                                    Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, or Misleading Foundation, lack of personal knowledge and competency are not subject to
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            (403)                                                                           reasonable dispute; not offered for truth; prior statement of witness; statement of
                                         and resulting damages                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13775                                    Proof of Defendants' liability for                                               Hitachi AIC 2000 Product Catalog                                     Hearsay (801, 802); Irrelevant (401-403); Prejudicial, Confusing, or Misleading Foundation, lack of personal knowledge and competency are not subject to
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            (403)                                                                           reasonable dispute; not offered for truth; prior statement of witness; statement of
                                         and resulting damages                                                                                                                                                                                                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13776                                    Proof of Defendants' liability for                                               Kemet Capacitor Catalog (2015)                                       Cumulative (403); Foundation; P - Prejudicial, Confusing, or Misleading (403); Relevance outweighs any concern about cumulative nature; personal knowledge,
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            Reservation of Objection -- Document Incomplete                                competency and foundation are not subject to reasonable dispute
                                         and resulting damages
13777                                    Proof of Defendants' liability for                                               Kemet Manufacturer’s Cross Reference and Tantalum Chip Capacitor     Reservation of Objection - Exhibit not yet provided
                                         conspiracy, impact on the Plaintiff Class,                                       Part Numbering Systems
                                         and resulting damages
13778                                    Proof of Defendants' liability for                                               Capacitors for Power Electronics                                     Cumulative (403); Foundation; Hearsay (801, 802); Irrelevant (401-403);     Foundation, personal knowledge and competency not subject to reasonable
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            Lack of Personal Knowlege or Competency (602); Subject to MIL; Prejudicial, dispute; not offered for truth; prior statement of witness; statement of party
                                         and resulting damages                                                                                                                                 Confusing, or Misleading (403)                                              opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

                                                                                                                                                                                               PLTFS - Relevance, foundation, hearsay; 401, 403, 802, 901.
13779                                    Proof of Defendants' liability for                                               Sanyo Product Catalog 2007                                           Defendants reserve all objections pending confirmation of what this proposed     Personal knowledge is not subject to reasonable dispute; relevance and probative
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            exhibit is and would like to discuss with DPPs.                                  value outweigh any concern about cumulative nature of document
                                         and resulting damages
13780                                    Proof of Defendants' liability for                                               https://industrial.panasonic.com/ww/cross-search/model               Cumulative (403); Foundation; Hearsay; Hearsay within Hearsay (801, 802,    Foundation, lack of personal knowledge and competency are not subject to
                                         conspiracy, impact on the Plaintiff Class,                                                                                                            805); Irrelevant (401-403); Lack of Personal Knowledge or Competency (603); reasonable dispute; not offered for truth; prior statement of witness; statement of
                                         and resulting damages                                                                                                                                 Prejudicial, Confusing, or Misleading (403)                                 party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                              94 of 147
                                                                                            Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 102 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                       Purpose                             BegBates           Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                     Reply to Objs


13781                                  Proof of Defendants' liability for                                                   http://www.chemi-con.co.jp/e/catalog/aluminum_unify.html                 Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Foundation, lack of personal knowledge and competency are not subject to
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Objection - Exhibit not yet provided; Hearsay                             reasonable dispute; not offered for truth; prior statement of witness; statement of
                                       and resulting damages                                                                                                                                                                                                                   party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13782                                  Proof of Defendants' liability for                                                   http://www.nichicon.co.jp/english/products/pdf_r/Standardization_p12e Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Foundation, lack of personal knowledge and competency are not subject to
                                       conspiracy, impact on the Plaintiff Class,                                           .pdf                                                                  Objection - Exhibit not yet provided; Hearsay                             reasonable dispute; not offered for truth; prior statement of witness; statement of
                                       and resulting damages                                                                                                                                                                                                                party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13783                                  Proof of Defendants' liability for                                                   http://www.nichicon.co.jp/english/products/alm_large/index.html          Reservation of objection-Document Incomplete; Foundation; Lack of Personal Foundation, lack of personal knowledge and competency are not subject to
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Knowlege or Competency (602); Cumulative (403); Subject to MIL             reasonable dispute; not offered for truth; prior statement of witness; statement of
                                       and resulting damages                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13784                                  Proof of Defendants' liability for                                                   http://www.rubycon.co.jp/en/products/old_replace/index.html              Reservation of objection-Document Incomplete; Foundation; Lack of Personal Foundation, lack of personal knowledge and competency are not subject to
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Knowlege or Competency (602); Cumulative (403); Subject to MIL             reasonable dispute; not offered for truth; prior statement of witness; statement of
                                       and resulting damages                                                                                                                                                                                                                    party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)

13785                                  Proof of Defendants' liability for                                                   CUP MEETINGS AND PRECURSORS: , at 05_CT0001                              Foundation, Hearsay (801, 802); Lack of Personal Knowledge, Reservation of Relevance outweighs any concern about cumulative nature; personal knowledge,
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Objection - Exhibit not yet provided                                       competency and foundation are not subject to reasonable dispute
                                       and resulting damages
13817    AVX Custodian of Records      Proof of Defendants' liability for         AVX_F_0511470         518                 2006-07-17 Email                                                         Cumulative, Lack of Personal Knowledge                                    Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                              misleading the jury; personal knowledge, competency and foundation are not
                                       and resulting damages                                                                                                                                                                                                                   subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                               statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                               (6), (8), (22)
13819    AVX Custodian of Records      Proof of Defendants' liability for         AVX_F_0606028                             2004-04-01 Email To W. King and P. Collis; From D. Lane -- update        Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                       conspiracy, impact on the Plaintiff Class,                                           regarding KEMET as they are "at 98% capacity on TANTS" also              Objection - Exhibit not yet provided; Hearsay                             misleading the jury; personal knowledge, competency and foundation are not
                                       and resulting damages                                                                discussed in the email that "can't get vishay guys to open up but will                                                                             subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                            see whsat I can do after a couple of beers at the social hour" (per S.                                                                             statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                            Rabe- Director South Area Sales)                                                                                                                   (6), (8), (22)
                                                                                                                            Bilateral meetings and communications
                                                                                                                            Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.

13821                                  Proof of Defendants' liability for                                                   Declaration of Akiyoshi Miki On Behalf of Defendant Panasonic            Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Foundation is not subject to reasonable dispute; not offered for truth; prior
                                       conspiracy, impact on the Plaintiff Class,                                           Corporation (Sept. 25, 2015)                                             Objection - Exhibit not yet provided; Hearsay                             statement of witness; statement of party opponent; judicial admission; hearsay
                                       and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
13822                                  Proof of Defendants' liability for                                                   Defendant Soshin Electric Co., LTD, et al., Declaration of Taleashi      Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Foundation is not subject to reasonable dispute; not offered for truth; prior
                                       conspiracy, impact on the Plaintiff Class,                                           Kamioka, (September 29, 2015)                                            Objection - Exhibit not yet provided; Hearsay                             statement of witness; statement of party opponent; judicial admission; hearsay
                                       and resulting damages                                                                                                                                                                                                                   exceptions 803(1), (3), (6), (8), (22)
13825    ELNA Custodian of Records     Proof of Defendants' liability for         ELNA_NDCAL_00469642                                                                                                Foundation; Lack of Personal Knowlege or Competency (602); Reservation of The Class will discuss "translation issue" with Defendants
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Objection - Exhibit not yet provided; Hearsay
                                       and resulting damages                                                                Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.

13950    Taitsu Custodian of Records   Proof of Defendants' liability for         TAITSU-00350139       1232                Record re investigation interview with NDRC held on 3/27/2014            Foundation; Lack of Personal Knowlege or Competency (602); Reservation of Not offered for truth; prior statement of witness; statement of party opponent;
                                       conspiracy, impact on the Plaintiff Class,                                           (translation only)                                                       Objection - Exhibit not yet provided; Hearsay                             judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                       and resulting damages                                                                Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.

13951    NCC Custodian of Records      Proof of Defendants' liability for         UCC-CAP-00927428      2864                Email re Nichicon 6/22/2010 letter to customers                          Cumulative; Foundation; Lack of Personal Knowledge or Competency              Foundation, knowledge, and competency are not subject to reasonable dispute; not
                                       conspiracy, impact on the Plaintiff Class,                                           Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                             offered for truth; prior statement of witness; statement of party opponent; judicial
                                       and resulting damages                                                                                                                                                                                                                       admission; hearsay exceptions 803(1), (3), (6), (8), (22); relevance outweighs any
                                                                                                                                                                                                                                                                                   risk of undue prejudice, confusion, or misleading the jury

13953                                  Proof of Defendants' liability for                                                   U.S. v. Elna Co., Ltd., No. 16-cr-00365 (filed 12 October 2017)          Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                       conspiracy, impact on the Plaintiff Class,                                                                                                                    Prejudicial, Confusing, or Misleading                                      misleading the jury; personal knowledge, competency and foundation are not
                                       and resulting damages                                                                                                                                                                                                                    subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13954                                  Proof of Defendants' liability for                                                   U.S. v. Hitachi Chemical Co., Ltd., No. 16-cr-00180 (filed 13 May        Foundation; Hearsay; Irrelevant; Lack of Personal Knowledge or Competency; Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                                       conspiracy, impact on the Plaintiff Class,                                           2016)                                                                    Prejudicial, Confusing, or Misleading                                      misleading the jury; personal knowledge, competency and foundation are not
                                       and resulting damages                                                                                                                                                                                                                    subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                                opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)




                                                                                                                                                                95 of 147
                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 103 of 154
                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                   Purpose                               BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


13955                         Proof of Defendants' liability for                                             U.S. v. Holy Stone Holdings Co., Ltd., No. 16-cr-00366 (filed 12        Foundation, Hearsay (801, 802)                                                 Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                              conspiracy, impact on the Plaintiff Class,                                     October 2017)                                                                                                                                          misleading the jury; personal knowledge, competency and foundation are not
                              and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                    statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                    (6), (8), (22)
13956                         Proof of Defendants' liability for                                             U.S. v. Matsuo Electric Co., No. 17-cr-00073 (filed Mar. 24, 2017)      Foundation, Hearsay (801, 802)                                                 Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                              conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            misleading the jury; personal knowledge, competency and foundation are not
                              and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13957                         Proof of Defendants' liability for                                             U.S. v. NEC TOKIN Corp., No. 15-cr-00426 (filed 5 January 2016)         Translation not provided                                                       Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                              conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            misleading the jury; personal knowledge, competency and foundation are not
                              and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13958                         Proof of Defendants' liability for                                             U.S. v. Nichicon Corp., No. 17-cr-00368 (filed Nov. 9, 2017)            Hearsay within Hearsay; Subject to Motion in Limine                            Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                              conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            misleading the jury; personal knowledge, competency and foundation are not
                              and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13959                         Proof of Defendants' liability for                                             U.S. v. Rubycon Corp., No. 16-cr-00367 (filed Sept. 7, 2016)            Foundation; Hearsay within Hearsay (801, 802, 805)                             Relevance outweighs any cumulative nature or risk of prejudice, confusion, or
                              conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                            misleading the jury; personal knowledge, competency and foundation are not
                              and resulting damages                                                                                                                                                                                                                 subject to reasonable dispute; prior statement of witness; statement of party
                                                                                                                                                                                                                                                                    opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13960                         Proof of Defendants' liability for                                             See Appendix 2 for Additional Materials                                 Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Not offered for truth; prior statement of witness; statement of party opponent;
                              conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading; Subject to MIL                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
13978                         Proof of Defendants' liability for                                             World Capacitor Trade Statistics data, 1999-2015                        Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Foundation, personal knowledge and competency not subject to reasonable
                              conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading; Subject to MIL                                       dispute; not offered for truth; prior statement of witness; statement of party
                              and resulting damages                                                                                                                                                                                                                 opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
13979                         Proof of Defendants' liability for                                             International Trade Commission data, 2006-2015                          Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Foundation, personal knowledge and competency are not subject to reasonable
                              conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading; Subject to MIL                                       dispute; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
13980                         Proof of Defendants' liability for                                             Defendants’ online product catalogs                                     Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;
                              conspiracy, impact on the Plaintiff Class,                                                                                                             Confusing, or Misleading; Subject to MIL
                              and resulting damages
13981                         Proof of Defendants' liability for                                             Michael Bloom, Information Exchange: Be Reasonable, Federal Trade       Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     Commission (December 2014), available at https://www.ftc.gov/news-      Confusing, or Misleading; Subject to MIL                                       any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                          events/blogs/competition-matters/2014/12/information-exchange-be-
                                                                                                             reasonable
13982                         Proof of Defendants' liability for         No Bates                            2017-10-22- Matthew Burris, What are the Applications of Capacitors?,   Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;
                              conspiracy, impact on the Plaintiff Class,                                     LIFEWIRE, Oct. 22, 2017, available at https://www.lifewire.com/what-    Confusing, or Misleading; Subject to MIL
                              and resulting damages                                                          are-applications-of-Capacitors-818986

13996                         Proof of Defendants' liability for                                             U.S. Department of Justice, Price Fixing, Bid Rigging, and Market       Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;       Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     Allocation Schemes: What They Are and What to Look For, available       Confusing, or Misleading; Subject to MIL                                       any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                          at https://www.justice.gov/atr/price-fixing-bid-rigging-and-market-
                                                                                                             allocation-schemes
13997                         Proof of Defendants' liability for                                             U.S. Department of Justice & Federal Trade Commission, Antitrust        Hearsay (801, 802); Reservation of Objection-Description Inaccurate;           Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     Guidelines for Collaborations Among Competitors (April 2000)            Reservation of Objection-Exhibit yet to be provided                            any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
13998                         Proof of Defendants' liability for                                             U.S. Department of Justice & Federal Trade Commission, Statements       Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     of Antitrust Enforcement Policy in Health Care (August 1996)            exhibit is and would like to discuss with DPPs.                                any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
13999                         Proof of Defendants' liability for                                             DOJ Office of Public Affairs, Leading Electrolytic Capacitor            Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     Manufacturer Ordered to Pay $60 Million Criminal Fine for Price Fixing exhibit is and would like to discuss with DPPs.                                 any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                          (October 3, 2018), available at https://www.justice.gov/opa/pr/leading-
                                                                                                             electrolytic-capacitor-manufacturer-ordered-pay-60-million-criminal-
                                                                                                             fine-price-fixing

14000                         Proof of Defendants' liability for                                             DOJ Office of Public Affairs, “Seventh Company Agrees to Plead          Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweighs any concern due to cumulative nature or
                              conspiracy, impact on the Plaintiff Class,                                     Guilty for Fixing Prices of Electrolytic Capacitors” (July 11, 2017)    exhibit is and would like to discuss with DPPs.                                any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                          available at: https://www.justice.gov/opa/pr/seventh-company-agrees-
                                                                                                             plead-guilty-fixing-prices-electrolytic-capacitors




                                                                                                                                                   96 of 147
                                                                                                 Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 104 of 154
                                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                        Purpose                               BegBates          Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                      Reply to Objs


14001                                   Proof of Defendants' liability for                                                    DOJ Office of Public Affairs, “Three Companies Agree to Plead Guilty Defendants reserve all objections pending confirmation of what this proposed       Relevance and probative value outweighs any concern due to cumulative nature or
                                        conspiracy, impact on the Plaintiff Class,                                            for Fixing Prices of Electrolytic Capacitors,” (August 22, 2016),    exhibit is and would like to discuss with DPPs.                                    any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages                                                                 available at: https://www.justice.gov/opa/pr/three-companies-agree-
                                                                                                                              plead-guilty-fixing-prices-electrolytic-capacitors

14008                                   Proof of Defendants' liability for         No Bates                                   Introduction to Capacitors, ELECTRONICS TUTORIALS, available at Defendants reserve all objections pending confirmation of what this proposed            Relevance and probative value outweighs any concern due to cumulative nature or
                                        conspiracy, impact on the Plaintiff Class,                                            https://www.electronics-tutorials.ws/capacitor/cap_1.html       exhibit is and would like to discuss with DPPs.                                         any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
14009                                   Proof of Defendants' liability for         No Bates                                   Undated- Types of Capacitors, ELECTRONICS TUTORIALS,                     Defendants reserve all objections pending confirmation of what this proposed   Foundation, personal knowledge and competency not subject to reasonable
                                        conspiracy, impact on the Plaintiff Class,                                            available at https://www.electronics-tutorials.ws/capacitor/cap_2.html   exhibit is and would like to discuss with DPPs.                                dispute; not offered for truth; prior statement of witness; statement of party
                                        and resulting damages                                                                                                                                                                                                                         opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
14010                                   Proof of Defendants' liability for                                                    Vishay Company Overview, available at                                    Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweighs any concern due to cumulative nature or
                                        conspiracy, impact on the Plaintiff Class,                                            http://www.vishay.com/docs/49570/49570.pdf                               exhibit is and would like to discuss with DPPs.                                any risk of undue prejudice; hearsay exceptions 803(1), (3), (6), (8), (22)
                                        and resulting damages
14014                                   Proof of Defendants' liability for                                                    Kevin W. Caves & Hal J. Singer, Applied Econometrics: When Can an Defendants reserve all objections pending confirmation of what this proposed          Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                            Omitted Variable Invalidate a Regression?, ANTITRUST SOURCE       exhibit is and would like to discuss with DPPs.                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                        and resulting damages                                                                 (2017)                                                                                                                                                  personal knowledge and competency not subject to reasonable dispute

14015                                   Proof of Defendants' liability for                                                    Kevin Caves & Hal Singer, “Econometric Tests for Detecting the           Defendants reserve all objections pending confirmation of what this proposed   Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                            Existence of Common Impact.” Research in Law and Economics, IN:          exhibit is and would like to discuss with DPPs.                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                        and resulting damages                                                                 THE LAW AND ECONOMICS OF CLASS ACTIONS Vol 26, 135-                                                                                                     personal knowledge and competency not subject to reasonable dispute
                                                                                                                              160 (Emerald Publishing 2014)

14039    AVX Custodian of Records       Proof of Defendants' liability for         AVX-F-0589632          1158                Bilateral meetings and communications                                    Defendants reserve all objections pending confirmation of what this proposed   Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                     exhibit is and would like to discuss with DPPs.                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                        and resulting damages                                                                                                                                                                                                                         personal knowledge and competency not subject to reasonable dispute

14044    AVX Custodian of Records       Proof of Defendants' liability for         AVX_F_1169261          1101                Email-- Bilateral meetings and communications                            Defendants reserve all objections pending confirmation of what this proposed   Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                     exhibit is and would like to discuss with DPPs.                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                        and resulting damages                                                                 Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                              personal knowledge and competency not subject to reasonable dispute

14046    ELNA Custodian of Records      Proof of Defendants' liability for         ELNA_NDCAL-00005030    311                 Undated E-Capacitors Cross References Spreadsheet                        Defendants reserve all objections pending confirmation of what this proposed   Not offered for truth; prior statement of witness; statement of party opponent;
                                        conspiracy, impact on the Plaintiff Class,                                                                                                                     exhibit is and would like to discuss with DPPs.                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                        and resulting damages                                                                                                                                                                                                                         personal knowledge and competency not subject to reasonable dispute; relevance
                                                                                                                                                                                                                                                                                      and probative value outeweigh risk of prejudice, confusion or misleading jury; best
                                                                                                                                                                                                                                                                                      evidence objection withdrawn.
14060    Pending Stipulation on Business Proof of Defendants' liability for         KEM1394224            2791                Report of 5/8/2002 meeting btw Panasonic and KEMET (attachment to Defendants reserve all objections pending confirmation of what this proposed          Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                           Exh 2790) ==> Bilateral meetings and communications               exhibit is and would like to discuss with DPPs.                                       document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                         and resulting damages                                                                Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                              prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                      competency not subject to reasonable dispute
14068    Pending Stipulation on Business Proof of Defendants' liability for         KEM1140444            2217                Email- internal email re: bilateral meeting with Sanyo. ==> Bilateral    Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                           meetings and communications                                              exhibit is and would like to discuss with DPPs.                                document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                         and resulting damages                                                                Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                              prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                      competency not subject to reasonable dispute
14069    Pending Stipulation on Business Proof of Defendants' liability for         KEM1144393            2819                2009-09-23 Email                                                         Defendants reserve all objections pending confirmation of what this proposed   Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                    exhibit is and would like to discuss with DPPs.                                document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                         and resulting damages                                                                                                                                                                                                                        prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                      exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                      competency not subject to reasonable dispute
14071    Pending Stipulation on Business Proof of Defendants' liability for         KEM1150825            2831                Emaill ==> Bilateral meetings and communications                       Defendants reserve all objections pending confirmation of what this proposed     Relevance and probative value outweigh any issue due to cumulative nature of
14072    Pending Stipulation on Business Proof of Defendants' liability for         KEM1158535            2833                2010-07-27 Email To E. Jayson Young; From D. Persico-- Email re        Defendants reserve all objections pending confirmation of what this proposed     Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                           "PANASONIC Capacity" : "Subject: Panasonic Capacity                    exhibit is and would like to discuss with DPPs.                                  document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                         and resulting damages                                                                Just left meeting with P. Confirmed they are now at 200M per month                                                                                      prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                              and almost at capacity (a few M available)" ==> Bilateral meetings and                                                                                  exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                              communications                                                                                                                                          competency not subject to reasonable dispute
                                                                                                                              Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.




                                                                                                                                                                  97 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 105 of 154
                                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.        Sponsoring Witness                          Purpose                                BegBates          Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                       Reply to Objs


14085    Pending Stipulation on Business Proof of Defendants' liability for         KEM1438532               1477                2007-05-30 Email                                                Foundation, Hearsay, Lack of Personal Knowledge, Reservation of Objection - Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                              Exhibit not yet provided                                                    document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                         and resulting damages                                                                                                                                                                                                               prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                             exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                             competency not subject to reasonable dispute
14201    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM00142531                          20056-03-10- Email TO Russ Edwards [r.edwards@nichicon-us.com]; Hearsay (801, 802); Foundation; Lack of Personal Knowlege or Competency Relevance and probative value outweigh any undue prejudice, confusion or
         Records                         conspiracy, impact on the Plaintiff Class,                                              From T. Minobe- Re. Microsoft UCC Information                   (602); Reservation of Objection - Exhibit not yet provided                  misleading the jury; not offered for truth; prior statement of witness; statement of
                                         and resulting damages                                                                                                                                                                                                               party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                             foundation, personal knowledge and competency not subject to reasonable dispute

14205    Pending Stipulation on Business Proof of Defendants' liability for         NICHICON-AM-00372820                         2009-11-11 Email To: Tony Olita; From Russ Edwards-- re.              Cumulative (403), Foundation, Reservation of Objection - Exhibit not yet          Relevance and probative value outweigh undue prejudice, confusion or misleading
         Records                         conspiracy, impact on the Plaintiff Class,                                              "Aluminum prices to remain low in 2010" and instructing Tony to "Stop provided                                                                          the jury; foundation not subject to reasonable dispute; not offered for truth; prior
                                         and resulting damages                                                                   granting interview with the press… We are trying to raise prices."                                                                                      statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                         competency not subject to reasonable dispute
14231    Pending Stipulation on Business Proof of Defendants' liability for         PAN_0000381                                  Bilateral meetings and communications                                   Hearsay (801, 802); Foundation; Lack of Personal Knowlege or Competency         The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                                                                                                      (602)
                                         and resulting damages
14255    Pending Stipulation on Business Proof of Defendants' liability for         PAN-C3664914                                                                                                         Hearsay (801, 802); Foundation; Lack of Personal Knowledge or Competency Relevance and probative value outweigh any issue due to cumulative nature of
         Records                         conspiracy, impact on the Plaintiff Class,                                              Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              (602)                                                                         document, undue prejudice, confusion or misleading the jury; personal knowledge
                                         and resulting damages                                                                                                                                                                                                                         and competency not subject to reasonable dispute; not offered for truth; prior
                                                                                                                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                       exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                       competency not subject to reasonable dispute
14263    Pending Stipulation on Business Proof of Defendants' liability for            PAN-CU004289780       1917                Email                                                                   Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to The Class will discuss "translation issue" with Defendants
         Records                         conspiracy, impact on the Plaintiff Class,                                              Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              Motion in Limine
                                         and resulting damages
14324    Shinyei Custodian of Records    Proof of Defendants' liability for            SHINYEI-E-000135134   1247                Email -- Bilateral meetings and communications                          Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to   The Class will discuss "translation issue" with Defendants
                                         conspiracy, impact on the Plaintiff Class,                                              Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              Motion in Limine
                                         and resulting damages
14333    Taitsu Custodian of Records     Proof of Defendants' liability for            TAITSU-00006026       4902                Email                                                                   Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to   Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                              Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              Motion in Limine                                                                judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages
14337    Taitsu Custodian of Records     Proof of Defendants' liability for            TAITSU-00350099       1234                Record re JFC meetings held from 2010 to 2014 and the meeting           Cumulative (403), Hearsay (801, 802), Irrelevant (401-403), Prejudicial (403), Not offered for truth; prior statement of witness; statement of party opponent;
                                         conspiracy, impact on the Plaintiff Class,                                              minutes (translation only)                                              Subject to Motion in Limine                                                    judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22)
                                         and resulting damages                                                                   Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.

14338    Taitsu Custodian of Records      Proof of Defendants' liability for         TAITSU-00350387         560                 Translated version of Exh 561 provided by Taitsu                        Cumulative (403), Hearsay (801, 802); Irrelevant (401-403), Prejudicial (403), Relevance and probative value outweigh any undue prejudice, confusion or
                                          conspiracy, impact on the Plaintiff Class,                                             Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              Subject to Motion in Limine                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                          and resulting damages                                                                                                                                                                                                                         party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                        foundation, personal knowledge and competency not subject to reasonable dispute

14340    Taitsu Custodian of Records      Proof of Defendants' liability for         TAITSU-00350452         564                 Translated version of Exh 565 provided by Taitsu                        Cumulative (403), Hearsay (801, 802); Irrelevant (401-403), Prejudicial (403), Relevance and probative value outweigh any undue prejudice, confusion or
                                          conspiracy, impact on the Plaintiff Class,                                             Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              Subject to Motion in Limine                                                    misleading the jury; not offered for truth; prior statement of witness; statement of
                                          and resulting damages                                                                                                                                                                                                                         party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                        foundation, personal knowledge and competency not subject to reasonable dispute

14341    Taitsu Custodian of Records      Proof of Defendants' liability for         TAITSU-00350523         552                 Translated version of Exh 553 provided by Taitsu                        Hearsay (801, 802); Foundation; Lack of Personal Knowlege or Competency         Relevance and probative value outweigh any undue prejudice, confusion or
                                          conspiracy, impact on the Plaintiff Class,                                             Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.              (602); Reservation of Objection - Exhibit not yet provided                      misleading the jury; not offered for truth; prior statement of witness; statement of
                                          and resulting damages                                                                                                                                                                                                                          party opponent; judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22);
                                                                                                                                                                                                                                                                                         foundation, personal knowledge and competency not subject to reasonable dispute

14344    NCC Custodian of Records         Proof of Defendants' liability for         UCC-CAP-00165727        882                 Meeting Minutes 1) with AVX Meeting, 2) Global Sales Meeting, and           Foundation, Hearsay, Lack of Personal Knowledge, Reservation of Objection - Relevance and probative value outweigh any issue due to cumulative nature of
                                          conspiracy, impact on the Plaintiff Class,                                             3) with Mr. Tokiwa and Dr. Uchiyama                                         Exhibit not yet provided                                                    document, undue prejudice, confusion or misleading the jury; personal knowledge
                                          and resulting damages                                                                  Document relied upon by DPP's Expert: Hal J. Singer, Ph.D.                                                                                              and competency not subject to reasonable dispute; not offered for truth; prior
                                                                                                                                                                                                                                                                                         statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                                         exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                         competency not subject to reasonable dispute
14362                                     Proof of Defendants' liability for                                                     Notice of Infringement Decision issued by CCS, Infringement of the          Cumulative (403), Lack of Personal Knowledge or Competency (602)            Relevance and probative value outweigh any issue due to cumulative nature of
                                          conspiracy, impact on the Plaintiff Class,                                             Section 34 Prohibition in relation to the market for the sale, distribution                                                                             document, undue prejudice, confusion or misleading the jury; not offered for truth;
                                          and resulting damages                                                                  and pricing of Aluminum Electrolytic Capacitors in Singapore,                                                                                           prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                 Competition Commission of Singapore (Jan. 5, 2018)                                                                                                      exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                                         competency not subject to reasonable dispute




                                                                                                                                                                     98 of 147
                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 106 of 154
                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



TX No.   Sponsoring Witness                   Purpose                             BegBates       Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                    Reply to Objs


14363                         Proof of Defendants' liability for                                               U.S. Department of Justice & Federal Trade Commission, Horizontal    Hearsay (801, 802); Foundation; Lack of Personal Knowlege or Competency      Relevance and probative value outweigh any issue due to cumulative nature of
                              conspiracy, impact on the Plaintiff Class,                                       Merger Guidelines (August 2010)                                      (602); Reservation of Objection - Exhibit not yet provided                   document, undue prejudice, confusion or misleading the jury; not offered for truth;
                              and resulting damages                                                                                                                                                                                                              prior statement of witness; statement of party opponent; judicial admission; hearsay
                                                                                                                                                                                                                                                                 exceptions 803(1), (3), (6), (8), (22); foundation, personal knowledge and
                                                                                                                                                                                                                                                                 competency not subject to reasonable dispute
14383                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Elna Co., Ltd., Case No. 4:16-cr-00365-JD,    Hearsay (801, 802); Foundation; Lack of Personal Knowlege or Competency      Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       Filed April 20, 2017                                                 (602); Reservation of Objection - Exhibit not yet provided                   hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
14385                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Elna Co., Ltd., Case No. 4:16-cr-00365-JD,    Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       Filed June 6, 2017                                                   Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)    hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
14387                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Elna Co., Ltd., Case No. 4:16-cr-00365-JD,    Foundation; Hearsay (801, 802); Irrelevant (401-403); Lack of Personal       Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       Filed October 12, 2017                                               Knowlege or Competency (602); Prejudicial, Confusing, or Misleading (403)    hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
                                                                                                                                                                                    PLTFS - Relevance, hearsay; 401, 403, 802.
14389                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Hitachi Chemical Co., Ltd., Case No. 4:16-cr- Hearsay (801, 802); Lack of Personal Knowledge or Competency (602);          Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       00180-JD, Filed May 13, 2016                                         Prejudicial, Confusing, or Misleading (403); Foundation                      hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
14392                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Matsuo Electric Company Limited., Case No. Cumulative (403); Hearsay (801, 802); Hearsay within Hearsay (801, 802,         Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       4:17-cr-00073-JD, Filed October 26, 2017                           805); Irrelevant (401-403); Lack of Personal Knowlege or Competency (602);     hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                                                                                               Subject to MIL; Prejudicial, Confusing, or Misleading (403)
14396                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Nichicon Corporation, Case No. 17-cr-03686- Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay       Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       JD, Filed November 9, 2017                                         (801, 802, 805); Lack of Personal Knowlege or Competency (602); Irrelevant     hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                                                                                               (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading (403)

14404                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Rubycon Corporation, Case No. 16-cr-00367- Cumulative (403); Foundation; Hearsay (801, 802); Lack of Personal              Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       JD, Filed September 7, 2016                                          Knowlege or Competency (602); Irrelevant (401-403); Subject to MIL;          hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                                                                                                 Prejudicial, Confusing, or Misleading (403)
14407                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Holy Stone Holdings Co., Ltd., Case No. 3:16- Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       cr-00366-JD, Filed May 25, 2017                                      (801, 802, 805); Irrelevant (401-403); Lack of Personal Knowlege or          hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                                                                                                 Competency (602); Subject to MIL; Prejudicial, Confusing, or Misleading
                                                                                                                                                                                    (403)
14409                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Holy Stone Holdings Co., Ltd., Case No. 3:16- Cumulative (403); Foundation; Hearsay (801, 802); Hearsay within Hearsay     Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       cr-00366-JD, Filed October 12, 2017                                  (801, 802, 805); Lack of Personal Knowlege or Competency (602); Subject to   hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages                                                                                                                                 MIL; Prejudicial, Confusing, or Misleading (403)
14412                         Proof of Defendants' liability for                                               Plea Agreement, USA v. Satoshi Okubo (a/k/a Ohkubo), Case No. 4:17- Cumulative (403); Foundation; Hearsay (801, 802); Subject to MIL;             Prior statement of witness; statement of party opponent; judicial admission;
                              conspiracy, impact on the Plaintiff Class,                                       cr-00074-JD, Filed April 11, 2017                                    Prejudicial, Confusing, or Misleading (403)                                  hearsay exceptions 803(1), (3), (6), (8), (22)
                              and resulting damages
14414                         Proof of Defendants' liability for                                               Indictment, USA v. Tokuo Tatai, Case No. 15-cr-00163-JD, Filed       Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805); Prejudicial, Relevance and probative value outweigh any issue due to cumulative nature of
                              conspiracy, impact on the Plaintiff Class,                                       March 12, 2015                                                       Confusing, or Misleading (403)                                           document, undue prejudice, confusion or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                          witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                             803(1), (3), (6), (8), (22); foundation, personal knowledge and competency not
                                                                                                                                                                                                                                                             subject to reasonable dispute
14415                         Proof of Defendants' liability for                                               Superseding Indictment, USA v. Tokuo Tatai, Case No. 15-cr-00163- Foundation; Hearsay (801, 802); Prejudicial, Confusing, or Misleading (403) Relevance and probative value outweigh any issue due to cumulative nature of
                              conspiracy, impact on the Plaintiff Class,                                       JD, Filed November 2, 2016                                                                                                                    document, undue prejudice, confusion or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                          witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                             803(1), (3), (6), (8), (22); foundation, personal knowledge and competency not
                                                                                                                                                                                                                                                             subject to reasonable dispute
14416                         Proof of Defendants' liability for                                               Second Superseding Indictment, USA v. Tokuo Tatai, Case No. 15-cr- Translation not provided                                                   Relevance and probative value outweigh any issue due to cumulative nature of
                              conspiracy, impact on the Plaintiff Class,                                       00163-JD, Filed December 14, 2016                                                                                                             document, undue prejudice, confusion or misleading the jury; prior statement of
                              and resulting damages                                                                                                                                                                                                          witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                             803(1), (3), (6), (8), (22); foundation, personal knowledge and competency not
                                                                                                                                                                                                                                                             subject to reasonable dispute
14418                         Proof of Defendants' liability for                                               U.S. Dep’t of Justice, United States Attorneys’ Manual (1997),     Cumulative (403); Foundation; Hearsay within Hearsay (801, 802, 805); Lack Relevance and probative value outweigh any issue due to cumulative nature of
                              conspiracy, impact on the Plaintiff Class,                                       available at https://www.justice.gov/usam/united-states-attorneys- of Personal Knowledge or Competency (602); Prejudicial, Confusing, or      document, undue prejudice, confusion or misleading the jury; prior statement of
                              and resulting damages                                                            manual                                                             Misleading (403)                                                           witness; statement of party opponent; judicial admission; hearsay exceptions
                                                                                                                                                                                                                                                             803(1), (3), (6), (8), (22); foundation, personal knowledge and competency not
                                                                                                                                                                                                                                                             subject to reasonable dispute
14466                         Proof of Defendants' liability for                                               Bilateral meetings and communications                              Translation not provided                                                   The Class will discuss "translation issue" with Defendants
                              conspiracy, impact on the Plaintiff Class, PAN_0000333
                              and resulting damages




                                                                                                                                                 99 of 147
                                                                                                         Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 107 of 154
                                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                            BegBates         Depo Ex No.                 Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


  14512                                         Proof of Defendants' liability for         RUB002306694                            ECC/TC Meetings                                               Translation not provided                                                        Relevance outweighs any risk due to cumulative nature; not offered for truth; prior
                                                conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       statement of witness; statement of party opponent; judicial admission; hearsay
                                                and resulting damages                                                                                                                                                                                                            exceptions 803(1), (3), (6), (8), (22); personal knowledge, competency and
                                                                                                                                                                                                                                                                                 foundation not subject to reasonable dispute
  330A                                          Proof of Defendants' liability for         HCA00037708            330A             2006-12-19 Email                                              Hearsay within Hearsay                                                          Not offered for truth; prior statement of witness; statement of party opponent;
                                                conspiracy, impact on the Plaintiff Class,                                                                                                                                                                                       judicial admission; hearsay exceptions 803(1), (3), (6), (8), (22); foundation,
                                                and resulting damages                                                                                                                                                                                                            personal knowledge and competency not subject to reasonable dispute

DEFS-0001   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVNET-00364902                            Bates Numbered Document                                       Hearsay within Hearsay (801, 802, 805); Subject to Motion in Limine             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                                witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0002   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVNET-00517557                            Bates Numbered Document                                       Hearsay; Prejudicial, Confusing, or Misleading; Reservation of Objection        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Pending Translation Review                                                      witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0003   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVNET-00520502                            Bates Numbered Document                                       Hearsay; Prejudicial, Confusing, or Misleading; Reservation of Objection        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Pending Translation Review                                                      witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0004   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVNET-00690136                            Bates Numbered Document                                       Hearsay; Prejudicial, Confusing, or Misleading; Reservation of Objection        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Pending Translation Review                                                      witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0005   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVNET-01907932                            Bates Numbered Document                                       Foundation; Hearsay (801, 802); Hearsay within Hearsay (801, 802, 805);         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Irrelevant (401-403); Subject to MIL; Prejudicial, Confusing, or Misleading     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    (403)

                                                                                                                                                                                                 PLTFS - Relvance, foundation, hearsay; 401, 403, 802
DEFS-0008   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_0098139                               Bates Numbered Document                                       Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Motion in Limine                                                                witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0009   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_0147886                               Bates Numbered Document                                       Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                Motion in Limine                                                                witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0013   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_0168367                               Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0014   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_0172424                               Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0015   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_0172430                               Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0017   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0011365                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0018   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0011978                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0019   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0020162                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0020   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0028008                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0026   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0043235                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0027   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0048238                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0032   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0124270                             Bates Numbered Document                                       Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations




                                                                                                                                                                   100 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 108 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                            Objections                                                                       Reply to Objs


DEFS-0033   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0124399                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0034   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0124836                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0036   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0180700                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0038   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0191742                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0039   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0212361                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0042   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0237578                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0044   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0239660                      Bates Numbered Document                                      Defendants reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        exhibit is and would like to discuss with DPPs.                                 witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0045   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0240254                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0051   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0252602                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0058   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0267447                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0059   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0269027                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0060   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0273516                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0062   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0274814                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0063   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0302345                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0065   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0366805                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0066   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0366817                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0078   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0581605                      Bates Numbered Document                                      Hearsay (801, 802); Subject to MIL                                              Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0086   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0929866                      Bates Numbered Document                                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        Confusing, or Misleading; Subject to MIL                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0087   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0932338                      Bates Numbered Document                                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        Confusing, or Misleading; Subject to MIL                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0090   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0956749                      Bates Numbered Document                                      Cumulative (403); Hearsay (801, 802); Irrelevant (401-403); Prejudicial;        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        Confusing, or Misleading; Subject to MIL                                        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0092   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0970613                      Bates Numbered Document                                      Cumulative, Hearsay (801, 802); Irrelevant (401-403), Prejudicial, Subject to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        Motion in Limine                                                                witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations




                                                                                                                                                           101 of 147
                                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 109 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                              BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                              Objections                                                                          Reply to Objs


DEFS-0093   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_0993188                         Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0094   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_1062677                         Bates Numbered Document                                      Translation not provided                                                       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                          witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0095   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_1120318                         Bates Numbered Document                                      Translation not provided                                                             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                                                                                                witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0096   Active or settled defendant         Rebut allegations in Plaintiffs' Third   AVX_F_1133452                         Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0108   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000053                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0109   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000055                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0110   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000057                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0111   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000307                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0112   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000525                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0113   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000721                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0114   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-000887                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0115   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-001423                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0116   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-001702                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0117   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-002068                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0118   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-002249                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0119   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-002421                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0120   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-002640                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0121   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-002880                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0122   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-003128                            Bates Numbered Document                                      Plaintiffs reserve their objections but may be willing to stipulate and would like   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           to discuss with defendants.                                                          witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0123   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-003373                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0124   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-003616                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802




                                                                                                                                                              102 of 147
                                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 110 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                              BegBates   Depo Ex No.                 Defs (Trial Exhibit List) Description                                           Objections                                                                        Reply to Objs


DEFS-0125   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-003859                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0126   Active or settled defendant         Rebut allegations in Plaintiffs' Third   DPP-WCG-00034264                      Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0133   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354280                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0138   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00360361                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0141   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00411216                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0142   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00469592                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0143   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00482395                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0146   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358105                   ELNA Capacitor Catalog 2003-04                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0147   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358245                   ELNA Capacitor Catalog 2004-05                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0148   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358394                   ELNA Capacitor Catalog 2005-06                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0149   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358554                   ELNA Capacitor Catalog 2006-07                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0150   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358715                   ELNA Capacitor Catalog 2007-08                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0151   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01358885                   ELNA Capacitor Catalog 2008-09                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0152   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01359030                   ELNA Capacitor Catalog 2010-11                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0153   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01359202                   ELNA Capacitor Catalog 2013-14                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0154   Active or settled defendant         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-01359422                   ELNA Capacitor Catalog 2019-20                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0156   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HCA00000818                           Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0158   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00078638                           Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0160   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00088454                           Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0162   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS0000082                             Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0163   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS0000083                             Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802




                                                                                                                                                                103 of 147
                                                                                                       Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 111 of 154
                                                                                                                                                Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                              BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                        Reply to Objs


DEFS-0164   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00005097                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0165   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00005098                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0167   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00117635                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0169   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   HS00212536                            Paumanok Publications, Inc., Ceramic Capacitors: World Markets,          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                              Technologies & Opportunites 2012-2017                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0170   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00251201                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0175   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00346628                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0176   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00349266                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0177   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00349267                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0178   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HS00349268                            Bates Numbered Document                                                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0179   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                                         Corrected Declaration of Contrina Chang in Support of Defendants’        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                              Joint Motion for Partial Summary Judgment Dismissing Plaintiffs’         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                               Sherman Act Claims for Foreign Transactions or, in the Alternative, to   foundation, hearsay; 401, 403, 802
                                                                                                                               Simplify the Issues under FRCP 16 (Dec. 17, 2015)

DEFS-0182   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0007571                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0184   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0007963                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0185   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0008054                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0186   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   KEM0008248                            Paumanok Publications, Inc. Passive Electronic Components World    Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                              Market Outlook: 2010-2015                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0190   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0009421                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0191   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0009546                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0192   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0009911                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0193   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   KEM0010060                            Paumanok Publications, Inc., Tantalum: Global Market Outlook 2012- Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                              2017                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0197   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0010827                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0198   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011296                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                     foundation, hearsay; 401, 403, 802




                                                                                                                                                                  104 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 112 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                          BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                                  Objections                                                                          Reply to Objs


DEFS-0199   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011297                           Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0200   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011298                           Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0201   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011299                           Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0203   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011464                           Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0204   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011575                           Bates Numbered Document                                            Plaintiffs reserve their objections but may be willing to stipulate and would like   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                to discuss with defendants.ata                                                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0205   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011703                           Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0206   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011704                           Bates Numbered Document                                            Plaintiffs reserve their objections but may be willing to stipulate andwould like    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                to discuss with defendants.                                                          witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0207   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0011923                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0208   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012100                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0209   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012359                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0210   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012360                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0212   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012731                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0213   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012732                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0214   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012733                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0215   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0012734                           Bates Numbered Document                                       Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0216   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   KEM0012735                           (PowerPoint) CRL Monthly Report, Paumanok Publications, Inc.  Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0217   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   KEM0012736                           (PowerPoint) CRL Monthly Report, Paumankok Publications, Inc. Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0218   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024793                           Amended and Restated Private Label Agreement between KEC and  Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             NEC TOKIN datedKE April 26, 2013                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0219   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024810                           Stockholders’ Agreement by and among KEC, NEC TOKIN and NEC Relevance, probative value outweighed by risk of confusion, misleading the                  Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             Corp. dated March 12, 2012                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0220   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024839                           Stock Purchase Agreement by and among KEC, NEC TOKIN          Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             Corporation and NEC Corporation dated March 12, 2012          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0221   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024924                           Option Agreement by and between KEC and NEC Corp. dated March Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             12, 2012                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                               foundation, hearsay; 401, 403, 802




                                                                                                                                                               105 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 113 of 154
                                                                                                                                              Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                          BegBates      Depo Ex No.                  Defs (Trial Exhibit List) Description                                               Objections                                                                        Reply to Objs


DEFS-0222   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024953                           Private Label Agreement between KEC and NEC TOKIN dated           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             September 1, 2008                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0223   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0024967                           Amendment No. 1 to Amended and Restated Private Label Agreement   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             dated April 1, 2014                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0224   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0026457                           World Capacitor Trade Statistics, 2002-2013                       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0225   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0026807                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0227   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0030712                           Development and Cross Licensing Agreement between KEC and NEC     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             TOKIN dated April 2013                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0228   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0030744                           KEMET and TOKIN Technical Licensing Agreement dated June 10,      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             1998                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0229   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0030764                           KEMENT and TOKIN Assignment Agreement dated March 27, 2002        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0230   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0031039                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0231   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0031047                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0232   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0031094                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0233   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0031109                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0235   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0035031                           KEMET and TOKIN IP Licensing Agreement dated April 11, 2012       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0236   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0110024                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0237   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0111940                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0238   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0137139                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0239   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0249147                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0240   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0255298                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0241   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0280845                           KEMET and TOKIN IP Frame Agreement dated October 13, 2011         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0242   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0298887                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0243   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0309946                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0244   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0313732                           Bates Numbered Document                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                   foundation, hearsay; 401, 403, 802




                                                                                                                                                                106 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 114 of 154
                                                                                                                                              Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                           BegBates     Depo Ex No.                   Defs (Trial Exhibit List) Description                                                 Objections                                                                        Reply to Objs


DEFS-0246   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0370639                           Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0247   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0572650                           Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0250   Active or settled defendant         Rebut allegations in Plaintiffs' Third   KEM0970301                           Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0262   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00147884                     Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0263   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00491581                     Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0264   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NEC-C0026734                         An original and translated version of an email relating to KEMET’s   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                             strategic alliance with Taiyo Yuden Co., Ltd.                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0270   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON0712049                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0271   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON1257062                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0272   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON2716504                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0273   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3212904                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0275   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3354533                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0276   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3633654                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Relevance outweighs any risk of confusion, misleading the jury, undue delay,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; wasting time, or needlessly presenting cumulative evidence; foundation is not
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802                                             subject to reasonable dispute; not offered for truth; prior statement of witness;
                                                                                                                                                                                                                                                                                  statement of party opponent; judicial admission; hearsay exceptions 803(1), (3),
                                                                                                                                                                                                                                                                                  (6), (8), (22)
DEFS-0277   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3633872                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0278   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3635026                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0279   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3639584                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0280   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3646136                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0281   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3654479                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0282   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3753173                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0283   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3753964                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0284   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3851347                      Bates Numbered Document                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802




                                                                                                                                                                 107 of 147
                                                                                                        Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 115 of 154
                                                                                                                                                Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                               BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                               Objections                                                                        Reply to Objs


DEFS-0286   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00013085                    Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0287   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00013337                    Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0288   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00017014                    Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0289   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00572017                    Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0290   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00586586                    Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0291   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00954542                    Bates Numbered Documents                                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0301   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   PAN-C0483607                           Paumanok Publications, Inc., Paper and Plastic Capacitors, World   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                               Markets, Technologies, & Opportunities: 2011-2016                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                           foundation, hearsay; 401, 403, 802
            designations
DEFS-0305   Active or settled defendant         Rebut allegations in Plaintiffs' Third   PAN-CU003275485                        Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0307   Active or settled defendant         Rebut allegations in Plaintiffs' Third   PF-00062361                            Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0310   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_000510225                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0311   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_000510307                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0312   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_000510341                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0313   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_000617081                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0314   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_000617383                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0317   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_001377377                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0318   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_002083193                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0320   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_003682201                          Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0321   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC000001                              Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0322   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC000002                              Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802
DEFS-0323   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002586                              Bates Numbered Document                                            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                      foundation, hearsay; 401, 403, 802




                                                                                                                                                                  108 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 116 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                             BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                            Objections                                                                        Reply to Objs


DEFS-0324   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002587                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0325   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002588                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0326   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002667                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0327   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002676                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0328   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002687                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0329   Active or settled defendant         Rebut allegations in Plaintiffs' Third   SEC002688                            Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0332   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00022666                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0333   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00023057                     Bates Numbered Documents                                     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0334   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00035973                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0335   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00035997                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0336   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00036029                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0337   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00036175                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0338   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00036299                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0339   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00036686                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0340   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00044938                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0341   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00047913                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0342   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00048096                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0343   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00048589                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0344   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00049609                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0345   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00051014                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0346   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00051906                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                              foundation, hearsay; 401, 403, 802




                                                                                                                                                             109 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 117 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                            Objections                                                                        Reply to Objs


DEFS-0347   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00052327                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0348   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00052328                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0349   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00079661                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0350   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00147104                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0351   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00147745                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0352   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00147935                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0353   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00148180                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0354   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00149846                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0355   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00153315                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0356   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00158596                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0358   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00165734                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0359   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00166187                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0360   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00169211                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0362   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00169608                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0363   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00171822                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0364   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00172343                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0365   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00172345                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0366   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00172634                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0367   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00173682                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0368   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00177157                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0369   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00185698                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802




                                                                                                                                                           110 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 118 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0370   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00185705                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0371   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00186753                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0372   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00194506                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0373   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00199961                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0374   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00200503                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0375   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00202213                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0376   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00202445                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0377   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00202975                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0378   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00203108                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0379   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00211329                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0380   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00211548                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0381   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00220542                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0382   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00222959                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0383   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00223161                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0384   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00225483                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0385   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00227448                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0386   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00243384                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0387   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00245963                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0388   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00252427                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.




                                                                                                                                                           111 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 119 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                              Objections                                                                        Reply to Objs


DEFS-0389   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00252699                   Bates Numbered Document                                      Foundation, hearsay; 802; Failure to identify on Initial disclosures; failure to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        provide translation.                                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0390   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00257399                   Bates Numbered Document                                      Foundation, hearsay; 802; Failure to identify on Initial disclosures; failure to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        provide translation.                                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0391   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00261348                   Bates Numbered Document                                      Foundation, hearsay; 802; Failure to identify on Initial disclosures; failure to   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        provide translation.                                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0392   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00262214                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0393   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00265589                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0394   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00268241                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0395   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00269104                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0396   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00269390                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0397   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00273650                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0398   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00278596                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0399   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00279374                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0400   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00282290                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0401   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00289108                   Bates Numbered Document                                      Relvance, foundation, hearsay; 401, 403, 802; ; Failure to identify on Initial     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        disclosures; failure to provide translation.                                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0402   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00289428                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0403   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00289692                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0404   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00290003                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.




                                                                                                                                                           112 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 120 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                           Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0405   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00292244                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0406   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00293780                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0407   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00311592                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0408   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00320313                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0409   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00336060                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0410   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00336898                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0411   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00347159                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0412   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00359896                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0413   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00369652                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0414   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00388155                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0415   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00390177                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0416   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00390793                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0417   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00391629                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0418   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00391744                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0419   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00393179                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.




                                                                                                                                                         113 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 121 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                              Objections                                                                          Reply to Objs


DEFS-0420   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00406221                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0421   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00412974                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0422   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00423276                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0423   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00432297                   Bates Numbered Document                                      Foundation, hearsay; 802, 901; Failure to identify on Initial disclosures; failure   Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        to provide translation.                                                              witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0424   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00435233                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0425   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00440827                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0426   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00443780                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0427   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00444440                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0428   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00445288                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0429   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00445853                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0430   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00458086                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0431   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00459018                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0432   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00462989                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0433   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00472975                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0434   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00474209                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0435   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00475457                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.




                                                                                                                                                           114 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 122 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                           Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0436   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00494126                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0437   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00507280                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0438   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00526034                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0439   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00554510                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0440   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00564641                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0441   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00573432                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0442   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00589026                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0443   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00594118                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0444   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00594304                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0445   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00604281                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0446   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00605381                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0447   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00609132                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0448   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00637354                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0449   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00673989                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0450   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00674327                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.




                                                                                                                                                         115 of 147
                                                                                                  Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 123 of 154
                                                                                                                                        Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                           Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0451   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00696913                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0452   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00696937                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0453   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00723403                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0454   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00731516                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0455   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00740644                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0456   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00743245                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0457   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00750447                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0458   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00775339                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0459   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00776512                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0460   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00777339                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0461   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00777894                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0462   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00781216                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0463   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00815894                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0464   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00816148                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.
DEFS-0465   Active or settled defendant       Rebut allegations in Plaintiffs' Third   UCC-CAP-00830428                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                       failure to provide translation.




                                                                                                                                                         116 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 124 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0466   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00835352                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0467   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00836447                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0468   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00836532                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0469   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00836861                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0470   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00845700                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0471   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00850971                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0472   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00856563                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0473   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00865579                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0474   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00873640                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0475   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00914999                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0476   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00930542                   Bates Numbered Document                                      Relvance, foundation, hearsay; 401, 403, 802; Failure to identify on Initial      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        disclosures; failure to provide translation.                                      witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0477   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00931873                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0478   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00947411                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0479   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00956124                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0480   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00956159                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0481   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-00962088                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures




                                                                                                                                                           117 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 125 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0482   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00964009                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0483   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00964018                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0484   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01028643                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0485   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01047999                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0486   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01051015                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0487   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01051164                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0488   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01054881                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0489   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01065590                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0490   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01066802                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0491   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01069745                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0492   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01071839                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0493   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01071841                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0494   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01088405                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0495   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01090327                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0496   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01102318                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0497   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01111190                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0498   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01117219                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0499   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01129202                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0500   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01156229                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0501   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01165952                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0502   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01171982                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures




                                                                                                                                                           118 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 126 of 154
                                                                                                                                          Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                           BegBates   Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFS-0503   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01180035                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0504   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01180920                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0505   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01184439                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0506   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01208662                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0507   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01216321                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0508   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01218681                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0509   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01225585                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0510   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01264050                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0511   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-01264054                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0512   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-01264168                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0513   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-01265329                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0514   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01266641                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0515   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01328822                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                         failure to provide translation.
DEFS-0516   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01399810                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0517   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01629233                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0518   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01663343                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0519   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01682592                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0520   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01687892                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0521   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01691441                   Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures




                                                                                                                                                           119 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 127 of 154
                                                                                                                                             Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                           BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                        Reply to Objs


DEFS-0522   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01700657                   Bates Numbered Document                                                 Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0523   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-01745786                   Bates Numbered Document                                                 Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802; Failure to Indentify on Initial disclosures
DEFS-0524   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-02107490                   Bates Numbered Document                                                 Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                                    failure to provide translation.
DEFS-0526   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "ANALYSIS - Electronic component shortages may last through             Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           2011," Reuters, May 21, 2010                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0527   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "AVX Plant Tour; Lanskroun, Czech Republic; Paignton Uk Tantalum        Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Factories," Passive Component Industry, July 13, 2004                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0528   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "AVX Powers the Curiosity Rovers ChemCam Laser on Mars"                 Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0529   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Component Demand Recovery Strains Supply Chain," iConnect007,          Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Nov. 14, 2009                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0530   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Component Shortages delay deliveries, increase prices," Electronics    Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Sourcing Online, July 2, 2010                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0531   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Danger signs in the electronics supply chain," Automotive News, Aug.   Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           28, 2017                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0532   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Double Bookings & Component Shortages...but the End Markets            Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Remains Strong," iConnect007, July 5, 2000                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0533   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Inventory's bumpy road to smooth somewhat this year," EDN, Jan. 6,     Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           2011                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0534   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Low capex on passive may cause future shortage," Simmtester, Feb.      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           12, 2003                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0535   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "North American Electronics Outlook_ Double-Dip Recession, Flat         Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           2003 or Hockey Stick Recovery?," iConnect007, May 15, 2003              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0536   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Parts shortage may be boon for ceramic capacitors," CNET, Jan. 2,      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           2002                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0537   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Special Report: Capacitors & Resistors: An Attitude for Adjustment,"   Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           EE Times, Nov. 30, 2000                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0538   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "The Cyclic Nature of Electronics Manufacturing," New Venture           Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Research, October 7, 2011                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0539   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      "Top Component Suppliers: Capacitors & Resistors," EE Times, Oct.       Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           19, 1999                                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0540   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      “ANALYSIS - Electronic component shortages may last through             Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           2011,” Reuters, May 21, 2010                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0541   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      “AVX Plant Tour; Lanskroun, Czech Republic; Paignton UK Tantalum        Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Factories,” Passive Component Industry, July 13, 2004                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0542   Active or settled defendant         Rebut allegations in Plaintiffs' Third                                      “Component Shortages delay deliveries, increase prices,” Electronics    Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                           Sourcing Online, July 2, 2010                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                                       foundation, hearsay; 401, 403, 802




                                                                                                                                                               120 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 128 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                       Reply to Objs


DEFS-0543   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “Danger signs in the electronics supply chain,” Automotive News, Aug. Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 28, 2017                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0544   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “Inventory's bumpy road to smooth somewhat this year,” EDN, Jan. 6, Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 2011                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0545   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “Low capex on passive may cause future shortage,” Simmtester,         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 February 12, 2003                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0546   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “Parts shortage may be boon for ceramic capacitors,” CNET, January 2, Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 2002                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0547   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “Special Report: Capacitors & Resistors: An Attitude for Adjustment,” Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 EE Times, Nov. 30, 2000                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0548   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            “The Cyclic Nature of Electronics Manufacturing,” New Venture         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Research, October 7, 2011                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0549   AVX witness                         Rebut allegations in Plaintiffs' Third                            2000 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0550   AVX witness                         Rebut allegations in Plaintiffs' Third                            2001 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0551   AVX witness                         Rebut allegations in Plaintiffs' Third                            2002 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0552   AVX witness                         Rebut allegations in Plaintiffs' Third                            2003 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0553   AVX witness                         Rebut allegations in Plaintiffs' Third                            2004 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0554   AVX witness                         Rebut allegations in Plaintiffs' Third                            2005 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0555   AVX witness                         Rebut allegations in Plaintiffs' Third                            2006 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0556   AVX witness                         Rebut allegations in Plaintiffs' Third                            2007 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0557   AVX witness                         Rebut allegations in Plaintiffs' Third                            2008 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0558   AVX witness                         Rebut allegations in Plaintiffs' Third                            2009 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0559   AVX witness                         Rebut allegations in Plaintiffs' Third                            2010 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0560   AVX witness                         Rebut allegations in Plaintiffs' Third                            2011 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0561   AVX witness                         Rebut allegations in Plaintiffs' Third                            2012 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0562   AVX witness                         Rebut allegations in Plaintiffs' Third                            2013 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0563   AVX witness                         Rebut allegations in Plaintiffs' Third                            2014 AVX Corporation Form 10-K                                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802




                                                                                                                                                     121 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 129 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                       Reply to Objs


DEFS-0564   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            2017-01-16 How a Small Change in Technology Resulted in $7 BB in   Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Value-Add - A Component Success Story, TTI                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFS-0565   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Apple, "Apple’s Commitment to Responsible Sourcing," September 28, Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 2016, https://images.apple.com/supplier-responsibility/pdf/Apple-  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Commitment-to-Responsible-Sourcing.pdf                             foundation, hearsay; 401, 403, 802

DEFS-0566   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX High Power Capacitors Catalog                                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFS-0567   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX, “OxiCap® NOJ Series,” accessed at                                 Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 http://www.avx.com/products/niobium/smd-nbo-oxicap/oxicap-noj-         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  series/                                                                foundation, hearsay; 401, 403, 802
DEFS-0568   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX, Corporate History, accessed at http://www.avx.com/about-          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 avx/corporate-history/                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFS-0569   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Bettyann Liotta, “Squeeze On Supply,” EE Times, March 13, 2000         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0570   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            CFRA Equity Research, "AVX Corp.," August 1, 2013                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0571   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Charles J. Murray, "Study warns of passive component shortage," EE Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Times, January 16, 2001                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0572   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            CitiGroup, “AVX: Better Than Expected Sept.Q; Encouraging Demand Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Outlook,” October 26, 2005                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0573   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Component Demand Recovery Strains Supply Chain,” Iconnect007,          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Nov. 14, 2009                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0574   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Credit Suisse Equity Research, “AVX Corp. – Initiating Coverage with Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 an Outperform,” September 22, 2003                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0575   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Daniel L. Rubinfeld, "Reference Guide on Multiple Regression," Federal Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Judicial Center Reference Manual on Scientific Evidence, 2nd ed, 2000 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0576   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            David Lammers, “Manufacturing suppliers may form new group,” EE Relevance, probative value outweighed by risk of confusion, misleading the              Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Times, March 19, 2003                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0577   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            David Manners, “Capacitor lead-times 18-20 weeks and lengthening;      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 prices rising,” ElectronicsWeekly, August 25, 2010                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0578   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "Lead Times for Passives Extend into the Twilight     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Zone," TTI, 2017                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0579   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "Passive Electronic Component Markets: The Year in Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Review - 2012," TTI Europe, January 23, 2013                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0580   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "Shifting Mass Markets for Passive Electronic         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Components Shows Us the New Direction of the High-Tech Economy," jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          TTI, September 5, 2017                                                 foundation, hearsay; 401, 403, 802
DEFS-0581   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "The Next Generation in Passive Electronic            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Components," TTI, June 30, 2016                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0582   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "The Palladium Deficit and What it Means for MLCC Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 in 2013 and Beyond," TTI, January 16, 2013                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0583   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "The Subsets of the Aluminum Electrolytic Capacitor Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Market are Moving in Different Directions," TTI, November 10, 2015 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802




                                                                                                                                                     122 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 130 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                      Objections                                                                        Reply to Objs


DEFS-0584   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis M. Zogbi, "Using Predictive Analytics and Big Data to Model      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Parts Shortages in Passive Electronic Components," TTI, August 2,       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          2018                                                                    foundation, hearsay; 401, 403, 802
DEFS-0585   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Donaldson, Lufkin & Jenrette, "AVX Corporation—Demand Continues         Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 to Strengthen—Raising Estimates and Target Price," July 14, 2000        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0586   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Double Bookings & Component Shortages...but the End Markets             Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Remains Strong,” Iconnect007, July 5, 2000                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0587   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Economic Policy Institute, The Great Recession, The State of Working Relevance, probative value outweighed by risk of confusion, misleading the            Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 America , accessed at http://stateofworkingamerica.org/great-recession/ jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0588   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            FilmChipCapacitors.pdf                                                  Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0589   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Gina Roos, "A Serious Case of the Shorts," EE Times, January 31,        Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2000                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0590   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Gina Roos, "Capacitor market adjusts to new dynamics," EE Times,        Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 May 11, 2001                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0591   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Gina Roos, "Special Report: Capacitors & Resistors: An Attitude for     Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Adjustment," EE Times, November 30, 2000                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0592   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Gina Roos, "Tantalum capacitor options weighed," EE Times, February Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 6, 2001                                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0593   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Hal J. Singer and Kevin W. Caves, "Applied Econometrics: When Can Relevance, probative value outweighed by risk of confusion, misleading the               Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 an Omitted Variable Invalidate a Regression?," The Antitrust Source,    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          December 2017                                                           foundation, hearsay; 401, 403, 802
DEFS-0594   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.avx.com/products/tantalum/high-reliability/medical/tcp-      Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 series-low-esr-module/                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0595   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.justice.gov/atr/price-fixing-bid-rigging-and-market-        Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 allocation-schemes                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0596   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Hwee Kwan Chow & Keen Meng Choy, "Forecasting the Global                Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Electronics Cycle with Leading Indicators: A VAR Approach,"             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Singapore Management University Research Collection—School of           foundation, hearsay; 401, 403, 802
                                                                                                                  Economics, August 2004
DEFS-0597   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            ILO, "Ups and downs in the electronics industry: Fluctuating            Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 production and the use of temporary and other forms of employment," jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          2014                                                                    foundation, hearsay; 401, 403, 802
DEFS-0598   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            James T. Heckman, “Causal Parameters and Policy Analysis in             Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Economics: A Twentieth Century Retrospective,” The Quarterly            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Journal of Economics, Vol. 115, No. 1 (February 2000)                   foundation, hearsay; 401, 403, 802

DEFS-0599   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Japan’s 2011 Earthquake and Tsunami: Economic Effects and                 Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Implications for the United States, Congressional Research Service,       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          April 6, 2011                                                             foundation, hearsay; 401, 403, 802
DEFS-0600   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Jefferies, “Positioned Better than Ever with a Broad Product Line and a   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Growing War Chest,” October 6, 2006                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0601   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Jonathan B. Baker and Daniel L. Rubinfeld, "Empirical Methods in          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Antitrust Litigation: Review and Critique," Antitrust Law and             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Economics Review, Vol. 1, No. 1-2, 1999                                   foundation, hearsay; 401, 403, 802

DEFS-0602   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Lehman Brothers Equity Research, “AVX Corporation,” October 2,            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2007                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                    foundation, hearsay; 401, 403, 802
DEFS-0603   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Lehman Brothers, “AVX Corporation—Tepid FY09 Outlook,” April              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 25, 2008                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                    foundation, hearsay; 401, 403, 802




                                                                                                                                                     123 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 131 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                       Reply to Objs


DEFS-0604   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            MediumPowerFilm.pdf                                                    Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0605   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Michael O. Finkelstein and Hans Levenbach, "Regressions Estimates in Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Price-Fixing Cases," Law and Contemporary Problems, Vol. 46, No. 4 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          (Autumn 1983)                                                          foundation, hearsay; 401, 403, 802
DEFS-0606   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Motion for Leave to File Brief and Brief of Washington Legal           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Foundation, Stephen E. Fienberg, Franklin M. Fisher, Daniel L.         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          McFadden, and Daniel L. Rubinfeld as Amici Curiae in Support of        foundation, hearsay; 401, 403, 802
                                                                                                                  Petitioners, United States Tobacco Co. et al., Petitioners, v. Conwood
                                                                                                                  Co., L.P.; and Conwood Sales Co., L.P., Respondents, On a Petition
                                                                                                                  for a Writ of Certiorari to the United States Court of Appeals for the
                                                                                                                  Sixth Circuit, November 20, 2002

DEFS-0607   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            New Venture Research, The Cyclic Nature of Electronics                Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Manufacturing, October 7, 2011                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0608   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Nick Powers, "Capacitors Play an Essential Role in Apple’s iPhone 6," Relevance, foundation, hearsay, 401 403, 802                                   Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Arrow Electronics, September 16, 2015                                                                                                                witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0609   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            North American Electronics Outlook_ Double-Dip Recession, Flat 2003 Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 or Hockey Stick Recovery?,” Iconnect007, May 15, 2003               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                              foundation, hearsay; 401, 403, 802
DEFS-0610   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Objections and Responses of Defendants Panasonic Corp., Panasonic   Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Corp. of North America, Sanyo Electric Co., LTD., and Sanyo North jury, undue delay, wasting time, or needlessly presenting cumulative evidence;        witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     America Corp. to Defendant AVX Corp’s First Set of Request for      foundation, hearsay; 401, 403, 802
                                                                                                                  Admission, November 30, 2015

DEFS-0611   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                              Official Journal of the European Union, May 2, 2004, accessed at        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                   https://eur-lex.europa.eu/legal-                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          content/EN/TXT/PDF/?uri=CELEX:52004XC0205(02)&from=EN                   foundation, hearsay; 401, 403, 802

DEFS-0612   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            PowerManagementProducts.pdf                                             Relevance, foundation hearsay, 401, 403, 802                                    Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                                                                                                         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0613   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Press Release Regarding "Success of the ChemCam on NASA's            Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Curiosity Rover, Which is Enabled in Part by 630 AVX Capacitors"     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0614   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Raymond James & Associates, Inc., "Initiating Coverage with an       Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Underperform Rating," February 11, 2003                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0615   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Raymond James & Associates, Inc., “Initiating Coverage with an       Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Underperform Rating,” February 11, 2003                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0616   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Rob Spiegel, “Inventory's bumpy road to smooth somewhat this year,” Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 EDN, January 6, 2011                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0617   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Robert C. Marshall and Leslie M. Marx, “The Economics of Collusion: Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Cartels and Bidding Rings,” The MIT Press, 2012                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0618   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Robert Damon, "Analysis: Distribution sales volume picks up, but end Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 markets remain weak," EE Times, June 13, 2004                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0619   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Roya Wolverson, The Stimulus Report Card, Council on Foreign         Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Relations, accessed at https://www.cfr.org/backgrounder/stimulus-    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          report-card                                                          foundation, hearsay; 401, 403, 802
DEFS-0620   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Salomon Smith Barney, “AVX Corporation: Initiating Coverage with a Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 3H Rating,” December 27, 2002                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0621   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Sandborn et al, Forecasting electronic part procurement lifetimes to Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 enable the management of DMSMS obsolescence, Micro. Rel., 2011       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802




                                                                                                                                                     124 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 132 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                       Reply to Objs


DEFS-0622   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Sanmina-SCI Corporation, Form 10-K (2004)                             Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0623   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Srabani Sen, "Capacitors are now more efficient and compact in size," Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 ElectronicsB2B, July 14, 2010                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0624   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Srabani Sen, “Capacitors are now more efficient and compact in size,” Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 ElectronicsB2B, July 14, 2010                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0625   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Tarun Goyal, “Shortening Product Life Cycles?,” EDN, April 16, 2001 Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0626   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Timothy Snail, "Estimating Damages in Collusion Cases," The Antitrust Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Report, December 2017                                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0627   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            UBS Warburg Global Equity Research, “AVX Corp. – Strong Buy,”         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 October 15, 2001                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0628   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Walt Custer, "Component Shortages + Strong Demand = Price             Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Increase Mentality?," iConnect007, November 9, 1999                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0629   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Walt Custer, "Keep an Eye on Electronic Component Inventories,"       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 IConect007, July 26, 2004                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0630   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Walt Custer, “Component Shortages + Strong Demand = Price             Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Increase Mentality? ,” iConnect007, November 9, 1999                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0631   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            William H. Page, Communication and Concerted Action, 38 Loyola        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 University of Chicago Law Journal 405 (2007)                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0632   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Wilmer Companioni, “Here's One Solution to Overcome Those MLCC Relevance, probative value outweighed by risk of confusion, misleading the              Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Shortages,” SourceToday, August 17, 2018                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0633   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2003 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0634   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2003 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0635   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2003 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0636   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2004 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0637   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2004 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0638   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2004 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0639   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2005 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0640   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2005 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0641   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2005 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802
DEFS-0642   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2006 Earnings Call Transcript                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                        foundation, hearsay; 401, 403, 802




                                                                                                                                                     125 of 147
                                                                               Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 133 of 154
                                                                                                                      Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.         Sponsoring Witness                    Purpose                 BegBates   Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                        Reply to Objs


DEFS-0643   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2006 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0644   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2006 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0645   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2007 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0646   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2007 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0647   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2007 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0648   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2008 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0649   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2008 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0650   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2008 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0651   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2009 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0652   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2009 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0653   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2009 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0654   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2010 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0655   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2010 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0656   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2010 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0657   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2011 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0658   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2011 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0659   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2011 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0660   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2012 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0661   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2012 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0662   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2012 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802
DEFS-0663   AVX witness              Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2013 Earnings Call Transcript              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                     Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                     foundation, hearsay; 401, 403, 802




                                                                                                                                        126 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 134 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                       Reply to Objs


DEFS-0664   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2013 Earnings Call Transcript                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0665   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2013 Earnings Call Transcript                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0666   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q1 2014 Earnings Call Transcript                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0667   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q2 2014 Earnings Call Transcript                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0668   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation Q3 2014 Earnings Call Transcript                        Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0669   AVX witness                         Rebut allegations in Plaintiffs' Third                            2015 AVX Corporation Form 10-K                                          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0670   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Defendant Hitachi Chemical Co., Ltd., Hitachi AIC Inc., and Hitachi     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Chemical Co. America, Ltd.'s Objections and Responses to KEMET          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Corp. and KEMET Electronic Corp.'s First Set of Requests for            foundation, hearsay; 401, 403, 802
                                                                                                                  Admission
DEFS-0671   Matsuo witness                      Rebut allegations in Plaintiffs' Third                            Defendant Matsuo Electric Co., Ltd's Responses to Kemet Corporation     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 and Kemet Electronics Corporation's First Set of Requests for           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  Admission                                                               foundation, hearsay; 401, 403, 802
DEFS-0672   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Defendants Rohm Co., Ltd. and Rohm Semiconductor USA., LLC's            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Objections and Responses to Defendant AVX Corporation's First           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Request for Admission                                                   foundation, hearsay; 401, 403, 802
DEFS-0673   ELNA witness                      Rebut allegations in Plaintiffs' Third                              ELNA Co., LTD and ELNA America Inc.'s Response to AVX                   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                              Amended Complaint                                                   Corporation's First Set of Requests for Admission                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0674   ELNA witness                        Rebut allegations in Plaintiffs' Third                            ELNA Co., LTD and ELNA America Inc.'s Response to KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Corpoation and KEMET Electronics Corporation's First Set of             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  Requests for Admission                                                  foundation, hearsay; 401, 403, 802
DEFS-0678   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Hitachi Chemical Co., Ltd, Hitachi AIC Inc., and Hitachi Chemical Co.   Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     America LTD.'s Response to AVX Corporation's First Set of Requests      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     for Admission                                                           foundation, hearsay; 401, 403, 802
DEFS-0679   Matsuo witness                    Rebut allegations in Plaintiffs' Third                              Matsuo Electric Co., LTD.'s Responses to AVX Corporation's First Set    Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                              Amended Complaint                                                   of Requests for Admission                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                          foundation, hearsay; 401, 403, 802
DEFS-0680   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            Milestone Global Technology, Inc. and Holy Stone Enterprise Co.         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Limited's Objections and Responses to AVX Corporation's First Set of    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  Requests for Admission                                                  foundation, hearsay; 401, 403, 802
DEFS-0681   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            Milestone Global Technology, Inc. and Holy Stone Enterprise Co.         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Limited's Objections and Responses to Kemet Electronics Corporation's   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  First Set of Requests for Admission                                     foundation, hearsay; 401, 403, 802

DEFS-0682   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Miscellaneous Physical Units of AVX Capacitors                          Plaintiffs reserve all objections as the proposed exhibits have not been made    Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0683   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Objections and Responses of Defendants Nichicon Corporation and       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Nichicon (America) Corporation to First Set of Requests for Admission jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     by Defendant AVX Corporation                                          foundation, hearsay; 401, 403, 802

DEFS-0684   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Objections and Responses of Defendants Nichicon Corporation and         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Nichicon (America) Corporation to First Set of Requests for Admission   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     by Defendants KEMET Corporation and KEMET Electronics                   foundation, hearsay; 401, 403, 802
                                                                                                                  Corporation
DEFS-0685   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Objections and Responses of Defendants Panasonic Copr., Panasonic       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corp. of North America, Sanyo Electric Co., LTD, and Sanyo North        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     America Corp. to Defendant AVX Corp.'s First Set of Requests for        foundation, hearsay; 401, 403, 802
                                                                                                                  Admission




                                                                                                                                                     127 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 135 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


DEFS-0686   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Objections and Responses of Defendants Panasonic Copr., Panasonic Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corp. of North America, Sanyo Electric Co., LTD, and Sanyo North  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     America Corp. to Defendants KEMET Corp. And KEMET Electronics foundation, hearsay; 401, 403, 802
                                                                                                                  Corp.'s First Set of Requests for Admission

DEFS-0688   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Rubycon Corporation's and Rubycon America Inc.'s Objections and       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Responses to Defendant AVX's First Set of Requests for Admission      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0689   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Rubycon Corporation's and Rubycon America Inc.'s Objections and       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Responses to Defendant KEMET's First Set of Requests for Admission jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0691   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Expert Reply Report of J. Douglas Zona, Ph.D., materials relied upon, Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 and data backup, April 28, 2017                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0695   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            CD of ELNA transactional sales data                                   Plaintiffs reserve all objections pending confirmation of what this proposed     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                       exhibit is and expect to reach agreement                                         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0696   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Physical Units of ELNA Capacitors                                      Plaintiffs reserve all objections as the proposed exhibits have not been made   Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        available for review by Plaintiffs                                              witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0697   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            ABA Section of Antitrust Law, Econometrics, Second Edition, 2014 Relevance, probative value outweighed by risk of confusion, misleading the            Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;        witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0698   AVX witness                         Rebut allegations in Plaintiffs' Third                            AVX Corporation, SEC Form 10-K, fiscal year ended March 31, 2015 Relevance, probative value outweighed by risk of confusion, misleading the            Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                                                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;        witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0699   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Confidential-For-Attorneys-Eyes-Only-CDESalesData.xlsx           Plaintiffs reserve all objections pending confirmation of what this proposed          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                  exhibit is and may reach agreement                                                    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
DEFS-0700   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Damodar N. Gujarati, Basic Econometrics, Fourth Edition, 2003        Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0701   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            David Freedman, Robert Pisani, and Roger Purves. Statistics, 4th ed  Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0702   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis W. Carlton, et. al, “Buyer Power in Merger Review,” Chapter Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 22 in Oxford Handbook on International Antitrust Economics           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0703   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Federal Judicial Center, Reference Manual on Scientific Evidence 432 Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 (3d ed. 2011)                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0704   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://english.jianghai.com/html/jianjie/.                           Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0705   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.aihuaglobal.com/en/aboutus.                               Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0706   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.avx.com/products/polymer/f38-series/, last accessed       Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 February 21, 2019.                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0707   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.cde.com/capacitors/mica.                                  Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0708   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.invacare.com/cgi-bin/imhqprd/about.jsp.                   Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0709   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.jamicon.com.tw/index.php?option=com_content&task=vie Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 w&id=20&Itemid=53.                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0710   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.lelon.com.tw/en/contact1.php.                             Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802




                                                                                                                                                      128 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 136 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                      Objections                                                                       Reply to Objs


DEFS-0711   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.manyue.com/about1.asp?serial=8.                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0712   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.murata.com/en-                                                Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 global/products/leadmount/solution/case/film02, last accessed February jury, undue delay, wasting time, or needlessly presenting cumulative evidence;     witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          21, 2019.                                                                foundation, hearsay; 401, 403, 802
DEFS-0713   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.samwha.com/company/com_ceo.aspx.                              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0714   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.teapo.com/Web-En/About-en.aspx.                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0715   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            http://www.walkercomponent.com/aboutus.html, last accessed               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 February 21, 2019.                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0716   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://product.tdk.com/en/capacitor/mlcc/technote/solution/mlcc03/pdf Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 /mlcc03_item06.pdf, last accessed February 21, 2019.                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0717   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://product.tdk.com/info/en/products/capacitor/ceramic/mlcc/techno Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 te/solution/mlcc03/index.html, last accessed February 21, 2019.          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0718   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://sourceesb.com/chiptech/linecard.                                 Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0719   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.alliedelec.com/about-us/.                                    Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0720   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.avx.com/resources/technical-info-papers/white-papers/high- Relevance, probative value outweighed by risk of confusion, misleading the         Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 reliability-solid-tantalum-capacitors/, last accessed February 21, 2019. jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0721   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.bloomberg.com/research/stocks/private/snapshot.asp?privc Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 apId=27204102.                                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0722   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.bloomberg.com/research/stocks/private/snapshot.asp?privc Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 apid=5463791.                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0723   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.digikey.com/en/resources/about-digikey.                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0724   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.hktdc.com/manufacturers-suppliers/D-Max-Technology- Relevance, probative value outweighed by risk of confusion, misleading the                Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Co-Ltd/en/1X007V5A/.                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0725   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.hubbell.com/hubbelllightingci/en/.                           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0726   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.illinoiscapacitor.com/company.aspx.                          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0727   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.megastar.com/products/Daewoo/.                               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0728   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.mouser.com/aboutus/.                                         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0729   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.nidec.com/en-Global/corporate/group/motor/.                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0730   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.samyoung.co.kr/eng/product/product_info.asp.                 Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
DEFS-0731   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.tdk-electronics.tdk.com/en/180332/company/tdk-               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 electronics-worldwide.                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802




                                                                                                                                                     129 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 137 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                       Reply to Objs


DEFS-0732   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            https://www.ttiinc.com/content/ttiinc/en/about.html.                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0733   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Kennedy, P. A Guide to Econometrics. 5th ed. 2003                     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0734   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Kevin W. Caves and Hal J. Singer, “Econometric Tests for Detecting    Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 the Existence of Common Impact.”                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
DEFS-0735   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Lawrence Ranallo & Diana Weiss, Causation Issues in Expert            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Testimony, in Litigation Services Handbook 2-11 (Roman L. Weil, et    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          al. eds., 4th ed.)                                                    foundation, hearsay; 401, 403, 802
DEFS-0736   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Nanto, D., Cooper, W., Donnelly, J., and Johnson, R. (2011). "Japan’s Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2011 Earthquake and Tsunami: Economic Effects and Implications for jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          the United States," Congressional Research Service                    foundation, hearsay; 401, 403, 802

DEFS-0737   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Stephen H. Kalos, Antitrust, in Litigation Services Handbook 24-8    Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 (Roman L. Weil, et al. eds., 4th ed.)                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0738   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Tomohiro Murata, “Technology: What Are Capacitors?” Morgan           Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Stanley, January 30, 2003                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0740   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Wooldridge, Jeffery M., Introductory Econometrics: A Modern          Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Approach. 4th ed.                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
DEFS-0741   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2008 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2008_en.pdf
DEFS-0742   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2009 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2009_en.pdf
DEFS-0743   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2010 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2010_en.pdf
DEFS-0744   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2011 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2011_en.pdf
DEFS-0745   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2012 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2012_en.pdf
DEFS-0746   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2013 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2013_en.pdf
DEFS-0747   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2014 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2014_en.pdf
DEFS-0748   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2015 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annualrep foundation, hearsay; 401, 403, 802
                                                                                                                  ort_2015_en.pdf
DEFS-0749   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2016 Annual Report,” Accessed February 18, 2019, from Holy Stone Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Enterprise’s website:                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/annual_report/annual_re foundation, hearsay; 401, 403, 802
                                                                                                                  port_2016.pdf




                                                                                                                                                     130 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 138 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                       Reply to Objs


DEFS-0750   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2011 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2011csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0751   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2012 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2012csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0752   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2013 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2013csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0753   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2014 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2014csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0754   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2015 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2015csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0755   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2016 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2016csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0756   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            “2017 Corporate Social Responsibility Report,” Accessed February 18, Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 2019, from Holy Stone Enterprise’s website:                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  https://www.holystone.com.tw/downloads/files/CSR/2017csr-en.pdf      foundation, hearsay; 401, 403, 802

DEFS-0757   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Capacitor Guide,” Capacitorguide.com, available at                     Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 http://www.capacitorguide.com/                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0758   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            "Dielectrics,” The Physics Hypertextbook, available at                  Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 https://physics.info/dielectrics/                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0759   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Electric Field,” Capacitorguide.com, available at                      Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 http://www.capacitorguide.com/electric-field/                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0760   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Electrolytic Capacitor,” Capacitorguide.com, available at              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 http://www.capacitorguide.com/electrolytic-capacitor/                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFS-0761   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Historical Aluminum Prices and Price Chart,” InvestmentMine,           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 available at http://www.infomine.com/investment/metal-                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          prices/aluminum/all/                                                    foundation, hearsay; 401, 403, 802

DEFS-0762   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                              “Historical Tantalum Prices and Price Chart,” InvestmentMine,           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                   available at http://www.infomine.com/investment/metal-prices/tantalite- jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          ore/all/                                                                foundation, hearsay; 401, 403, 802

DEFS-0763   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                              “Japan / U.S. Foreign Exchange Rate (EXJPUS),” FRED Economic         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                   Data | St. Louis Fed, Economic Research, Federal Reserve Bank of St. jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Louis, available at https://fred.stlouisfed.org/series/EXJPUS        foundation, hearsay; 401, 403, 802

DEFS-0764   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                              “The Difference Between Electrolytic & Tantalum Capacitors,”            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                   Techwalla, available at https://www.techwalla.com/articles/the-         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          difference-between-electrolytic-tantalum-capacitors                     foundation, hearsay; 401, 403, 802

DEFS-0765   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Types of Capacitor,” Electronics Tutorials, available at         Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 https://www.electronics-tutorials.ws/capacitor/cap_2.html         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;         witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0769   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            DPPs’ Second Supplemental Objections and Responses to Defendants’ Plaintiffs reserve objections but would like to discuss with Defendants which          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Interrogatory No. 16 (Dec. 14, 2018)                              portions of this response they seek to offer into evidence                             witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition




                                                                                                                                                      131 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 139 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                       Reply to Objs


DEFS-0770   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dr. Singer’s Transaction Databuild as reproduced by Dr. Haider         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
DEFS-0771   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            A KEMET press release titled “KEMET and NEC TOKIN to Expand            Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Product Offerings and Pursue Joint Developments” and dated May 8,      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          2013.                                                                  foundation, hearsay; 401, 403, 802
DEFS-0772   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            A KEMET press release titled “KEMET Signs Agreement to Acquire         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 34% Interest in NEC TOKIN Option to Acquire 100% Ownership”            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          dated March 12, 2012                                                   foundation, hearsay; 401, 403, 802
DEFS-0773   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Defendant Matsuo Electric Co., Ltd.’s Responses to KEMET               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Corporation and KEMET Electronics Corporation’s First Set of           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Requests for Admission served on March 15, 2018.                       foundation, hearsay; 401, 403, 802

DEFS-0774   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Defendants Hitachi Chemical Co., Ltd., Hitachi AIC Inc., and Hitachi   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Chemical Co. America, Ltd.’s Objections and Responses to KEMET         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Corp. and KEMET Electronics Corp.’s First Set of Requests for          foundation, hearsay; 401, 403, 802
                                                                                                                  Admission served on March 12, 2018.

DEFS-0775   Holy Stone witness                  Rebut allegations in Plaintiffs' Third                            Defendants Milestone Global Technology, Inc. and Holy Stone’s          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Objections and Responses to KEMET’s First Set of Interrogatories       jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  served on May 7, 2018.                                                 foundation, hearsay; 401, 403, 802
DEFS-0776   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Amended Objections and Responses to       Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Defendant KEMET Corporation and KEMET Electronics                      portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Corporation’s Second Set of Interrogatories.
DEFS-0777   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Objections and Responses to Defendants    Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Corporation and KEMET Electronics Corporation’s First Set        portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     of Interrogatories.
DEFS-0778   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Objections and Responses to Defendants    Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Corporation and KEMET Electronics Corporation’s First Set        portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     of Requests for Admission.
DEFS-0779   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Objections and Responses to Defendants    Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Corporation and KEMET Electronics Corporation’s Second           portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Set of Interrogatories.
DEFS-0780   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Objections and Responses to Defendants    Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Corporation and KEMET Electronics Corporation’s Second           portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Set of Requests for Admission.
DEFS-0781   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Direct Purchaser Plaintiffs’ Second Amended Objections and Responses   Plaintiffs reserve objections but would like to discuss with Defendants which    Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 to Defendants KEMET Corporation and KEMET Electronics                  portions of this response they seek to offer into evidence                       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Corporation’s Second Set of Interrogatories dated April 27, 2018.

DEFS-0782   ELNA witness                        Rebut allegations in Plaintiffs' Third                            Elna Co., Ltd and Elna America Inc.’s Response to KEMET                Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Corporation and KEMET Electronics Corporation’s First Set of           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  Requests for Admission served on March 12, 2018.                       foundation, hearsay; 401, 403, 802
DEFS-0783   ELNA witness                        Rebut allegations in Plaintiffs' Third                            Elna Co., Ltd and Elna America Inc.’s Response to KEMET                Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
                                                Amended Complaint                                                 Corporation’s and KEMET Electronics Corporation’s First Set of         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
                                                                                                                  Interrogatories served on May 2, 2018.                                 foundation, hearsay; 401, 403, 802
DEFS-0787   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Interrogatories by Defendants KEMET Corporation and       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     KEMET Electronics Corporation to Defendants Elna Co., Ltd. and         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Elna America, Inc. served on April 3, 2018.                            foundation, hearsay; 401, 403, 802

DEFS-0788   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Interrogatories by Defendants KEMET Corporation and       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     KEMET Electronics Corporation to Defendants Milestone Global           jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Technology, Inc. and Holy Stone Enterprise Co., Ltd. served on April   foundation, hearsay; 401, 403, 802
                                                                                                                  5, 2018.
DEFS-0789   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            First Set of Interrogatories by Defendants KEMET Corporation and       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Electronics Corporation to Direct Purchaser Plaintiffs           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                            foundation, hearsay; 401, 403, 802
DEFS-0790   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            First Set of Requests for Admission by Defendants KEMET                Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Corporation and KEMET Electronics Corporation to Defendant             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Matsuo Electric Co., Ltd. served on February 12, 2018.                 foundation, hearsay; 401, 403, 802




                                                                                                                                                     132 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 140 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                             Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


DEFS-0791   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants Elna        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Co., Ltd. and Elna America, Inc. served on February 5, 2018.            foundation, hearsay; 401, 403, 802

DEFS-0792   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Hitachi Chemical Co., Ltd., Hitachi Chemical Company America, Ltd., foundation, hearsay; 401, 403, 802
                                                                                                                  and Hitachi AIC Inc. served on February 12, 2018.

DEFS-0793   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Milestone Global Technology, Inc. and Holy Stone Enterprise Co., Ltd.   foundation, hearsay; 401, 403, 802
                                                                                                                  served on February 16, 2018.
DEFS-0794   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Nichicon Corporation and Nichicon (America) Corporation served on       foundation, hearsay; 401, 403, 802
                                                                                                                  February 16, 2018.
DEFS-0795   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Panasonic Corporation, Panasonic Corporation of North America,          foundation, hearsay; 401, 403, 802
                                                                                                                  Sanyo Electric Co., Ltd., and Sanyo North America Corporation served
                                                                                                                  on June 23, 2015.
DEFS-0796   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              First Set of Requests for Admission by Defendants KEMET                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corporation and KEMET Electronics Corporation to Defendants             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Rubycon Corporation and Rubycon America Inc. served on April 6,         foundation, hearsay; 401, 403, 802
                                                                                                                  2018.
DEFS-0797   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            First Set of Requests for Admission by Defendants KEMET               Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Corporation and KEMET Electronics Corporation to Direct Purchaser     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Plaintiffs                                                            foundation, hearsay; 401, 403, 802
DEFS-0798   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            KEMET press release titled “KEMET Corporation and NEC TOKIN           Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Start Alliance” and dated February 1, 2013.                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                           foundation, hearsay; 401, 403, 802
DEFS-0799   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Milestone Global Technology, Inc. and Holy Stone Enterprise Co.       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Limited’s Objections and Responses to KEMET Electronics               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Corporation’s First Set of Requests for Admission served on March 16, foundation, hearsay; 401, 403, 802
                                                                                                                  2018.
DEFS-0800   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Objections and Responses of Defendants Nichicon Corporation and       Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Nichicon (America) Corporation to First Set of Requests for Admission jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     by Defendants KEMET Corporation and KEMET Electronics                 foundation, hearsay; 401, 403, 802
                                                                                                                  Corporation served on March 19, 2018.

DEFS-0801   Active or settled defendant       Rebut allegations in Plaintiffs' Third                              Objections and Responses of Defendants Panasonic Corp., Panasonic       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                     Corp. of North America, Sanyo Electric Co., Ltd., and Sanyo North       jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     America Corp. to Defendants KEMET Corp. and KEMET Electronics           foundation, hearsay; 401, 403, 802
                                                                                                                  Corp.’s First Set of Requests for Admission served on June 26, 2015.

DEFS-0802   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Rubycon Corporation’s and Rubycon America Inc.’s Objections and   Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Responses to KEMET’s First Set of Requests for Admission served onjury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     May 7, 2018.                                                      foundation, hearsay; 401, 403, 802
DEFS-0803   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Second Set of Interrogatories by Defendants KEMET Corporation and Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEMET Electronics Corporation to Direct Purchaser Plaintiffs.     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0804   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            Second Set of Requests for Admission by Defendants KEMET          Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Corporation and KEMET Electronics Corporation to Direct Purchaser jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     Plaintiffs.                                                       foundation, hearsay; 401, 403, 802
DEFS-0807   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            The European Commission’s November 7, 2012 decision not to oppose Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 KEC’s purchase of shares of NEC TOKIN.                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0808   Active or settled defendant         Rebut allegations in Plaintiffs' Third                            TOKIN press release titled “NEC and KEMET Sign Cooperative        Relevance, probative value outweighed by risk of confusion, misleading the           Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness     Amended Complaint                                                 Promotional Agreement for Tantalum Capacitor Products” dated June jury, undue delay, wasting time, or needlessly presenting cumulative evidence;       witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                     10, 1999.                                                         foundation, hearsay; 401, 403, 802




                                                                                                                                                     133 of 147
                                                                                        Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 141 of 154
                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.           Sponsoring Witness                           Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                       Objections                                                                       Reply to Objs


DEFS-0809   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            CD of Matsuo transactional sales data                                     Plaintiffs reserve all objections pending confirmation of what these proposed    Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                                                                                           exhibits are and expect to reach agreement                                       witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
            designations
DEFS-0810   Matsuo witness                    Rebut allegations in Plaintiffs' Third                            Matsuo product catalogues                                           Plaintiffs reserve all objections as the proposed exhibits have not been               Objection premature. Reply subject to finalization of deposition designations,
                                              Amended Complaint                                                                                                                     sufficiently described or made available for review by Plaintiffs                      witness lists, and context of use of exhibit and objection in trial context
DEFS-0811   Matsuo witness                    Rebut allegations in Plaintiffs' Third                            Physical Units of Matsuo Capacitors                                 Plaintiffs reserve all objections as the proposed exhibit has not been made            Objection premature. Reply subject to finalization of deposition designations,
                                              Amended Complaint                                                                                                                     available for review by Plaintiffs                                                     witness lists, and context of use of exhibit and objection in trial context
DEFS-0818   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Exhibit 43 to Declaration of Johan E. Tatoy in Support of of United Relevance, probative value outweighed by risk of confusion, misleading the             Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                   Chemi-Con, Inc.'s Motion for Summary Judgment, ECF 665-1, 665-44 jury, undue delay, wasting time, or needlessly presenting cumulative evidence;            witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFS-0819   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                  Plaintiffs reserve all objections as the proposed exhibit has not been made            Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                       available for review by Plaintiffs                                                     witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0820   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                        Plaintiffs reserve all objections as the proposed exhibit has not been made      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                             available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0821   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                        Plaintiffs reserve all objections as the proposed exhibit has not been made      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                             available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0822   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                        Plaintiffs reserve all objections as the proposed exhibit has not been made      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                             available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0823   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                        Plaintiffs reserve all objections as the proposed exhibit has not been made      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                             available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0824   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Physical Capacitor                                                        Plaintiffs reserve all objections as the proposed exhibit has not been made      Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                                                                                             available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations
DEFS-0844   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            Declaration of Dr. Frederick Warren-Boulton In Support of Certain   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 Defendant's Notice of Motion and Motion To Exclude Testimony of Dr. jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                        Russell L. Lamb, ECF 689-16                                         foundation, hearsay; 401, 403, 802
            designations
DEFS-0845   Active or settled defendant       Rebut allegations in Plaintiffs' Third                            Declaration of Yoshiaki Danno In Support of Flim-Only Defendants'         Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            pending finalization of witness Amended Complaint                                                   Motion for Summary Judgment, ECF 687-5                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFS-0846   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            DOJ and FTC, "Horizontal Merger Guidelines," August 19, 2010              Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 (available at https://www.justice.gov/atr/horizontal-merger-guidelines-   jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                        08192010)                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0847   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            Physical Units of Shinyei Capacitors                                      Plaintiffs reserve all objections as the proposed exhibits have not been made    Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                                                                                           available for review by Plaintiffs                                               witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
            designations
DEFS-0850   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            "DC Film Capacitors: Outlook," Passive Component Industry                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 Magazine, July/August 2003                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0851   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            "Low-ESR Aluminum Electrolytic Failures Linked to Taiwanese Raw           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 Material Problems," Passive Component Industry Magazine,                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                        September/October 2002                                                    foundation, hearsay; 401, 403, 802
            designations
DEFS-0852   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            "Panasonic High-Performance Film Capacitors," Passive Component           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 Industry Magazine, July/August 2003                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0853   Expert or Active or settled       Rebut allegations in Plaintiffs' Third                            “Going Global: Changing Landscapes of the MLCC and Fixed                  Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of Amended Complaint                                                 Capacitor Market,” Passive Component Industry Magazine,                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                        January/February 2004                                                     foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                    134 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 142 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                      Reply to Objs


DEFS-0854   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “List of Top Contract Manufacturers for 2010,” Circuit Assembly         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Magazine, 2010                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0855   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Arne Albertsen, Jianghai Europe Electronic Components GmbH,             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 “DC‐Link Capacitor Technology Comparison: Aluminum Electrolytic         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          vs. Film Capacitors,” n.d. (available at                                foundation, hearsay; 401, 403, 802
            designations                                                                                          http://www.heynen.com/aluminum-electrolytic-capacitors-vs-film-
                                                                                                                  capacitors/)
DEFS-0856   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            ASC Capacitors, “Guide for Replacing Aluminum Electrolytic              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors with Polypropylene Film Capacitors,” n.d.                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0857   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Cornell Dubilier, “Application Guide, Aluminum Electrolytic             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors,” n.d.                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0858   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            DfR Solutions, “Long‐Term Storage of Aluminum Electrolytic              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors, Capacitance vs. Voltage VENN Diagram,” n.d.                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0859   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Electrical Technology, “Types of Capacitors Chart,” 2019 (available at Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 www.electricaltechnology.org)                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0860   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Gina Roos, EPS News, “Electronics distributors struggle in 2009,” May Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 13, 2010                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                foundation, hearsay; 401, 403, 802
            designations
DEFS-0861   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Israel Losada Salvador, Kitron, “Electronic Components Market           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Update,” November 2018                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0862   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            JB Capacitor Company, “Film Capacitor Cross Reference,” n.d.            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 (available at www.jbcapacitors.com/pdf/jb-Film-Capacitors-Cross-        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Reference.pdf)                                                          foundation, hearsay; 401, 403, 802
            designations
DEFS-0863   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Johanson Dielectrics, “Basics of Ceramic Chip Capacitors,” (available at Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 johansondielectrics.com/basics-of-ceramic-chip-capacitors)               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0864   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “Introduction to Capacitor Technologies, What        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 is a Capacitor?,” 2013                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0865   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “SMD Film Solutions,” December 3, 2018               Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0866   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, AO CAP Product Overview, n.d.                        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0867   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, KeyBanc Capital Markets Industrial,                  Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Automotive, & Transportation Conference, June 1, 2011                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0868   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Mark Gebbia, Illinois Capacitors, “A Comparison of Surface Mount        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Aluminum and Tantalum Electrolytic Capacitors,” n.d.                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                     135 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 143 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                      Reply to Objs


DEFS-0869   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Mark Gebbia, Illinois Capacitors, “An Introduction to Selecting Film   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors,” n.d.                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0870   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            NIC Components, “Capacitor Review,” Q1 2011                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0871   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Richard Wilson, Electronics Weekly, “There is now an alternative to    Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 solid tantalum capacitors,” March 29, 2017 (available at               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.electronicsweekly.com/news/now-alternative-solid-tantalum-         foundation, hearsay; 401, 403, 802
            designations                                                                                          capacitors-2017-03/)
DEFS-0872   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Samwha Capacitor, “Aluminum Electrolytic Capacitor Assembly            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Process” (available at www.samwha.com)                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0873   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Stephen Las Marias, "Asia's Film Capacitor Industry," Passive          Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Component Industry Magazine, July/August 2006                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0874   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TDK Corporation, “Electronics ABC: Capacitors, Part 4 ‘Film            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors [1],’” TECH-MAG, n.d. (available at                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          https://www.tdk.com/tech-mag/electronics_primer/7)                     foundation, hearsay; 401, 403, 802
            designations
DEFS-0875   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TDK Corporation, “Film Capacitor Assembly Process Illustration,”       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2019 (available at www.global.tdk.com)                                 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0876   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TDK Corporation, “Guide to Replacing an Electrolytic Capacitor with    Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 an MLCC (Multilayer Ceramic Chip Capacitors),” n.d. (available at      jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.product.tdk.com)                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0877   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TDK Corporation, “Volume 1, Features of High Voltage MLCC with         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 C0G Characteristics and Replacement Solutions,” n.d. (available at     jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.product.tdk.com)                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0878   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TEAPO‐LUXON, “Electrolytic Cross Reference” (available at www.s- Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 pintl.com/products/manufacturer/g-luxon-teapo/)                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                           foundation, hearsay; 401, 403, 802
            designations
DEFS-0879   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Venture Outsource, “EMS/ODM Industry Forecast, 2014‐19 (including Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 data from New Venture Research for 2002 to 2007),” 2014           jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                            foundation, hearsay; 401, 403, 802
            designations
DEFS-0880   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            www.capacitorguide.com/film-capacitor/                                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0881   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            www.capacitorguide.com/tantalum-capacitor/                             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0882   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            www.sourceesb.com                                                      Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0883   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            "AC Film Capacitors: Market Outlook," Passive Component Industry       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Magazine, July/August 2003                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                     136 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 144 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


DEFS-0884   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            "AVX Corporation: Number One in Tantalum and Niobium-Oxide              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors Worldwide in 2003," Passive Component Industry               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Magazine, July/August 2004                                              foundation, hearsay; 401, 403, 802
            designations
DEFS-0885   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Aluminum Capacitors 201,” Passive Components Industry Magazine,        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 September/October 2003                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0886   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Aluminum Capacitors: End Game,” Passive Components Industry            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Magazine, September/October 2003                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0887   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Changing Market Shares in Ceramic Capacitors,” Passive Component Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Industry Magazine, March/April 2003                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                            foundation, hearsay; 401, 403, 802
            designations
DEFS-0888   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Film Capacitors for Automotive and Industrial Applications,” Passive   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Components Industry Magazine, September/October 2008                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0889   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            “Top Tantalum Capacitors Suppliers: 2002,” Passive Component            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Industry Magazine, May/June 2003                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0890   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Aerovox Corporation, “Applications Matrix, AC and DC Non‐Polar          Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Film Capacitors,” n.d.                                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0891   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Aerovox Corporation, “Motor Run & General Purpose AC                    Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors,” 2017 (available at                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.aerovox.com/Products/MotorRunCapacitors.aspx)                       foundation, hearsay; 401, 403, 802
            designations
DEFS-0892   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            AVX Corporation, “Dielectric Comparison Chart,” 1998                    Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0893   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            AVX Corporation, “Technical Information: Comparison of Multilayer       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Ceramic and Tantalum Capacitors,” n.d. (available at                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.avx.com/docs/techinfo/CeramicCapacitors/mlc-tant.pdf)               foundation, hearsay; 401, 403, 802
            designations
DEFS-0894   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            AVX Corporation, MLCC Cross Reference Guide, n.d.                       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0895   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            AVX Corporation, Tantalum Cross Reference Guide, n.d.                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0896   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            CDE, Cross Reference, n.d.                                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0897   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Cletas J. Kaiser, “The Capacitor Book,” CJ Publishing, 1995             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0898   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Cornell Dubilier, “AC Capacitor Application Guide,” n.d.                Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                     137 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 145 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                      Reply to Objs


DEFS-0899   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Cornell Dubilier, “Advances In Capacitors and Ultracapacitors for        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Power Electronics ‐ Industrial Session 1.3,” Applied Power Energy        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Conference, March 2013                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0900   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            David Richardson, Vishay Intertechnology, "Tech Tutorial: Choose the Relevance, probative value outweighed by risk of confusion, misleading the      Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 correct capacitors for reliable automotive applications,” EDN Network jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          July 7, 2006                                                          foundation, hearsay; 401, 403, 802
            designations
DEFS-0901   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            e‐inSite, “Capacitor Markets,” November 5, 2002 (available at            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 www.e‐insite.net/index.asp)                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0902   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Hyundai Motor Investment & Securities, “Passive Components:              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Structural Supply Shortage To Intensify,” April 9, 2018 (available at    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          seekingalpha.com/article/4161711-passive-components-structural-          foundation, hearsay; 401, 403, 802
            designations                                                                                          supply-shortage-intensify)
DEFS-0903   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “Application Guide,” 2016                             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0904   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “Automotive Capacitors,” n.d.                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0905   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “Crossing MLCC to KO‐CAP,” 2018                       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0906   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, “KEMET’s distinctive brand reputation," circa         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2004                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0909   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, Line Card, n.d.                                       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0910   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            KEMET Corporation, Market Segment Chart, Kemet Kollege, October Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2007                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                          foundation, hearsay; 401, 403, 802
            designations
DEFS-0911   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Marianne Vancleemput, Vishay Bccomponents, “Applications and             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Technical Consideration for Metallized Film Capacitors,” Passive         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Components Industry Magazine, September/October 2004                     foundation, hearsay; 401, 403, 802
            designations
DEFS-0912   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Mark D. Waugh, “Murata's Summary and Outlook for Capacitors,"            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Passive Component Industry Magazine, January/February 2008               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0913   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Mary Ellen Bauchman, “Tantalum Capacitor Market Update,” TTI,            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 December 1, 2010                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0914   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Micro Technology Group, Inc., "Aluminum vs. Film Capacitors in           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Inverter Applications," 2019                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                   foundation, hearsay; 401, 403, 802
            designations
DEFS-0915   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Murata Manufacturing Co., Ltd., “For replacement of film capacitors,     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 High capacitance multilayer ceramic capacitors that reduce the risk of   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          noise and cracks,” n.d., (available at                                   foundation, hearsay; 401, 403, 802
            designations                                                                                          www.murata.com/en‐eu/products/leadmount/solution/case/film02)




                                                                                                                                                      138 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 146 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                  Defs (Trial Exhibit List) Description                                                     Objections                                                                      Reply to Objs


DEFS-0916   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Murata Manufacturing Co., Ltd., “Product Guide, Polymer Aluminum        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Electrolytic Capacitors,” June 1, 2012                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0917   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Murata Manufacturing Co., Ltd., “Technical Report: Evolving             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors – Multilayer Ceramic Capacitors Part 2: Technology (part 1   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          of 2),” June 24, 2014 (available at                                     foundation, hearsay; 401, 403, 802
            designations                                                                                          www.murata.com/products/emiconfun/capacitor/2014/06/24/en-
                                                                                                                  20140624-p1)
DEFS-0918   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            NIC Components, “Alternatives to Surface Mount Tantalum                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Electrolytic Capacitors,” September 6, 1999                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0919   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            NIC Components, “Low ESR Capacitors,” n.d.                              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0920   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            NIC Components, “Passive Components: Capacitors & Resistors,”           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Wireless System Design, February 2000                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0921   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, January/February 2004              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0922   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, January/February 2005              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0923   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, January/February 2007              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0924   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, January/February 2008              Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0925   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, July/August 2003                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0926   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, July/August 2004                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0927   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, July/August 2006                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0928   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, July/August 2008                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0929   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, March/April 2003                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0930   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, March/April 2005                   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                    139 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 147 of 154
                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                  Defs (Trial Exhibit List) Description                                           Objections                                                                      Reply to Objs


DEFS-0931   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, March/April 2006         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0932   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, March/April 2007         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0933   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, May/June 2002            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0934   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, May/June 2003            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0935   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, May/June 2004            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0936   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, May/June 2006            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0937   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, May/June 2007            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0938   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, November/December 2002   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0939   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, November/December 2004   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0940   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, November/December 2005   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0941   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, November/December 2006   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0942   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, September/October 2002   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0943   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, September/October 2004   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0944   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, September/October 2006   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations
DEFS-0945   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Passive Component Industry Magazine, September/October 2008   Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                        foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                   140 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 148 of 154
                                                                                                                                  Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                      Reply to Objs


DEFS-0946   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Pearson Education, Inc., “Channel Map for an Electronic Components      Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Company,” Prentice Hall, 2009                                           jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0947   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Peter Huber and Mark Mills, "Tantalum, Titanates, and Silicon: Kemet's Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 technology roadmap," Huber-Mills Digital Power Report, May 2002        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          (available at www.tech-pundit.com/wp-content/uploads/2011/06/Kemet- foundation, hearsay; 401, 403, 802
            designations                                                                                          Tantalum-Titanates-and-Silicon-May02.pdf)

DEFS-0948   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Samsung, Application and Comparison Tables, n.d                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0949   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            T. Zednicek, B. Vrana et al., AVX, “Tantalum and Niobium                Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Technology Roadmap,” n.d.                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0950   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            T.I.C., Bulletin No 171, “How to make tantalum,” October 2017           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0951   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            TDK Corporation, “TDK: Guide for replacing of film capacitors with Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 MLCC,” July 28, 2017 (available at                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          www.passive‐components.eu/tdk‐guide‐for‐replacing‐of‐film‐capacitors foundation, hearsay; 401, 403, 802
            designations                                                                                          ‐with‐mlcc)
DEFS-0952   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Tomas Zednicek, European Passive Components Institute, “MLCC          Relevance, probative value outweighed by risk of confusion, misleading the       Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Capacitors Availability First Aid: Tantalum/NbO to MLCC               jury, undue delay, wasting time, or needlessly presenting cumulative evidence;   witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                          Replacement Guidelines," November 4, 2018 (available at www.passive- foundation, hearsay; 401, 403, 802
            designations                                                                                          components.eu/mlcc-capacitors-availability-first-aid-tantalum-nbo-to-
                                                                                                                  mlcc-capacitors-replacement-guidelines/)

DEFS-0953   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Vishay Intertechnology, “Divers Components for Diverse Markets,”        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 n.d.                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0954   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Vishay, Market Penetration, circa 2006                                  Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0955   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            World Capacitor Trade Statistics, “World Capacitor Report”, April       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 2000                                                                    jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0956   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Wurth Elektronik, “Abc of Capacitors,” n.d. (available at www.we-       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 online.com)                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0957   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Wurth Elektronik, “Construction of Aluminum Electrolytic Capacitors: Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Pros and Cons," n.d. (available at www.we-online.com)                jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                               foundation, hearsay; 401, 403, 802
            designations
DEFS-0958   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Yageo, "Leading Market Position by Volume," circa 2017                  Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0959   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Yageo, "Major E‐Cap Suppliers in the World," n.d.                       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0960   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Yageo, "Road Map," n.d.                                                 Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations




                                                                                                                                                     141 of 147
                                                                                          Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 149 of 154
                                                                                                                                   Joint Trial Exhibit List ‐ Disputed Exhibits



 TX No.          Sponsoring Witness                              Purpose                 BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                     Objections                                                                      Reply to Objs


DEFS-0961   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Experiencing Rapid Growth in a Mature Market,"           Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Passive Component Industry Magazine, November/December 2005             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0962   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Global Market Update for 16 Types of Capacitor,” TTI Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 MarketEye, November 6, 2018                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                              foundation, hearsay; 401, 403, 802
            designations
DEFS-0963   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Opportunity Alert: Molded Conductive Polymer             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Aluminum Chip Capacitors," TTI MarketEye, September 21, 2010            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0964   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Passive Component Sales by World Region: FY 2011         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Outlook,” TTI MarketEye, March 8, 2010                                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0965   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Shifts in Passive Component Consumption by World         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Region: Year‐End 2010," TTI MarketEye, January 5, 2011                  jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0966   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Paumanok Publications, "2006 Global Passive Component Forecast by Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Type," 2006                                                       jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                            foundation, hearsay; 401, 403, 802
            designations
DEFS-0967   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Paumanok Publications, “Acquisitions of CAPACITOR Companies             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Shape the Market Between 1990‐2014,” 2014                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0968   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Dennis Zogbi, “Mergers & Acquisitions in Passive Electronic      Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Components: 20 Year Assessment,” TTI MarketEye, October 13, 2010 jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                           foundation, hearsay; 401, 403, 802
            designations
DEFS-0969   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Paumanok Publications, “Summary: 2006 Outlook,” 2006                    Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0970   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Declaration of Kobayashi (FTAIA Declaration), ECF 915-10                Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0971   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Wooldridge, Jeffery M., Introductory Econometrics: A Modern             Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 Approach. 3d ed.                                                        jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0972   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Expert Declaration of Russell L. Lamb, materials relied upon, and data Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 backup, Feburary 24, 2017                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                 foundation, hearsay; 401, 403, 802
            designations
DEFS-0973   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Expert Reply Declaration of Russell L. Lamb, materials relied upon, and Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 data backup, April 28, 2017                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0974   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            Expert Reply Declaration of Russell L. Lamb, materials relied upon, and Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                 data backup, November 30, 2018                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition                                                                                                                                                  foundation, hearsay; 401, 403, 802
            designations
DEFS-0982   Expert or Active or settled         Rebut allegations in Plaintiffs' Third                            CD of Transactional data of Shinyei                                     Plaintiffs reserve all objections pending confirmation of what this proposed    Objection premature. Reply subject to finalization of deposition designations,
            defendant pending finalization of   Amended Complaint                                                                                                                         exhibit is and expect to reach agreement                                        witness lists, and context of use of exhibit and objection in trial context
            witness lists and deposition
            designations




                                                                                                                                                     142 of 147
                                                                                                      Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 150 of 154
                                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



  TX No.          Sponsoring Witness                              Purpose                            BegBates   Depo Ex No.                   Defs (Trial Exhibit List) Description                                                   Objections                                                                      Reply to Objs


DEFS-0983    Expert or Active or settled         Rebut allegations in Plaintiffs' Third                                       Paumanok Publications, Inc., Capacitors World Markets, Technologies Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                            & Opportunites 2012-2017                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                         foundation, hearsay; 401, 403, 802
             designations
DEFS-0984    Expert or Active or settled         Rebut allegations in Plaintiffs' Third                                       Paumanok Publications, Inc., Capacitors World Markets, Technologies Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                            & Opportunites 2014-2019                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                         foundation, hearsay; 401, 403, 802
             designations
DEFS-0985    Expert or Active or settled         Rebut allegations in Plaintiffs' Third                                       Paumanok Publications, Inc., Global Capacitors Markets 2003-2008       Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFS-0986    Expert or Active or settled         Rebut allegations in Plaintiffs' Third                                       Paumanok Publications, Inc., Global Capactior Markets 2005-2010        Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFS-0987    Expert or Active or settled         Rebut allegations in Plaintiffs' Third                                       Paumanok Publications, Inc., Passive Electronic Components: World      Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                            Market Outlook 2014-2019                                               jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0001   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   AASl-00002742                       Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0008   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00001134                 ELNA Product Catalog 2005-2006                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0009   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00001294                 ELNA Product Catalog 2006-2007                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0010   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00001455                 ELNA Product Catalog 2007-2008                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0011   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00001627                 ELNA Product Catalog 2008-2009                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0012   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00001917                 ELNA Product Catalog 2010-2011                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0013   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00002261                 ELNA Product Catalog 2013-2014                                         Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0014   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00004988                 Data cited in Haider report                                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0015   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005001                 Data cited in Haider report                                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations
DEFSR-0016   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005012                 Data cited in Haider report                                            Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                                   jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                            foundation, hearsay; 401, 403, 802
             designations




                                                                                                                                                                143 of 147
                                                                                                    Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 151 of 154
                                                                                                                                               Joint Trial Exhibit List ‐ Disputed Exhibits



  TX No.          Sponsoring Witness                              Purpose                          BegBates     Depo Ex No.                   Defs (Trial Exhibit List) Description                                            Objections                                                                      Reply to Objs


DEFSR-0017   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005023                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0018   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005024                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0019   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005025                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0020   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005026                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0021   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005027                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0022   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00005028                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0023   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354349                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0024   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354351                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0025   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354352                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0026   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354353                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0027   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354354                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0028   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354355                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0029   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354356                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0030   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354357                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations
DEFSR-0031   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354358                 Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                            jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                     foundation, hearsay; 401, 403, 802
             designations




                                                                                                                                                                144 of 147
                                                                                                        Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 152 of 154
                                                                                                                                                 Joint Trial Exhibit List ‐ Disputed Exhibits



  TX No.          Sponsoring Witness                              Purpose                           BegBates      Depo Ex No.                   Defs (Trial Exhibit List) Description                                             Objections                                                                          Reply to Objs


DEFSR-0032   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354359                   Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                       foundation, hearsay; 401, 403, 802
             designations
DEFSR-0033   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00354360                   Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                       foundation, hearsay; 401, 403, 802
             designations
DEFSR-0034   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00469499                   Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                       foundation, hearsay; 401, 403, 802
             designations
DEFSR-0035   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00469500                   Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                       foundation, hearsay; 401, 403, 802
             designations
DEFSR-0036   Expert or Active or settled         Rebut allegations in Plaintiffs' Third   ELNA_NDCAL-00469502                   Data cited in Haider report                                     Relevance, probative value outweighed by risk of confusion, misleading the     Objection premature. Reply subject to finalization of deposition designations,
             defendant pending finalization of   Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence; witness lists, and context of use of exhibit and objection in trial context
             witness lists and deposition                                                                                                                                                       foundation, hearsay; 401, 403, 802
             designations
DEFSR-0037   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00014501                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0038   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00015622                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0039   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00038797                           Bates Numbered Document                                         Relevance, authenticity, hearsay, 401, 403, 802, 901                                Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0040   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00042849                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0041   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00058172                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0042   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00080145                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0043   Active or settled defendant         Rebut allegations in Plaintiffs' Third   HIT00087881                           Bates Numbered Document                                         Relevance, probative value outweighed by risk of confusion, misleading the          Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              jury, undue delay, wasting time, or needlessly presenting cumulative evidence;      witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  foundation, hearsay; 401, 403, 802
DEFSR-0047   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000628                       Bates Numbered Document                                         Plaintiffs reserve all objections, and want to discuss with Defendants the reason   Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                              for including this document which appears to be the same as the prior               witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                  document
DEFSR-0049   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000637                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0051   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000647                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0053   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000667                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0055   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000689                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0057   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000700                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0059   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000720                       Bates Numbered Document                                         See comment above for MATSUO 00000628                                               Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                  witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations




                                                                                                                                                                  145 of 147
                                                                                                         Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 153 of 154
                                                                                                                                                                Joint Trial Exhibit List ‐ Disputed Exhibits



  TX No.           Sponsoring Witness                             Purpose                               BegBates                  Depo Ex No.                   Defs (Trial Exhibit List) Description                                                    Objections                                                                        Reply to Objs


DEFSR-0061   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000763                                       Bates Numbered Document                                                See comment above for MATSUO 00000628                                             Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                                       witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0063   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000793                                       Bates Numbered Document                                                See comment above for MATSUO 00000628                                             Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                                       witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0065   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000815                                       Bates Numbered Document                                                See comment above for MATSUO 00000628                                             Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                                       witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0067   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000826                                       Bates Numbered Document                                                See comment above for MATSUO 00000628                                             Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                                       witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0069   Active or settled defendant         Rebut allegations in Plaintiffs' Third   MATSUO 00000837                                       Bates Numbered Document                                                See comment above for MATSUO 00000628                                             Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                                                                                                       witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0077   ELNA witness                        Rebut allegations in Plaintiffs' Third   United States v. Enla Co., Lt., 4:16-                 United States Memorandum Re Restitution                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                                 Amended Complaint                        cr-00365-JD (ECF 65)                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                                                       foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                                                       failure to provide translation.
DEFSR-0078   Holy Stone witness                  Rebut allegations in Plaintiffs' Third   United States v. Holy Stone Holdings                  United States' Supplemental Sentencing Memorandum                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                                 Amended Complaint                        Co., Ltd., 4:16-cr-0366-JD (ECF No.                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                          16)                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                                                       failure to provide translation.
DEFSR-0079   Holy Stone witness                  Rebut allegations in Plaintiffs' Third   United States v. Holy Stone Holdings                  United States' Second Supplemental Sentencing Memorandum               Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                                 Amended Complaint                        Co., Ltd., 4:16-cr-0366-JD (ECF No.                                                                                          jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                          45)                                                                                                                          foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                                                       failure to provide translation.
DEFSR-0080   Holy Stone witness                  Rebut allegations in Plaintiffs' Third   United States v. Holy Stone Holdings                  United States' Sentencing Memorandum and Request for Expedited         Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                                 Amended Complaint                        Co., Ltd., 4:16-cr-0366-JD (ECF No.                   Sentencing                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                          9)                                                                                                                           foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                                                       failure to provide translation.
DEFSR-0086   Active or settled defendant       Rebut allegations in Plaintiffs' Third                                                           Representative Capcaitors                                              Plaintiffs reserve all objections as they materials have not been provided to     Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness Amended Complaint                                                                                                                                                         Plaintiffs for review                                                             witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations
DEFSR-0093   ELNA witness                      Rebut allegations in Plaintiffs' Third                                                           U.S. v. Elna , 16-cr-365, ECF No. 65 (N.D. Cal. Mar. 15, 2018) (U.S.   Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                               Amended Complaint                                                                                Restitution Memo)                                                      jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFSR-0094   ELNA witness                        Rebut allegations in Plaintiffs' Third                                                         U.S. v. Elna , 16-cr-365, ECF No. 68 (N.D. Cal. Mar. 28, 2018) (U.S.   Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
                                                 Amended Complaint                                                                              Restitution Reply Memo)                                                jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
                                                                                                                                                                                                                       foundation, hearsay; 401, 403, 802
DEFSR-0101   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00150033                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0102   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00301361                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0103   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00472167                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0104   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00473342                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0105   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00476513                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0106   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00477247                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802
DEFSR-0107   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NCC-CAP-00521387                                      Bates Numbered Document                                                Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                                                     jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                                                         foundation, hearsay; 401, 403, 802




                                                                                                                                                                                  146 of 147
                                                                                                     Case 3:17-md-02801-JD Document 1094-1 Filed 01/22/20 Page 154 of 154
                                                                                                                                            Joint Trial Exhibit List ‐ Disputed Exhibits



  TX No.           Sponsoring Witness                             Purpose                           BegBates    Depo Ex No.                Defs (Trial Exhibit List) Description                                             Objections                                                                        Reply to Objs


DEFSR-0108   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON2574305                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0109   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3283954                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0110   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3333662                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0111   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3334464                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0112   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3634559                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0113   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3797725                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0114   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3830937                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0115   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3833897                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0116   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON3894614                     Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0117   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00011196                 Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0118   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00260455                 Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0119   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM00678240                 Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0120   Active or settled defendant         Rebut allegations in Plaintiffs' Third   NICHICON-AM01256006                 Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0121   Active or settled defendant         Rebut allegations in Plaintiffs' Third   PAN-C0072077                        Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0122   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_002309803                       Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0123   Active or settled defendant         Rebut allegations in Plaintiffs' Third   RUB_002308674                       Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0129   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00045039                    Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802
DEFSR-0130   Active or settled defendant         Rebut allegations in Plaintiffs' Third   UCC-CAP-00314883                    Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness     Amended Complaint                                                                                                                         jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                           failure to provide translation.
DEFSR-0131   Active or settled defendant       Rebut allegations in Plaintiffs' Third     UCC-CAP-01373592                    Bates Numbered Document                                      Relevance, probative value outweighed by risk of confusion, misleading the        Objection premature. Reply subject to finalization of deposition designations,
             pending finalization of witness Amended Complaint                                                                                                                             jury, undue delay, wasting time, or needlessly presenting cumulative evidence;    witness lists, and context of use of exhibit and objection in trial context
             lists and deposition designations                                                                                                                                             foundation, hearsay; 401, 403, 802; Failure to identify on Initial disclosures;
                                                                                                                                                                                           failure to provide translation.




                                                                                                                                                             147 of 147
